Exhibit 10.5

Execution Version

SECOND AMENDMENT TO LEASE (CPLV)

THIS SECOND AMENDMENT TO LEASE (CPLV) (this “Agreement”), is made as of July 20,
2020 (the “Effective Date”), by and among CPLV Property Owner LLC, a Delaware
limited liability company (together with its successors and assigns, “Existing
Landlord”), and Claudine Propco LLC, a Delaware limited liability company
(together with its successors and assigns, “HLV Landlord”, and together with
Existing Landlord, collectively, “Landlord”), jointly and severally, Desert
Palace LLC, a Nevada limited liability company (together with its successors and
assigns, “Desert Palace Tenant”), CEOC, LLC, a Delaware limited liability
company (for itself and as successor by merger to Caesars Entertainment
Operating Company, Inc., a Delaware corporation) (together with its successors
and assigns, “CEOC Tenant”, and together with Desert Palace Tenant,
collectively, “Existing Tenant”), and Harrah’s Las Vegas, LLC, a Nevada limited
liability company (together with its successors and assigns, “HLV Tenant”, and
together with Existing Tenant, collectively, “Tenant”), jointly and severally,
and, solely for the purposes of the last paragraph of Section 1.1 of the Lease
(as defined below), Propco TRS LLC, a Delaware limited liability company
(“Propco TRS”).

RECITALS

A. Existing Landlord and Existing Tenant are parties to that certain LEASE
(CPLV), dated as of October 6, 2017, as amended by (i) that certain First
Amendment to Lease (CPLV), dated as of December 26, 2018 and (ii) that certain
Omnibus Amendment to Leases, dated as of June 1, 2020 (collectively, as amended,
the “Lease”);

B. The parties hereto wish to add (i) HLV Landlord as a “Landlord” under the
Lease, (ii) HLV Tenant as a “Tenant” under the Lease and (iii) solely for the
purposes of the last paragraph of Section 1.1 of the Lease, Propco TRS as a
party to the Lease; and

C. As more particularly set forth in this Agreement, Landlord and Tenant desire
to modify certain provisions of the Lease.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto do hereby stipulate, covenant and
agree as follows:

1. Terms and References. Unless otherwise stated in this Agreement (a) terms
defined in the Lease have the same meanings when used in this Agreement, and
(b) references to “Sections” are to the Lease’s sections.

2. Joinders. On the Effective Date:

(a) HLV Landlord hereby agrees to (i) join the Lease as a “Landlord”, (ii) be
bound by all of the covenants, agreements and acknowledgements binding upon or
given by a Landlord under the Lease, and (iii) perform all of the obligations
and duties required of a Landlord under the Lease.

(b) HLV Tenant hereby agrees to (i) join the Lease as a “Tenant”, (ii) be bound
by all of the covenants, agreements and acknowledgements binding upon or given
by a Tenant under the Lease, and (iii) perform all of the obligations and duties
required of a Tenant under the Lease.

(c) Propco TRS hereby agrees, solely for the purposes of the last paragraph of
Section 1.1 of the Lease, to join the Lease.



--------------------------------------------------------------------------------

(d) Existing Landlord and Existing Tenant hereby accept the joinder of each of
HLV Landlord, HLV Tenant and Propco TRS to the Lease pursuant to this Section 2.

3. Amendments to the Lease. Effective as of the Effective Date, the Lease is
hereby amended in its entirety to read as set forth in Exhibit A hereto.

4. Other Documents. Any and all agreements entered into in connection with the
Lease which make reference therein to “the Lease” shall be intended to, and are
deemed hereby, to refer to the Lease as amended by this Agreement.

5. Miscellaneous.

a. This Agreement shall be construed according to and governed by the laws of
the jurisdiction(s) which are specified by the Lease without regard to its
conflicts of law principles. The parties hereto hereby irrevocably submit to the
jurisdiction of any court of competent jurisdiction located in such applicable
jurisdiction in connection with any proceeding arising out of or relating to
this Agreement.

b. If any provision of this Agreement is adjudicated to be invalid, illegal or
unenforceable, in whole or in part, it will be deemed omitted to that extent and
all other provisions of this Agreement will remain in full force and effect.

c. Neither this Agreement nor any provision hereof may be changed, modified,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of such change, modification,
waiver, discharge or termination is sought.

d. The paragraph headings and captions contained in this Agreement are for
convenience of reference only and in no event define, describe or limit the
scope or intent of this Agreement or any of the provisions or terms hereof.

e. This Agreement shall be binding upon and inure to the benefit of the parties
and their respective heirs, legal representatives, successors and permitted
assigns.

f. This Agreement may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.

g. Except as specifically modified in Sections 2 and 3 of this Agreement, all of
the provisions of the Lease remain unchanged and continue in full force and
effect.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the Effective Date.

 

LANDLORD: CPLV PROPERTY OWNER LLC, a Delaware limited liability company By:  

/s/ David Kieske

  Name: David Kieske   Title: Treasurer CLAUDINE PROPCO LLC, a Delaware limited
liability company By:  

/s/ David Kieske

  Name: David Kieske   Title: Treasurer

[Signatures Continue on Following Pages]

 

[Signature page to Second Amendment to Las Vegas Lease]



--------------------------------------------------------------------------------

TENANT: CEOC, LLC, a Delaware limited liability company By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary DESERT PALACE LLC, a Nevada
limited liability company By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary HARRAH’S LAS VEGAS, LLC, a
Nevada limited liability company By:  

/s/ Edmund L. Quatmann, Jr.

  Name: Edmund L. Quatmann, Jr.   Title: Secretary

 

 

[Signature page to Second Amendment to Las Vegas Lease]



--------------------------------------------------------------------------------

Acknowledged and agreed, solely for the purposes of the last paragraph of
Section 1.1 of the Lease:

 

PROPCO TRS LLC, a Delaware limited liability company By:  

/s/ David Kieske

  Name: David Kieske   Title: Treasurer

 

 

[Signature page to Second Amendment to Las Vegas Lease]



--------------------------------------------------------------------------------

Exhibit A

COMPOSITE LEASE

Conformed through Second Amendment

[To be attached]



--------------------------------------------------------------------------------

LAS VEGAS LEASE

Conformed through Second Amendment

By and Among

CPLV Property Owner LLC and Claudine Propco LLC,

(collectively, and together with their respective permitted successors and
assigns),

as “Landlord”

and

Desert Palace LLC, Caesars Entertainment Operating Company, Inc.,

CEOC, LLC and Harrah’s Las Vegas, LLC

(collectively, and together with their respective permitted successors and
assigns),

as “Tenant”

dated

October 6, 2017

for

The Properties Listed on Exhibit A

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEMISE; TERM

     2  

1.1

  Leased Property      2  

1.2

  Single, Indivisible Lease      3  

1.3

  Term      4  

1.4

  Renewal Terms      4  

ARTICLE II DEFINITIONS

     5  

ARTICLE III RENT

     62  

3.1

  Payment of Rent      62  

3.2

  Variable Rent Determination      63  

3.3

  Late Payment of Rent or Additional Charges      65  

3.4

  Method of Payment of Rent      65  

3.5

  Net Lease      65  

ARTICLE IV ADDITIONAL CHARGES

     66  

4.1

  Impositions      66  

4.2

  Utilities and Other Matters      68  

4.3

  Compliance Certificate      68  

4.4

  Impound Account      69  

ARTICLE V NO TERMINATION, ABATEMENT, ETC.

     69  

ARTICLE VI OWNERSHIP OF REAL AND PERSONAL PROPERTY

     70  

6.1

  Ownership of the Leased Property      70  

6.2

  Ownership of Tenant’s Property      72  

ARTICLE VII PRESENT CONDITION & PERMITTED USE

     73  

7.1

  Condition of the Leased Property      73  

7.2

  Use of the Leased Property      74  

7.3

  Ground Leases      76  

7.4

  Third-Party Reports      79  

7.5

  Operating Standard      79  

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

     79  

ARTICLE IX MAINTENANCE AND REPAIR

     79  

9.1

  Tenant Obligations      79  

9.2

  No Landlord Obligations      80  

9.3

  Landlord’s Estate      80  

9.4

  End of Term      81  

ARTICLE X ALTERATIONS

     81  

10.1

  Alterations, Capital Improvements and Material Capital Improvements      81  

10.2

  Landlord Approval of Certain Alterations and Capital Improvements      82  

10.3

  Construction Requirements for Alterations and Capital Improvements      83  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

         Page  

10.4

  Landlord’s Right of First Offer to Fund Material Capital Improvements      84
 

10.5

  Minimum Capital Expenditures      88  

ARTICLE XI LIENS

     95  

ARTICLE XII PERMITTED CONTESTS

     97  

ARTICLE XIII INSURANCE

     98  

13.1

  General Insurance Requirements      97  

13.2

  Name of Insureds      101  

13.3

  Deductibles or Self-Insured Retentions      101  

13.4

  Waivers of Subrogation      101  

13.5

  Limits of Liability and Blanket Policies      102  

13.6

  Future Changes in Insurance Requirements      102  

13.7

  Notice of Cancellation or Non-Renewal      103  

13.8

  Copies of Documents      103  

13.9

  Certificates of Insurance      103  

13.10

  Other Requirements      104  

ARTICLE XIV CASUALTY

     104  

14.1

  Property Insurance Proceeds      104  

14.2

  Tenant’s Obligations Following Casualty      105  

14.3

  No Abatement of Rent      107  

14.4

  Waiver      107  

14.5

  Insurance Proceeds and Fee Mortgagee      107  

ARTICLE XV EMINENT DOMAIN

     108  

15.1

  Condemnation      108  

15.2

  Award Distribution      108  

15.3

  Temporary Taking      109  

15.4

  Condemnation Awards and Fee Mortgagee      109  

ARTICLE XVI DEFAULTS & REMEDIES

     110  

16.1

  Tenant Events of Default      110  

16.2

  Landlord Remedies      113  

16.3

  Damages      114  

16.4

  Receiver      115  

16.5

  Waiver      115  

16.6

  Application of Funds      115  

16.7

  Landlord’s Right to Cure Tenant’s Default      115  

16.8

  Miscellaneous      115  

ARTICLE XVII TENANT FINANCING

     116  

17.1

  Permitted Leasehold Mortgagees      116  

17.2

  Landlord Cooperation with Permitted Leasehold Mortgage      124  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

         Page  

ARTICLE XVIII TRANSFERS BY LANDLORD

     124  

18.1

  Transfers Generally      124  

18.2

  Severance Leases      126  

18.3

  Certain Provisions in connection with Convention Center Put-Call Agreement   
  128  

18.4

  Transfers to Tenant Competitors      129  

ARTICLE XIX HOLDING OVER

     130  

ARTICLE XX RISK OF LOSS

     130  

ARTICLE XXI INDEMNIFICATION

     131  

21.1

  General Indemnification      131  

21.2

  Encroachments, Restrictions, Mineral Leases, etc.      132  

ARTICLE XXII TRANSFERS BY TENANT

     134  

22.1

  Subletting and Assignment      134  

22.2

  Permitted Assignments and Transfers      135  

22.3

  Permitted Sublease Agreements      139  

22.4

  Required Subletting and Assignment Provisions      141  

22.5

  Costs      142  

22.6

  No Release of Tenant’s Obligations; Exception      142  

22.7

  Bookings      143  

22.8

  Merger of CEOC      143  

22.9

  Merger of CEC      143  

ARTICLE XXIII REPORTING

     143  

23.1

  Estoppel Certificates and Financial Statements      143  

23.2

  SEC Filings; Offering Information      150  

23.3

  Landlord Obligations      151  

ARTICLE XXIV LANDLORD’S RIGHT TO INSPECT

     152  

ARTICLE XXV NO WAIVER

     153  

ARTICLE XXVI REMEDIES CUMULATIVE

     153  

ARTICLE XXVII ACCEPTANCE OF SURRENDER

     153  

ARTICLE XXVIII NO MERGER

     153  

ARTICLE XXIX INTENTIONALLY OMITTED

     154  

ARTICLE XXX QUIET ENJOYMENT

     154  

ARTICLE XXXI LANDLORD FINANCING

     154  

31.1

  Landlord’s Financing      154  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

         Page  

31.2

  Attornment      156  

31.3

  Compliance with Fee Mortgage Documents      156  

ARTICLE XXXII ENVIRONMENTAL COMPLIANCE

     160  

32.1

  Hazardous Substances      160  

32.2

  Notices      160  

32.3

  Remediation      160  

32.4

  Indemnity      161  

32.5

  Environmental Inspections      162  

ARTICLE XXXIII MEMORANDUM OF LEASE

     163  

ARTICLE XXXIV DISPUTE RESOLUTION

     163  

34.1

  Expert Valuation Process      163  

34.2

  Arbitration      165  

ARTICLE XXXV NOTICES

     166  

ARTICLE XXXVI END OF TERM GAMING ASSETS TRANSFER

     167  

36.1

  Transfer of Tenant’s Gaming Assets and Operational Control of the Leased
Property      167  

36.2

  Transfer of Intellectual Property      168  

36.3

  Determination of Gaming Assets FMV      168  

36.4

  Operation Transfer      170  

ARTICLE XXXVII ATTORNEYS’ FEES

     170  

ARTICLE XXXVIII BROKERS

     171  

ARTICLE XXXIX ANTI-TERRORISM REPRESENTATIONS

     171  

ARTICLE XL LANDLORD REIT PROTECTIONS

     172  

ARTICLE XLI MISCELLANEOUS

     174  

41.1

  Survival      174  

41.2

  Severability      174  

41.3

  Non-Recourse      174  

41.4

  Successors and Assigns      175  

41.5

  Governing Law      176  

41.6

  Waiver of Trial by Jury      176  

41.7

  Entire Agreement      177  

41.8

  Headings      177  

41.9

  Counterparts      177  

41.10

  Interpretation      177  

41.11

  Deemed Consent      177  

41.12

  Further Assurances      178  

41.13

  Gaming Regulations      178  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

         Page  

41.14

  Certain Provisions of Nevada Law      179  

41.15

  Intentionally Omitted      179  

41.16

  Intentionally Omitted      179  

41.17

  Savings Clause      179  

41.18

  Integration with Other Documents      180  

41.19

  Intentionally Omitted      180  

41.20

  Intentionally Omitted      180  

41.21

  Intentionally Omitted      180  

41.22

  Confidential Information      180  

41.23

  Time of Essence      181  

41.24

  Consents, Approvals and Notices      181  

41.25

  No Release of Guarantor      182  

41.26

  Suretyship Waivers      182  

41.27

  Tenant and Landlord; Joint and Several      183  

41.28

  Intentionally Omitted      183  

41.29

  Notice of IP Infringement      183  

41.30

  Amendments      183  

41.31

  Convention Center Put-Call Agreement      184  

41.32

  HLV Survival      184  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

EXHIBITS AND SCHEDULES

 

              

Page

EXHIBIT A    —    FACILITIES    EXHIBIT B    —    LEGAL DESCRIPTION OF LAND   
EXHIBIT C    —    CAPITAL EXPENDITURES REPORT    EXHIBIT D    —    FORM OF
SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF ANY FIXED ASSETS
CONSTITUTING LEASED PROPERTY    EXHIBIT E    —    FORM OF GUARANTY    EXHIBIT
F-1    —    NEW TOWER REQUIREMENTS    EXHIBIT F-2    —    NEW TOWER IN BALANCE
CERTIFICATION FORM    EXHIBIT G    —    FORM OF REIT COMPLIANCE CERTIFICATE   
EXHIBIT H    —    PROPERTY-SPECIFIC IP    EXHIBIT I    —    FORM OF PACE REPORT
   EXHIBIT J    —    NEW TOWER LOCATION    EXHIBIT K    —    DESCRIPTION OF
TITLE POLICIES    EXHIBIT L    —    BRANDS    EXHIBIT M    —    INFORMATION
STANDARD    EXHIBIT N    —    MANAGED FACILITIES IP TRADEMARKS    EXHIBIT O    —
   FORM OF FEE MORTGAGEE SNDA (CPLV)    SCHEDULE 1    —    GAMING LICENSES   
SCHEDULE 2    —    INTENTIONALLY OMITTED    SCHEDULE 3    —    INTENTIONALLY
OMITTED    SCHEDULE 4    —    SPECIFIED SUBLEASES    SCHEDULE 5    —   
INTENTIONALLY OMITTED   

 

vi



--------------------------------------------------------------------------------

LAS VEGAS LEASE

THIS LAS VEGAS LEASE (this “Lease”) is entered into as of October 6, 2017, by
and among CPLV Property Owner LLC, a Delaware limited liability company (“CPLV
Landlord”), and Claudine Propco LLC, a Delaware limited liability company (“HLV
Landlord”, and together with CPLV Landlord, collectively, or if the context
clearly requires, individually, together with their respective successors and
permitted assigns, “Landlord”), Desert Palace LLC, a Nevada limited liability
company, Caesars Entertainment Operating Company, Inc., a Delaware corporation,
CEOC, LLC, a Delaware limited liability company (as successor by merger to
Caesars Entertainment Operating Company, Inc.) (collectively, “CPLV Tenant”),
and Harrah’s Las Vegas, LLC, a Nevada limited liability company (“HLV Tenant”,
and together with CPLV Tenant, collectively, or if the context clearly requires,
individually, and together with their respective successors and permitted
assigns, “Tenant”) and, solely for the purposes of the last paragraph of
Section 1.1, Propco TRS LLC, a Delaware limited liability company (“Propco
TRS”).

RECITALS

A. Commencing on January 15, 2015 and continuing thereafter, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, and certain of
its direct and indirect subsidiaries (collectively, the “Debtors”) filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code in the United States Bankruptcy Court for the Northern District of Illinois
(the “Bankruptcy Court”), jointly administered under Case No. 15-01145, and the
“Debtors’ Third Amended Joint Plan of Reorganization Pursuant to Chapter 11 of
the Bankruptcy Code” (as it may be altered, amended, modified, or supplemented
from time to time in accordance with the terms of Article X thereof, the
“Bankruptcy Plan”) has been confirmed by the Bankruptcy Court and has gone
effective.

B. Pursuant to the Bankruptcy Plan, on October 6, 2017 the Debtors transferred
the “Leased Property” (as defined in the Original CPLV Lease (as defined below))
(the “Original CPLV Leased Property”) to CPLV Landlord.

C. Pursuant to the Bankruptcy Plan, CPLV Landlord and CPLV Tenant entered into
that certain Lease (CPLV), dated as of October 6, 2017 (the “Original CPLV
Lease”), whereby CPLV Landlord leased the Original CPLV Leased Property to CPLV
Tenant and CPLV Tenant leased the Original CPLV Leased Property from CPLV
Landlord, upon the terms set forth in the Original CPLV Lease.

D. Immediately following the execution of the Original CPLV Lease on the
Commencement Date (as defined below), Caesars Entertainment Operating Company,
Inc., a Delaware corporation, merged into CEOC, LLC.

E. The Original CPLV Lease was thereafter amended by (i) that certain First
Amendment to Lease (CPLV), dated as of December 26, 2018, by and between CPLV
Landlord and CPLV Tenant (whereby, among other things, the Original CPLV Leased
Property was modified to reflect CPLV Landlord’s acquisition of the fee interest
in the Leased Property (Octavius) (as defined below)), and (ii) the Omnibus
Amendment (as defined below) (the Original CPLV Lease, as so amended,
collectively, the “Amended Original CPLV Lease”).

 

1



--------------------------------------------------------------------------------

F. HLV Landlord and HLV Tenant were formerly parties to that certain Amended and
Restated Lease dated as of December 22, 2017 (the “HLV Lease Commencement
Date”), as amended by that certain First Amendment to Amended and Restated Lease
dated as of December 26, 2018 (collectively, the “HLV Lease”), whereby HLV
Landlord leased the Leased Property (HLV) (as defined below) to HLV Tenant and
HLV Tenant leased the Leased Property (HLV) from HLV Landlord, upon the terms
set forth in the HLV Lease.

G. Immediately prior to the making of the Second Amendment (as defined below)
(as provided in the MTA (as defined below) and in contemplation of the
transactions embodied in the Second Amendment), HLV Landlord and HLV Tenant
agreed to terminate the HLV Lease (as terminated, the “Terminated HLV Lease”).

H. On or before the Second Amendment Date (as defined below), CEC (as defined
below), which is the indirect parent of Tenant, caused: (i) in a series of
steps, CEOC, LLC to be transferred from CEC to Caesars Resort Collection, LLC, a
Delaware limited liability company (“CRC”) and a wholly-owned indirect
subsidiary of CEC; and (ii) the Las Vegas Restructuring (as defined below) to be
completed. On the Second Amendment Date, contemporaneously with the execution of
the Second Amendment and as contemplated by the MTA, CEC merged with and into
Colt Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of
ERI (as defined below), with CEC surviving the merger as a wholly owned
subsidiary of ERI.

I. In consideration for all or a portion of the Lease Amendment Payment (as
defined below) paid pursuant to the MTA, the Parties desire to further amend the
Amended Original CPLV Lease as contemplated by the MTA (i) so that HLV Tenant
and HLV Landlord shall join as parties hereto, (ii) to incorporate herein the
Leased Property (HLV), and thereby join the Leased Property (HLV) and the Leased
Property (CPLV) into a single indivisible lease, hereafter to be titled the “Las
Vegas Lease”, (iii) to provide for various modifications relating to the merger
described in Recital H above, (iv) to provide for certain modifications to the
Rent (as defined below), including, the Initial Rent Increase (as defined
below), and (v) to provide for certain other modifications as provided herein.

J. Capitalized terms used in this Lease and not otherwise defined herein are
defined in Article II hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEMISE; TERM

1.1 Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord demises and leases to Tenant and Tenant accepts and leases
from Landlord all of Landlord’s rights and interest in and to the following
(collectively, the “Leased Property”):

(a) the real property described in Exhibit B attached hereto, together with any
ownership interests in adjoining roadways, alleyways, strips, gores and the like
appurtenant thereto (collectively, the “Land”);

 

2



--------------------------------------------------------------------------------

(b) the Ground Leases (as defined below), together with the leasehold estates in
the Ground Leased Property (as defined below), as to which this Lease will
constitute a sublease;

(c) all buildings, structures, Fixtures and improvements of every kind now or
hereafter located on the Land or the improvements located thereon or permanently
affixed to the Land or the improvements located thereon, including, but not
limited to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines appurtenant to such buildings and structures (collectively, the
“Leased Improvements”), provided, however, that the foregoing shall not affect
or contradict the provisions of this Lease which specify that Tenant shall be
entitled to certain rights with respect to or benefits of the Tenant Capital
Improvements as expressly set forth herein; and

(d) all easements, development rights and other rights appurtenant to the Land
or the Leased Improvements.

The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters of any nature affecting the Leased
Property or any portion thereof as of the Commencement Date (with respect to the
Leased Property (CPLV)) and the HLV Lease Commencement Date (with respect to the
Leased Property (HLV)) and such subsequent covenants, conditions, restrictions,
easements and other matters as may thereafter arise in accordance with the terms
of this Lease (or, with respect to the Leased Property (HLV) for the period from
the HLV Lease Commencement Date until the Second Amendment Date, as may arise in
accordance with the terms of the HLV Lease), or as may otherwise be agreed to in
writing by Landlord and Tenant, whether or not of record, including any matters
which would be disclosed by an inspection or accurate survey of the Leased
Property or any portion thereof.

To the extent Landlord’s ownership of any Leased Property or any portion thereof
(including any improvement (including any Capital Improvement) or other
property) that does not constitute “real property” within the meaning of
Treasury Regulation Section 1.856-3(d), which would otherwise be owned by
Landlord and leased to Tenant pursuant to this Lease, could cause Landlord REIT
to fail to qualify as a REIT, then a portion of such property shall instead
automatically be owned by Propco TRS, which is a “taxable REIT subsidiary”
(within the meaning of Section 856(l) of the Code, or any similar or successor
provision thereto) of Landlord REIT, to the extent necessary such that
Landlord’s ownership of such Leased Property does not cause Landlord REIT to
fail to qualify as a REIT, provided, there shall be no adjustment in the Rent as
a result of the foregoing. In such event, Landlord shall cause the Propco TRS to
make such property available to Tenant in accordance with the terms hereof;
however, Landlord shall remain fully liable for all obligations of Landlord
under this Lease and shall retain sole decision-making authority for any matters
for which Landlord’s consent or approval is required or permitted to be given
and for which Landlord’s discretion may be exercised under this Lease.

1.2 Single, Indivisible Lease. This Lease constitutes one indivisible lease of
the Leased Property and not separate leases governed by similar terms. The
Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed upon based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided in this Lease for specific, isolated

 

3



--------------------------------------------------------------------------------

purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all components of the
Leased Property collectively as one unit. The Parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create an indivisible lease of all of the
Leased Property and, in particular but without limitation, that, for purposes of
any assumption, rejection or assignment of this Lease under 11 U.S.C.
Section 365, or any successor or replacement thereof or any analogous state law,
this is one indivisible and non-severable lease and executory contract dealing
with one legal and economic unit and that this Lease must be assumed, rejected
or assigned as a whole with respect to all (and only as to all) of the Leased
Property. The Parties may elect to amend this Lease from time to time to modify
the boundaries of the Land, to exclude one or more components or portions
thereof, and/or to include one or more additional components as part of the
Leased Property, and any such future addition to the Leased Property shall not
in any way change the indivisible and nonseverable nature of this Lease and all
of the foregoing provisions shall continue to apply in full force. Furthermore,
under certain circumstances as more particularly provided in this Lease below,
one or more of the Facilities hereunder may, subject to the provisions of this
Lease, be removed from this Lease and the corresponding portion of the Leased
Property will no longer be part of the Leased Property and such reduction of the
Leased Property shall not in any way change the indivisible and nonseverable
nature of this Lease and all of the foregoing provisions shall continue to apply
in full force with respect to the balance of the Leased Property. For the
avoidance of doubt, the Parties acknowledge and agree that this Section 1.2 is
not intended to and shall not be deemed to limit, vitiate or supersede anything
contained in Section 41.17 hereof.

1.3 Term. The “Term” of this Lease shall commence on the Commencement Date and
expire on the Expiration Date (i.e., the Term shall consist of the Initial Term
plus all Renewal Terms, to the extent exercised as set forth in Section 1.4
below, subject to any earlier termination of the Term pursuant to the terms
hereof). The initial stated term of this Lease (the “Initial Term”) shall
commence on October 6, 2017 (the “Commencement Date”) and expire on July 31,
2035 (the “Initial Stated Expiration Date”). The “Stated Expiration Date” means
the Initial Stated Expiration Date or the expiration date of the most recently
exercised Renewal Term, as the case may be.

1.4 Renewal Terms. The Term of this Lease may be extended for four (4) separate
“Renewal Terms” of five (5) years each if (a) at least twelve (12), but not more
than eighteen (18), months prior to the then current Stated Expiration Date,
Tenant (or, pursuant to Section 17.1(e), a Permitted Leasehold Mortgagee)
delivers to Landlord a “Renewal Notice” stating that it is irrevocably
exercising its right to extend this Lease for one (1) Renewal Term; and (b) no
Tenant Event of Default shall have occurred and be continuing on the date
Landlord receives the Renewal Notice or on the last day of the then current Term
(other than a Tenant Event of Default that is in the process of being cured by a
Permitted Leasehold Mortgagee in compliance in all respects with Section 17.1(d)
and Section 17.1(e)). Subject to the provisions, terms and conditions of this
Lease, upon Tenant’s timely delivery to Landlord of a Renewal Notice, the Term
of this Lease shall be extended for the then applicable Renewal Term. During any
such Renewal Term, except as specifically provided for herein, all of the
provisions, terms and conditions of this Lease shall remain in full force and
effect. After the last Renewal Term, Tenant shall have no further right to renew
or extend the Term. If Tenant fails to validly and timely exercise any right to
extend this Lease, then all subsequent rights to extend the Term shall
terminate.

 

4



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article II have
the meanings assigned to them in this Article and include the plural as well as
the singular and any gender as the context requires; (ii) all accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with GAAP; (iii) all references in this Lease to designated “Articles,”
“Sections,” “Exhibits” and other subdivisions are to the designated Articles,
Sections, Exhibits and other subdivisions of this Lease; (iv) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other similar phrases; (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision; (vi) all Exhibits,
Schedules and other attachments annexed to the body of this Lease are hereby
deemed to be incorporated into and made an integral part of this Lease;
(vii) all references to a range of Sections, paragraphs or other similar
references, or to a range of dates or other range (e.g., indicated by “-” or
“through”) shall be deemed inclusive of the entire range so referenced;
(viii) for the calculation of any financial ratios or tests referenced in this
Lease, this Lease, regardless of its treatment under GAAP, shall be deemed to be
an operating lease and the Rent payable hereunder shall be treated as an
operating expense and shall not constitute indebtedness or interest expense;
(ix) the fact that CEOC is sometimes named herein as “CEOC” is not intended to
vitiate or supersede the fact that CEOC is included as one of the entities
constituting Tenant; (x) wherever this Lease requires Tenant to perform
obligations or comply with terms, conditions or requirements in accordance with
this Lease, for the avoidance of doubt, such requirement shall be deemed to
include, without limitation, any and all applicable Additional Fee Mortgagee
Requirements; (xi) the words “arithmetic average” (or the term “average” when
the context requires) shall be construed in accordance with the definition of
“CPLV Base Net Revenue Amount”; and (xii) the word “or” is not exclusive unless
used in conjunction with the word “either”.

“AAA”: As defined in the definition of Appointing Authority.

“Accepted MCI Financing Proposal”: As defined in Section 10.4(b).

“Accountant”: Either (i) a firm of independent public accountants designated by
Tenant or ERI, as applicable and reasonably acceptable to Landlord, or (ii) a
“big four” accounting firm designated by Tenant.

“Accounts”: All Tenant’s accounts, including deposit accounts (but excluding any
impound accounts established pursuant to Section 4.4), all rents, profits,
income, revenues or rights to payment or reimbursement derived from Tenant’s use
of any space within the Leased Property or any portion thereof and/or from goods
sold or leased or services rendered by Tenant from the Leased Property or any
portion thereof (including, without limitation, from goods sold or leased or
services rendered from the Leased Property or any portion thereof by the
Affiliated property manager or Affiliated Subtenants) and all Tenant’s accounts
receivable derived from the use of the Leased Property or goods or services
provided from the Leased Property, in each case whether or not evidenced by a
contract, document, instrument or chattel paper and whether or not earned by
performance, including without limitation, the right to payment of management
fees and all proceeds of the foregoing.

 

5



--------------------------------------------------------------------------------

“Acquirer”: As defined in Article XVIII.

“Additional Charges”: All Impositions and all other amounts, liabilities and
obligations (excluding Rent) which Tenant assumes or agrees or is obligated to
pay under this Lease and, in the event of any failure on the part of Tenant to
pay any of those items (except (i) to the extent that such failure is due to the
wrongful acts or omissions of Landlord and (ii) where Tenant shall have
furnished Landlord with no less than ten (10) days’ Notice of any such act or
omission of which Tenant is aware), every fine, penalty, interest and cost which
may be added for non-payment or late payment of such items pursuant to the terms
hereof or under applicable law.

“Additional Fee Mortgagee Requirements”: As defined in Section 31.3.

“Affiliate”: When used with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall Tenant or any of its Affiliates be deemed to be an Affiliate of Landlord
or any of Landlord’s Affiliates as a result of this Lease, the Other Leases, the
Guaranty, the Other Guaranty and/or as a result of any consolidation by Tenant
or Landlord of the other such party or the other such party’s Affiliates with
Tenant or Landlord (as applicable) for accounting purposes.

“Affiliated Persons”: As defined in Section 18.1.

“Alteration”: Any construction, demolition, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
in, on or to the Leased Improvements that is not a Capital Improvement.

“Alteration Threshold”: As defined in Section 10.1.

“Amended Original CPLV Lease”: As defined in the recitals.

“Annual Minimum B&I Cap Ex Requirement (CPLV)”: As defined in
Section 10.5(a)(iii).

“Annual Minimum B&I Cap Ex Requirement (HLV)”: As defined in
Section 10.5(a)(ii).

“Applicable Standards”: With respect to each individual Facility under this
Lease, as applicable, the standards generally and customarily applicable from
time to time during the Term to (i) large-scale, integrated
gaming-hotel-entertainment facilities and (ii) with respect to the Convention
Center Facility, if and when the Lease is amended to include the Convention
Center Property pursuant to the Convention Center Put-Call Agreement, a
convention and exhibition center, as the case may be, in each case, that are/is
located in Las Vegas, that are/is similar to such Facility (or Convention Center
Facility, as applicable) in size, quality of operation and annual capital
expenditures and are/is of an age comparable to the age and quality of the
Leased Improvements existing at such Facility, in each case, at the time this
standard is being applied.

 

6



--------------------------------------------------------------------------------

“Applicable Triennial Cap Ex Period”: As defined in Section 10.5(a)(iv).

“Appointing Authority”: Either (i) the Institute for Conflict Prevention and
Resolution (also known as, and shall be defined herein as, the “CPR Institute”),
unless it is unable to serve, in which case the Appointing Authority shall be
(ii) the American Arbitration Association (“AAA”) under its Arbitrator Select
Program for non-administered arbitrations or whatever AAA process is in effect
at the time for the appointment of arbitrators in cases not administered by the
AAA, unless it is unable to serve, in which case (iii) the Parties shall have
the right to apply to any court of competent jurisdiction to appoint an
Appointing Authority in accordance with the court’s power to appoint
arbitrators. The CPR Institute and the AAA shall each be considered unable to
serve if it no longer exists, or if it no longer provides neutral appointment
services, or if it does not confirm (in form or substance) that it will serve as
the Appointing Authority within thirty (30) days after receiving a written
request to serve as the Appointing Authority, or if, despite agreeing to serve
as the Appointing Authority, it does not confirm appointment within sixty
(60) days after receiving such written request.

“Arbitration Notice”: As defined in Section 34.2(a).

“Arbitration Panel”: As defined in Section 34.2(a).

“Arbitration Provision”: Each of the following: the determination of whether a
Capital Improvement constitutes a Material Capital Improvement; the
determination of whether all or a portion of the Leased Property or Other Leased
Property constitutes Material Leased Property; the determination of whether the
Minimum Facility Threshold is satisfied; the calculation of Net Revenue; the
calculation of Rent (without limitation of the procedures set forth in
Section 3.2); the calculation of the Triennial Allocated Minimum Cap Ex Amount B
Floor; the calculation of the Triennial Allocated Minimum Cap Ex Amount B;
without limitation of the EBITDAR Calculation Procedures, any EBITDAR
calculation made pursuant to this Lease or any determination or calculation made
pursuant to this Lease for which EBITDAR is a necessary component of such
determination or calculation and the calculation of any amounts under Sections
10.1(a), 10.3, 10.5(a) and 10.5(b).

“Architect”: As defined in Section 10.2(b).

“Award”: All compensation, sums or anything of value awarded, paid or received
from the applicable authority on a total or partial Taking or Condemnation,
including any and all interest thereon.

“Bankruptcy Court”: As defined in the recitals.

“Bankruptcy Plan”: As defined in the recitals.

“Base Rent”: The Base Rent component of Rent, as defined in more detail in
clauses (b) and (c) of the definition of “Rent.” Base Rent is comprised of CPLV
Base Rent and HLV Base Rent.

“Beginning CPI”: As defined in the definition of CPI Increase.

 

7



--------------------------------------------------------------------------------

“Bookings”: Reservations, bookings and short-term arrangements with conventions,
conferences, hotel guests, tours, vendors and other groups or individuals (it
being understood that whether or not such arrangements or agreements are
short-term or temporary shall be determined without regard to how long in
advance such arrangements or agreements are entered into), in each case entered
into in the ordinary course consistent with past practices.

“Brands”: The Trademarks listed on Exhibit L attached hereto and reputation
symbolized thereby.

“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday that (i) is
not a day on which national banks in the City of Las Vegas, Nevada or in New
York, New York are authorized, or obligated, by law or executive order, to
close, and (ii) is not any other day that is not a “Business Day” as defined
under an Other Lease.

“Caesars Palace” shall mean Caesars Palace LLC, a Delaware limited liability
company.

“Caesars Rewards Program”: The Caesars Rewards® customer loyalty program as
implemented from time to time.

“Cap Ex Reserve”: As defined in Section 10.5(b)(ii).

“Cap Ex Reserve Funds”: As defined in Section 10.5(b)(ii).

“Capital Expenditures”: All expenditures incurred and accrued in accordance with
GAAP by or on behalf of Tenant, on a consolidated basis, to the extent
capitalized in accordance with GAAP and in a manner consistent with Tenant’s
annual Financial Statements, provided that the foregoing shall exclude
(i) capitalized interest and (ii) any expenditures incurred by Services Co and
allocated to Tenant.

“Capital Improvement”: Any construction, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
(excluding maintenance, repair and replacement in the ordinary course) in, on,
or to the Leased Improvements, including, without limitation, structural
alterations, modifications or improvements of one or more additional structures
annexed to any portion of the Leased Improvements or the expansion of existing
Leased Improvements, in each case, to the extent that the costs of such activity
are or would be capitalized in accordance with GAAP and in a manner consistent
with Tenant’s Financial Statements, and any demolition in connection therewith.

“Capital Lease Obligations”: With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations have been or should be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP (as
in effect on the Commencement Date) and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect on the Commencement Date).

 

8



--------------------------------------------------------------------------------

“Cash”: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.

“Casualty Event”: Any loss, damage or destruction with respect to the Leased
Property or any portion thereof.

“CEC”: Caesars Entertainment Corporation, a Delaware corporation, together with
its successors and permitted assigns so long as CEC remains a Controlled
Subsidiary of ERI. Contemporaneously with the Second Amendment Date, CEC was
renamed Caesars Holdings, Inc.

“CEOC”: CEOC, LLC, a Delaware limited liability company, as successor by merger
to Caesars Entertainment Operating Company, Inc., a Delaware corporation.

“Change of Control”: With respect to any party, the occurrence of any of the
following: (a) the direct or indirect sale, exchange or other transfer (other
than by way of merger, consolidation or amalgamation), in one or a series of
related transactions, of all or substantially all the assets of such party and
its Subsidiaries, taken as a whole, to one or more Persons; (b) an officer of
such party becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the consummation of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or amalgamation), the
result of which is that any “person” or “group” (as used in Section 13(d)(3) of
the Exchange Act or any successor provision) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act or any successor
provision), directly or indirectly, of more than fifty percent (50%) of the
Voting Stock of such party or other Voting Stock into which such party’s Voting
Stock is reclassified, consolidated, exchanged or changed, measured by voting
power rather than number of securities or other ownership interests; (c) the
occurrence of a “change of control”, “change in control” (or similar definition)
as defined in any indenture, credit agreement or similar debt instrument under
which such party is an issuer, a borrower or other obligor, in each case
representing outstanding indebtedness in excess of One Hundred Million and
No/100 Dollars ($100,000,000.00); or (d) such party consolidates with, or merges
or amalgamates with or into, any other Person (or any other Person consolidates
with, or merges or amalgamates with or into, such party), in any such event
pursuant to a transaction in which any of such party’s outstanding Voting Stock
or any of the Voting Stock of such other Person is converted into or exchanged
for Cash, securities or other property, other than any such transaction where
such party’s Voting Stock outstanding immediately prior to such transaction
constitutes, or is converted into or exchanged for, a majority of the
outstanding Voting Stock of the surviving Person or any direct or indirect
Parent Entity of the surviving Person immediately after giving effect to such
transaction measured by voting power rather than number of securities or other
ownership interests. For purposes of the foregoing definition: (x) a party shall
include any Parent Entity of such party; and (y) “Voting Stock” shall mean the
securities or other ownership interests of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors, managers or trustees (or other similar governing body) of a
Person. Notwithstanding the foregoing: (A) the transfer of assets between or
among a party’s wholly owned subsidiaries and such party shall not itself
constitute a Change of Control; (B) the term “Change of Control” shall not
include a merger, consolidation or amalgamation of such party with, or the sale,
assignment, conveyance, transfer or other disposition of all or substantially
all of such party’s assets to, an Affiliate of such party (1) incorporated or
organized solely for the purpose of reincorporating such

 

9



--------------------------------------------------------------------------------

party in another jurisdiction, and (2) the owners of which and the number and
type of securities or other ownership interests in such party, measured by
voting power and number of securities or other ownership interests, owned by
each of them immediately before and immediately following such transaction, are
materially unchanged; (C) a “person” or “group” shall not be deemed to have
beneficial ownership of securities subject to a stock or asset purchase
agreement, merger agreement or similar agreement (or voting or option or similar
agreement related thereto) prior to the consummation of the transactions
contemplated by such agreement; (D) [intentionally omitted]; (E) a transaction
will not be deemed to involve a Change of Control in respect of a party if
(1) such party becomes a direct or indirect wholly owned subsidiary of a holding
company, and (2) the direct or indirect owners of such holding company
immediately following that transaction are the same as the owners of such party
immediately prior to that transaction and the number and type of securities or
other ownership interests owned by each such direct and indirect holder
immediately following such transaction are materially unchanged from the number
and type of securities or other ownership interests owned by such direct and
indirect holder in such party immediately prior to that transaction; and (F) a
transaction will not be deemed to involve a Change of Control in respect of a
party (the “Subject Entity”) if (1) the Subject Entity becomes a direct or
indirect wholly owned subsidiary of an entity (an “Intervening Entity”) (which
Intervening Entity may own other assets in addition to its equity interests in
the Subject Entity), and (2) all of the direct and indirect owners of the
Subject Entity immediately following that transaction (the “Subject
Transaction”) are the same as all of the direct and indirect owners of the
Subject Entity immediately prior to the Subject Transaction and the number and
type of securities or other ownership interests owned by each such direct and
indirect owner of the Subject Entity immediately following such transaction are
materially unchanged from the number and type of securities or other direct and
indirect ownership interests in the Subject Entity owned by such direct and
indirect owners of the Subject Entity immediately prior to that transaction
(except, in the case of each direct and indirect owner of the Intervening Entity
immediately following such transaction, by virtue of being held through the
Intervening Entity; it being understood that, immediately following the Subject
Transaction, each direct and indirect owner of the Intervening Entity shall
indirectly own the same proportion and percentage of the ownership interests in
the Subject Entity as such direct or indirect owner owned immediately prior to
the Subject Transaction). Notwithstanding anything to the contrary contained
herein, in no event shall ERI be a Subject Entity under clause (F) hereof.

“Chester Property”: All of the Leased Property (as defined in the Regional
Lease) pertaining to the casino and race track facility commonly known as
Harrah’s Philadelphia Casino and Racetrack, having an address of 777 Harrah’s
Boulevard, Chester, Pennsylvania; the real property with respect thereto is more
particularly described in Exhibit B to the Regional Lease.

“CLC”: Caesars License Company, LLC, a Nevada limited liability company.

“Code”: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.

“Commencement Date”: As defined in Section 1.3.

 

10



--------------------------------------------------------------------------------

“Competitively Sensitive Information”: Any non-public information that, if
disclosed, would reasonably be expected to impair Tenant’s competitive advantage
in any markets in which it operates.

“Condemnation”: The exercise of any governmental power, whether by legal
proceedings or otherwise, by any public or quasi-public authority, or private
corporation or individual, having such power under Legal Requirements, either
under threat of condemnation or while legal proceedings for condemnation are
pending.

“Confidential Information”: In addition to information described in
Section 41.22, any information or compilation of information relating to a
business, procedures, techniques, methods, concepts, ideas, affairs, products,
processes or services, including source code, information relating to
distribution, marketing, merchandising, selling, research, development,
manufacturing, purchasing, accounting, engineering, financing, costs, pricing
and pricing strategies and methods, customers, suppliers, creditors, employees,
contractors, agents, consultants, plans, billing, needs of customers and
products and services used by customers, all lists of suppliers, distributors
and customers and their addresses, prospects, sales calls, products, services,
prices and the like, as well as any specifications, formulas, plans, drawings,
accounts or sales records, sales brochures, catalogs, code books, manuals, trade
secrets, knowledge, know-how, operating costs, sales margins, methods of
operations, invoices or statements and the like.

“Continuously Operated”: With respect to each Facility, such Facility is
continuously used and operated for its Primary Intended Use and open for
business to the public during all business hours usual and customary for such
use for comparable properties in the State of Nevada.

“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, partnership interests or any other Equity
Interests or by contract, and “Controlling” and “Controlled” shall have meanings
correlative thereto.

“Convention Center”: The “Eastside Convention Center”, as such term is defined
in the Convention Center Put-Call Agreement.

“Convention Center Facility”: As defined in the definition of Facility.

“Convention Center Property”: The Eastside Convention Center Property, as
defined in the Convention Center Put-Call Agreement.

“Convention Center Put-Call Agreement”: That certain Amended and Restated
Put-Call Right Agreement dated as of the Second Amendment Date, by and among HLV
Landlord and Eastside Convention Center, LLC, a Delaware limited liability
company, as the same may be amended, supplemented or replaced from time to time.

“CPI”: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, then the
index designated by such Department as the successor to such index, and if there
is no index so designated, an index for an area in the United States that most
closely corresponds to the entire United States, published by such Department,
or if none, by any other instrumentality of the United States, all as reasonably
determined by Landlord and Tenant.

 

11



--------------------------------------------------------------------------------

“CPI Increase”: The greater of (a) zero and (b) a fraction, expressed as a
decimal (to such number of decimal places utilized by the CPI, to the extent the
CPI is expressed as a decimal, or, otherwise, to such number of decimal places
as is reasonably agreed to by Landlord and Tenant), determined as of the first
(1st) day of each Lease Year, (x) the numerator of which shall be the difference
between (i) the average CPI for the three (3) most recent calendar months (the
“Prior Months”) ending prior to such first (1st) day (for which the CPI has been
published as of such first (1st) day) and (ii) the average CPI for the three
(3) corresponding calendar months occurring one (1) year prior to the Prior
Months (such average CPI, the “Beginning CPI”), and (y) the denominator of which
shall be the Beginning CPI.

“CPLV Base Net Revenue Amount”: With respect to the Leased Property (CPLV), an
amount equal to the arithmetic average of the following: (i) One Billion
Twenty-Four Million Six Hundred Thirty-Two Thousand Two Hundred Sixty-Two and
No/100 Dollars ($1,024,632,262.00), which amount Landlord and Tenant agree
represents Net Revenue of the CPLV Facility (exclusive of any amounts received
by Tenant or its Subsidiaries under the Forum Shops Lease) for the Fiscal Period
immediately preceding the first (1st) Lease Year (i.e., the Fiscal Period ending
September 30, 2017), (ii) One Billion Forty-Eight Million Eight Hundred Fifteen
Thousand Seven Hundred Fifty-Seven and No/100 Dollars ($1,048,815,757.00), which
amount Landlord and Tenant agree represents the Net Revenue of the CPLV Facility
(exclusive of any amounts received by Tenant or its Subsidiaries under the Forum
Shops Lease) for the Fiscal Period immediately preceding the end of the first
(1st) Lease Year (i.e., the Fiscal Period ending September 30, 2018), and
(iii) One Billion One Hundred Fifty-Nine Million Eighty-Three Thousand Eight
Hundred Twenty-Three and No/100 Dollars ($1,159,083,823.00), which amount
Landlord and Tenant agree represents the Net Revenue of the CPLV Facility
(exclusive of any amounts received by Tenant or its Subsidiaries under the Forum
Shops Lease) for the Fiscal Period immediately preceding the end of the second
(2nd) Lease Year (i.e., the Fiscal Period ending September 30, 2019). For the
avoidance of doubt, the term “arithmetic average” as used in this definition
refers to the quotient obtained by dividing (x) the sum of the amounts set forth
in clauses (i), (ii) and (iii) by (y) three (3). The term “arithmetic average”
(or the term “average” when the context requires) as used elsewhere in this
Lease shall be interpreted consistent with the foregoing.

“CPLV Base Rent”: The Base Rent component of Rent with respect to the Leased
Property (CPLV), as defined in more detail in clauses (b) and (c) of the
definition of “Rent.”

“CPLV Exclusive Customer”: Any customer or guest of the CPLV Facility whose
gaming theoretical value at such Facility constitutes seventy-five percent (75%)
or more of the total gaming theoretical value of such customer or guest at those
properties operated or managed by CEC or its Affiliates immediately preceding
the Second Amendment Date and operated or managed by ERI or its Affiliates
during the twenty-four (24) month period immediately preceding the month in
which the date of determination occurs.

“CPLV Facility”: As defined in the definition of Facility.

 

12



--------------------------------------------------------------------------------

“CPLV First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A) of the
definition of “Rent.”

“CPLV/HLV Guest Data”: Collectively or individually, as the context may require,
Guest Data of CPLV Exclusive Customers and HLV Exclusive Customers, in each case
to the extent in the possession of ERI, Services Co or their respective
Affiliates.

“CPLV Initial Rent”: The Initial Rent component of Rent with respect to the
Leased Property (CPLV), as defined in more detail in clause (a) of the
definition of “Rent.”

“CPLV Initial Rent Increase”: As defined in the definition of Rent.

“CPLV Landlord”: As defined in the preamble.

“CPLV Rent”: Collectively or individually as the context may require, CPLV Base
Rent, CPLV Initial Rent and CPLV Variable Rent.

“CPLV Second VRP Net Revenue Amount”: As defined in clause (b)(ii)(B) of the
definition of “Rent.”

“CPLV Sportsbook Operating Agreement”: That certain form of Operating Agreement
by and between Desert Palace LLC, doing business as Caesars Palace Las Vegas, a
Nevada limited liability company, and William Hill Nevada I, doing business as
William Hill Race & Sports Book, a Nevada corporation, provided by Tenant’s
counsel to Landlord’s counsel at 10:52 pm New York City time on July 19, 2020,
together with modifications to such agreement to cause it to comply with the
provisions of Section 22.4 hereof and the modifications to Section 16.14 thereof
agreed to by email between Tenant’s counsel and Landlord’s counsel at 2:34 am
New York City time on July 20, 2020.

“CPLV Tenant”: As defined in the preamble.

“CPLV Third VRP Net Revenue Amount”: As defined in clause (b)(ii)(C) of the
definition of “Rent.”

“CPLV Trademark License”: That certain Second Amended and Restated Trademark
License Agreement, dated as of the Second Amendment Date, by and between CLC, as
licensor, and Desert Palace LLC, as licensee, and acknowledged and agreed to by
Landlord.

“CPLV Variable Rent”: The Variable Rent component of Rent with respect to the
Leased Property (CPLV), as defined in more detail in clauses (b) and (c) of the
definition of “Rent.”

“CPLV Variable Rent Base Amount”: As defined in clause (b)(ii)(A) of the
definition of “Rent.”

“CPLV Year 8 Decrease”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”

 

13



--------------------------------------------------------------------------------

“CPLV Year 8 Increase”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”

“CPLV Year 8-10 Variable Rent”: As defined in clause (b)(ii)(A) of the
definition of “Rent.”

“CPLV Year 11 Decrease”: As defined in clause (b)(ii)(B) of the definition of
“Rent.”

“CPLV Year 11 Increase”: As defined in clause (b)(ii)(B) of the definition of
“Rent.”

“CPLV Year 11-15 Variable Rent”: As defined in clause (b)(ii)(B) of the
definition of “Rent.”

“CPLV Year 16 Decrease”: As defined in clause (b)(ii)(C) of the definition of
“Rent.”

“CPLV Year 16 Increase”: As defined in clause (b)(ii)(C) of the definition of
“Rent.”

“CPLV Year 16-IED Variable Rent”: As defined in clause (b)(ii)(C) of the
definition of “Rent.”

“CPR Institute”: As defined in the definition of Appointing Authority.

“CRC”: As defined in the recitals.

“Debtors”: As defined in the recitals.

“Disclosure Documents” means, collectively, any written materials used or
provided to any prospective investors and/or the rating agencies in connection
with any public offering or private placement in connection with a
securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.

“Dollars” and “$”: The lawful money of the United States.

“Domestic Subsidiaries”: As defined in the definition of Qualified Replacement
Guarantor.

“EBITDA”: The same meaning as “EBITDAR” as defined herein but without giving
effect to clause (xi) in the definition thereof (it being understood that to the
extent any Gaming Lease Rent is accounted for as interest expense in accordance
with GAAP, such interest expense will be accounted for as rent and thus included
in clause (xi) of the definition of EBITDAR).

 

14



--------------------------------------------------------------------------------

“EBITDAR”: For any applicable twelve (12) month period, the consolidated net
income or loss of a Person on a consolidated basis for such period, determined
in accordance with GAAP, provided, however, that without duplication and in each
case to the extent included in calculating net income (calculated in accordance
with GAAP): (i) income tax expense shall be excluded; (ii) interest expense
shall be excluded; (iii) depreciation and amortization expense shall be
excluded; (iv) amortization of intangible assets shall be excluded;
(v) write-downs and reserves for non-recurring restructuring-related items (net
of recoveries) shall be excluded; (vi) reorganization items shall be excluded;
(vii) any impairment charges or asset write-offs, non-cash gains, losses, income
and expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations, and non-cash charges for
deferred tax asset valuation allowances, shall be excluded; (viii) any effect of
a change in accounting principles or policies shall be excluded; (ix) any
non-cash costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement shall be excluded; (x) any
nonrecurring gains or losses (less all fees and expenses relating thereto) shall
be excluded; (xi) rent expense shall be excluded; and (xii) the impact of any
deferred proceeds resulting from failed sale accounting shall be excluded. In
connection with any EBITDAR calculation made pursuant to this Lease or any
determination or calculation made pursuant to this Lease for which EBITDAR is a
necessary component of such determination or calculation, (i) promptly following
request therefor, Tenant shall provide Landlord with all supporting
documentation and backup information with respect thereto as may be reasonably
requested by Landlord, (ii) such calculation shall be as reasonably agreed upon
by Landlord and Tenant, and (iii) if Landlord and Tenant do not agree within
twenty (20) days of either Party seeking to commence discussions, the same may
be determined by an Expert in accordance with and pursuant to the process set
forth in Section 34.2 hereof (clauses (i) through (iii), collectively, the
“EBITDAR Calculation Procedures”).

“EBITDAR Calculation Procedures”: As defined in the definition of EBITDAR.

“Eligible Account”: A separate and identifiable account from all other funds
held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa2” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution”: Either (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of Letters of Credit and accounts in which
funds are held for more than thirty (30) days, the long-term unsecured debt
obligations of which are rated at least “A+” by S&P and “Aa3” by Moody’s), or
(b) Wells Fargo Bank, National Association, provided that the rating by S&P and
Moody’s for the short term unsecured debt obligations or commercial paper and
long term unsecured debt obligations of the same does not decrease below the
ratings set forth in clause (a) hereof.

 

15



--------------------------------------------------------------------------------

“Embargoed Person”: Any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the applicable
transaction is prohibited by law or in violation of law.

“End of Term Gaming Assets Transfer Notice”: As defined in Section 36.1.

“Enterprise Services”: All of the corporate and other centralized services
provided by Services Co or any of its Subsidiaries to, or on behalf of, Tenant,
CEC, CEOC, CRC and their respective Subsidiaries and Affiliates, including,
without limitation, the services described in Section 8 of the Omnibus Agreement
(as defined in the Amended Original CPLV Lease).

“Environmental Costs”: As defined in Section 32.4.

“Environmental Laws”: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, orders, decrees or judgments, whether
statutory or common law, as amended from time to time, now or hereafter in
effect, or promulgated, pertaining to the environment, public health and safety
and industrial hygiene and relating to the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including the Industrial Site Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe
Drinking Water Act and relevant provisions of the Occupational Safety and Health
Act.

“Equity Interests”: With respect to any Person, any and all shares, interests,
participations, equity interests, voting interests or other equivalents,
including membership interests (however designated, whether voting or
non-voting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profit, and losses of, or distributions of assets of, such partnership.

“ERI”: Eldorado Resorts, Inc., a Nevada corporation, together with its
successors and permitted assigns. Contemporaneously with the Second Amendment
Date, ERI was renamed Caesars Entertainment, Inc. and converted to a Delaware
corporation.

“Escalator”: Commencing on the Escalator Adjustment Date in respect of the
second (2nd) Lease Year and continuing through the end of the Term, one (1.0)
plus the greater of (a) two one-hundredths (0.02) and (b) the CPI Increase.

“Escalator Adjustment Date”: The first (1st) day of each Lease Year, excluding
the first (1st) Lease Year of the Initial Term and the first (1st) Lease Year of
each Renewal Term.

 

16



--------------------------------------------------------------------------------

“Estoppel Certificate”: As defined in Section 23.1(a).

“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.

“Existing Fee Financing”: That certain loan made pursuant to that certain Credit
Agreement, dated as of December 22, 2017, among Propco 1, as borrower, the other
parties thereto, the Lenders (as defined therein) from time to time party
thereto, and Goldman Sachs Bank USA, as Administrative Agent (as defined
therein), as amended by Amendment No. 1 dated September 24, 2018, and Amendment
No. 2, dated May 15, 2019, as amended and restated pursuant to Amendment No. 3
dated May 15, 2019, as in effect as of the Second Amendment Date.

“Existing Fee Mortgage”: Collectively or individually as the context may
require, with respect to each of the Leased Property (CPLV) and the Leased
Property (HLV), those certain Fee Mortgages relating to the Existing Fee
Financing, as in effect as of the Second Amendment Date.

“Existing Fee Mortgage Documents”: The Fee Mortgage Documents with respect to
the Existing Fee Mortgage.

“Existing Lease Rent”: The aggregate annual Rent which would otherwise be in
effect as of the MTA Closing Date under the Amended Original CPLV Lease and HLV
Lease (without giving effect to the termination of the HLV Lease and the Second
Amendment).

“Expert”: An independent third party professional, with expertise in respect of
a matter at issue, appointed by the agreement of Landlord and Tenant or
otherwise in accordance with Article XXXIV hereof.

“Expert Valuation Notice”: As defined in Section 34.1.

“Expiration Date”: The Stated Expiration Date, or such earlier date as this
Lease is terminated pursuant to its terms.

“Facility”: With respect to each of the Leased Property (CPLV) and the Leased
Property (HLV), respectively, collectively, (a) the assets comprising (i) a part
of such individual Leased Property as listed on Exhibit A attached hereto,
including the respective Leased Improvements, easements, development rights, and
other tangible rights (if any) forming a part of such individual Leased Property
or appurtenant thereto, including any and all Capital Improvements (including
any Tenant Material Capital Improvements) with respect thereto, and (ii) all of
Tenant’s Property primarily related to or used in connection with the operation
of the business conducted on or about such individual Leased Property or any
portion thereof, and (b) the business operated by Tenant on or about such
individual Leased Property or such Tenant’s Property or any portion thereof or
in connection therewith. The items described in the foregoing clauses (a) and
(b), for all the Leased Property hereunder, collectively, the “Facilities”, and
with respect to (x) the Leased Property (CPLV), the “CPLV Facility”, and (y) the
Leased Property (HLV), the “HLV Facility”. If and when this Lease is amended to
include the Convention Center Property pursuant to the Convention Center
Put-Call Agreement, (I) the term “HLV Hotel/Casino Facility” shall be used to
refer to the HLV Facility as in effect immediately prior to effectuation

 

17



--------------------------------------------------------------------------------

of such amendment, (II) the term “Convention Center Facility” shall refer,
collectively, to (A) the assets comprising (x) the Convention Center Property,
including easements, development rights, and other tangible rights (if any)
forming a part thereof or appurtenant thereto, including any and all Capital
Improvements (including any Tenant Material Capital Improvements) with respect
thereto, and (y) all of Tenant’s Property primarily related to or used in
connection with the operation of the business conducted on or about the
Convention Center Property or any portion thereof and (B) the business operated
by Tenant on or about the Convention Center Property or such Tenant’s Property
or any portion thereof or in connection therewith, (III) the term “HLV Facility”
shall refer, collectively, to the HLV Hotel/Casino Facility and the Convention
Center Facility and (IV) the term “Facility” shall refer to each of the CPLV
Facility and the HLV Facility.

“Fair Market Base Rental Value”: The Fair Market Rental Value of the Leased
Property (CPLV Non-Octavius) or Leased Property (HLV), as applicable, as
determined with respect to Base Rent only (and not Variable Rent nor Additional
Charges), assuming and taking into account that Variable Rent and Additional
Charges shall continue to be paid hereunder during any period in which such Fair
Market Base Rental Value shall be paid.

“Fair Market Ownership Value”: The fair market purchase price of the Leased
Property, Facilities or any applicable part thereof, as the context requires, as
of the estimated transfer date, in its then-condition, that a willing purchaser
would pay to a willing seller for Cash on arm’s-length terms (assuming
(1) neither such purchaser nor seller is under any compulsion to sell or
purchase and that both have reasonable knowledge of all relevant facts, are
acting prudently and knowledgeably in a competitive and open market, and
assuming price is not affected by undue stimulus and (2) neither party is paying
any broker a commission in connection with the transaction), taking into account
the provisions of Section 34.1(f) if applicable, and otherwise taking all
then-relevant factors into account (whether favorable to one, both or neither
Party) and subject to the further factors, as applicable, that are set forth in
the definition of “Fair Market Rental Value” herein below as applicable, either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease.

“Fair Market Property Value”: The fair market purchase price of the applicable
personal property, as the context requires, as of the estimated transfer date,
in its then-condition, that a willing purchaser would pay to a willing seller
for Cash on arm’s-length terms (assuming (1) neither such purchaser nor seller
is under any compulsion to sell or purchase and that both have reasonable
knowledge of all relevant facts, are acting prudently and knowledgeably in a
competitive and open market, and assuming price is not affected by undue
stimulus and (2) neither party is paying any broker a commission in connection
with the transaction), and otherwise taking all then-relevant factors into
account (whether favorable to one, both or neither Party), either (i) as agreed
in writing by Tenant and either Landlord or Successor Tenant (as applicable), or
(ii) if not agreed upon in accordance with clause (i) above, as determined in
accordance with the procedure specified in Section 34.1.

“Fair Market Rental Value”: The annual fixed fair market rental value for the
Leased Property or any applicable part thereof (excluding Tenant Material
Capital Improvements), as the context requires, as of the first (1st) day of the
period for which the Fair Market Rental Value is being determined, in its
then-condition, that a willing tenant would pay to a willing landlord on arm’s
length terms (assuming (1) neither such tenant nor landlord is under any
compulsion to lease

 

18



--------------------------------------------------------------------------------

and that both have reasonable knowledge of all relevant facts, are acting
prudently and knowledgeably in a competitive and open market, and assuming price
is not affected by undue stimulus, (2) such lease contained terms and conditions
identical to the terms and conditions of this Lease, other than with respect to
the length of term and payment of Rent, (3) neither party is paying any broker a
commission in connection with the transaction, and (4) that the tenant
thereunder will pay such Fair Market Rental Value for the entire term of such
demise (i.e., no early termination)), taking into account the provisions of
Section 34.1(g), and otherwise taking all then-relevant factors into account
(whether favorable to one, both or neither Party), either (i) as agreed in
writing by Landlord and Tenant, or (ii) as determined in accordance with the
procedure specified in Section 34.1 of this Lease. In all cases, for purposes of
determining the Fair Market Ownership Value or the Fair Market Rental Value, as
the case may be, (A) the Leased Property or any applicable part thereof (or
Facility, as applicable) to be valued pursuant hereto (as improved by all then
existing Leased Improvements, and all Capital Improvements thereto, but
excluding any Tenant Material Capital Improvements), shall be valued (X) as (or
as part of) a fully-permitted Facility operated in accordance with the
provisions of this Lease for the Primary Intended Use and (Y) free and clear of
any lien or encumbrance evidencing a debt (including any Permitted Leasehold
Indebtedness) or judgment (including any mortgage, security interest, tax lien,
or judgment lien) (provided, however, for purposes of determining Fair Market
Ownership Value of any applicable Tenant Material Capital Improvements pursuant
to Section 10.4(e), the same shall be valued on the basis of the then-applicable
status of any applicable permits, free and clear of only such liens and
encumbrances that will be removed if and when conveyed to Landlord pursuant to
said Section 10.4(e)), (B) in determining the Fair Market Ownership Value or
Fair Market Rental Value with respect to damaged or destroyed Leased Property,
such value shall be determined as if such Leased Property had not been so
damaged or destroyed (unless otherwise expressly provided herein), except that
such value with respect to damaged or destroyed Tenant Material Capital
Improvements shall only be determined as if such Tenant Material Capital
Improvements had been restored if and to the extent Tenant is required to
repair, restore or replace such Tenant Material Capital Improvements under this
Lease (provided, however, for purposes of determining Fair Market Ownership
Value pursuant to Section 10.4(e), the same shall be valued taking into account
any then-existing damage), and (C) the price shall represent the normal
consideration for the property sold (or leased) unaffected by sales (or leasing)
concessions granted by anyone associated with the transaction. In addition, the
following specific matters shall be factored in or out, as appropriate, in
determining Fair Market Ownership Value or Fair Market Rental Value as the case
may be: (i) the negative value of (x) any deferred maintenance or other items of
repair or replacement of the Leased Property to the extent arising from breach
or failure of Tenant to perform or observe its obligations hereunder, (y) any
then current or prior Gaming or other licensure violations by Tenant, Guarantor
or any of their Affiliates, and (z) any breach or failure of Tenant to perform
or observe its obligations hereunder (in each case with respect to the foregoing
clauses (x), (y) and (z), without giving effect to any applicable cure periods
hereunder), shall, in each case, when determining Fair Market Ownership Value or
Fair Market Rental Value, as the case may be, not be taken into account; rather,
the Leased Property and every part thereof shall be deemed to be in the
condition required by this Lease and Tenant shall at all times be deemed to have
operated the Facilities in compliance with and to have performed all obligations
of Tenant under this Lease (provided, however, for purposes of determining Fair
Market Ownership Value under Section 10.4(e), the negative value of the items
described in clauses (x), (y) and (z) shall be taken into account); and (ii) in
the case of a determination of Fair Market Rental

 

19



--------------------------------------------------------------------------------

Value, such determination shall be without reference to any savings Landlord may
realize as a result of any extension of the Term of this Lease, such as savings
in free rent and tenant concessions, and without reference to any “start-up”
costs a new tenant would incur were it to replace the existing Tenant for any
Renewal Term or otherwise. The determination of Fair Market Rental Value shall
be of Base Rent and Variable Rent (but not Additional Charges), and shall assume
and take into account that Additional Charges shall continue to be paid
hereunder during any period in which such Fair Market Rental Value shall be
paid. For the avoidance of doubt, the annual Fair Market Rental Value shall be
calculated and evaluated as a whole for the entire term in question, and may
reflect increases in one or more years during the applicable term in question
(i.e., the annual Fair Market Rental Value need not be identical for each year
of the term in question).

“Fee Mortgage”: Any mortgage, pledge agreement, security agreement, assignment
of leases and rents, fixture filing or similar document creating or evidencing a
lien on Landlord’s interest in the Leased Property or any portion thereof (or an
indirect interest therein, including without limitation, a lien on direct or
indirect interests in Landlord) in accordance with the provisions of Article
XXXI hereof.

“Fee Mortgage Damages”: As defined in Section 41.3.

“Fee Mortgage Documents”: With respect to each Fee Mortgage and Fee Mortgagee,
the applicable Fee Mortgage, loan agreement, pledge agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.

“Fee Mortgagee”: The holder(s) or lender(s) under any Fee Mortgage or the agent
or trustee acting on behalf of any such holder(s) or lender(s).

“Fee Mortgagee Securitization”: Any sale or financing by a Fee Mortgagee
(including, without limitation, issuing one or more participations) of all or a
portion of the loan secured by a Fee Mortgage, including, without limitation, a
public or private securitization of rated single- or multi-class securities
secured by or evidencing ownership interests in all or any portion of the loan
secured by a Fee Mortgage or a pool of assets that includes such loan.

“Fee Mortgagee Securitization Indemnitee”: Any Fee Mortgagee, any Affiliate of a
Fee Mortgagee that has filed any registration statement relating to a Fee
Mortgagee Securitization or has acted as the sponsor or depositor in connection
with a Fee Mortgagee Securitization, any Affiliate of a Fee Mortgagee that acts
as an underwriter, placement agent or initial purchaser of securities issued in
a Fee Mortgagee Securitization, any other co-underwriters, co-placement agents
or co-initial purchasers of securities issued in a Fee Mortgagee Securitization,
in each case under or relating to the Original Fee Mortgage, and each of their
respective officers, directors and Affiliates and each Person or entity who
“controls” any such Person within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act.

 

20



--------------------------------------------------------------------------------

“Financial Statements”: (i) For a Fiscal Year, consolidated statements of a
Person’s and its Reporting Subsidiaries’, if any, income, stockholders’ equity
and comprehensive income and cash flows for such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a Fiscal Quarter,
consolidated statements of a Person’s and its Reporting Subsidiaries’, if any,
income, stockholders’ equity and comprehensive income and cash flows for such
period and for the period from the beginning of the Fiscal Year to the end of
such period and the related consolidated balance sheet as at the end of such
period, together with the notes thereto, all in reasonable detail and setting
forth in comparative form the corresponding figures for the corresponding period
in the preceding Fiscal Year or Fiscal Quarter, as the case may be, and prepared
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes).

“First Amendment Date”: December 26, 2018.

“First Variable Rent Period”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”

“First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A)(x) of the
definition of “Rent.”

“Fiscal Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive Fiscal Quarters of such
Person for which Financial Statements are available.

“Fiscal Quarter”: With respect to any Person, for any date of determination, a
fiscal quarter for each Fiscal Year of such Person. In the case of each of
Tenant and ERI, “Fiscal Quarter” means each calendar quarter ending on March 31,
June 30, September 30 and December 31, for each Fiscal Year of Tenant.

“Fiscal Year”: The annual period commencing January 1 and terminating
December 31 of each year.

“Fixtures”: All equipment, machinery, fixtures and other items of property,
including all components thereof, that are now or hereafter located in or on, or
used in connection with, and permanently affixed to or otherwise incorporated
into the Leased Improvements or the Land.

“Foreclosure Purchaser”: As defined in Section 31.1.

“Foreclosure Successor Tenant”: Either (i) any assignee pursuant to Sections
22.2(i)(b) or (c), or (ii) any Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee that enters into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.

 

21



--------------------------------------------------------------------------------

“Forum Shops Lease”: That certain Second Amended and Restated Ground Lease,
dated February 7, 2003, by and between Desert Palace LLC (as
successor-in-interest to Caesars Palace Realty Corp.), as landlord, and Forum
Shops, LLC, as tenant, as amended from time to time.

“GAAP”: Generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time.

“Gaming”: Casino, racetrack, racino, video lottery terminal or other gaming
activities, including, but not limited to, the operation of slot machines, video
lottery terminals, table games, pari-mutuel wagering or other applicable types
of wagering (including, but not limited to, sports wagering). For the avoidance
of doubt, the terms “gaming” and “gambling” as used in this Lease are intended
to include the meanings of such terms under NRS Section 463.0153.

“Gaming Assets”: As defined in Section 36.1.

“Gaming Assets FMV”: As defined in Section 36.1.

“Gaming Authorities”: Any of the Nevada Gaming Commission, the Nevada State
Gaming Control Board, the Clark County Liquor and Gaming Licensing Board, the
City of Las Vegas and any other gaming regulatory body or any agency or
governmental authority which has, or may at any time after the Commencement Date
(with respect to the Leased Property (CPLV)) or the HLV Lease Commencement Date
(with respect to the Leased Property (HLV)), as applicable, have, jurisdiction
over the gaming activities at the Leased Property or any successor to such
authority.

“Gaming Facility”: A facility at which there are operations of slot machines,
video lottery terminals, blackjack, baccarat, keno operation, table games, any
other mechanical or computerized gaming devices, pari-mutuel wagering or other
applicable types of wagering (including, but not limited to, sports wagering),
or which is otherwise operated for purposes of Gaming, and all related or
ancillary real property.

“Gaming Lease Rent”: To the extent applicable in connection with any EBITDA
calculation under this Lease, (x) Rent, plus (y) Rent (as defined in the Other
Leases), plus (z) actual rent (excluding additional rent such as pass-through
expenses) payable under all Gaming Leases (other than this Lease and the Other
Leases) by the applicable Person for whom its EBITDA is being calculated and its
Subsidiaries on a consolidated basis, in each case, during the applicable period
of time for which such EBITDA calculation is being made.

“Gaming Leases”: A lease entered into by any applicable Person or any of its
Subsidiaries to occupy and use real property, vessels or similar assets for, or
primarily in connection with, the operation of the Gaming Facilities thereat.

“Gaming License”: Any license, qualification, registration, accreditation,
permit, approval, finding of suitability or other authorization issued by a
state or other governmental regulatory agency (including any Native American
tribal gaming or governmental authority) or Gaming Authority to operate, carry
on or conduct any gaming, gaming device, slot machine, video lottery terminal,
table game, race book or sports pool on the Leased Property or any portion
thereof, or to operate a casino at the Leased Property required by any Gaming
Regulation, including each of the licenses, permits or other authorizations set
forth on Schedule 1, and including those related to the Leased Property that may
be added to this Lease after the Second Amendment Date.

 

22



--------------------------------------------------------------------------------

“Gaming Regulation(s)”: Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance,
alteration, modification or capital improvement of a Gaming Facility or the
conduct of a person or entity holding a Gaming License, including, without
limitation, any requirements imposed by a regulatory agency, commission, board
or other governmental body pursuant to the jurisdiction and authority granted to
it under applicable law, including, but not limited to, the provisions of the
Nevada Gaming Control Act, as amended from time to time, all regulations of the
Nevada Gaming Commission promulgated thereunder, as amended from time to time,
the provisions of the Clark County Code, as amended from time to time, and all
other rules, regulations, orders, ordinances and legal requirements of any
Gaming Authority.

“Gaming Revenues”: As defined in the definition of Net Revenue.

“Government List”: (1) Any list or annex to Presidential Executive Order 13224
issued on September 24, 2001 (“EO13224”), including any list of Persons who are
determined to be subject to the provisions of EO13224 or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (2) the Specially Designated Nationals and Blocked Persons Lists
maintained by OFAC, (3) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained pursuant to any of the Rules and Regulations of
OFAC, or (4) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other governmental
authority or pursuant to any Executive Order of the President of the United
States of America.

“Ground Leased Property”: The real property leased pursuant to the Ground
Leases. There is no Ground Leased Property as of the Second Amendment Date.

“Ground Leases”: Collectively, those certain leases with respect to real
property that is a portion of the Leased Property, pursuant to which Landlord is
a tenant and which leases are, subject to Section 7.3, added to the Leased
Property after the Second Amendment Date in accordance with the provisions of
this Lease. Each of the Ground Leases is referred to individually herein as a
“Ground Lease.” There are no Ground Leases as of the Second Amendment Date.

“Ground Lessor”: As defined in Section 7.3.

“Guarantor”: ERI, together with its successors and permitted assigns, in its
capacity as guarantor under the Guaranty.

“Guaranty”: That certain Guaranty of Lease, dated as of the Second Amendment
Date, made by Guarantor and Landlord, in the form of Exhibit E attached hereto.

 

23



--------------------------------------------------------------------------------

“Guest Data”: Any and all information and data identifying, describing,
concerning or generated by prospective, actual or past guests, family members,
website visitors and customers of casinos, hotels, retail locations,
restaurants, bars, spas, entertainment venues, or other facilities or services,
including without limitation any and all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences, game play and patronage patterns,
experiences, results and demographic information, whether or not any of the
foregoing constitutes personally identifiable information, together with any and
all other guest or customer information in any database of Tenant, Services Co
or any of their respective Affiliates, regardless of the source or location
thereof, and including without limitation such information obtained or derived
by Tenant, Services Co or any of their respective Affiliates from: (i) guests or
customers of the Facilities (for the avoidance of doubt, including CPLV/HLV
Guest Data and Property Specific Guest Data); (ii) guests or customers of any
Other Facility (including any condominium or interval ownership properties)
owned, leased, operated, licensed or franchised by Tenant or any of its
Affiliates, or any facility associated with any such Other Facility (including
restaurants, golf courses and spas); or (iii) any other sources and databases,
including websites, central reservations databases, operational data base (ODS)
and any player loyalty programs (e.g., the Caesars Rewards Program).

“Handling”: As defined in Section 32.4.

“Hazardous Substances”: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated pursuant to any
Environmental Law.

“HLV Base Net Revenue Amount”: With respect to the Leased Property (HLV), an
amount equal to the arithmetic average of the following: (i) Three Hundred
Sixty-Six Million Eight Hundred Forty-Seven Thousand Sixty and No/100 Dollars
($366,847,060.00), which amount Landlord and Tenant agree represents the Net
Revenue of the HLV Facility for the Fiscal Period immediately preceding the
first (1st) Lease Year (i.e., the Fiscal Period ending September 30, 2017), (ii)
Three Hundred Sixty-Two Million Five Hundred Four Thousand Five Hundred
Sixty-Three and No/100 Dollars ($362,504,563.00), which amount Landlord and
Tenant agree represents the Net Revenue of the HLV Facility for the Fiscal
Period immediately preceding the end of the first (1st) Lease Year (i.e., the
Fiscal Period ending September 30, 2018), and (iii) Three Hundred Seventy-One
Million Two Hundred Seventy-Six Thousand Seven Hundred Fourteen and No/100
Dollars ($371,276,714.00), which amount Landlord and Tenant agree represents the
Net Revenue of the HLV Facility for the Fiscal Period immediately preceding the
end of the second (2nd) Lease Year (i.e., the Fiscal Period ending September 30,
2019).

“HLV Base Rent”: The Base Rent component of Rent with respect to the Leased
Property (HLV), as defined in more detail in clauses (b) and (c) of the
definition of “Rent.”

“HLV Exclusive Customer”: Any customer or guest of the HLV Facility whose gaming
theoretical value at such Facility constitutes seventy-five percent (75%) or
more of the total gaming theoretical value of such customer or guest at those
properties operated or managed by CEC or its Affiliates immediately preceding
the Second Amendment Date and operated or managed by ERI or its Affiliates
during the twenty-four (24) month period immediately preceding the month in
which the date of determination occurs.

“HLV Facility”: As defined in the definition of Facility.

 

24



--------------------------------------------------------------------------------

“HLV First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A) of the
definition of “Rent.”

“HLV Hotel/Casino Facility” : As defined in the definition of Facility.

“HLV Initial Rent”: The Initial Rent component of Rent with respect to the
Leased Property (HLV), as defined in more detail in clause (a) of the definition
of “Rent.”

“HLV Initial Rent Increase”: As defined in the definition of Rent.

“HLV Landlord”: As defined in the preamble.

“HLV Lease”: As defined in the recitals.

“HLV Lease Commencement Date”: As defined in the recitals.

“HLV Rent”: Collectively or individually as the context may require, HLV Base
Rent, HLV Initial Rent and HLV Variable Rent.

“HLV Second VRP Net Revenue Amount”: As defined in clause (b)(ii)(B) of the
definition of “Rent.”

“HLV Tenant”: As defined in the preamble.

“HLV Third VRP Net Revenue Amount”: As defined in clause (b)(ii)(C) of the
definition of “Rent.”

“HLV Variable Rent”: The Variable Rent component of Rent with respect to the
Leased Property (HLV), as defined in more detail in clauses (b) and (c) of the
definition of “Rent.”

“HLV Variable Rent Base Amount”: As defined in clause (b)(ii)(A) of the
definition of “Rent.”

“HLV Year 8 Decrease”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”

“HLV Year 8 Increase”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”

“HLV Year 8-10 Variable Rent”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”

“HLV Year 11 Decrease”: As defined in clause (b)(ii)(B) of the definition of
“Rent.”

“HLV Year 11 Increase”: As defined in clause (b)(ii)(B) of the definition of
“Rent.”

“HLV Year 11-15 Variable Rent”: As defined in clause (b)(ii)(B) of the
definition of “Rent.”

 

25



--------------------------------------------------------------------------------

“HLV Year 16 Decrease”: As defined in clause (b)(ii)(C) of the definition of
“Rent.”

“HLV Year 16 Increase”: As defined in clause (b)(ii)(C) of the definition of
“Rent.”

“HLV Year 16-IED Variable Rent”: As defined in clause (b)(ii)(C) of the
definition of “Rent.”

“Impartial Appraiser”: As defined in Section 13.1(a).

“Impositions”: Collectively, all taxes, including capital stock, franchise,
margin and other similar taxes of Landlord, ad valorem, sales, use, single
business, gross receipts, transaction privilege, rent or similar taxes;
assessments, including assessments for public improvements or benefits, whether
or not commenced or completed prior to the Commencement Date and whether or not
to be completed within the Term; ground rents pursuant to Ground Leases in
effect as of the Commencement Date with respect to the Leased Property (CPLV),
in effect as of the HLV Lease Commencement Date with respect to the Leased
Property (HLV) or otherwise entered into in accordance with this Lease (or, with
respect to the Leased Property (HLV) prior to the Second Amendment Date, in
accordance with the HLV Lease); all sums due under any Property Documents (in
effect as of the Commencement Date with respect to the Leased Property (CPLV),
in effect as of the HLV Lease Commencement Date with respect to the Leased
Property (HLV) or otherwise entered into in accordance with this Lease (or, with
respect to the Leased Property (HLV) prior to the Second Amendment Date, in
accordance with the HLV Lease) or as may otherwise be entered into or agreed to
in writing by Tenant); water, sewer and other utility levies and charges; use
and occupancy taxes; excise tax levies; license, permit, inspection,
authorization and similar fees; bonds and all other governmental charges, in
each case whether general or special, ordinary or extraordinary, or foreseen or
unforeseen, of every character to the extent in respect of (or in the case of
franchise taxes, capital stock or other similar taxes, arising from, based on,
or relating, attributable or allocable to) the Leased Property or any portion
thereof and/or the Rent and Additional Charges (or in the case of franchise
taxes, capital stock or other similar taxes, any direct or indirect interest
therein or any investment of capital deployed therein or allocable thereto) (but
not, for the avoidance of doubt, in respect of Landlord’s income (as specified
in clause (a) below)) and all interest and penalties thereon attributable to any
failure in payment by Tenant, which at any time prior to or during the Term may
be assessed or imposed on (or in the case of franchise taxes, capital stock or
other similar taxes, calculated or otherwise based on, or allocable to) or in
respect of or be a lien upon (i) Landlord or Landlord’s interest in the Leased
Property or any portion thereof, (ii) the Leased Property or any portion thereof
or any rent therefrom or any estate, right, title or interest therein (or in the
case of franchise taxes, capital stock or other similar taxes, the investment of
capital deployed therein or allocable thereto) or (iii) any occupancy,
operation, use or possession of, or sales from or activity conducted on or in
connection with the Leased Property or any portion thereof or the leasing or use
of the Leased Property or any portion thereof; provided, however, that nothing
contained in this Lease shall be construed to require Tenant to pay (a) any tax,
fee or other charge based on net income (whether denominated as a franchise or
capital stock, margin or other tax, fee or charge) imposed on Landlord or any
other Person (except Tenant and its successors and Affiliates), (b) any
transfer, or net revenue tax of Landlord or any other Person (except Tenant and
its successors and Affiliates), (c) any tax imposed with respect to the sale,
exchange or other disposition by Landlord of the Leased Property or any

 

26



--------------------------------------------------------------------------------

portion thereof or the proceeds thereof, (d) any principal or interest on or
other amount in respect of any indebtedness on or secured by the Leased Property
or any portion thereof for which Landlord (or any of its Affiliates) is the
obligor, or (e) any principal or interest on or other amount in respect of any
indebtedness of Landlord or its Affiliates that is not otherwise included as
“Impositions” hereunder; provided, further, however, that Impositions shall
include (and Tenant shall be required to pay in accordance with the provisions
of this Lease) (x) any tax, assessment, tax levy or charge set forth in clause
(a) or clause (b) of the preceding proviso that is levied, assessed, imposed or
charged in lieu of, or as a substitute for, any Imposition (and, without
limitation, if at any time during the Term the method of taxation prevailing at
the Commencement Date shall be altered so that any new, non-income-based tax,
assessment, levy (including, but not limited to, any city, state or federal
levy), imposition or charge, or any part thereof, shall be measured by or be
based in whole or in part upon the Leased Property, or any part thereof, and
shall be imposed upon Landlord, then all such new taxes, assessments, levies,
impositions or charges, or the part thereof to the extent that they are so
measured or based, shall be deemed to be included within the term “Impositions”
for the purposes hereof, to the extent that such Impositions would be payable if
the Leased Property were the only property of Landlord subject to such
Impositions, and Tenant shall pay and discharge the same as herein provided in
respect of the payment of Impositions), (y) any transfer taxes or other levy or
assessment imposed by reason of any assignment of this Lease or any interest
therein subsequent to the execution and delivery hereof, or any transfer or
Sublease or termination thereof (other than assignment of this Lease or the
sale, transfer or conveyance of the Leased Property or any interest therein made
by Landlord) and (z) any mortgage tax or mortgage recording tax imposed by
reason of any Permitted Leasehold Mortgage or any other instrument creating or
evidencing a lien in respect of indebtedness of Tenant or its Affiliates (but
not any mortgage tax or mortgage recording tax imposed by reason of a Fee
Mortgage or any other instrument creating or evidencing a lien in respect of
indebtedness of Landlord or its Affiliates). For purposes of this definition,
taxes of Landlord shall include any taxes of Landlord REIT or any of its
Subsidiaries which are imposed on a combined, consolidated or unitary basis
solely to the extent such taxes relate to Landlord.

“Incurable Default”: Collectively or individually, as the context may require,
the defaults referred to in Sections 16.1(c), 16.1(d), 16.1(e), 16.1(h) (as to
judgments against Guarantor only), 16.1(i), 16.1(n) and 16.1(q) and any other
defaults not reasonably susceptible to being cured by a Permitted Leasehold
Mortgagee or a subsequent owner of the Leasehold Estate through foreclosure
thereof.

“Initial Minimum Cap Ex Amount (HLV)”: An amount equal to One Hundred
Seventy-One Million and No/100 Dollars ($171,000,000.00).

“Initial Minimum Cap Ex Requirement (HLV)”: As defined in Section 10.5(a)(i).

“Initial Minimum Cap Ex Period (HLV)”: The period commencing on January 1, 2017
and ending on December 31, 2021.

“Initial Rent”: Collectively or individually as the context may require, CPLV
Initial Rent and HLV Initial Rent, which is the Initial Rent component of Rent,
as defined in more detail in clause (a) of the definition of “Rent.”

 

27



--------------------------------------------------------------------------------

“Initial Rent Increase”: As defined in the definition of Rent.

“Initial Rent Increase Exclusion Amount”: As defined in the definition of Rent
Reduction Amount.

“Initial Stated Expiration Date”: As defined in Section 1.3.

“Initial Term”: As defined in Section 1.3.

“Insurance Requirements”: The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.

“Intellectual Property” or “IP”: All rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof,
(ii) all inventions (whether or not patentable), invention disclosures,
improvements, business information, Confidential Information, Software,
formulas, drawings, research and development, business and marketing plans and
proposals, tangible and intangible proprietary information, and all
documentation relating to any of the foregoing, (iii) all copyrights, works of
authorship, copyrightable works, copyright registrations and applications
therefor, and all other rights corresponding thereto, (iv) all industrial
designs and any registrations and applications therefor, (v) all trademarks,
service marks, trade dress, logos, trade names, Brands, assumed names and
corporate names, Internet domain names and other numbers, together with all
translations, adaptations, derivations and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith (“Trademarks”), (vi) all databases and data
collections (including all Guest Data) and all rights therein, (vii) all moral
and economic rights of authors and inventors, however denominated, (viii) all
Internet addresses, sites and domain names, numbers, and social media user names
and accounts, (ix) any other similar intellectual property and proprietary
rights of any kind, nature or description; and (x) any copies of tangible
embodiments thereof (in whatever form or medium).

“Intercreditor Agreement”: That certain Intercreditor Agreement, dated as of the
Commencement Date, by and among Landlord, Credit Suisse AG, Cayman Islands
Branch, as Credit Agreement Collateral Agent (as defined therein), CPLV Tenant
and Original Landlord Lender. For the avoidance of doubt, the Intercreditor
Agreement was terminated prior to the Second Amendment Date.

“Intervening Entity”: As defined in the definition of Change of Control.

“Joliet Lease”: As defined in the definition of Other Leases.

“Joliet Partner”: Des Plaines Development Holdings, LLC.

“Land”: As defined in clause (a) of the first sentence of Section 1.1.

 

28



--------------------------------------------------------------------------------

“Landlord”: As defined in the preamble.

“Landlord Indemnified Parties”: As defined in Section 21.1(i).

“Landlord MCI Financing”: As defined in Section 10.4(b).

“Landlord Party”: As defined in the definition of “Licensing Event.”

“Landlord Prohibited Person”: Any Person that, in the capacity it is proposed to
be acting (but not in any other capacity), is more likely than not to jeopardize
Landlord’s or any of its Affiliates’ ability to hold a Gaming License or to be
associated with a Gaming licensee under any applicable Gaming Regulations (other
than any Gaming Authority established by any Native American tribe).

“Landlord REIT”: VICI Properties Inc., a Maryland corporation, the indirect
parent of Landlord.

“Landlord Specific Ground Lease Requirements”: As defined in Section 7.3(a).

“Landlord Tax Returns”: As defined in Section 4.1(a).

“Landlord Work”: As defined in Section 10.5(e).

“Landlord’s Enforcement Condition”: Either (i) there are no Permitted Leasehold
Mortgagees or (ii) Landlord has delivered to each Permitted Leasehold Mortgagee
for which notice to Landlord has been properly provided pursuant to
Section 17.1(b)(i) hereof, a copy of the applicable notice of default pursuant
to Section 17.1(c) hereof and the Right to Terminate Notice pursuant to
Section 17.1(d) hereof, and (solely for purposes of this clause (ii)) either of
the following occurred:

(a) Either (1) no Permitted Leasehold Mortgagee has satisfied the requirements
in Section 17.1(d) within the thirty (30) or ninety (90) day periods, as
applicable, described therein, or (2) a Permitted Leasehold Mortgagee satisfied
the requirements in Section 17.1(d) prior to the expiration of the applicable
period, but did not cure a default that is required to be so cured by such
Permitted Leasehold Mortgagee and such Permitted Leasehold Mortgagee
discontinued efforts to cure the applicable default(s) thereby failing to
satisfy the conditions for extending the termination date as provided in
Section 17.1(e) or otherwise failed at any time to satisfy the conditions for
extending the termination date as provided in Section 17.1(e)(i); or

(b) Both (1) this Lease is rejected in any bankruptcy, insolvency or dissolution
proceeding or is terminated by Landlord following a Tenant Event of Default, and
(2) no Permitted Leasehold Mortgagee has acted in accordance with
Section 17.1(f) hereof to obtain a New Lease prior to the expiration of the
period described therein.

“Landlord’s MCI Financing Proposal”: As defined in Section 10.4(a).

 

29



--------------------------------------------------------------------------------

“Las Vegas Restructuring”: CEC causing CRC to cause, in a series of steps, the
transfer (including via a series of contributions) of (i) the equity interests
in HLV Tenant from CRC to Caesars Palace and (ii) the equity interests in the
following entities from CRC to Caesars Nevada Newco, LLC, which is a
wholly-owned direct subsidiary of Caesars Palace: (a) Flamingo Las Vegas
Operating Company LLC, (b) Rio Properties LLC, (c) Paris Las Vegas Operating
Company LLC, (d) Caesars Growth PH Fee LLC, (e) Laundry NewCo LLC, (f) Caesars
Growth PH LLC, (g) Caesars Growth Cromwell LLC, (h) Caesars Growth Quad LLC,
(i) Caesars Growth Bally’s LV LLC and (j) Harrah’s Laughlin LLC.

“Lease”: As defined in the preamble. References to “Lease” hereunder shall mean
this Lease as amended as of the Second Amendment Date.

“Lease Amendment Payment”: (i) With respect to the amount paid to the CPLV
Tenant pursuant to the MTA, One Billion One Hundred Eighty-Nine Million Eight
Hundred Seventy-Five Thousand and No/100 Dollars ($1,189,875,000.00), and
(ii) with respect to the amount paid to the HLV Tenant pursuant to the MTA, Two
Hundred Thirteen Million Seven Hundred Fifty Thousand and No/100 Dollars
($213,750,000.00).

“Lease Assumption Agreement”: As defined in Section 22.2(i).

“Lease Foreclosure Transaction”: Either (i) an assignment pursuant to
Section 22.2(i)(b) or (c), or (ii) entry by any Permitted Leasehold Mortgagee or
its Permitted Leasehold Mortgagee Designee into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.

“Lease Related Agreements”: Collectively, this Lease, the Other Leases, the
Guaranty and the Other Guaranty.

“Lease Year”: The first (1st) Lease Year of the Initial Term shall be the period
commencing on the Commencement Date and ending on the last day of the calendar
month in which the first (1st) anniversary of the Commencement Date occurs, and
each subsequent Lease Year during the Initial Term shall be each period of
twelve (12) full calendar months after the last day of the prior Lease Year,
except that the final Lease Year of the Initial Term shall end on the Initial
Stated Expiration Date or such earlier date as this Lease is terminated pursuant
to its terms. The first (1st) Lease Year of the first (1st) Renewal Term shall
commence on August 1, 2035 and end on July 31, 2036, and each subsequent Lease
Year during a Renewal Term shall be each period of twelve (12) full calendar
months after the last day of the prior Lease Year, except that the final Lease
Year of the Term shall end on the Expiration Date.

“Leased Improvements”: As defined in clause (c) of the first sentence of
Section 1.1.

“Leased Property”: As defined in Section 1.1. For the avoidance of doubt, the
Leased Property includes all Alterations and Capital Improvements, provided,
however, that the foregoing shall not affect or contradict the provisions of
this Lease which specify that Tenant shall be entitled to certain rights with
respect to or benefits of the Tenant Capital Improvements as and to the extent
expressly set forth herein. Notwithstanding the foregoing, provisions of this
Lease that provide for certain benefits or rights to Tenant with respect to
Tenant Material Capital Improvements, such as, by way of example only and not by
way of limitation, the payment of the applicable insurance proceeds to Tenant
due to a loss or damage of such Tenant Material Capital Improvements pursuant to
Section 14.1, shall remain in effect notwithstanding the preceding sentence.

 

30



--------------------------------------------------------------------------------

“Leased Property (CPLV)”: Collectively, the Leased Property (CPLV Non-Octavius)
and the Leased Property (Octavius).

“Leased Property (CPLV Non-Octavius)”: All of the Leased Property pertaining to
the casino, hotel and entertainment resort facility commonly known as Caesars
Palace Las Vegas, having an address of 3570 South Las Vegas Boulevard, Las
Vegas, Nevada, other than the Leased Property (Octavius); the real property with
respect thereto is more particularly described on Exhibit B.

“Leased Property (HLV)”: All of the Leased Property pertaining to the casino,
hotel and entertainment resort facility commonly known as Harrah’s Las Vegas,
having an address of 3475 South Las Vegas Boulevard, Las Vegas, Nevada; the real
property with respect thereto is more particularly described on Exhibit B.

“Leased Property (Octavius)”: All of the Leased Property pertaining to the hotel
tower commonly known as Octavius Tower, having an address of 916 W Flamingo
Road, Las Vegas, Nevada; the real property with respect thereto is more
particularly described on Exhibit B.

“Leased Property Tests (Non-HLV)”: Together, the Annual Minimum B&I Cap Ex
Requirement (CPLV) and the Triennial Minimum Cap Ex Requirement B.

“Leasehold Estate”: As defined in Section 17.1(a).

“Legal Requirements”: All applicable federal, state, county, municipal and other
governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to any Facility,
including those (a) that affect either the Leased Property or any portion
thereof and/or Tenant’s Property, all Capital Improvements and Alterations
(including any Material Capital Improvements) or the construction, use or
alteration thereof, or otherwise in any way affecting the business operated or
conducted thereat, as the context requires, and (b) which may (i) require
repairs, modifications or alterations in or to the Leased Property or any
portion thereof and/or any of Tenant’s Property, (ii) without limitation of the
preceding clause (i), require repairs, modifications or alterations in or to any
portion of any Capital Improvements (including any Material Capital
Improvements), (iii) in any way adversely affect the use and enjoyment of any of
the foregoing, or (iv) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.

“Letter of Credit”: An irrevocable, unconditional, clean sight draft letter of
credit reasonably acceptable to Landlord and Fee Mortgagee (as applicable) in
favor of Landlord or, at Landlord’s direction, Fee Mortgagee and entitling
Landlord or Fee Mortgagee (as applicable) to draw thereon based solely on a
statement executed by an officer of Landlord or Fee Mortgagee (as applicable)
stating that it has the right to draw thereon under this Lease in a location in
the United States reasonably acceptable to Landlord or Fee Mortgagee (as
applicable), issued by a domestic Eligible Institution or the U.S. agency or
branch of a foreign Eligible Institution, and upon which

 

31



--------------------------------------------------------------------------------

letter of credit Landlord or Fee Mortgagee (as applicable) shall have the right
to draw in full: (a) if Landlord or Fee Mortgagee (as applicable) has not
received at least thirty (30) days prior to the date on which the then
outstanding letter of credit is scheduled to expire, a notice from the issuing
financial institution that it has renewed the applicable letter of credit;
(b) thirty (30) days prior to the date of termination following receipt of
notice from the issuing financial institution that the applicable letter of
credit will be terminated; and (c) thirty (30) days after Landlord or Fee
Mortgagee (as applicable) has given notice to Tenant that the financial
institution issuing the applicable letter of credit ceases to either be an
Eligible Institution or meet the rating requirement set forth above.

“Licensing Event”:

(a) With respect to Tenant, (i) a communication (whether oral or in writing) by
or from any Gaming Authority to Tenant or any of its Affiliates (each, a “Tenant
Party”) or to a Landlord Party (as defined below) or other action by any Gaming
Authority that indicates that such Gaming Authority would reasonably be expected
to find that the association of a Tenant Party with Landlord is likely to
(A) result in a disciplinary action relating to, or the loss of, inability to
reinstate or failure to obtain, any Gaming License or any other rights or
entitlements held or required to be held by Landlord or any of its Affiliates
(each, a “Landlord Party”) under any Gaming Regulations or (B) violate any
Gaming Regulations to which a Landlord Party is subject; or (ii) a Tenant Party
is required to be licensed, registered, qualified or found suitable under any
Gaming Regulations, and such Tenant Party does not remain so licensed,
registered, qualified or found suitable or, after becoming so licensed,
registered, qualified or found suitable, fails to remain so, and, solely for
purposes of determining whether a Tenant Event of Default has occurred under
Section 16.1(l), the same causes cessation of Gaming activity at any Facility
and would reasonably be expected to have a material adverse effect on any
Facility; and

(b) With respect to Landlord, (i) a communication (whether oral or in writing)
by or from any Gaming Authority to a Landlord Party or to a Tenant Party or
other action by any Gaming Authority that indicates that such Gaming Authority
would reasonably be expected to find that the association of a Landlord Party
with Tenant is likely to (A) result in a disciplinary action relating to, or the
loss of, inability to reinstate or failure to obtain, any Gaming License or any
other rights or entitlements held or required to be held by a Tenant Party under
any Gaming Regulations or (B) violate any Gaming Regulations to which a Tenant
Party is subject; or (ii) a Landlord Party is required to be licensed,
registered, qualified or found suitable under any Gaming Regulations, and such
Landlord Party does not remain so licensed, registered, qualified or found
suitable or, after becoming so licensed, registered, qualified or found
suitable, fails to remain so, and, solely for purposes of determining whether a
default has occurred under Section 41.13 hereunder, the same causes cessation of
Gaming activity at any Facility and would reasonably be expected to have a
material adverse effect on any Facility.

“Liquor Authority”: As defined in Section 41.13.

“Liquor Laws”: As defined in Section 41.13.

“Losses”: As defined in Section 23.2(b).

 

32



--------------------------------------------------------------------------------

“Managed Facilities IP”: All Intellectual Property owned by or licensed to
Services Co, Tenant or its Subsidiaries that is necessary for the operation or
management of the Facilities, including, without limitation, any Property
Specific Guest Data and Guest Data, the Brands, the Trademarks included in
Exhibit N attached hereto, and the Property Specific IP.

“Market Capitalization”: With respect to any Person, an amount equal to (i) the
total number of issued and outstanding shares of Equity Interests of such Person
on the date of determination multiplied by (ii) the arithmetic average of the
closing sale price per share of such Equity Interests as reported in composite
transactions for the principal securities exchange on which such Equity
Interests are traded for the thirty (30) consecutive trading days (excluding any
such trading day in which a material suspension or limitation was imposed on
trading on such securities exchange) immediately preceding the date of
determination. If such Equity Interests are not so traded, are not so reported
or such Person’s Market Capitalization is otherwise not readily observable, such
Person’s “Market Capitalization” for purposes of this Lease shall be its equity
value based on a valuation by a valuation firm that is acceptable to both
Landlord and Tenant and that is not an Affiliate of either Landlord or Tenant.
For the purposes of this definition, the number of issued and outstanding shares
of Equity Interests of a Person shall not include shares held (a) by a
Subsidiary of such Person or (b) by such Person as treasury stock or otherwise.

“Material Capital Improvement”: Any single or series of related Capital
Improvements that would or does (i) have a total budgeted or actual cost (as
reasonably evidenced to Landlord) (excluding land acquisition costs) in excess
of Fifty Million and No/100 Dollars ($50,000,000.00) and (ii) either
(a) materially alter a Facility (e.g., shoring, permanent framework
reconfigurations), (b) expand a Facility (i.e., construction of material
additions to existing Leased Improvements) or (c) add improvements to
undeveloped portion(s) of the Land.

“Material Leased Property”: Leased Property (CPLV) or Other Leased Property, or
any portion thereof, having a value greater than Fifty Million and No/100
Dollars ($50,000,000.00).

“Material Sublease”: A Sublease (excluding a management agreement or similar
agreement to operate but not occupy as a tenant a particular space at a
Facility) under which the monthly rent and/or fees and other payments payable by
the Subtenant (or manager) exceed Fifty Thousand and No/100 Dollars ($50,000.00)
(which amount shall be increased by the Escalator on the first (1st) day of each
Lease Year (commencing on the first (1st) day of the second (2nd) Lease Year))
per month.

“Maximum Foreseeable Loss”: As defined in Section 13.1(a).

“Minimum Cap Ex Amount”: The Triennial Minimum Cap Ex Amount B.

“Minimum Cap Ex Reduction Amount”: In each instance in which (a) any Material
Leased Property is removed from this Lease or any Other Leases (as applicable)
or this Lease or any Other Lease is terminated or partially terminated with
respect to Material Leased Property, (b) Landlord disposes of the Leased
Property (CPLV) and a third party Severance Lease is executed, or the landlord
under an Other Lease disposes of an Other Leased Property with respect to an
Other Facility and a third party Severance Lease (as defined in, and in
accordance with Section 18.2 of,

 

33



--------------------------------------------------------------------------------

the Regional Lease) is executed, (c) an “L1 Transfer” (as defined in the
Regional Lease), “L2 Transfer” (as defined in the Regional Lease) or “L1/L2
Transfer” (as defined in the Joliet Lease) occurs, (d) Landlord disposes of all
of the Leased Property and this Lease is assigned to a third party Acquirer,
(e) an Other Lease (and all the Other Leased Property thereunder) is assigned to
a third party Acquirer (as defined in such Other Lease), (f) [intentionally
omitted], or (g) the Other Tenant under the Regional Lease elects to cease
“Continuous Operations” (as defined in the Regional Lease) of an Other Facility
thereunder that is not a “Continuous Operation Facility” (as defined in the
Regional Lease) thereunder for more than twelve (12) consecutive months, all as
described in the definition of Triennial Minimum Cap Ex Amount B, the product of
(i) the applicable Minimum Cap Ex Amount (determined, for the avoidance of
doubt, without giving effect to any adjustments thereto pursuant to the proviso
in Section 10.5(a)(iv)) or Triennial Allocated Minimum Cap Ex Amount B Floor in
effect immediately prior thereto, multiplied by (ii) a fraction, the numerator
of which shall be equal to the portion of the Net Revenue of Tenant from the
CPLV Facility or the “Net Revenue” (as defined in the applicable Other Lease) of
the Other Tenant (as applicable) for the Triennial Test Period attributable to
the applicable Other Facility, Leased Property (CPLV) or Other Leased Property
(or portion of any thereof) (as applicable) being so rendered inoperative,
removed or disposed of (as applicable), and the denominator of which shall be
equal to the aggregate Net Revenue of Tenant from the CPLV Facility and “Net
Revenue” (as defined in the applicable Other Lease) of Other Tenants for the
Triennial Test Period attributable to all assets then included in the
calculation of Capital Expenditures for purposes of the Leased Property Tests
(Non-HLV) (with respect to the Triennial Minimum Cap Ex Amount B and the
Triennial Allocated Minimum Cap Ex Amount B Floor) (including, for this purpose,
the applicable Other Facility, Leased Property (CPLV) or Other Leased Property
(or portion of any thereof) (as applicable) being so rendered inoperative,
removed or disposed of (as applicable)).

“Minimum Cap Ex Requirements”: Collectively or individually as the context may
require, Minimum Cap Ex Requirements (CPLV) and Minimum Cap Ex Requirements
(HLV).

“Minimum Cap Ex Requirements (CPLV)”: Collectively or individually as the
context may require, the Annual Minimum B&I Cap Ex Requirement (CPLV) and the
Triennial Minimum Cap Ex Requirement B.

“Minimum Cap Ex Requirements (HLV)”: Collectively or individually as the context
may require, the Initial Minimum Cap Ex Requirement (HLV) and the Annual Minimum
B&I Cap Ex Requirement (HLV).

“Minimum Facility Threshold”: (i) Not less than two thousand five hundred
(2,500) rooms, one hundred thousand (100,000) square feet of casino floor
containing no less than one thousand three hundred (1,300) slot machines and one
hundred (100) gaming tables, (ii) revenue of no less than Seventy-Five Million
and No/100 Dollars ($75,000,000.00) per year is derived from high limit VVIP and
international gaming customers, (iii) extensive operated food and beverage
outlets, and (iv) at least one (1) large entertainment venue; provided, however,
that the foregoing clause (ii) may be satisfied if the Qualified Replacement
Manager has managed a property that satisfies the requirements of such clause
(ii) within the immediately preceding two (2) years.

 

34



--------------------------------------------------------------------------------

“MTA”: That certain Master Transaction Agreement by and between PropCo and ERI,
dated June 24, 2019, together with all exhibits and schedules thereto, including
Exhibit A thereto.

“MTA Closing Date”: The “Closing Date,” as defined in the MTA.

“MTSA”: That certain Master Transaction & Stockholders Agreement by and among WH
US Holdco, William Hill Holdings Limited, a private limited company registered
in England and Wales, William Hill PLC, a public limited company incorporated in
England and Wales and ERI, dated September 4, 2018, as amended by that certain
First Amendment to Master Transaction & Stockholder Agreement dated November 25,
2018, and as the same may be hereafter amended or modified.

“Net Revenue”: With respect to each Facility individually or all the Facilities
collectively, as the context may require, the net sum of the following, without
duplication, over the applicable time period of measurement: (i) the amount
received by Tenant (and its Subsidiaries and, to the extent provided in the
following provisions of this definition of “Net Revenue”, its Subtenants) from
patrons at the Facility (or Facilities, as applicable) for gaming, less, (A) to
the extent otherwise included in the calculation of Net Revenue, refunds and
free promotional play provided pursuant to a rewards, marketing, and/or frequent
users program (including rewards granted by Affiliates of Tenant (or any such
Subtenant, as applicable)) and (B) amounts returned to patrons through winnings
at the Facility (or Facilities, as applicable) (the net amount described in this
clause (i), “Gaming Revenues”); plus (ii) the gross receipts of Tenant (and its
Subsidiaries and, to the extent provided in the following provisions of this
definition of “Net Revenue”, its Subtenants) for all goods and merchandise sold,
room revenues derived from hotel operations, food and beverages sold, the
charges for all services performed, or any other revenues generated by or
otherwise payable to Tenant (and its Subsidiaries and, to the extent provided in
the following provisions of this definition of “Net Revenue”, its Subtenants)
(including, without limitation, use fees, retail and commercial rent, revenue
from rooms, accommodations, food and beverage, and the proceeds of business
interruption insurance) in, at or from the Facility (or Facilities, as
applicable) for Cash, credit or otherwise (without reserve or deduction for
uncollected amounts), but excluding pass-through revenues collected by Tenant
(or any such Subtenant, as applicable) to the extent such amounts are remitted
to the applicable third party entitled thereto (the net amounts described in
this clause (ii), “Retail Sales”); less (iii) to the extent otherwise included
in the calculation of Net Revenue, the retail value of accommodations,
merchandise, food and beverage and other services furnished to guests of Tenant
(or any such Subtenant, as applicable) at the Facility (or Facilities, as
applicable) without charge or at a reduced charge (and, with respect to a
reduced charge, such reduction in Net Revenue shall be equal to the amount of
the reduction of such charge otherwise included in Net Revenue) (the amounts
described in this clause (iii), “Promotional Allowances”). Notwithstanding
anything herein to the contrary, the following provisions shall apply with
respect to the calculation of Net Revenue:

(a) For purposes of calculating adjustments to Variable Rent, the following
provisions shall apply, as applicable:

(1) Net Revenue shall not include any amounts received by Tenant or its
Subsidiaries under the Forum Shops Lease.

 

35



--------------------------------------------------------------------------------

(2) In the event of expiration, cancellation or termination of any Ground Lease
for any reason whatsoever whether voluntary or involuntary (by operation of law
or otherwise) prior to the expiration date of this Lease, including extensions
and renewals granted thereunder, then, thereafter, the Net Revenue attributable
to the portion of the applicable Leased Property subject to such Ground Lease
shall not be included in the calculation of Net Revenue for the applicable base
year, provided, that if Landlord (or any Fee Mortgagee) enters into a
replacement lease with respect to substantially the same Ground Leased Property
(or if the formerly Ground Leased Property is acquired by Landlord and leased
directly to Tenant pursuant to this Lease), then the Net Revenue attributable to
such expired, cancelled or terminated Ground Lease shall once again be included
in the calculation of Net Revenue for the applicable base year.

(3) If Tenant enters into a Sublease (other than a Permitted Sportsbook
Sublease) with a Subtenant that is not directly or indirectly wholly-owned by
Guarantor (such that, after entering into such Sublease, rather than the Gaming
Revenues, Retail Sales and Promotional Allowances generated by the space covered
by such Sublease being included in the calculation of Tenant’s Net Revenue,
instead the revenue from such Sublease would be governed by clause (b)(1) or
(b)(2) below), then, thereafter, any Gaming Revenues, Retail Sales and
Promotional Allowances that would otherwise be included in the calculation of
Net Revenue for the applicable base year with respect to the applicable
subleased (or managed) space shall be excluded from the calculation of Net
Revenue for the applicable base year, and the rent and/or fees and other
consideration to be received by Tenant pursuant to such Sublease shall be
substituted therefor.

(4) If Tenant assumes operation of space that in the applicable base year was
operated under a Sublease (other than a Permitted Sportsbook Sublease) with a
Subtenant that was not directly or indirectly wholly-owned by Guarantor, or if
all of the direct or indirect ownership interests in a Person that was a
Subtenant in the applicable base year are acquired by Guarantor (in either case,
such that after such assumption or such acquisition, revenue that would
otherwise be included in Net Revenue for the applicable base year pursuant to
clause (b)(1) or (b)(2) below is converted to revenue with respect to which
Gaming Revenues, Retail Sales and Promotional Allowances are included in Net
Revenue for the applicable base year), then, thereafter, the rent and/or fees
and other consideration received by Tenant pursuant to such Sublease that would
otherwise be included in the calculation of Net Revenue for the applicable base
year shall be excluded from the calculation of Net Revenue for the applicable
base year, and the Gaming Revenues, Retail Sales and Promotional Allowances to
be received by Tenant pursuant to its operation of such space shall be
substituted therefor.

(5) Notwithstanding the foregoing, the adjustments provided for in clauses
(a)(3) and (a)(4) above shall not be implemented in the calculation of Net
Revenue with respect to any transaction involving any space for which aggregate
Gaming Revenues, Retail Sales and Promotional Allowances do not exceed Ten
Million and No/100 Dollars ($10,000,000.00) in each transaction and Fifteen
Million and No/100 Dollars ($15,000,000.00) in the aggregate per Lease Year.

 

36



--------------------------------------------------------------------------------

(b) Amounts received pursuant to Subleases shall be included in Net Revenue as
follows:

(1) With respect to any Sublease (other than a Permitted Sportsbook Sublease)
from Tenant to a Subtenant in which Guarantor directly or indirectly owns less
than fifty percent (50%) of the ownership interests, Net Revenue shall not
include Gaming Revenues, Retail Sales or Promotional Allowances received by such
Subtenant but shall include the rent and/or fees and all other consideration
received by Tenant pursuant to such Sublease.

(2) With respect to any Sublease (other than a Permitted Sportsbook Sublease)
from Tenant to a Subtenant in which Guarantor directly or indirectly owns fifty
percent (50%) or more of the ownership interests, but less than all of the
ownership interests, Net Revenue shall not include Gaming Revenues, Retail Sales
or Promotional Allowances received by such Subtenant but shall include an amount
equal to the greater of (x) the rent and/or fees and all other consideration
actually received by Tenant for such Sublease from such Affiliate and (y) the
rent and/or fees and other consideration that would be payable under such
Sublease if at arms-length, market rates.

(3) With respect to any Sublease (other than a Permitted Sportsbook Sublease)
from Tenant to a Subtenant that is directly or indirectly wholly-owned by
Guarantor, Net Revenue shall not include the rent and/or fees or any other
consideration received by Tenant pursuant to such Sublease but shall include
Gaming Revenues, Retail Sales and Promotional Allowances received by such
Subtenant.

(4) With respect to any Permitted Sportsbook Sublease, Net Revenue shall not
include the rent and/or fees or any other consideration received by Tenant
pursuant to such Sublease but shall include Gaming Revenues, Retail Sales and
Promotional Allowances received by the Subtenant under such Permitted Sportsbook
Sublease.

(c) For the avoidance of doubt, (i) gaming taxes, casino operating expenses
(such as salaries, income taxes, employment taxes, supplies, equipment, cost of
goods and inventory, rent, office overhead, marketing and advertising and other
general administrative costs) and any expenses incurred to negotiate and enter
into a Permitted Sportsbook Sublease will not be deducted in arriving at Net
Revenue and (ii) amounts paid by Tenant to the Subtenant under a Permitted
Sportsbook Sublease or amounts retained by the Subtenant under a Permitted
Sportsbook Sublease (including pursuant to a profit or revenue sharing
arrangement) will not be deducted in arriving at Net Revenue.

(d) Net Revenue will be calculated on an accrual basis for purposes of this
definition, as required under GAAP. For the absence of doubt, (x) if Gaming
Revenues, Retail Sales or Promotional Allowances of a Subsidiary or Subtenant,
as applicable, are taken into account for purposes of calculating Net Revenue,
any rent received by Tenant from such Subsidiary or Subtenant, as applicable,
pursuant to any Sublease of Leased Property with such Subsidiary or Subtenant,
as applicable, shall not also be taken into account for purposes of calculating
Net Revenue, (y) if Gaming Revenues, Retail Sales or Promotional Allowances of a
Subsidiary or Subtenant, as applicable, are not taken into account for purposes
of calculating Net Revenue, any rent received by Tenant from such Subsidiary or
Subtenant, as applicable, pursuant to any Sublease of Leased Property with such
Subsidiary or Subtenant, as applicable, shall be taken into account for purposes
of calculating Net Revenue and (z) if Gaming Revenues, Retail Sales or
Promotional Allowances with respect to any Permitted Sportsbook Sublease are
required to be taken into account for purposes of calculating Net Revenue,
amounts received by Tenant or its Affiliates from the applicable Subtenant
pursuant to such Permitted Sportsbook Sublease shall under no circumstances be
taken into account for purposes of calculating Net Revenue.

 

37



--------------------------------------------------------------------------------

“New Lease”: As defined in Section 17.1(f).

“New Tower”: A new tower of hotel rooms, with related amenities, contemplated by
Tenant to be constructed on or about one of the portions of the Leased Property
set forth on Exhibit J, subject to the provisions, terms and conditions of this
Lease.

“Non-Core Tenant Competitor”: A Person that is engaged, or is an Affiliate of a
Person that is engaged, in the ownership or operation of a Gaming business so
long as (i) such Person’s consolidated annual gross gaming revenues do not
exceed Five Hundred Million and No/100 Dollars ($500,000,000.00) (which amount
shall be increased by the Escalator on the first (1st) day of each Lease Year,
commencing with the second (2nd) Lease Year) and (ii) such Person does not,
directly or indirectly, own or operate a Gaming Facility within thirty
(30) miles of a Gaming Facility directly or indirectly owned or operated by ERI.
For purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business.

“Notice”: A notice given in accordance with Article XXXV.

“Notice of Termination”: As defined in Section 17.1(f).

“NRS”: As defined in Section 41.14.

“OFAC”: As defined in Article XXXIX.

“Omnibus Amendment”: That certain Omnibus Amendment to Leases by and among
Landlord, Tenant, certain Affiliates of Landlord and certain Affiliates of
Tenant, dated as of June 1, 2020, as it may be otherwise amended, restated,
modified or supplemented from time to time. For the avoidance of doubt, the
Omnibus Amendment shall remain in full force and effect following the Second
Amendment Date subject to, and in accordance with, the terms thereof.

“Original CPLV Lease”: As defined in the recitals.

“Original CPLV Leased Property”: As defined in the recitals.

“Original Fee Mortgage”: The Fee Mortgage that was in effect with respect to the
Leased Property (CPLV) on or about the Commencement Date in relation to a loan
in the amount One Billion Five Hundred Fifty Million and No/100 Dollars
($1,550,000,000.00) made by JPMorgan Chase Bank, National Association, Barclays
Bank PLC, Goldman Sachs Mortgage Company and Morgan Stanley Bank, N.A.
(collectively, “Original Landlord Lender”), collectively as lender, and CPLV
Landlord, as borrower, as amended by an amendment to such Fee Mortgage
effectuated as of the First Amendment Date.

 

38



--------------------------------------------------------------------------------

“Original Fee Mortgage Documents”: Fee Mortgage Documents with respect to the
Original Fee Mortgage.

“Original Landlord Lender”: As defined in the definition of Original Fee
Mortgage.

“Other Capital Expenditures”: The “Capital Expenditures” as defined in each of
the Other Leases, collectively or individually, as the context may require.

“Other Facility”: A “Facility” as defined in each of the Other Leases,
collectively or individually, as the context may require.

“Other Guaranty”: Collectively or individually as the context may require,
(i) that certain Guaranty of Lease, dated as of the Second Amendment Date, made
by Guarantor and “Landlord” as defined in the Regional Lease, and (ii) that
certain Guaranty of Lease, dated as of the Second Amendment Date, made by
Guarantor and “Landlord” as defined in the Joliet Lease.

“Other Leases”: Collectively or individually, as the context may require,
(i) that certain Lease (Non-CPLV), dated as of the Commencement Date, by and
between various Affiliates of Landlord, as “Landlord,” and various Affiliates of
Tenant, as “Tenant,” as amended by that certain First Amendment to Lease
(Non-CPLV), dated as of December 22, 2017, that certain Second Amendment to
Lease (Non-CPLV) and Ratification of SNDA, dated as of February 16, 2018, that
certain Third Amendment to Lease (Non-CPLV), dated as of April 2, 2018, that
certain Fourth Amendment to Lease (Non-CPLV), dated as of the First Amendment
Date, the Omnibus Amendment and that certain Fifth Amendment to Lease
(Non-CPLV), dated as of the Second Amendment Date (which lease was renamed,
effective as of the Second Amendment Date, the “Regional Lease”), and as further
amended, restated or otherwise modified from time to time (collectively, the
“Regional Lease”), and (ii) that certain Lease (Joliet), dated as of the
Commencement Date, by and between Harrah’s Joliet Landco LLC, as “Landlord,” and
Des Plaines Development Limited Partnership, as “Tenant,” as amended by that
certain First Amendment to Lease (Joliet), dated as of the First Amendment Date,
the Omnibus Amendment and that certain Second Amendment to Lease (Joliet), dated
as of the Second Amendment Date, and as further amended, restated or otherwise
modified from time to time (collectively, the “Joliet Lease”).

“Other Leased Property”: At any time, the “Leased Property” as defined in each
of the Other Leases at such time, collectively or individually, as the context
may require. For the avoidance of doubt, and without limiting the generality of
the foregoing, any sale or transfer of Other Leased Property that causes such
Other Leased Property to cease to be “Leased Property” under the applicable
Other Lease, will cause such Other Leased Property to cease being Other Leased
Property hereunder.

“Other Material Capital Improvements”: The “Material Capital Improvements” as
defined in each of the Other Leases, collectively or individually, as the
context may require.

“Other Tenants”: The “Tenant” as defined in each of the Other Leases,
collectively or individually, as the context may require.

 

39



--------------------------------------------------------------------------------

“Overdue Rate”: On any date, a rate equal to five (5) percentage points above
the Prime Rate, but in no event greater than the maximum rate then permitted
under applicable law.

“Parent Entity”: With respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than fifty
percent (50%) of the total voting power of shares of capital stock (without
regard to the occurrence of any contingency) entitled to vote in the election of
directors, managers or trustees of such Person, (b) owns or controls, directly
or indirectly, more than fifty percent (50%) of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, of such Person, whether in the form of
membership, general, special or limited partnership interests or otherwise, or
(c) is the controlling general partner or managing member of, or otherwise
controls, such entity.

“Partial Taking”: As defined in Section 15.1(b).

“Party” and “Parties”: Landlord and/or Tenant, as the context requires.

“Patriot Act Offense”: Any violation of the criminal laws of the United States
of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

“Payment Date”: Any due date for the payment of the installments of Rent or
Additional Charges payable under this Lease.

“Permitted Exception Documents”: (i) Property Documents (x) that are listed on
the title policies described on Exhibit K attached hereto (including the
Specified REAs), or (y) that (a) Landlord entered into, as a party thereto,
after the Commencement Date (with respect to the Leased Property (CPLV)) or
after the Second Amendment Date (with respect to the Leased Property (HLV)) (or
that HLV Landlord entered into between the HLV Lease Commencement Date and the
Second Amendment Date) and (b) Tenant is required hereunder to comply with (or,
with respect to Property Documents that HLV Landlord entered into between the
HLV Lease Commencement Date and the Second Amendment Date, that HLV Tenant would
have been required to comply with under the HLV Lease (without giving effect to
the termination thereof)) and (ii) the Specified Subleases (in each case of
clauses (i)(x) and (ii), together with any renewals or modifications thereof
made in accordance with the express terms thereof), but excluding Specified
Subleases as to which the applicable Subtenant is any of the entities comprising
Tenant, ERI or any of their respective Affiliates. For the avoidance of doubt,
the Permitted Exception Documents do not include any Ground Leases.

 

40



--------------------------------------------------------------------------------

“Permitted Leasehold Mortgage”: Any mortgage, pledge agreement, security
agreement, assignment of leases and rents, fixture filing or similar document
creating or evidencing a lien on Tenant’s leasehold interest (or subleasehold
interest) in all of the Leased Property, subject to exclusions with respect to
items that are not capable of being mortgaged and that, in the aggregate, are de
minimis (or all the direct or indirect interest therein at any tier of
ownership, including without limitation, a lien on direct or indirect Equity
Interests in Tenant), granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the indebtedness of Tenant or its Affiliates.

“Permitted Leasehold Mortgagee”: The lender or noteholder or any agent or
trustee or similar representative on behalf of one or more lenders or
noteholders or other investors in connection with indebtedness secured by a
Permitted Leasehold Mortgage, in each case as and to the extent such Person has
the power to act (subject to obtaining the requisite instructions) on behalf of
all lenders, noteholders or investors with respect to such Permitted Leasehold
Mortgage; provided such lender or noteholder or any agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking or other institution that in the ordinary
course acts as a lender, agent or trustee or similar representative (in each
case, on behalf of a group of lenders or noteholders) in respect of financings
of such type; and provided, further, that, in all events, (i) no agent, trustee
or similar representative shall be Tenant, CEOC, ERI, Guarantor or any of their
Affiliates, respectively (each, a “Prohibited Leasehold Agent”), and (ii) no (A)
Prohibited Leasehold Agent, (excluding any Person that is a Prohibited Leasehold
Agent as a result of its ownership of publicly-traded shares in any Person), or
(B) entity that owns, directly or indirectly (but excluding any ownership of
publicly-traded shares in ERI or any of its Affiliates), higher than the lesser
of (1) ten percent (10%) of the Equity Interests in Tenant or (2) a Controlling
legal or beneficial interest in Tenant, may collectively hold an amount of the
indebtedness secured by a Permitted Leasehold Mortgage higher than the lesser of
(x) twenty-five percent (25%) thereof and (y) the principal amount thereof
required to satisfy the threshold for requisite consenting lenders to amend the
terms of such indebtedness that affect all lenders thereunder.

“Permitted Leasehold Mortgagee Designee”: An entity (other than a Prohibited
Leasehold Agent) designated by a Permitted Leasehold Mortgagee and acting for
the benefit of the Permitted Leasehold Mortgagee, or the lenders, noteholders or
investors represented by the Permitted Leasehold Mortgagee.

“Permitted Operation Interruption”: Any of the following: (i) A material
Casualty Event or Condemnation and reasonable periods of restoration of the
Leased Property following the same, or (ii) periods of an Unavoidable Delay.

“Permitted Sportsbook Sublease”: Any operating agreement hereafter entered into
pursuant to the MTSA by and between any one of the entities comprising Tenant
under this Lease, on the one hand, and WH US Holdco, or any subsidiary thereof,
on the other hand, relating to the operation of a sportsbook or similar wagering
activities at any of the Facilities under this Lease, which operating agreement
(including all provisions thereof) is identical in both form and substance to
the CPLV Sportsbook Operating Agreement (including all provisions thereof,
including the definitional and other provisions of the MTSA in effect as of the
date hereof that are incorporated into the CPLV Sportsbook Operating Agreement)
(other than solely (i) in respect of the real property to which such operating
agreement relates, (ii) such changes that are necessary or advisable (based on
the determination of outside legal counsel) to allow the provisions that are
heretofore contained in the CPLV Sportsbook Operating Agreement (as embodied in
the CPLV Sportsbook Operating Agreement or such other operating agreement
entered into in accordance with this Lease) to comply with applicable law
(including Gaming Regulations) and (iii) such other changes as do not adversely
affect Landlord in any material respect).

 

41



--------------------------------------------------------------------------------

“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.

“Preceding Lease Year”: As defined in clause (c)(i) of the definition of “Rent.”

“Preliminary Studies”: As defined in Section 10.4(a).

“Primary Intended Use”: (i) Hotel and resort and related uses, (ii) gaming
and/or pari-mutuel use, including, without limitation, horsetrack, dogtrack and
other similarly gaming-related sporting uses, (iii) ancillary retail and/or
entertainment use, (iv) such other uses required under any Legal Requirements
(including those mandated by any applicable regulators), (v) such other
ancillary uses, but in all events consistent with the current use of the Leased
Property or any portion thereof as of the Commencement Date (or with respect to
the HLV Facility, the HLV Lease Commencement Date) or with then-prevailing
hotel, resort and gaming industry use, (vi) [intentionally omitted], and/or
(vii) such other use as shall be approved by Landlord from time to time in its
reasonable discretion.

“Prime Rate”: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the comparable prime rate of another comparable nationally known money center
bank reasonably selected by Landlord), to be its prime rate for ninety (90)-day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.

“Prior Months”: As defined in the definition of CPI Increase.

“Prior Octavius Ground Lease”: That certain Second Amended and Restated
Operating Lease, dated as of the Commencement Date, between Caesars Octavius,
LLC and CPLV Landlord, as assigned, amended, modified or supplemented from time
to time.

“Proceeding”: As defined in Section 23.1(b).

“Prohibited Leasehold Agent”: As defined in the definition of Permitted
Leasehold Mortgagee.

“Prohibited Persons”: As defined in Article XXXIX.

“Promotional Allowances”: As defined in the definition of Net Revenue.

“PropCo”: VICI Properties L.P., a Delaware limited partnership.

“PropCo 1”: VICI Properties 1 LLC, a Delaware limited liability company.

 

42



--------------------------------------------------------------------------------

“Propco TRS”: As defined in the preamble.

“Property Documents”: Reciprocal easement and/or operating agreements,
easements, covenants, exceptions, conditions and restrictions in each case
affecting the Leased Property or any portion thereof, but excluding, in any
event, all Fee Mortgage Documents.

“Property Related IP”: All System-wide IP that is reasonably necessary to
continue to operate the respective Facilities as presently operated and which a
replacement operator of the respective Facilities would need to utilize to
operate the applicable Facility; provided, that Property Related IP shall not
include (i) the Caesars Rewards Program, (ii) customer or other data that is
applicable to any properties or Other Facilities other than the applicable
Facility and is not applicable to such Facility, or (iii) other System-wide IP
as it relates solely to any properties or Other Facilities other than such
Facility.

“Property Specific Guest Data”: Any and all Guest Data, to the extent in or
under the possession or control of Tenant, Services Co or their respective
Affiliates, identifying, describing, concerning or generated by prospective,
actual or past guests, website visitors and/or customers of the respective
Facilities, including retail locations, restaurants, bars, casino and Gaming
Facilities, spas and entertainment venues therein, but excluding, in all cases,
(i) Guest Data that has been integrated into analytics, reports, or other
similar forms in connection with the Caesars Rewards Program or any other
customer loyalty program of Services Co and its Affiliates (it being understood
that this exception shall not apply to such Guest Data itself, i.e., in its
original form prior to integration into such analytics, reports, or other
similar forms in connection with the Caesars Rewards Program or other customer
loyalty program), (ii) Guest Data that concerns facilities that are owned or
operated by ERI or its Affiliates, other than such Facility and that does not
concern such Facility, and (iii) Guest Data that concerns Services Co
Proprietary Information and Systems and is not specific to such Facility.

“Property Specific IP”: All Intellectual Property that is both (i) specific to
the respective Facilities and (ii) currently or hereafter owned by CRC or its
successors or any of their Subsidiaries, including the Intellectual Property set
forth on Exhibit H attached hereto.

“Qualified Replacement Guarantor”: A Person that satisfies the following
requirements: (a) such Person shall Control or be under common Control with the
Qualified Transferee; (b) such Person shall have total EBITDA for the most
recently ended period of four (4) consecutive fiscal quarters for which
financial statements are available (which shall have been prepared by a
certified public accounting firm of national standing (it being understood that
such firms of national standing shall not be limited to the “big four”
accounting firms) and shall cover a period beginning no earlier than eighteen
(18) months prior to the date of determination) (including such financial
statements that are not publicly available) of at least Nine Hundred Million and
No/100 Dollars ($900,000,000.00) immediately before giving effect to the subject
transfer; (c) such Person shall be solvent and have a Market Capitalization of
not less than Four Billion and No/100 Dollars ($4,000,000,000.00); (d) such
Person (i) in the case of a Person with a Market Capitalization of less than
Eight Billion and No/100 Dollars ($8,000,000,000.00), has a Total Leverage Ratio
of less than or equal to 6.25:1.00 and a Total Net Leverage Ratio of less than
or equal to 5.25:1.00, in each case, immediately before giving effect to the
subject transfer or (ii) in the case of a Person with a Market Capitalization
greater than or equal to Eight Billion and

 

43



--------------------------------------------------------------------------------

No/100 Dollars ($8,000,000,000.00), has a Total Leverage Ratio of less than or
equal to 7.25:1.00 and a Total Net Leverage Ratio of less than or equal to
6.25:1.00, in each case, immediately before giving effect to the subject
transfer; and (e) in the aggregate, (x) such Person’s assets located in the
United States, (y) such Person’s Controlled Subsidiaries incorporated in, or
organized under the laws of, the United States or any state or territory thereof
or the District of Columbia (“Domestic Subsidiaries”) that are owned directly by
such Person or by other Controlled Domestic Subsidiaries of such Person
(provided, that, to the extent such Subsidiaries are not wholly owned by such
Person, then unless such Subsidiaries executed joinders to the Replacement
Guaranty, for purposes of clause (i) below (but not, for the avoidance of doubt,
clause (ii) below), the EBITDA generated by such Subsidiary shall be limited to
such Person’s pro rata ownership interests in such Subsidiary), and (z) assets
located in the United States owned directly or indirectly by such Person’s
Subsidiaries that are not Domestic Subsidiaries so long as such non-Domestic
Subsidiaries have executed joinders to the Replacement Guaranty, shall
(i) generate EBITDA for the most recently ended period of four (4) consecutive
fiscal quarters for which financial statements are available (which shall have
been prepared by a certified public accounting firm of national standing (it
being understood that such firms of national standing shall not be limited to
the “big four” accounting firms) and shall cover a period beginning no earlier
than eighteen (18) months prior to the date of determination) of at least Five
Hundred Million and No/100 Dollars ($500,000,000.00) and (ii) have a Total
Leverage Ratio of less than or equal to 6.75:1.00 and a Total Net Leverage Ratio
of less than or equal to 5.75:1.00, in each case in this clause (e), immediately
before giving effect to the subject transfer. Any Qualified Replacement
Guarantor that is not organized in the United States (and any Affiliates thereof
that executed joinders to the guaranty) shall consent to jurisdiction of, and
venue in, New York courts with respect to any action or proceeding with respect
to this Lease, any Other Lease, the Guaranty, any Other Guaranty and any
Replacement Guaranty. For purposes of hereof, a Person shall be “solvent” if
such Person shall (i) not be “insolvent” as such term is defined in Section 101
of title 11 of the United States Code, (ii) be generally paying its debts (other
than those that are in bona fide dispute) when they become due, and (iii) be
able to pay its debts as they become due.

“Qualified Replacement Manager”: A Person that manages (or is under the Control
of or common Control with an Affiliate that manages) a casino resort property
(other than the Leased Property) that (i) satisfies the Minimum Facility
Threshold, (ii) has gross revenues of not less than Seven Hundred Fifty Million
and No/100 Dollars ($750,000,000.00) per year for each of the preceding three
(3) years as of the date of determination, and (iii) on the date of
determination, is at least of comparable standard of quality as the Leased
Property. By way of example only, and without limitation, as of the Commencement
Date, each of the following casino resort properties satisfies the requirements
of clause (iii) of the foregoing sentence: Bellagio, Aria, Venetian (Las Vegas),
Palazzo, Wynn (Las Vegas), Encore, City of Dreams (Macau), Galaxy Macau, Sands
Cotai, Venetian Macau, MGM Grand Macau, Wynn Macau, and Marina Bay Sands
(Singapore). At the time of appointment, such Person (a) shall not be subject to
a bankruptcy, insolvency or similar proceeding, (b) shall have never been
convicted of, or pled guilty or no contest to, a Patriot Act Offense and shall
not be on any Government List, (c) shall not be, and shall not be controlled by,
an Embargoed Person or a person that has been found “unsuitable,” for any
reason, by any applicable Gaming Authority, (d) shall have not been the subject
of a material governmental or regulatory investigation which resulted in a
conviction for criminal activity involving moral turpitude, (e) shall have not
been found liable pursuant to a non-appealable judgment in a civil proceeding
for attempting to hinder, delay or defraud creditors, (f) shall have all
required licenses and approvals required under applicable law (including Gaming
Regulations), including all required Gaming Licenses for itself, its officers,
directors, and Affiliates (including officers and directors of its Affiliates)
to manage the Facility, and (g) shall not be a Landlord Prohibited Person.

 

44



--------------------------------------------------------------------------------

“Qualified Successor Tenant”: As defined in Section 36.3.

“Qualified Transferee”: A transferee that satisfies all of the following
requirements: (a) such transferee (1) has, collectively with the Qualified
Replacement Guarantor, a Market Capitalization (exclusive of the Leased
Property) of no less than Four Billion and No/100 Dollars ($4,000,000,000.00),
(2) has or is Controlled by a Person that has demonstrated expertise in owning
or operating real estate or gaming properties, (3) unless such transferee is a
replacement Tenant hereunder, shall Control the replacement Tenant, and
(4) shall Control, be Controlled by or be under common Control with Qualified
Replacement Guarantor; (b) such transferee and all of its applicable officers,
directors, Affiliates (including the officers and directors of its Affiliates),
to the extent required under applicable Gaming Regulations or other Legal
Requirements, (i) are licensed and certified by applicable Gaming Authorities
and hold all required Gaming Licenses to operate the Facility in accordance
herewith and (ii) are otherwise found suitable to lease the Leased Property in
accordance herewith; (c) such transferee has not been the subject of a material
governmental or regulatory investigation which resulted in a conviction for
criminal activity involving moral turpitude and has not been found liable
pursuant to a non-appealable judgment in a civil proceeding for attempting to
hinder, delay or defraud creditors; (d) such transferee has never been convicted
of, or pled guilty or no contest to, a Patriot Act Offense and is not on any
Government List; (e) such transferee has not been the subject of a voluntary or
involuntary (to the extent the same has not been discharged) bankruptcy
proceeding during the prior five (5) years from the applicable date of
determination; (f) such transferee is not, and is not Controlled by, an
Embargoed Person or a person that has been found “unsuitable” for any reason or
has had any application for a Gaming License withdrawn “with prejudice” by any
applicable Gaming Authority; (g) such transferee shall not be a Landlord
Prohibited Person; and (h) such transferee is not associated with a person who
has been found “unsuitable”, denied a Gaming License or otherwise precluded from
participation in the Gaming Industry by any Gaming Authority where such
association would reasonably be expected to adversely affect any of Landlord’s
or its Affiliates’ Gaming Licenses or Landlord’s or its Affiliates’ then-current
standing with any Gaming Authority.

“Regarded Entity”: The lowest-tier entity that is regarded as separate from its
owner for U.S. federal income tax purposes in the organizational structure that
includes CPLV Tenant and HLV Tenant.

“Regional Lease”: As defined in the definition of Other Leases.

“REIT”: A “real estate investment trust” within the meaning of Section 856(a) of
the Code or any similar or successor provision thereto.

“Renewal Notice”: As defined in Section 1.4.

“Renewal Term”: As defined in Section 1.4.

 

45



--------------------------------------------------------------------------------

“Renewal Term Decrease”: As defined in clause (c)(ii)(B) of the definition of
“Rent.”

“Renewal Term Increase”: As defined in clause (c)(ii)(A) of the definition of
“Rent.”

“Renewal Term Variable Rent Period”: As defined in clause (c)(ii) of the
definition of “Rent.”

“Rent”: An annual amount payable as provided in Article III, calculated as
follows:

(a) For the first seven (7) Lease Years, annual Rent shall be comprised of both
a base rent component (“Initial Rent”) and a supplemental rent component
(“Supplemental Rent”), each such component of Rent calculated as provided below:

(i) (x) Initial Rent with respect to the Leased Property (CPLV Non-Octavius)
(“CPLV Initial Rent”) shall be (i) for the first (1st) Lease Year, equal to One
Hundred Sixty-Five Million and No/100 Dollars ($165,000,000.00), (ii) for the
second (2nd) Lease Year, equal to One Hundred Sixty-Nine Million Three Hundred
Fifty-Seven Thousand Five Hundred Fifty and 43/100 Dollars ($169,357,550.43) and
(iii) for each of the third (3rd) through seventh (7th) Lease Year, equal to One
Hundred Seventy-Two Million Seven Hundred Forty-Four Thousand Seven Hundred and
One and 44/100 Dollars ($172,744,701.44) per Lease Year, as increased upon the
Second Amendment Date as set forth in the final sentence of this clause (i)(x)
and as adjusted annually beginning on the Escalator Adjustment Date in respect
of the fourth (4th) Lease Year as set forth in the following sentence. On each
Escalator Adjustment Date during the fourth (4th) through and including the
seventh (7th) Lease Years, the CPLV Initial Rent payable for each such Lease
Year shall be adjusted to be equal to the CPLV Initial Rent payable for the
immediately preceding Lease Year (as in effect on the last day of such preceding
Lease Year), multiplied by the Escalator. On the Second Amendment Date, CPLV
Initial Rent shall increase by Eighty Three Million Five Hundred Thousand and
No/100 Dollars ($83,500,000.00) (the “CPLV Initial Rent Increase”) as provided
in the MTA (it being understood, for the avoidance of doubt, that the CPLV
Initial Rent, inclusive of and as increased by the CPLV Initial Rent Increase,
shall, on each Escalator Adjustment Date from and after the Second Amendment
Date, escalate on each Escalator Adjustment Date as provided in this clause
(i)(x)); provided, that other than a prorated portion of an amount equal to the
CPLV Initial Rent Increase for the period from the Second Amendment Date until
the last day of the month in which the Second Amendment Date occurs, based on
the number of days during such period, Tenant shall not be required to pay any
portion of the CPLV Initial Rent Increase with respect to the portion of the
third (3rd) Lease Year occurring prior to the first (1st) day of the first (1st)
full calendar month following the Second Amendment Date.

(y) Initial Rent with respect to the Leased Property (HLV) (“HLV Initial Rent”)
shall be, for the period from and including the Second Amendment Date through
the end of the third (3rd) Lease Year, equal to One Hundred Four Million One
Hundred Fifty-Six Thousand Seven Hundred Forty and No/100 Dollars
($104,156,740.00), which amount includes Fifteen Million and No/100 Dollars
($15,000,000.00) (the “HLV Initial Rent Increase” and together with the CPLV
Initial Rent Increase, collectively, the “Initial Rent Increase”), as provided
in the MTA; provided, that for the third (3rd) Lease Year, (1) the HLV Initial
Rent shall be prorated and payable

 

46



--------------------------------------------------------------------------------

only with respect to the period from and after the Second Amendment Date, such
that Tenant shall not be required to pay any portion of the HLV Initial Rent
with respect to the portion of the third (3rd) Lease Year occurring prior to the
Second Amendment Date and (2) other than a prorated portion of an amount equal
to the HLV Initial Rent Increase for the period from the Second Amendment Date
until the last day of the month in which the Second Amendment Date occurs, based
on the number of days during such period, Tenant shall not be required to pay
any portion of the HLV Initial Rent with respect to the portion of the third
(3rd) Lease Year occurring prior to the first (1st) day of the first (1st) full
calendar month following the Second Amendment Date. On each Escalator Adjustment
Date during the fourth (4th) through and including the seventh (7th) Lease
Years, the HLV Initial Rent payable for each such Lease Year shall be adjusted
to be equal to the HLV Initial Rent payable for the immediately preceding Lease
Year (as in effect on the last day of such preceding Lease Year), multiplied by
the Escalator.

(ii) (x) for the first (1st) Lease Year, Supplemental Rent shall be equal to
Zero and No/100 Dollars ($0) and (y) for the second (2nd) through and including
the seventh (7th) Lease Year, Supplemental Rent shall be equal to Thirty-Five
Million and No/100 Dollars ($35,000,000.00) per Lease Year; provided, that for
the second (2nd) Lease Year, Supplemental Rent shall be prorated and payable
only with respect to the period from and after the First Amendment Date, such
that Tenant shall not be required to pay any portion of Supplemental Rent with
respect to the portion of the second (2nd) Lease Year occurring prior to the
First Amendment Date. For purposes of clarification, (1) there shall be no
Variable Rent (defined below) payable during the first seven (7) Lease Years and
(2) Supplemental Rent shall not be subject to the Escalator.

(b) From and after the commencement of the eighth (8th) Lease Year, until the
Initial Stated Expiration Date, annual Rent shall be comprised of a base rent
component (“Base Rent”), a variable rent component (“Variable Rent”) and
Supplemental Rent, each such component of Rent calculated as provided below:

(i) Base Rent shall be comprised of a component pertaining to Leased Property
(CPLV Non-Octavius) (“CPLV Base Rent”) and a component pertaining to Leased
Property (HLV) (“HLV Base Rent”).

(x) CPLV Base Rent shall equal (I) for the eighth (8th) Lease Year, the product
of eighty percent (80%) of CPLV Initial Rent in effect as of the last day of the
seventh (7th) Lease Year, multiplied by the Escalator, and (II) for each Lease
Year from and after the commencement of the ninth (9th) Lease Year until the
Initial Stated Expiration Date, the CPLV Base Rent payable for the immediately
preceding Lease Year, as applicable (as in effect on the last day of such
preceding Lease Year), multiplied by the Escalator in each case, and

(y) HLV Base Rent shall equal (I) for the eighth (8th) Lease Year, the product
of eighty percent (80%) of HLV Initial Rent in effect as of the last day of the
seventh (7th) Lease Year, multiplied by the Escalator, and (II) for each Lease
Year from and after the commencement of the ninth (9th) Lease Year until the
Initial Stated Expiration Date, the HLV Base Rent payable for the immediately
preceding Lease Year, as applicable (as in effect on the last day of such
preceding Lease Year), multiplied by the Escalator in each case.

 

47



--------------------------------------------------------------------------------

(ii) Variable Rent shall be comprised of a component pertaining to Leased
Property (CPLV) (“CPLV Variable Rent”) and a component pertaining to Leased
Property (HLV) (“HLV Variable Rent”), and shall be calculated as further
described in this clause (b)(ii). Throughout the Term, Variable Rent shall not
be subject to the Escalator.

(A) For each Lease Year from and after commencement of the eighth (8th) Lease
Year through and including the end of the tenth (10th) Lease Year (the “First
Variable Rent Period”), Variable Rent shall be a fixed annual amount equal to
(x) in the case of the CPLV Variable Rent, twenty percent (20%) of the CPLV
Initial Rent in effect as of the last day of the seventh (7th) Lease Year (such
amount, the “CPLV Variable Rent Base Amount”) and (y) in the case of the HLV
Variable Rent, twenty percent (20%) of the HLV Initial Rent in effect as of the
last day of the seventh (7th) Lease Year (such amount, the “HLV Variable Rent
Base Amount”), in each case adjusted as follows (such resulting annual amount
being referred to herein, in the case of the CPLV Variable Rent, as the “CPLV
Year 8-10 Variable Rent” and, in the case of the HLV Variable Rent, as the “HLV
Year 8-10 Variable Rent”):

(x) With respect to CPLV Variable Rent:

(I) in the event that the average annual Net Revenue with respect to the CPLV
Facility for the three (3) consecutive Fiscal Periods ending immediately prior
to the end of the seventh (7th) Lease Year (the “CPLV First VRP Net Revenue
Amount”) exceeds the CPLV Base Net Revenue Amount (any such excess, the “CPLV
Year 8 Increase”), the CPLV Year 8-10 Variable Rent shall equal the CPLV
Variable Rent Base Amount increased by an amount equal to the product of
(a) four percent (4%) and (b) the CPLV Year 8 Increase; or

(II) in the event that the CPLV First VRP Net Revenue Amount is less than the
CPLV Base Net Revenue Amount (any such difference, the “CPLV Year 8 Decrease”),
the CPLV Year 8-10 Variable Rent shall equal the CPLV Variable Rent Base Amount
decreased by an amount equal to the product of (a) four percent (4%) and (b) the
CPLV Year 8 Decrease; and

(y) With respect to HLV Variable Rent:

(I) in the event that the average annual Net Revenue with respect to the HLV
Facility for the three (3) consecutive Fiscal Periods ending immediately prior
to the end of the seventh (7th) Lease Year (the “HLV First VRP Net Revenue
Amount”) exceeds the HLV Base Net Revenue Amount (any such excess, the “HLV Year
8 Increase”), the HLV Year 8-10 Variable Rent shall equal the HLV Variable Rent
Base Amount increased by an amount equal to the product of (a) four percent (4%)
and (b) the HLV Year 8 Increase; or

(II) in the event that the HLV First VRP Net Revenue Amount is less than the HLV
Base Net Revenue Amount (any such difference, the “HLV Year 8 Decrease”), the
HLV Year 8-10 Variable Rent shall equal the HLV Variable Rent Base Amount
decreased by an amount equal to the product of (a) four percent (4%) and (b) the
HLV Year 8 Decrease.

 

48



--------------------------------------------------------------------------------

(B) For each Lease Year from and after the commencement of the eleventh (11th)
Lease Year through and including the end of the fifteenth (15th) Lease Year (the
“Second Variable Rent Period”), CPLV Variable Rent shall be equal to a fixed
annual amount equal to the CPLV Year 8-10 Variable Rent and HLV Variable Rent
shall be equal to a fixed annual amount equal to the HLV Year 8-10 Variable
Rent, in each case adjusted as follows (such resulting annual amount being
referred to herein, in the case of CPLV Variable Rent, as the “CPLV Year 11-15
Variable Rent” and, in the case of HLV Variable Rent, as the “HLV Year 11-15
Variable Rent”):

(x) With respect to CPLV Variable Rent:

(I) in the event that the average annual Net Revenue with respect to the CPLV
Facility for the three (3) consecutive Fiscal Periods ending immediately prior
to the end of the tenth (10th) Lease Year (the “CPLV Second VRP Net Revenue
Amount”) exceeds the CPLV First VRP Net Revenue Amount (any such excess, the
“CPLV Year 11 Increase”), the CPLV Year 11-15 Variable Rent shall equal the CPLV
Year 8-10 Variable Rent increased by an amount equal to the product of (a) four
percent (4%) and (b) the CPLV Year 11 Increase; or

(II) in the event that the CPLV Second VRP Net Revenue Amount is less than the
CPLV First VRP Net Revenue Amount (any such difference, the “CPLV Year 11
Decrease”), the CPLV Year 11-15 Variable Rent shall equal the CPLV Year 8-10
Variable Rent decreased by an amount equal to the product of (a) four percent
(4%) and (b) the CPLV Year 11 Decrease; and

(y) With respect to HLV Variable Rent:

(I) in the event that the average annual Net Revenue with respect to the HLV
Facility for the three (3) consecutive Fiscal Periods ending immediately prior
to the end of the tenth (10th) Lease Year (the “HLV Second VRP Net Revenue
Amount”) exceeds the HLV First VRP Net Revenue Amount (any such excess, the “HLV
Year 11 Increase”), the HLV Year 11-15 Variable Rent shall equal the HLV Year
8-10 Variable Rent increased by an amount equal to the product of (a) four
percent (4%) and (b) the HLV Year 11 Increase; or

(II) in the event that the HLV Second VRP Net Revenue Amount is less than the
HLV First VRP Net Revenue Amount (any such difference, the “HLV Year 11
Decrease”), the HLV Year 11-15 Variable Rent shall equal the HLV Year 8-10
Variable Rent decreased by an amount equal to the product of (a) four percent
(4%) and (b) the HLV Year 11 Decrease.

(C) For each Lease Year from and after the commencement of the sixteenth (16th)
Lease Year through and including the Initial Stated Expiration Date (the “Third
Variable Rent Period”), CPLV Variable Rent shall be equal to a fixed annual
amount equal to the CPLV Year 11-15 Variable Rent and HLV Variable Rent shall be
equal to a fixed annual amount equal to the HLV Year 11-15 Variable Rent, in
each case adjusted as follows (such resulting annual amount being referred to
herein, in the case of CPLV Variable Rent, as the “CPLV Year 16-IED Variable
Rent” and, in the case of HLV Variable Rent, as the “HLV Year 16-IED Variable
Rent”):

 

49



--------------------------------------------------------------------------------

(x) With respect to CPLV Variable Rent:

(I) in the event that the average annual Net Revenue with respect to the CPLV
Facility for the three (3) consecutive Fiscal Periods ending immediately prior
to the end of the fifteenth (15th) Lease Year (the “CPLV Third VRP Net Revenue
Amount”) exceeds the CPLV Second VRP Net Revenue Amount (any such excess, the
“CPLV Year 16 Increase”), the CPLV Year 16-IED Variable Rent shall equal the
CPLV Year 11-15 Variable Rent increased by an amount equal to the product of
(a) four percent (4%) and (b) the CPLV Year 16 Increase; or

(II) in the event that the CPLV Third VRP Net Revenue Amount is less than the
CPLV Second VRP Net Revenue Amount (any such difference, the “CPLV Year 16
Decrease”), the CPLV Year 16-IED Variable Rent shall equal the CPLV Year 11-15
Variable Rent decreased by an amount equal to the product of (a) four percent
(4%) and (b) the CPLV Year 16 Decrease; and

(y) With respect to HLV Variable Rent: (I) in the event that the average annual
Net Revenue with respect to the HLV Facility for the three (3) consecutive
Fiscal Periods ending immediately prior to the end of the fifteenth (15th) Lease
Year (the “HLV Third VRP Net Revenue Amount”) exceeds the HLV Second VRP Net
Revenue Amount (any such excess, the “HLV Year 16 Increase”), the HLV Year
16-IED Variable Rent shall equal the HLV Year 11-15 Variable Rent increased by
an amount equal to the product of (a) four percent (4%) and (b) the HLV Year 16
Increase; or

(II) in the event that the HLV Third VRP Net Revenue Amount is less than the HLV
Second VRP Net Revenue Amount (any such difference, the “HLV Year 16 Decrease”),
the HLV Year 16-IED Variable Rent shall equal the HLV Year 11-15 Variable Rent
decreased by an amount equal to the product of (a) four percent (4%) and (b) the
HLV Year 16 Decrease.

(iii) Supplemental Rent, which is paid with respect to the Leased Property
(Octavius), shall be equal to Thirty-Five Million and No/100 Dollars
($35,000,000.00) per Lease Year.

(c) For each Renewal Term, annual Rent shall be comprised of CPLV Base Rent, HLV
Base Rent, CPLV Variable Rent, HLV Variable Rent and Supplemental Rent, each
such component of Rent calculated as provided below:

(i) CPLV Base Rent and HLV Base Rent for the first (1st) Lease Year of such
Renewal Term shall be adjusted to be equal to the applicable annual Fair Market
Base Rental Value; provided that (A) in no event will the CPLV Base Rent or HLV
Base Rent, as applicable, be less than the CPLV Base Rent or HLV Base Rent, as
applicable, in effect as of the last day of the Lease Year immediately preceding
the commencement of such Renewal Term (such immediately preceding year, the
respective “Preceding Lease Year”), (B) no such adjustment shall

 

50



--------------------------------------------------------------------------------

cause the CPLV Base Rent or HLV Base Rent, as applicable, to be increased by
more than ten percent (10%) of the CPLV Base Rent or HLV Base Rent, as
applicable, in effect as of the last day of the Preceding Lease Year and
(C) such Fair Market Base Rental Value shall be determined as provided in
Section 34.1. On each Escalator Adjustment Date during such Renewal Term, the
CPLV Base Rent and HLV Base Rent, as applicable, payable for such Lease Year
shall be equal to the CPLV Base Rent or HLV Base Rent, as applicable, payable
for the immediately preceding Lease Year (as in effect on the last day of such
preceding Lease Year), in each case multiplied by the Escalator.

(ii) CPLV Variable Rent and HLV Variable Rent for each Lease Year during such
Renewal Term (for each Renewal Term, the “Renewal Term Variable Rent Period”)
shall be equal to the CPLV Variable Rent or HLV Variable Rent, as applicable, in
effect as of the last day of the Preceding Lease Year, adjusted as follows:

(A) with respect to each of the Leased Property (CPLV) and Leased Property
(HLV), in the event that the average annual Net Revenue (in the case of CPLV
Variable Rent, with respect to the CPLV Facility, and in the case of HLV
Variable Rent, with respect to the HLV Facility) for the three (3) consecutive
Fiscal Periods ending immediately prior to the end of the Preceding Lease Year
exceeds the average annual Net Revenue (with respect to the CPLV Facility or HLV
Facility, as applicable) for the three (3) consecutive Fiscal Periods ending
immediately prior to the end of the Lease Year five (5) years prior to the
Preceding Lease Year (except, with respect to the first (1st) Renewal Term,
instead of the Lease Year five (5) years prior to the Preceding Lease Year, it
shall be the fifteenth (15th) Lease Year) (i.e., (x) in respect of the first
(1st) Renewal Term, the three (3) consecutive Fiscal Periods ending immediately
prior to the end of the fifteenth (15th) Lease Year, and (y) in respect of each
subsequent Renewal Term, the three (3) consecutive Fiscal Periods ending
immediately prior to the end of the Lease Year immediately preceding the first
(1st) Lease Year of the immediately preceding Renewal Term) (any such excess,
the respective “Renewal Term Increase”), the CPLV Variable Rent and HLV Variable
Rent, as applicable, for such Renewal Term shall equal the CPLV Variable Rent
and HLV Variable Rent, as applicable, in effect as of the last day of the
Preceding Lease Year increased by an amount equal to the product of (a) four
percent (4%) and (b) such Renewal Term Increase for the CPLV Facility or HLV
Facility, as applicable; or

(B) with respect to each of the Leased Property (CPLV) and Leased Property
(HLV), in the event that the average annual Net Revenue (in the case of CPLV
Variable Rent, with respect to the CPLV Facility, and in the case of HLV
Variable Rent, with respect to the HLV Facility) for the three (3) consecutive
Fiscal Periods ending immediately prior to the end of the Preceding Lease Year
is less than the average annual Net Revenue (with respect to the CPLV Facility
or HLV Facility, as applicable) for the three (3) consecutive Fiscal Periods
ending immediately prior to the end of the Lease Year five (5) years prior to
the Preceding Lease Year (except, with respect to the first (1st) Renewal Term,
instead of the Lease Year five (5) years prior to the Preceding Lease Year, it
shall be the fifteenth (15th) Lease Year) (i.e., (x) in respect of the first
(1st) Renewal Term, the three (3) consecutive Fiscal Periods ending immediately
prior to the end of the fifteenth (15th) Lease Year and (y) in respect of each
subsequent Renewal Term, the three (3) consecutive Fiscal Periods ending
immediately prior to the end of the Lease Year immediately preceding the first
(1st) Lease Year of the immediately preceding Renewal Term) (any such
difference, the respective “Renewal Term Decrease”), the CPLV Variable Rent and
HLV

 

51



--------------------------------------------------------------------------------

Variable Rent, as applicable, for such Renewal Term shall equal the CPLV
Variable Rent and HLV Variable Rent, as applicable, in effect as of the last day
of the Preceding Lease Year decreased by an amount equal to the product of
(a) four percent (4%) and (b) such Renewal Term Decrease for the CPLV Facility
or HLV Facility, as applicable.

(iii) Supplemental Rent shall be equal to Thirty-Five Million and No/100 Dollars
($35,000,000.00) per Lease Year.

(iv) Notwithstanding anything herein to the contrary, (i) but subject to any
reduction in Rent by the Rent Reduction Amount pursuant to and in accordance
with the terms of this Lease, in no event shall (x) annual CPLV Base Rent during
any Lease Year after the seventh (7th) Lease Year be less than eighty percent
(80%) of the CPLV Initial Rent in the seventh (7th) Lease Year, and (y) annual
HLV Base Rent during any Lease Year after the seventh (7th) Lease Year be less
than eighty percent (80%) of the HLV Initial Rent in the seventh (7th) Lease
Year, and (ii) in no event shall the Variable Rent be less than Zero Dollars
($0.00).

The Parties hereby acknowledge that on the First Amendment Date a prepayment of
Rent in kind in the amount of One Hundred Thirty-Two Million and No/100 Dollars
($132,000,000.00) was deemed to have been made by Tenant and received by
Landlord, which amount is in addition to all other amounts otherwise required to
be payable as Rent hereunder.

“Rent Reduction Amount”: (a) Subject to the penultimate sentence of this
definition of “Rent Reduction Amount”, if all or a portion of the Leased
Property (CPLV Non-Octavius) is affected by the applicable Partial Taking or is
being removed from this Lease (i) with respect to the CPLV Base Rent, a
proportionate reduction of CPLV Base Rent, which proportionate amount shall be
determined by comparing (1) the EBITDAR of CPLV Tenant from the Leased Property
(CPLV Non-Octavius) for the Trailing Test Period versus (2) the EBITDAR of CPLV
Tenant from the Leased Property (CPLV Non-Octavius) for the Trailing Test Period
calculated to remove the EBITDAR attributable to the portion of the Leased
Property (CPLV Non-Octavius) affected by the Partial Taking or that is being
removed from this Lease (as applicable) and (ii) with respect to CPLV Variable
Rent, a proportionate reduction of CPLV Variable Rent calculated in the same
manner as set forth with respect to CPLV Base Rent above, (b) if all or a
portion of the Leased Property (Octavius) is affected by the applicable Partial
Taking or is being removed from this Lease, with respect to the Supplemental
Rent, a proportionate reduction of Supplemental Rent, which proportionate amount
shall be determined by comparing (1) the EBITDAR of CPLV Tenant from the Leased
Property (Octavius) for the Trailing Test Period versus (2) the EBITDAR of CPLV
Tenant from the Leased Property (Octavius) for the Trailing Test Period
calculated to remove the EBITDAR attributable to the portion of the Leased
Property (Octavius) affected by the Partial Taking or that is being removed from
this Lease (as applicable), and (c) subject to the penultimate sentence of this
definition of “Rent Reduction Amount”, if all or a portion of the Leased
Property (HLV) is affected by the applicable Partial Taking or is being removed
from this Lease (i) with respect to the HLV Base Rent, a proportionate reduction
of HLV Base Rent, which proportionate amount shall be determined by comparing
(1) the EBITDAR of HLV Tenant from the Leased Property (HLV) for the Trailing
Test Period versus (2) the EBITDAR of HLV Tenant from the Leased Property (HLV)
for the Trailing Test Period calculated to remove the EBITDAR attributable to
the portion of the Leased Property (HLV) affected by the Partial Taking or that
is being removed from this Lease (as applicable) and (ii) with respect to

 

52



--------------------------------------------------------------------------------

HLV Variable Rent, a proportionate reduction of HLV Variable Rent calculated in
the same manner as set forth with respect to HLV Base Rent above. Following the
application of the Rent Reduction Amount to the Rent hereunder, for purposes of
calculating any applicable adjustments to Variable Rent based on increases or
decreases in Net Revenue, such calculations of Net Revenue shall exclude Net
Revenue attributable to the portion of the Leased Property affected by the
Partial Taking or that was removed from this Lease (even if such portion of the
Leased Property had not yet been affected by the Partial Taking nor removed from
this Lease as of the applicable Lease Year for which Net Revenue is being
measured). Notwithstanding anything to the contrary contained herein, an amount
equal to the applicable Initial Rent Increase Exclusion Amount shall be excluded
from the CPLV Rent amount or HLV Rent amount, as applicable (it being
understood, for the avoidance of doubt, that (x) in conjunction with a Rent
Reduction Amount determination prior to the commencement of the eighth (8th)
Lease Year, such exclusion shall be applied with respect to the CPLV Initial
Rent amount or the HLV Initial Rent amount, as applicable, and (y) in
conjunction with a Rent Reduction Amount determination following the
commencement of the eighth (8th) Lease Year, such exclusion shall be applied
with respect to the CPLV Base Rent amount or the HLV Base Rent amount, as
applicable) in determining the applicable reduction in Rent pursuant to clause
(a) or clause (c) above if there is a Partial Taking or if a portion of the
respective Leased Property is being removed from this Lease and in no event
shall the Initial Rent Increase Exclusion Amount be reduced or otherwise
affected as a result of the foregoing, it being understood that the amount of
the Initial Rent Increase Exclusion Amount shall continue to be paid (and
adjusted, as applicable) without any reduction or abatement in any respect based
on a Partial Taking or because a portion of the Leased Property is being removed
from this Lease (except to the extent Leased Property is removed from this Lease
pursuant to a Severance Lease pursuant to Section 18.2, in which event the
applicable Initial Rent Increase Exclusion Amount shall continue to be paid (and
adjusted, as applicable) pursuant to the terms of such Severance Lease). For
purposes hereof, “Initial Rent Increase Exclusion Amount” means, as of any date
of determination, (i) the CPLV Initial Rent Increase or HLV Initial Rent
Increase, as applicable (in each case as the same is increased annually under
clause (ii) of this sentence through the applicable Escalator Adjustment Date,
if any, immediately preceding the date of determination), multiplied by, (ii) on
each Escalator Adjustment Date following the Second Amendment Date and prior to
the date of determination, the Escalator.

“Replacement Guaranty”: A guaranty made by a Qualified Replacement Guarantor
which shall contain provisions, terms and conditions similar in form and
substance to the provisions, terms and conditions of the Guaranty.

“Replacement Management Agreement”: A management agreement with respect to the
management of the Facilities, between a Qualified Replacement Manager and a
Qualified Transferee, that provides for the management of the Leased Property on
terms and conditions not materially less favorable to Tenant (and the Leased
Property), (i) with respect to a Qualified Replacement Manager that is an
Affiliate of the Qualified Transferee, than as provided in the MLSA (as defined
in the Amended Original CPLV Lease), or (ii) with respect to a Qualified
Replacement Manager that is not an Affiliate of the Qualified Transferee, than
would be obtained in an arm’s-length management agreement with a third party,
and, in all events the provisions, terms and conditions thereof shall not be
intended to or designed to frustrate, vitiate or reduce the payment of Variable
Rent or the other provisions of this Lease.

 

53



--------------------------------------------------------------------------------

“Reporting Subsidiary”: Any entity required by GAAP to be consolidated for
financial reporting purposes by a Person, regardless of ownership percentage.

“Representatives”: With respect to any Person, such Person’s officers,
employees, directors, accountants, attorneys and other consultants, experts or
agents of such Person, and actual or prospective arrangers, underwriters,
investors or lenders with respect to indebtedness or Equity Interests that may
be incurred or issued by such Person or such Person’s Affiliates (including any
Additional Fee Mortgagee), to the extent that any of the foregoing actually
receives non-public information hereunder. In addition, and without limitation
of the foregoing, the term “Representatives” shall include, (a) in the case of
Landlord, PropCo 1, PropCo, Landlord REIT and any Affiliate thereof, and (b) in
the case of Tenant, CEOC, ERI and any Affiliate thereof.

“Required Capital Expenditures”: The applicable Capital Expenditures required to
satisfy the Minimum Cap Ex Requirements.

“Retail Sales”: As defined in the definition of Net Revenue.

“Right to Terminate Notice”: As defined in Section 17.1(d).

“ROFR Agreement”: That certain Second Amended and Restated Right of First
Refusal Agreement, dated as of the First Amendment Date, by and between CEC and
PropCo, as amended, modified or supplemented from time to time, as the same is
being terminated on the Second Amendment Date.

“SEC”: The United States Securities and Exchange Commission.

“Second Amendment”: The amendment to this Lease effected as of the Second
Amendment Date.

“Second Amendment Date”: July 20, 2020.

“Second Variable Rent Period”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”

“Section 34.2 Dispute”: As defined in Section 34.2.

“Securities Act”: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Services Co”: Caesars Enterprise Services LLC, or any additional, replacement
or successor services company engaged in performing services on behalf of Tenant
and related entities similar, in whole or in part, to those performed by, or
contemplated to be performed by, Caesars Enterprise Services LLC on the
Commencement Date.

“Services Co Proprietary Information and Systems”: All of the following
Intellectual Property owned by or licensed to Services Co or its Subsidiaries:
(i) proprietary information, techniques and methods of operating gaming, hotel
and related businesses; (ii) proprietary information, techniques and methods of
designing games used in gaming and related businesses; (iii) proprietary
information, techniques and methods of training employees in the gaming, hotel
and related business; and (iv) proprietary business plans, projections and
marketing, advertising and promotion plans, strategies, and systems.

 

54



--------------------------------------------------------------------------------

“Severance Guaranty”: A separate guaranty amongst Guarantor and the transferee
landlord under the Severance Lease, which Severance Guaranty shall be in form
and substance similar to the Guaranty but shall reflect that such Severance
Guaranty shall only apply to the Facility (or Facilities) leased pursuant to the
applicable Severance Lease. After the creation of a Severance Guaranty with an
Affiliate of Landlord, such Severance Guaranty shall be considered an Other
Guaranty hereunder.

“Severance Lease”: A separate lease with respect to a Facility, created when
Landlord transfers a specific Facility (or Facilities), which lease shall comply
with the requirements set forth in Section 18.2 hereof. After the creation of a
Severance Lease with an Affiliate of Landlord, such Severance Lease shall be
considered an Other Lease hereunder.

“Software”: As they exist anywhere in the world, any computer software,
firmware, microcode, operating system, embedded application, or other program,
including all source code, object code, specifications, databases, designs and
documentation related to such programs.

“SPE Tenant”: Collectively or individually, as the context may require, each
Tenant other than CEOC.

“Specified REAs”: (i) That certain Declaration of Covenants, Restrictions and
Easements dated May 20, 2011, recorded as Instrument No. 201105200002942 in the
Official Records, Clark County, Nevada, as amended by that certain First
Amendment to the Declaration of Covenants, Restrictions and Easements dated as
of October 11, 2013, recorded as Instrument No. 201310110002342, as amended by
that certain Second Amendment to the Declaration of Covenants, Restrictions and
Easements dated on or about the Commencement Date and (ii) that certain Second
Amended and Restated Parking Agreement and Grant of Reciprocal Easements and
Declaration of Covenants dated February 7, 2003, recorded as Document No. 1516
in Book 20031118 in the Official Records, Clark County, Nevada, as amended by
that certain Assignment and Assumption of Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants dated
as of November 14, 2003, as amended by that certain First Amendment to Second
Amended and Restated Parking Agreement and Grant of Reciprocal Easements and
Declaration of Covenants dated April 29, 2016, recorded as Instrument Number
20160503-0002965 in the Official Records, Clark County, Nevada, and as amended
by that certain Second Amendment to Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants dated
on or about the Commencement Date.

“Specified Sublease”: Any Sublease (a)(i) affecting any portion of the Leased
Property (CPLV), and (ii) in effect on the Commencement Date, or (b)(i)
affecting any portion of the Leased Property (HLV), and (ii) in effect on the
HLV Lease Commencement Date. A list of all Specified Subleases as of the
Commencement Date or HLV Lease Commencement Date, as applicable, is annexed as
Schedule 4 hereto.

 

55



--------------------------------------------------------------------------------

“Stated Expiration Date”: As defined in Section 1.3.

“Stub Period”: As defined in Section 10.5(a)(v).

“Stub Period Multiplier”: As defined in Section 10.5(a)(v).

“Subject Entity”: As defined in the definition of Change of Control.

“Subject Facility”: As defined in Section 13.10(a).

“Subject Transaction”: As defined in the definition of Change of Control.

“Sublease”: (i) Any sublease, sub-sublease, license, management agreement to
operate (but not occupy as a tenant) a particular space at a Facility, or other
similar agreement in respect of use or occupancy of any portion of the Leased
Property, but excluding Bookings, and (ii) without limitation of clause (i), any
Permitted Sportsbook Sublease.

“Subsidiary”: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) Equity Interest at the time of determination.

“Subtenant”: The tenant or, as the context may require, the manager or similar
counterparty, under any Sublease.

“Successor Tenant”: As defined in Section 36.1.

“Successor Tenant Rent”: As defined in Section 36.3.

“Supplemental Rent”: The Supplemental Rent component of Rent, as defined in more
detail in clauses (a), (b) and (c) of the definition of “Rent.”

“System-wide IP”: All of the Intellectual Property (in each case, excluding
Property Specific IP and Property Specific Guest Data) that (i) Services Co or
any of its Subsidiaries currently license, contemplate to license or otherwise
provide to facilitate the provision of services by or on behalf of Services Co
or any of its Subsidiaries to any properties owned by CEOC or its Affiliates,
(ii) Services Co or any of its Subsidiaries currently provide or contemplate to
provide pursuant to, or is otherwise necessary for the performance of, any
property management agreement applicable to a property owned by CEOC or an
Affiliate of CEOC, (iii) is necessary for the provision of Enterprise Services
by Services Co or any of its Subsidiaries, (iv) is generally used by CEOC, its
Affiliates and their respective Subsidiaries for their respective properties,
including any and all Intellectual Property comprising and/or related to the
Caesars Rewards Program, or (v) is developed, created or acquired by or on
behalf of Services Co or any of its Subsidiaries and is not a derivative work of
any Intellectual Property licensed to Services Co.

 

56



--------------------------------------------------------------------------------

“Taking”: Any taking of all or any part of the Leased Property and/or the
Leasehold Estate or any part thereof, in or by Condemnation, including by reason
of the temporary requisition of the use or occupancy of all or any part of the
Leased Property by any governmental authority, civil or military.

“Tenant”: As defined in the preamble.

“Tenant Capital Improvement”: A Capital Improvement other than a Material
Capital Improvement funded by Landlord pursuant to a Landlord MCI Financing. The
term “Tenant Capital Improvement” shall not include Capital Improvements
conveyed by Tenant to Landlord.

“Tenant Competitor”: As of any date of determination, any Person (other than
Tenant and its Affiliates) that is engaged, or is an Affiliate of a Person that
is engaged, in the ownership or operation of a Gaming business; provided, that,
(i) for purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business,
(ii) any investment fund or other Person with an investment representing an
equity ownership of fifteen percent (15%) or less in a Tenant Competitor and no
Control over such Tenant Competitor shall not be a Tenant Competitor,
(iii) solely for purposes of Section 18.4(c), a Person with an investment
representing an equity ownership of twenty-five percent (25%) or less in a
Non-Core Tenant Competitor shall be deemed to not have Control over such Tenant
Competitor, (iv) Landlord shall not be deemed to become a Tenant Competitor by
virtue of it or its Affiliate’s acquiring ownership of, or engaging in the
ownership or operation of, a Gaming business, if Landlord or any of its
Affiliates first offered (prior to the Second Amendment Date) CEC (or its
Subsidiary, as applicable) the opportunity to lease and manage such Gaming
business pursuant to the ROFR Agreement and CEC (or its Subsidiary, as
applicable) did not accept such offer, and (v) neither Landlord nor any of its
Affiliates shall be a Tenant Competitor by reason of Landlord or its Affiliate’s
ownership of an interest in CR Baltimore Holdings, LLC, CBAC Gaming, LLC or any
of their respective subsidiaries.

“Tenant Event of Default”: As defined in Section 16.1.

“Tenant Indemnified Party”: As defined in Section 21.1.

“Tenant Information”: Information concerning Tenant, ERI or their respective
Affiliates or any of their respective assets or businesses, including, without
limitation, the operation of the Leased Property

“Tenant Material Capital Improvement”: As defined in Section 10.4(e).

“Tenant Party”: As defined in the definition of “Licensing Event.”

“Tenant Prohibited Person”: Any Person that is (or is owned or Controlled by a
Person that is) generally recognized in the community as being a Person of ill
repute or who has or is reasonably believed to have an adverse reputation or
character, in either case, which is more likely than not to jeopardize Tenant’s
or any of its Affiliates’ ability to hold a Gaming License or to be associated
with a Gaming licensee under any applicable Gaming Regulations (other than any
Gaming Authority established by any Native American tribe).

 

57



--------------------------------------------------------------------------------

“Tenant Transferee Requirement”: As defined in Section 22.2(i).

“Tenant’s Initial Financing”: The financing provided under that certain Credit
Agreement, dated as of December 22, 2017, among CRC, as borrower, the other
borrowers party thereto from time to time, the Lenders (as defined therein)
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
administrative agent for the Lenders and collateral agent for the Secured
Parties (as defined therein), as amended by that certain First Amendment to
Credit Agreement, dated as of June 15, 2020, as modified by that certain
Incremental Assumption Agreement No. 1, dated on or about the Second Amendment
Date and that certain Incremental Assumption Agreement No. 2, dated on or about
the Second Amendment Date.

“Tenant’s MCI Intent Notice”: As defined in Section 10.4(a).

“Tenant’s Property”: All assets of Tenant and its Subsidiaries (other than the
Leased Property and, for purposes of Article XXXVI only, any Intellectual
Property that will not be transferred to a Successor Tenant under Article XXXVI)
primarily related to or used in connection with the operation of the business
conducted on or about the Leased Property or any portion thereof, together with
all replacements, modifications, additions, alterations and substitutes therefor
and including all goodwill and going concern value associated with Tenant’s
Property.

“Term”: As defined in Section 1.3.

“Terminated HLV Lease”: As defined in the recitals.

“Third-Party MCI Financing”: As defined in Section 10.4(c).

“Third Variable Rent Period”: As defined in clause (b)(ii)(C) of the definition
of “Rent.”

“Title Violation”: As defined in Section 21.2.

“Total Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) the aggregate principal amount
of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent obligations under
outstanding letters of credit) and other purchase money indebtedness and
guarantees of any of the foregoing obligations, of such Person and its
Subsidiaries determined on a consolidated basis on such date in accordance with
GAAP (it being understood that neither this Lease nor the Other Leases nor any
other Gaming Lease shall be treated as indebtedness, regardless of how they are
treated under GAAP) to (ii) EBITDA.

“Total Net Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) (a) the aggregate principal
amount of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent

 

58



--------------------------------------------------------------------------------

obligations under outstanding letters of credit) and other purchase money
indebtedness and guarantees of any of the foregoing obligations, of such Person
and its Subsidiaries determined on a consolidated basis on such date in
accordance with GAAP (it being understood that neither this Lease nor the Other
Leases nor any other Gaming Lease shall be treated as indebtedness, regardless
of how they are treated under GAAP) less (b) the aggregate amount of all Cash of
such Person and its Subsidiaries (provided, that, in the case of Cash held by
Domestic Subsidiaries of a Person that is not incorporated in, or organized
under the laws of, the United States or any state or territory thereof or the
District of Columbia, such Cash must be held at a bank or other financial
institution located in the United States or any territory thereof or the
District of Columbia) that would not appear as “restricted” on a consolidated
balance sheet of such Person and its Subsidiaries to (ii) EBITDA.

“Trademarks”: As defined in the definition of Intellectual Property.

“Trailing Test Period”: For any date of determination, the period of the four
(4) most recently ended consecutive calendar quarters prior to such date of
determination for which Financial Statements are available.

“Triennial Allocated Minimum Cap Ex Amount B Ceiling”: The difference of (a) the
Triennial Minimum Cap Ex Amount B, minus (b) the Triennial Allocated Minimum Cap
Ex Amount B Floor (as defined in the Regional Lease). Notwithstanding anything
herein to the contrary, fifty percent (50%) of all Capital Expenditures with
respect to the Leased Property (CPLV) constituting Material Capital Improvements
shall be credited toward the Triennial Allocated Minimum Cap Ex Amount B Ceiling
applicable to the Triennial Period during which such Capital Expenditures were
incurred and the other fifty percent (50%) of such Capital Expenditures
constituting Material Capital Improvements shall not be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Ceiling.

“Triennial Allocated Minimum Cap Ex Amount B Floor”: An amount equal to
Eighty-Four Million and No/100 Dollars ($84,000,000.00), as reduced from time to
time by the applicable Minimum Cap Ex Reduction Amount in the event that the
Triennial Minimum Cap Ex Amount B is reduced by the applicable Minimum Cap Ex
Reduction Amount. Notwithstanding anything herein to the contrary, fifty percent
(50%) of all Capital Expenditures with respect to the Leased Property (CPLV)
constituting Material Capital Improvements shall be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Floor applicable to the Triennial
Period during which such Capital Expenditures were incurred and the other fifty
percent (50%) of such Capital Expenditures constituting Material Capital
Improvements shall not be credited toward the Triennial Allocated Minimum Cap Ex
Amount B Floor.

“Triennial Minimum Cap Ex Amount B”: An amount equal to Four Hundred
Twenty-Seven Million Seven Hundred Thousand and No/100 Dollars
($427,700,000.00); provided, however, that for purposes of calculating the
Triennial Minimum Cap Ex Amount B, Capital Expenditures during the applicable
Triennial Period shall not include any of the following (without duplication):
(a) Capital Expenditures by any subsidiaries of Tenant that are non-U.S.
subsidiaries or are “unrestricted subsidiaries” as defined under Tenant’s debt
documentation, (b) any Capital Expenditures of Tenant related to gaming
equipment, (c) any Capital Expenditures of Tenant related to corporate shared
services, nor (d) any Capital Expenditures with respect to

 

59



--------------------------------------------------------------------------------

properties that are not included in the Leased Property (CPLV) or Other Leased
Property. The Triennial Minimum Cap Ex Amount B shall be decreased from time to
time (u) in the event the Other Tenant under the Regional Lease elects to cease
“Continuous Operations” (as defined in the Regional Lease) of an Other Facility
that is not a “Continuous Operation Facility” (as defined in the Regional Lease)
for at least twelve (12) consecutive months, (v) upon the execution of a
Severance Lease in respect of the Leased Property (CPLV) or upon the execution
of a Severance Lease (as defined in the applicable Other Lease), (w) upon an L1
Transfer, an L2 Transfer or an L1/L2 Transfer, (x) in the event of any
termination or partial termination of either this Lease with respect to the
Leased Property (CPLV) or the Other Leases in connection with any Condemnation,
Casualty Event or “Casualty Event” (as defined in the applicable Other Lease),
or in the event of the expiration of any applicable “Maximum Fixed Rent Term”
(under and as defined in any Other Lease), in any case in accordance with the
express terms of this Lease or the Other Leases (as applicable), and in any case
that results in the removal of Material Leased Property from, or the termination
of, this Lease with respect to the Leased Property (CPLV) or the Other Leases
(as applicable); and (y) in connection with any disposition of all of the Other
Leased Property under any Other Lease in accordance with Article XVIII of such
Other Lease and the assignment of such Other Lease to a third party Acquirer (as
defined in such Other Lease); with such decrease, in each case of clause (u),
(v), (w), (x) or (y) above, being equal to the applicable Minimum Cap Ex
Reduction Amount. Notwithstanding anything herein to the contrary but subject to
the next sentence, fifty percent (50%) of all Capital Expenditures and Other
Capital Expenditures constituting Material Capital Improvements or Other
Material Capital Improvements shall be credited toward the Triennial Minimum Cap
Ex Amount B applicable to the Triennial Period during which such Capital
Expenditures or Other Capital Expenditures were incurred and the other fifty
percent (50%) of such Capital Expenditures and Other Capital Expenditures
constituting Material Capital Improvements or Other Material Capital
Improvements shall not be credited toward the Triennial Minimum Cap Ex Amount B.
Without limitation of anything set forth in the foregoing, it is acknowledged
and agreed that any Other Capital Expenditures with respect to any one or more
of the London Clubs (as defined in the Amended Original CPLV Lease) shall not be
included in the calculation of the Triennial Minimum Cap Ex Amount B.
Notwithstanding the foregoing, (i) in no event shall any Other Capital
Expenditures expended in connection with the HNO License Extension Improvements
(as defined in the Regional Lease) be credited towards the Triennial Minimum Cap
Ex Amount B and (ii) one hundred percent (100%) of all Other Capital
Expenditures expended in connection with the “Southern Indiana Redevelopment
Project” (as defined in the Regional Lease) in an aggregate amount not to exceed
Eighty-Five Million and No/100 Dollars ($85,000,000.00) shall be credited in
full toward the Triennial Minimum Cap Ex Amount B. Capital Expenditures expended
in connection with the Southern Indiana Redevelopment Project were:
(a) approximately Nineteen Million One Hundred Thousand and No/100 Dollars
($19,100,000.00) in the Fiscal Year that commenced on January 1, 2018; and
(b) approximately Fifty-Eight Million Seven Hundred Thousand and No/100 Dollars
($58,700,000.00) in the Fiscal Year that commenced on January 1, 2019. As of the
Second Amendment Date, it is anticipated that Capital Expenditures made in
connection with the Southern Indiana Redevelopment Project will be Seven Million
Two Hundred Thousand and No/100 Dollars ($7,200,000.00) in the Fiscal Year that
commenced on January 1, 2020.

“Triennial Minimum Cap Ex Requirement B”: A defined in Section 10.5(a)(iv).

“Triennial Period”: Each period of three (3) full Fiscal Years during the Term.

 

60



--------------------------------------------------------------------------------

“Triennial Test Period”: With respect to any Person, for any date of
determination, the period of the twelve (12) most recently ended consecutive
Fiscal Quarters of such Person for which Financial Statements are available.

“Unavoidable Delay”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the Party responsible for performing an obligation
hereunder; provided, that lack of funds, in and of itself, shall not be deemed a
cause beyond the reasonable control of a Party.

“Unsuitable for Its Primary Intended Use”: A state or condition of the Leased
Property such that by reason of a Partial Taking the Leased Property cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for the Primary Intended Use for
which it was primarily being used immediately preceding the taking, taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such Partial Taking.

“Variable Rent”: The Variable Rent component of Rent, as defined in more detail
in clauses (b) and (c) of the definition of “Rent”. Variable Rent is comprised
of CPLV Variable Rent and HLV Variable Rent.

“Variable Rent Base Amount”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”

“Variable Rent Determination Period”: Each of (i) the three (3) consecutive
Fiscal Periods that ended immediately prior to the end of the second (2nd) Lease
Year (i.e., the three (3) consecutive Fiscal Periods ending September 30, 2019)
and (ii) the three (3) consecutive Fiscal Periods in each case that end
immediately prior to the end of the seventh (7th) Lease Year (i.e., the three
(3) consecutive Fiscal Periods ending September 30, 2024), the tenth (10th)
Lease Year (i.e., the three (3) consecutive Fiscal Periods ending September 30,
2027), the fifteenth (15th) Lease Year (i.e., the three (3) consecutive Fiscal
Periods ending September 30, 2032), the last Lease Year of the Initial Term
(i.e., the three (3) consecutive Fiscal Periods ending June 30, 2035) and the
last Lease Year of each Renewal Term (other than the final Renewal Term) (i.e.,
the three (3) consecutive Fiscal Periods ending June 30, 2040, June 30, 2045 and
June 30, 2050 respectively).

“Variable Rent Payment Period”: Collectively or individually, each of the First
Variable Rent Period, the Second Variable Rent Period, the Third Variable Rent
Period and each of the Renewal Term Variable Rent Periods.

“Variable Rent Statement”: As defined in Section 3.2(a).

“WH Net Revenue”: As defined in Section 23.1(b)(xx).

“WH US Holdco”: William Hill U.S. Holdco, Inc., a Delaware corporation.

“Work”: Any and all work in the nature of construction, restoration, alteration,
modification, addition, improvement or demolition in connection with the
performance of any Alterations and/or any Capital Improvements.

 

61



--------------------------------------------------------------------------------

ARTICLE III

RENT

3.1 Payment of Rent.

(a) Generally. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.4.

(b) Payment of Rent until Commencement of Variable Rent. On the Commencement
Date, a prorated portion of the first monthly installment of Rent shall be paid
by Tenant for the period from the Commencement Date until the last day of the
calendar month in which the Commencement Date occurs, based on the number of
days during such period. Thereafter, for the first seven (7) Lease Years, Rent
shall be payable by Tenant in consecutive monthly installments equal to
one-twelfth (1/12th) of the Rent amount for the applicable Lease Year on the
first (1st) day of each calendar month (or the immediately preceding Business
Day if the first (1st) day of the month is not a Business Day), in advance for
such calendar month, during that Lease Year. Notwithstanding anything to the
contrary in the foregoing sentence, (i) no Supplemental Rent shall be payable
with respect to the period prior to the First Amendment Date, (ii) on the First
Amendment Date, the amount of each remaining monthly installment of Rent in the
Lease Year in which the First Amendment Date occurs (i.e., each installment of
Rent payable in such Lease Year after the First Amendment Date) shall be
recalculated to give effect to the addition of Supplemental Rent as a component
of Rent (as effectuated by the amendments to this Lease on the First Amendment
Date), (iii) on the First Amendment Date, a prorated portion of the amount of
the monthly installment of Supplemental Rent for the month in which the First
Amendment Date occurs shall be paid by Tenant for the period from the First
Amendment Date until the last day of such calendar month, based on the number of
days during such period (provided, however, that if Tenant pays or has paid (as
an Imposition) rent under the Prior Octavius Ground Lease in respect of such
period, then such payment shall be credited in full against the amount due under
this clause (iii)), (iv) on the Second Amendment Date, a prorated portion of an
amount equal to the Initial Rent Increase for the month in which the Second
Amendment Date occurs shall be paid by Tenant for the period from the Second
Amendment Date until the last day of such calendar month, based on the number of
days during such period, (v) other than the prorated portion of the HLV Initial
Rent Increase to be paid in accordance with the immediately preceding clause
(iv), no HLV Initial Rent shall be payable with respect to the period prior to
the first (1st) day of the first (1st) full calendar month following the Second
Amendment Date, (vi) other than the prorated portion of the CPLV Initial Rent
Increase to be paid in accordance with the preceding clause (iv), no CPLV
Initial Rent Increase shall be payable with respect to the period prior to the
first (1st) day of the first (1st) full calendar month following the Second
Amendment Date and (vii) on the Second Amendment Date, the amount of each
remaining monthly installment of Rent in the Lease Year in which the Second
Amendment Date occurs (i.e., each installment of Rent payable in such Lease Year
after the Second Amendment Date) shall be recalculated to give effect to the
addition of the Initial Rent Increase as a component of Rent (as effectuated by
the amendments to this Lease on the Second Amendment Date).

 

62



--------------------------------------------------------------------------------

(c) Payment of Rent following Commencement of Variable Rent. From the
commencement of the eighth (8th) Lease Year and continuing until the Expiration
Date, Base Rent, Variable Rent and Supplemental Rent during any Lease Year shall
be payable in consecutive monthly installments equal to one-twelfth (1/12th) of
the applicable Base Rent, applicable Variable Rent and Supplemental Rent amounts
for the applicable Lease Year on the first (1st) day of each calendar month (or
the immediately preceding Business Day if the first (1st) day of the month is
not a Business Day), in advance for such calendar month, during that Lease Year;
provided, however, that for each month where Variable Rent is payable but the
amount thereof depends upon calculation of Net Revenue not yet known (e.g., the
first few months of the eighth (8th) Lease Year, the eleventh (11th) Lease Year,
the sixteenth (16th) Lease Year and (if applicable) the first (1st) Lease Year
of each Renewal Term), the amount of the Variable Rent payable monthly in
advance shall remain the same as in the immediately preceding month, and
provided, further, that Tenant shall make a payment to Landlord (or be entitled
to set off against its Rent payment due, as applicable) on the first (1st) day
of the calendar month (or the immediately preceding Business Day if the first
(1st) day of the month is not a Business Day) following the completion of such
calculation in the amount necessary to “true-up” any underpayments or
overpayments of Variable Rent for such interim period. Tenant shall complete
such calculation of Net Revenue as provided in Section 3.2 of this Lease.

(d) Proration for Partial Lease Year. Unless otherwise agreed by the Parties in
writing, Rent and applicable Additional Charges shall be prorated on a per diem
basis as to any Lease Year containing less than twelve (12) calendar months, and
with respect to any installment thereof due for any partial months at the
beginning and end of the Term.

(e) Rent Allocation. From and after the Second Amendment Date, Rent shall be
recognized for federal income tax purposes according to Section 467 of the Code
without a specific allocation of fixed rent within the meaning of Treasury
Regulation § 1.467-1(c)(2)(ii)(A). As prior versions of the Lease (including the
Lease, as in effect immediately prior to giving effect to the Second Amendment)
incorporated a specific rent allocation, for avoidance of doubt, Landlord and
Tenant hereby agree to terminate the prior rent allocation effective as of the
Second Amendment Date.

3.2 Variable Rent Determination.

(a) Variable Rent Statement. Tenant shall, no later than ninety (90) days after
the end of each Variable Rent Determination Period during the Term, furnish to
Landlord a statement (the “Variable Rent Statement”), which Variable Rent
Statement shall (i) set forth the sum of the Net Revenue realized with respect
to each Facility during each of (x) such just-ended Variable Rent Determination
Period and (y) except with respect to the first (1st) Variable Rent Statement,
the Variable Rent Determination Period immediately preceding such just-ended
Variable Rent Determination Period, (ii) except with respect to the first (1st)
Variable Rent Statement, set forth Tenant’s calculation of the per annum
Variable Rent payable hereunder during the next Variable Rent Payment Period,
(iii) be accompanied by reasonably appropriate supporting data and information,
and (iv) be certified by a senior financial officer of Tenant and expressly
state that such officer has examined the reports of Net Revenue therein and the
supporting data and information accompanying the same, that such examination
included such tests of Tenant’s books and records as reasonably necessary to
make such determination, and that such statement

 

63



--------------------------------------------------------------------------------

accurately presents in all material respects the Net Revenue for the applicable
periods covered thereby, so that Tenant shall commence paying the applicable
Variable Rent payable during each Variable Rent Payment Period hereunder (in
accordance with the calculation set forth in each such Variable Rent Statement)
no later than the first (1st) day of the fourth (4th) calendar month during such
Variable Rent Payment Period (or the immediately preceding Business Day if the
first (1st) day of such month is not a Business Day).

(b) Maintenance of Records Relating to Variable Rent Statement. Tenant shall
maintain, at its corporate offices, for a period of not less than six (6) years
following the end of each Lease Year, adequate records which shall evidence the
Net Revenue realized by each Facility during each Lease Year, together with all
such records that would normally be examined by an independent auditor pursuant
to GAAP in performing an audit of Tenant’s Variable Rent Statements. The
provisions and covenants of this Section 3.2(b) shall survive the expiration of
the Term or sooner termination of this Lease.

(c) Audits. At any time within two (2) years of receipt of any Variable Rent
Statement, Landlord shall have the right to cause to be conducted an independent
audit of the matters covered thereby, conducted by a nationally-recognized
independent public accounting firm mutually reasonably agreed to by the Parties.
Such audit shall be limited to items necessary to ascertain an accurate
determination of the calculation of the Variable Rent payable hereunder, and
shall be conducted during normal business hours at the principal executive
office of Tenant. If it shall be determined as a result of such audit (i) that
there has been a deficiency in the payment of Variable Rent, such deficiency
shall become due and payable by Tenant to Landlord, within thirty (30) days
after such determination, or (ii) that there has been an excess payment of
Variable Rent, such excess shall become due and payable by Landlord to Tenant,
within thirty (30) days after such determination. In addition, if any Variable
Rent Statement shall be found to have understated the per annum Variable Rent
payable during any Variable Rent Payment Period by more than two and one-half
percent (2.5%), and Landlord is entitled to any additional Variable Rent as a
result of such understatement, then (x) Tenant shall pay to Landlord all
reasonable, out-of-pocket costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment, including the
cost of the audit (if applicable) and (y) interest at the Overdue Rate on the
amount of the deficiency from the date when said payment should have been made
until paid. If it shall be determined as a result of such audit that the
applicable Variable Rent Statement did not understate the per annum Variable
Rent payable during any Variable Rent Payment Period by more than two and
one-half percent (2.5%), then Landlord shall pay to Tenant all reasonable,
out-of-pocket costs and expenses incurred by Tenant in making such
determination, including the cost of the audit. In addition, if any Variable
Rent Statement shall be found to have willfully and intentionally understated
the per annum Variable Rent by more than five percent (5%), such understatement
shall, at Landlord’s option, constitute a Tenant Event of Default under this
Lease. Any audit conducted pursuant to this Section 3.2(c) shall be performed
subject to and in accordance with the provisions of Section 23.1(c) hereof. The
receipt by Landlord of any Variable Rent Statement or any Variable Rent paid in
accordance therewith for any period shall not constitute an admission of the
correctness thereof.

 

64



--------------------------------------------------------------------------------

3.3 Late Payment of Rent or Additional Charges. Tenant hereby acknowledges that
the late payment by Tenant to Landlord of any Rent or Additional Charges will
cause Landlord to incur costs not contemplated hereunder, the exact amount of
which is presently anticipated to be extremely difficult to ascertain.
Accordingly, if any installment of Rent or Additional Charges payable directly
to Landlord shall not be paid within four (4) days after its due date, Tenant
shall pay to Landlord on demand a late charge equal to the lesser of (a) five
percent (5%) of the amount of such installment or Additional Charges and (b) the
maximum amount permitted by law. The Parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of the late payment by Tenant. The Parties further agree that any such
late charge constitutes Rent, and not interest, and such assessment does not
constitute a lender or borrower/creditor relationship between Landlord and
Tenant. If any installment of Rent (or Additional Charges payable directly to
Landlord) shall not be paid within nine (9) days after its due date, the amount
unpaid, including any late charges previously accrued and unpaid, shall bear
interest at the Overdue Rate (from such ninth (9th) day after the due date of
such installment until the date of payment thereof) (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding), and Tenant shall pay such interest to Landlord on demand. The
payment of such late charge or such interest shall not constitute a waiver of,
nor excuse or cure, any default under this Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord. No failure by
Landlord to insist upon strict performance by Tenant of Tenant’s obligation to
pay late charges and interest on sums overdue shall constitute a waiver by
Landlord of its right to enforce the provisions, terms and conditions of this
Section 3.3. No payment by Tenant nor receipt by Landlord of a lesser amount
than may be required to be paid hereunder shall be deemed to be other than on
account of any such payment, nor shall any endorsement or statement on any check
or any letter accompanying any check tendered as payment be deemed an accord and
satisfaction and Landlord, in its sole discretion, may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
payment due or pursue any other right or remedy in this Lease provided.

3.4 Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer, ACH or direct deposit of immediately available federal funds and
shall be initiated by Tenant for settlement on or before the applicable Payment
Date in each case (or, in respect of Additional Charges, as applicable, such
other date as may be applicable hereunder); provided, however, if the Payment
Date is not a Business Day, then settlement shall be made on the preceding
Business Day. Landlord shall provide Tenant with appropriate wire transfer, ACH
and direct deposit information in a Notice from Landlord to Tenant. If Landlord
directs Tenant to pay any Rent or any Additional Charges to any party other than
Landlord, Tenant shall send to Landlord, simultaneously with such payment, a
copy of the transmittal letter or invoice and a check whereby such payment is
made or such other evidence of payment as Landlord may reasonably require.

3.5 Net Lease. Landlord and Tenant acknowledge and agree that (i) this Lease is
and is intended to be what is commonly referred to as a “net, net, net” or
“triple net” lease, and (ii) the Rent (including, for the avoidance of doubt,
the Initial Rent (including the CPLV Initial Rent and the HLV Initial Rent) and
Supplemental Rent, and, following commencement of the obligation to pay Variable
Rent hereunder, the Base Rent (including the CPLV Base Rent and the HLV Base
Rent), Supplemental Rent and Variable Rent (including the CPLV Variable Rent and
the HLV Variable Rent) components of the Rent) and Additional Charges shall be
paid absolutely net to Landlord, without abatement, deferment, reduction,
defense, counterclaim, claim, demand, notice, deduction or offset of any kind
whatsoever, so that this Lease shall yield to Landlord the full

 

65



--------------------------------------------------------------------------------

amount or benefit of the installments of Rent (including, for the avoidance of
doubt, the Initial Rent (including the CPLV Initial Rent and the HLV Initial
Rent) and Supplemental Rent, and, following commencement of the obligation to
pay Variable Rent (including the CPLV Variable Rent and the HLV Variable Rent)
hereunder, the Base Rent (including the CPLV Base Rent and the HLV Base Rent),
Supplemental Rent and Variable Rent (including the CPLV Variable Rent and the
HLV Variable Rent) components of the Rent) and Additional Charges throughout the
Term, all as more fully set forth in Article V and except and solely to the
extent expressly provided in Article XIV (in connection with a Casualty Event),
in Article XV (in connection with a Condemnation), in Section 3.1 (in connection
with the “true-up”, if any, applicable to the onset of a Variable Rent Payment
Period), in Section 18.2 and in Section 41.17. If Landlord commences any
proceedings for non-payment of Rent, Tenant will not interpose any defense,
offset, claim, counterclaim or cross complaint or similar pleading of any nature
or description in such proceedings unless Tenant would lose or waive such claim
by the failure to assert it. This shall not, however, be construed as a waiver
of Tenant’s right to assert such claims in a separate action brought by Tenant.
The covenants to pay Rent and Additional Charges hereunder are independent
covenants, and Tenant shall have no right to hold back, deduct, defer, reduce,
offset or fail to pay any such amounts for default by Landlord or for any other
reason whatsoever, except solely as and to the extent provided in Section 3.1
and this Section 3.5.

ARTICLE IV

ADDITIONAL CHARGES

4.1 Impositions. Subject to Article XII relating to permitted contests, Tenant
shall pay, or cause to be paid, all Impositions before they become delinquent
(other than any payments with respect to (x) Ground Leases required to be made
by Tenant pursuant to Section 7.3(a) or (y) Property Documents required to be
made by Tenant pursuant to Section 7.2(g), which Tenant shall pay or cause to be
paid when such payments are due and payable, as required under the applicable
Ground Lease or Property Document) during the Term to the applicable taxing
authority or other party imposing the same before any fine, penalty, premium or
interest may be added for non-payment (provided, (i) such covenant shall not be
construed to require early or advance payments that would reduce or discount the
amount otherwise owed and (ii) Tenant shall not be required to pay any
Impositions that under the terms of any applicable Ground Lease or Property
Document are required to be paid by the Ground Lessor or counterparty thereunder
(it being understood, for the avoidance of doubt, that (w) Tenant shall not be
required to pay any Impositions with respect to the Leased Property (Octavius)
that accrued prior to the First Amendment Date and that the applicable lessor
was required to pay under the Prior Octavius Ground Lease, (x) Tenant shall be
required to pay any Impositions with respect to the Leased Property (Octavius)
that accrue from and after the First Amendment Date on the same terms as any
other Leased Property hereunder, (y) Tenant shall not be required to pay any
Impositions with respect to the Leased Property (HLV) that accrued prior to the
Second Amendment Date and that HLV Landlord was required to pay under the HLV
Lease and (z) Tenant shall be required to pay any Impositions with respect to
the Leased Property (HLV) that accrue from and after the Second Amendment Date
on the same terms as any other Leased Property hereunder)). Tenant shall make
such payments directly to the taxing authorities where feasible, and on a
monthly basis furnish to Landlord a summary of such payments, together, upon the
request of Landlord, with copies of official receipts or other reasonably
satisfactory proof evidencing such payments. If Tenant is not permitted to, or
it is

 

66



--------------------------------------------------------------------------------

otherwise not feasible for Tenant to, make such payments directly to the taxing
authorities or other applicable party, then Tenant shall make such payments to
Landlord at least ten (10) Business Days prior to such payments becoming
delinquent (except in the case of any such payments with respect to (x) Ground
Leases required to be made by Tenant pursuant to Section 7.3(a) or (y) Property
Documents required to be made by Tenant pursuant to Section 7.2(g), which Tenant
shall pay or cause to be paid to Landlord at least ten (10) Business Days prior
to such payments becoming due and payable under the applicable Ground Lease or
Property Document), and Landlord shall make such payments to the taxing
authorities or other applicable party prior to delinquency (or, in the case of
any such payments with respect to (x) Ground Leases required to be made by
Tenant pursuant to Section 7.3(a) or (y) Property Documents required to be made
by Tenant pursuant to Section 7.2(g), the date that such payments are due and
payable under the applicable Ground Lease or Property Document). If and to the
extent funds for Impositions are being reserved by Tenant with and held by Fee
Mortgagee, Tenant shall be permitted to make a direct request to Fee Mortgagee
(contemporaneously providing a copy of such request to Landlord) to cause such
funds to be applied to Impositions when due and payable, unless a Tenant Event
of Default exists, and, to the extent Fee Mortgagee fails to make such
disbursement, the failure to timely pay such Impositions shall not give rise to
any Tenant Event of Default or other liability or obligation of Tenant
hereunder. Landlord shall deliver to Tenant any bills received by Landlord for
Impositions, promptly following Landlord’s receipt thereof. Tenant’s obligation
to pay Impositions shall be absolutely fixed upon the date such Impositions
become a lien upon the Leased Property or any part thereof to the extent payable
during the Term, subject to Article XII. Notwithstanding anything in the first
sentence of this Section 4.1 to the contrary, if any Imposition may, at the
option of the taxpayer, lawfully be paid in installments, whether or not
interest shall accrue on the unpaid balance of such Imposition, Tenant may pay
the same, and any accrued interest on the unpaid balance of such Imposition, in
installments before the same respectively become delinquent and before any fine,
penalty, premium or further interest may be added thereto.

(a) Landlord, Landlord REIT or their Affiliate shall prepare and file all tax
returns and reports as may be required by Legal Requirements with respect to
Landlord’s net income, gross receipts, franchise taxes and taxes on its capital
stock and any other returns required to be filed by or in the name of Landlord
(the “Landlord Tax Returns”) (irrespective of whether the same comprise
Impositions payable by Tenant hereunder or otherwise payable by Landlord,
Landlord REIT or any of their Affiliates), and Tenant or Tenant’s applicable
direct or indirect parent shall prepare and file all other tax returns and
reports as may be required by Legal Requirements with respect to or relating to
the Leased Property (including all Capital Improvements) and Tenant’s Property.
If any property covered by this Lease is classified as personal property for tax
purposes, Tenant shall file all required personal property tax returns in such
jurisdictions where it is required to file pursuant to applicable Legal
Requirements and provide copies to Landlord upon request.

(b) Any refund due from any taxing authority in respect of any Imposition paid
by or on behalf of Tenant shall be paid over to or retained by Tenant, and any
refund due from any taxing authority in respect of any Imposition paid by or on
behalf of Landlord, if any, shall be paid over to or retained by Landlord.

 

67



--------------------------------------------------------------------------------

(c) Landlord and Tenant shall, upon request of the other, provide such data as
is maintained by the Party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required tax returns and
reports. Landlord, to the extent it possesses the same, and Tenant, to the
extent it possesses the same, shall provide the other Party, upon request, with
cost and depreciation records necessary for filing returns for any property
classified as personal property. Where Landlord is legally required to file
personal property tax returns, Landlord shall provide Tenant with copies of
assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest.

(d) Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this
Section 4.1 (subject to Article XII), shall be accompanied by copies of any
applicable Landlord Tax Returns (together with copies of all underlying
supporting documentation for any such Landlord Tax Returns), a bill therefor and
payments thereof, which shall identify in reasonable detail the personal
property or real property or other tax obligations of Landlord with respect to
which such payments are made.

(e) Impositions imposed or assessed in respect of the tax-fiscal period during
which the Expiration Date occurs shall be adjusted and prorated between Landlord
and Tenant; provided, that Tenant’s obligation to pay its prorated share of
Impositions imposed or assessed before the Expiration Date in respect of a
tax-fiscal period during the Term shall survive the Expiration Date (and its
right to contest the same pursuant to Article XII shall survive the Stated
Expiration Date). Landlord will not enter into agreements that will result in,
or consent to the imposition of, additional Impositions without Tenant’s
consent, which shall not be unreasonably withheld, conditioned or delayed;
provided, (i) in each case, Tenant is given reasonable opportunity to
participate in the process leading to such agreement and (ii) this sentence
shall not restrict entry into agreements with Persons other than governmental or
similar authorities or bodies on the basis that such agreements may have the
effect of increasing franchise, capital stock or similar taxes that are required
to be paid by Tenant hereunder. Impositions imposed or assessed in respect of
any tax-fiscal period occurring (in whole or in part) prior to the Commencement
Date or HLV Lease Commencement Date, as applicable, if any, shall be Tenant’s
obligation to pay or cause to be paid.

4.2 Utilities and Other Matters. Tenant shall pay or cause to be paid all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Property. Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever which at any time with respect to the Term
hereof may be imposed against Landlord by reason of any Property Documents, or
with respect to easements, licenses or other rights over, across or with respect
to any adjacent or other property which benefits the Leased Property or any
Capital Improvement, including any and all costs and expenses associated with
any utility, drainage and parking easements relating to the Leased Property (but
excluding, for the avoidance of doubt, any costs and expenses under any Fee
Mortgage Documents).

4.3 Compliance Certificate. Landlord shall deliver to Tenant, promptly following
Landlord’s receipt thereof, any bills received by Landlord for items required to
be paid by Tenant hereunder, including, without limitation, Impositions,
utilities and insurance. Promptly upon request of Landlord (but, so long as no
Tenant Event of Default is continuing, no more frequently than one (1) time per
Fiscal Quarter), Tenant shall furnish to Landlord a certification stating that
all or a specified portion of Impositions, utilities, insurance premiums or, to
the extent specified by Landlord, any other amounts payable by Tenant hereunder
that have, in each case, come due prior to the date of such certification have
been paid (or that such payments are being contested in good faith by Tenant in
accordance herewith) and specifying the portion of the Leased Property to which
such payments relate.

 

68



--------------------------------------------------------------------------------

4.4 Impound Account. At Landlord’s option following the occurrence and during
the continuation of a monetary Tenant Event of Default (to be exercised by
thirty (30) days’ written notice to Tenant), Tenant shall be required to
deposit, at the time of any payment of Rent, an amount equal to one-twelfth
(1/12th) of the sum of (i) Tenant’s estimated annual real and personal property
taxes required pursuant to Section 4.1 hereof (as reasonably determined by
Landlord) and (ii) Tenant’s estimated annual insurance premium costs pursuant to
Article XIII hereof (as reasonably determined by Landlord). Such amounts shall
be applied to the payment of the obligations in respect of which said amounts
were deposited, on or before the respective dates on which the same or any of
them would become due. The reasonable cost of administering such impound account
shall be paid by Tenant. Nothing in this Section 4.4 shall be deemed to affect
any other right or remedy of Landlord hereunder.

ARTICLE V

NO TERMINATION, ABATEMENT, ETC.

Except as otherwise specifically provided in this Lease, Tenant shall remain
bound by this Lease in accordance with its terms. The obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements
and the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
as to all or any portion of the Leased Property other than by reason of a Tenant
Event of Default. Without limitation of the preceding sentence, the respective
obligations of Landlord and Tenant shall not be affected by reason of, except as
expressly set forth in Articles XIV and XV, (i) any damage to or destruction of
the Leased Property, including any Capital Improvement or any portion thereof
from whatever cause, or any Condemnation of the Leased Property, including any
Capital Improvement or any portion thereof or, discontinuance of any service or
utility servicing the same; (ii) the lawful or unlawful prohibition of, or
restriction upon, Tenant’s use of the Leased Property, including any Capital
Improvement or any portion thereof or the interference with such use by any
Person or by reason of eviction by paramount title; (iii) any claim that Tenant
has or might have against Landlord by reason of any default or breach of any
warranty by Landlord hereunder or under any other agreement between Landlord and
Tenant or to which Landlord and Tenant are parties; (iv) any bankruptcy,
insolvency, reorganization, consolidation, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Landlord or any assignee
or transferee of Landlord; or (v) for any other cause, whether similar or
dissimilar to any of the foregoing. Tenant hereby specifically waives all rights
arising from any occurrence whatsoever which may now or hereafter be conferred
upon it by law (a) to modify, surrender or terminate this Lease or quit or
surrender the Leased Property or any portion thereof, or (b) which may entitle
Tenant to any abatement, deduction, reduction, suspension or deferment of or
defense, counterclaim, claim or set-off against the Rent or other sums payable
by Tenant hereunder, except in each case as may be otherwise specifically
provided in this Lease. Notwithstanding the foregoing, nothing in this Article V
shall preclude Tenant from bringing a separate action against Landlord for any
matter described in the foregoing clauses (ii), (iii) or (v) and Tenant is not
waiving other rights and remedies not expressly waived herein. Tenant’s
agreement that, except as may be

 

69



--------------------------------------------------------------------------------

otherwise specifically provided in this Lease, any eviction by paramount title
as described in clause (ii) above shall not affect Tenant’s obligations under
this Lease, shall not in any way discharge or diminish any obligation of any
insurer under any policy of title or other insurance, and, to the extent the
recovery thereof is not necessary to compensate Landlord for any damages
incurred by any such eviction, Tenant shall be entitled to a credit for any sums
recovered by Landlord under any such policy of title or other insurance in
respect of any such eviction up to the maximum amount paid by Tenant to Landlord
under this Article V and Article XIV hereof in respect of any such eviction or
the duration thereof, and Landlord, upon request by Tenant, shall assign
Landlord’s rights under such policies to Tenant provided such assignment does
not adversely affect Landlord’s rights under any such policy and provided
further, that Tenant shall indemnify, defend, protect and save Landlord harmless
from and against any liability, cost or expense of any kind that may be imposed
upon Landlord in connection with any such assignment except to the extent such
liability, cost or expense arises from the gross negligence or willful
misconduct of Landlord.

ARTICLE VI

OWNERSHIP OF REAL AND PERSONAL PROPERTY

6.1 Ownership of the Leased Property.

(a) Landlord and Tenant acknowledge and agree that they have executed and
delivered this Lease with the understanding that (i) the Leased Property is the
property of Landlord, (ii) Tenant has only the right to the possession and use
of the Leased Property upon the terms and conditions of this Lease, (iii) this
Lease is a “true lease,” is not a financing lease, mortgage, equitable mortgage,
deed of trust, trust agreement, security agreement or other financing or trust
arrangement, and the economic realities of this Lease are those of a true lease,
(iv) the business relationship created by this Lease and any related documents
is and at all times shall remain that of landlord and tenant, (v) this Lease has
been entered into by each Party in reliance upon the mutual covenants,
conditions and agreements contained herein, and (vi) none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership between Landlord and Tenant, to make them joint venturers,
to make Tenant an agent, legal representative, partner, subsidiary or employee
of Landlord, or to make Landlord in any way responsible for the debts,
obligations or losses of Tenant. Notwithstanding anything to the contrary
herein, Landlord is the fee and record owner of the Leased Property.

(b) Each of the Parties covenants and agrees, subject to Section 6.1(d) and
Article XL, not to (i) file any income tax return or other associated documents,
(ii) file any other document with or submit any document to any governmental
body or authority, or (iii) enter into any written contractual arrangement with
any Person, in each case that takes a position other than that this Lease is a
“true lease” with Landlord as owner of the Leased Property (except as expressly
set forth below) and Tenant as the tenant of the Leased Property. For U.S.
federal, state and local income tax purposes, Landlord and Tenant agree that
(w) Landlord shall be treated as the owner of the Leased Property eligible to
claim depreciation deductions under Sections 167 or 168 of the Code with respect
to all Leased Property excluding the Leased Property described in clauses (x),
(y) and (z) below, (x) Tenant shall be treated as owner of, and eligible to
claim depreciation deductions under Sections 167 or 168 of the Code with respect
to, all Tenant Capital Improvements (including, for the avoidance of doubt and
for purposes of this sentence, Tenant Material Capital

 

70



--------------------------------------------------------------------------------

Improvements) and all Material Capital Improvements funded by Landlord pursuant
to a Landlord MCI Financing that is treated as a loan for such income tax
purposes, (y) Tenant shall be treated as owner of, and eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to,
all Capital Improvements related to the Leased Property (HLV) made between the
HLV Lease Commencement Date and the Second Amendment Date (including Capital
Improvements related to any capital improvement projects ongoing at the Leased
Property (HLV) as of the Second Amendment Date) to the extent that HLV Tenant
was treated as the owner of, and was eligible to claim depreciation deductions
under Sections 167 or 168 of the Code with respect to, such Capital Improvements
under clause (y) of Section 6.1(b) of the HLV Lease, and (z) Tenant shall be
treated as owner of, and eligible to claim depreciation deductions under
Sections 167 and 168 of the Code with respect to, any Leased Improvements
related to any capital improvement projects ongoing as of the Commencement Date
for which fifty percent (50%) or less of the costs of such projects have been
paid or accrued as of the Commencement Date (the completion of such capital
improvement projects being an obligation of Tenant at no cost or expense to
Landlord). For the avoidance of doubt, (1) Landlord shall be treated as having
received from the Debtors on the Commencement Date, as a capital contribution
together with the transfer of the Leased Property (CPLV) to Landlord pursuant to
the Bankruptcy Plan, an obligation of Tenant (at no cost or expense to Landlord)
to complete any Leased Improvements related to any capital improvement projects
ongoing as of the Commencement Date for which more than fifty percent (50%) of
the costs of such projects have been paid or accrued as of the Commencement
Date, (2) all Tenant Capital Improvements (as defined in the HLV Lease) made to
the Leased Property (HLV) by HLV Tenant prior to the Second Amendment Date in
accordance with the HLV Lease (including Tenant Capital Improvements related to
any capital improvement projects ongoing at the Leased Property (HLV) as of the
Second Amendment Date) shall be considered Tenant Capital Improvements under
this Lease and (3) all Tenant Material Capital Improvements (as defined in the
HLV Lease) made to the Leased Property (HLV) by HLV Tenant prior to the Second
Amendment Date in accordance with the HLV Lease (including Tenant Material
Capital Improvements related to any capital improvement projects ongoing at the
Leased Property (HLV) as of the Second Amendment Date) shall be considered
Tenant Material Capital Improvements under this Lease.

(c) If, notwithstanding (i) the form and substance of this Lease, (ii) the
intent of the Parties, and (iii) the language contained herein providing that
this Lease shall at all times be construed, interpreted and applied to create an
indivisible lease of all of the Leased Property (subject to Article XL), any
court of competent jurisdiction finds that this Lease is a financing
arrangement, then this Lease shall be considered a secured financing agreement
and Landlord’s title to the Leased Property shall constitute a perfected first
priority lien in Landlord’s favor on the Leased Property to secure the payment
and performance of all the obligations of Tenant hereunder (and to that end,
Tenant hereby grants, assigns and transfers to Landlord a security interest in
all right, title and interest in or to any and all of the Leased Property, as
security for the prompt and complete payment and performance when due of
Tenant’s obligations hereunder). In such event, Tenant (and each Permitted
Leasehold Mortgagee) authorizes Landlord, at the expense of Tenant, to make any
filings or take other actions as Landlord reasonably determines are necessary or
advisable in order to effect fully this Lease or to more fully perfect or renew
the rights of Landlord, and to subordinate to Landlord the lien of any Permitted
Leasehold Mortgagee, with respect to the Leased Property (it being understood
that nothing in this Section 6.1(c) shall affect the rights of a Permitted
Leasehold Mortgagee under Article XVII hereof). At any time and from time to
time

 

71



--------------------------------------------------------------------------------

upon the request of Landlord, and at the expense of Tenant, Tenant shall
promptly execute, acknowledge and deliver such further documents and do such
other acts as Landlord may reasonably request in order to effect fully this
Section 6.1(c) or to more fully perfect or renew the rights of Landlord with
respect to the Leased Property as described in this Section 6.1(c). If Tenant
should reasonably conclude that, as a result of a change in law or GAAP
accounting standards, or a change in agency interpretation thereof, GAAP or the
SEC require treatment different from that set forth in Section 6.1(b) for
applicable non-tax purposes, then (x) Tenant shall promptly give prior Notice to
Landlord, accompanied by a written statement that references the applicable
pronouncement that controls such treatment and contains a brief description
and/or analysis that sets forth in reasonable detail the basis upon which Tenant
reached such conclusion, and (y) notwithstanding Section 6.1(b) and this
Section 6.1(c), Tenant may comply with such requirements.

(d) Notwithstanding the foregoing, the Parties acknowledge that, as of the
Commencement Date, for GAAP purposes this Lease is not expected to be treated as
a “true lease” and that the Parties will prepare Financial Statements consistent
with GAAP (and for purposes of any SEC or other similar governmental filing
purposes), as applicable.

(e) Landlord and Tenant acknowledge and agree that the Rent is the fair market
rent for the use of the Leased Property and was agreed to by Landlord and Tenant
on that basis, and the execution and delivery of, and the performance by Tenant
of its obligations under, this Lease does not constitute a transfer of all or
any part of the Leased Property, but rather the creation of the Leasehold Estate
subject to the terms and conditions of this Lease.

(f) Tenant waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease of the Leased Property. Tenant
stipulates and agrees (1) not to challenge the validity, enforceability or
characterization of this Lease of the Leased Property as a true lease, and
(2) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in Section 1.2, Section 3.5 or this
Section 6.1. The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section 6.1 are a material inducement to Landlord entering into this Lease.

6.2 Ownership of Tenant’s Property. Tenant shall, during the entire Term,
(a) own (or lease) and maintain (or cause its Subsidiaries, if any, to own (or
lease) and maintain) on the Leased Property adequate and sufficient Tenant’s
Property, (b) maintain (or cause its Subsidiaries, if any, to maintain) all of
such Tenant’s Property in good order, condition and repair, in all cases as
shall be necessary and appropriate in order to operate the Leased Property for
the Primary Intended Use in material compliance with all applicable licensure
and certification requirements and in material compliance with all applicable
Legal Requirements, Insurance Requirements and Gaming Regulations, and (c) abide
by (or cause its Subsidiaries, if any, to abide by) the terms and conditions of,
and not in any way cause a termination of, the CPLV Trademark License. If any of
Tenant’s Property requires replacement in order to comply with the foregoing,
Tenant shall replace (or cause a Subsidiary to replace) it with similar property
of the same or better quality at Tenant’s (or such Subsidiary’s) sole cost and
expense. Subject to the foregoing and the other express terms and conditions of
this Lease, Tenant and its Subsidiaries, if any, may sell, transfer, convey or
otherwise dispose of Tenant’s Property in their discretion in the ordinary
course of their business

 

72



--------------------------------------------------------------------------------

and Landlord shall thereafter have no rights to such sold, transferred, conveyed
or otherwise disposed of Tenant’s Property. In the case of any such Tenant’s
Property that is leased (rather than owned) by Tenant (or its Subsidiaries, if
any), Tenant shall use commercially reasonable efforts to ensure that any
agreements entered into after the Commencement Date (or, with respect to the HLV
Facility, the Second Amendment Date) pursuant to which Tenant (or its
Subsidiaries, if any) leases such Tenant’s Property are assignable to third
parties in connection with any transfer by Tenant (or its Subsidiaries, if any)
to a replacement lessee or operator at the end of the Term. To the extent not
transferred to a Successor Tenant pursuant to Article XXXVI hereof (and subject
to the rights of any Permitted Leasehold Mortgagee under Article XVII), Tenant
shall remove all of Tenant’s Property from the Leased Property at the end of the
Term. Any Tenant’s Property left on the Leased Property at the end of the Term
whose ownership was not transferred to a Permitted Leasehold Mortgagee or its
designee or assignee that entered into or succeeded to a New Lease pursuant to
the terms hereof or to a Successor Tenant pursuant to Article XXXVI hereof shall
be deemed abandoned by Tenant and shall become the property of Landlord.
Notwithstanding anything to the contrary contained herein, but without
limitation of Tenant’s express rights to effect replacements, make dispositions
or grant liens with respect to Tenant’s Property under this Section 6.2, Tenant
shall own, hold and/or lease, as applicable, all of the material Tenant’s
Property relating to the Leased Property.

ARTICLE VII

PRESENT CONDITION & PERMITTED USE

7.1 Condition of the Leased Property. Tenant acknowledges receipt and delivery
of possession of the Leased Property and confirms that Tenant has examined and
otherwise has knowledge of the condition of the Leased Property prior to and as
of the execution and delivery of this Lease and has found the same to be
satisfactory for its purposes hereunder, it being understood and acknowledged by
Tenant that, immediately prior to Landlord’s acquisition of the Leased Property
and contemporaneous entry into the Original CPLV Lease (with respect to the
Leased Property (CPLV)) and the HLV Lease (with respect to the Leased Property
(HLV)), Tenant (or its Affiliates) was the owner of all of Landlord’s interest
in and to the respective Leased Property and, accordingly, Tenant is charged
with, and deemed to have, full and complete knowledge of all aspects of the
condition and state of the Leased Property (CPLV) as of the Commencement Date
and the Leased Property (HLV) as of the HLV Lease Commencement Date. Without
limitation of the foregoing and regardless of any examination or inspection made
by Tenant, and whether or not any patent or latent defect or condition was
revealed or discovered thereby, Tenant is leasing the Leased Property “as is” in
its present condition. Without limitation of the foregoing, Tenant waives any
claim or action against Landlord in respect of the condition of the Leased
Property including any defects or adverse conditions not discovered or otherwise
known by Tenant as of (i) the Commencement Date with respect to the Leased
Property (CPLV) and (ii) the HLV Lease Commencement Date with respect to the
Leased Property (HLV). LANDLORD MAKES NO WARRANTY OR REPRESENTATION OF ANY KIND,
EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF,
INCLUDING AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE
OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, OR THE STATUS OF TITLE TO THE LEASED PROPERTY OR THE
PHYSICAL CONDITION OR STATE OF REPAIR THEREOF, OR THE ZONING OR

 

73



--------------------------------------------------------------------------------

OTHER LAWS, ORDINANCES, BUILDING CODES, REGULATIONS, RULES AND ORDERS APPLICABLE
THERETO OR TO ANY CAPITAL IMPROVEMENTS WHICH MAY BE NOW OR HEREAFTER
CONTEMPLATED, THE IMPOSITIONS LEVIED IN RESPECT OF THE LEASED PROPERTY OR ANY
PART THEREOF, OR THE USE THAT MAY BE MADE OF THE LEASED PROPERTY OR ANY PART
THEREOF, THE INCOME TO BE DERIVED FROM THE FACILITY OR THE EXPENSE OF OPERATING
THE SAME, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL
SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT INCLUDING ALL
RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL REMEDIATION AND COMPLIANCE
WITH ALL ENVIRONMENTAL LAWS. This Section 7.1 shall not be construed to limit
Landlord’s express indemnities made hereunder.

7.2 Use of the Leased Property.

(a) Tenant shall not use (or cause or permit to be used) any Facility, including
the Leased Property, or any portion thereof, including any Capital Improvement,
for any use other than the Primary Intended Use without the prior written
consent of Landlord, which consent Landlord may withhold in its sole discretion.
Landlord acknowledges that operation of the Leased Property for its Primary
Intended Use generally may require a Gaming License under applicable Gaming
Regulations and that without such a license, if applicable, neither Landlord nor
Landlord REIT may operate, control or participate in the conduct of the gaming
operations at a Facility. Tenant acknowledges that operation of a Facility for
its Primary Intended Use generally may require a Gaming License under applicable
Gaming Regulations and that without such a license, if applicable, Tenant may
not operate, control or participate in the conduct of the gaming operations at
such Facility.

(b) Tenant shall not commit or suffer to be committed any waste with respect to
a Facility, including on or to the Leased Property (and, without limitation, to
the Capital Improvements) or cause or permit any nuisance thereon or, except as
required by law, knowingly take or suffer any action or condition that will
diminish in any material respect, the ability of the Leased Property to be used
as a Gaming Facility (or otherwise for the Primary Intended Use) after the
Expiration Date.

(c) Tenant shall not, without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned or delayed, (i) initiate or support
any limiting change in the permitted uses of the Leased Property (or to the
extent applicable, limiting zoning reclassification of the Leased Property);
(ii) seek any variance under existing land use restrictions, laws, rules or
regulations (or, to the extent applicable, zoning ordinances) applicable to the
Leased Property or the use of the Leased Property in any manner that adversely
affects (other than to a de minimis extent) the value or utility of the Leased
Property for the Primary Intended Use; (iii) execute or file any subdivision
plat or condominium declaration affecting the Leased Property or any portion
thereof, or institute, or permit the institution of, proceedings to alter any
tax lot comprising the Leased Property or any portion thereof; or (iv) knowingly
permit or suffer the Leased Property or any portion thereof to be used by the
public or any Person in such manner as might make possible a claim of adverse
usage or possession or of any implied dedication or easement (provided that the
proscription in this clause (iv) is not intended to and shall not restrict
Tenant in any way from complying with any obligation it may have under
applicable Legal Requirements, including,

 

74



--------------------------------------------------------------------------------

without limitation, Gaming Regulations, to afford to the public access to the
Leased Property or any portion thereof). Without limiting the foregoing,
(1) Tenant will not impose or permit the imposition of any restrictive
covenants, easements or other encumbrances upon the Leased Property (including,
subject to the last paragraph of Section 16.1, any restrictive covenant,
easement or other encumbrance which Tenant may otherwise impose or permit to be
imposed pursuant to the provisions of any Permitted Exception Document) without
Landlord’s consent, which shall not be unreasonably withheld, conditioned or
delayed, provided, that, Landlord is given reasonable opportunity to participate
in the process leading to such restrictive covenant, easement or other
encumbrance, and (2) other than any liens or other encumbrances granted to a Fee
Mortgagee, Landlord will not enter into, amend or otherwise modify agreements
that encumber the Leased Property (including any Property Document) without
Tenant’s consent, which shall not be unreasonably withheld, conditioned or
delayed, provided, that, Tenant is given reasonable opportunity to participate
in the process leading to such agreement, amendment or other modification.
Landlord agrees it will not withhold consent to utility easements and other
similar encumbrances made in the ordinary course of Tenant’s business conducted
on the Leased Property in accordance with the Primary Intended Use, provided the
same does not adversely affect in any material respect the use or utility of the
Leased Property for the Primary Intended Use. Nothing in the foregoing is
intended to vitiate or supersede Tenant’s right to enter into Permitted
Leasehold Mortgages or Landlord’s right to enter into Fee Mortgages in each case
as and to the extent provided herein.

(d) Except to the extent resulting from a Permitted Operation Interruption,
Tenant shall cause each Facility to be Continuously Operated during the Term.

(e) Subject to Article XII regarding permitted contests, Tenant, at its sole
cost and expense, shall promptly (i) comply in all material respects with all
Legal Requirements and Insurance Requirements affecting each Facility and the
business conducted thereat, including those regarding the use, operation,
maintenance, repair and restoration of the Leased Property or any portion
thereof (including all Capital Improvements) and Tenant’s Property whether or
not compliance therewith may require structural changes in any of the Leased
Improvements or interfere with the use and enjoyment of the Leased Property or
any portion thereof, and (ii) procure, maintain and comply in all material
respects with all Gaming Regulations and Gaming Licenses, and other
authorizations required for the use of the Leased Property (including all
Capital Improvements) and Tenant’s Property for the applicable Primary Intended
Use and any other use of the Leased Property (and Capital Improvements then
being made) and Tenant’s Property, and for the proper erection, installation,
operation and maintenance of the Leased Property and Tenant’s Property. In an
emergency involving an imminent threat to human health and safety or damage to
property, or in the event of a breach by Tenant of its obligations under this
Section 7.2 which is not cured within any applicable cure period set forth
herein, Landlord or its representatives (and any Fee Mortgagee) may, but shall
not be obligated to, enter upon the Leased Property (and, without limitation,
all Capital Improvements) (upon reasonable prior written notice to Tenant,
except in the case of emergency, and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) and take such
reasonable actions and incur such reasonable costs and expenses to effect such
compliance as it deems advisable to protect its interest in the Leased Property,
and Tenant shall reimburse Landlord for all such reasonable out-of-pocket costs
and expenses actually incurred by Landlord in connection with such actions.

 

75



--------------------------------------------------------------------------------

(f) Tenant shall not, without the prior written consent of Landlord, cease to
operate or permit the CPLV Facility to cease to be operated under the “Caesars
Palace” Brand.

(g) Without limitation of any of the other provisions of this Lease, Tenant
shall comply with all Property Documents (i) that are listed on the title
policies described on Exhibit K attached hereto, or (ii) (x) with respect to the
Leased Property (CPLV), made after the Commencement Date in accordance with the
terms of this Lease or (y) with respect to the Leased Property (HLV), made
between the HLV Lease Commencement Date and the Second Amendment Date in
accordance with the terms of the HLV Lease or made after the Second Amendment
Date in accordance with the terms of this Lease, or (z), as may otherwise be
entered into or agreed to in writing by Tenant.

(h) Tenant shall have the right, subject to Tenant’s receipt of all required
approvals from any governmental authority, body or agency, to change the Brand
under which the HLV Facility is operated to any other brand, with the costs of
such rebranding borne by Tenant, provided that (i) Tenant shall give Landlord
prior notice of any change to the top-level Brand of the HLV Facility and
(ii) such Facility shall in all events continue to be operated under all other
System-wide IP. If any Brand is replaced by another brand pursuant to the
preceding sentence, Landlord and Tenant shall cooperate with one another to make
such changes to this Lease as are necessary to give effect to such new brand.

7.3 Ground Leases.

(a) This Lease, to the extent affecting and solely with respect to the Ground
Leased Property, is and shall be subject and subordinate to all of the terms and
conditions of the Ground Leases and to all liens, rights and encumbrances to
which the Ground Leases are subject or subordinate. Tenant hereby agrees that
(x) subject to Section 7.3(g) and Section 7.3(h), Tenant shall comply with all
provisions, terms and conditions of any new Ground Leases, except to the extent
such provisions, terms and conditions (1) apply solely to Landlord and (2) are
not susceptible of being performed (or if breached, are not capable of being
cured) by Tenant (provisions, terms and conditions satisfying clauses (1) and
(2), “Landlord Specific Ground Lease Requirements”), and (y) Tenant shall not
do, or (except with respect to Landlord Specific Ground Lease Requirements) fail
to do, anything that would cause any violation of the Ground Leases. Without
limiting the foregoing, (i) Tenant acknowledges that it shall be obligated to
(and shall) pay, as part of Tenant’s obligations under this Lease, all monetary
obligations imposed upon Landlord as the lessee under any and all of the Ground
Leases in accordance with Section 4.1, including, without limitation, any rent
and additional rent payable thereunder and shall, upon request, provide
satisfactory proof evidencing such payments to Landlord, (ii) to the extent
Landlord is required to obtain the written consent of the lessor under any
applicable Ground Lease (in each case, the “Ground Lessor”) to alterations of or
the subleasing of all or any portion of the Ground Leased Property pursuant to
any Ground Lease, Tenant shall likewise obtain the applicable Ground Lessor’s
written consent to alterations of or the sub-subleasing of all or any portion of
the Ground Leased Property (in each case, to the extent the same is permitted
hereunder), and (iii) (without limitation of the Insurance Requirements
hereunder) Tenant shall carry and maintain general liability, automobile
liability, property and casualty, worker’s compensation, employer’s liability
insurance and such other insurance, if any, in amounts and with policy
provisions, coverages and certificates as required of Landlord as tenant under
any applicable Ground Lease. The foregoing is not intended to vitiate or
supersede Landlord’s rights as lessee under any Ground

 

76



--------------------------------------------------------------------------------

Lease, and, without limitation of the preceding portion of this sentence or of
any other rights or remedies of Landlord hereunder, in the event Tenant fails to
comply with its obligations with respect to Ground Leases as described herein
(without giving effect to any notice or cure periods thereunder), Landlord shall
have the right (but without any obligation to Tenant or any liability for
failure to exercise such right), following written notice to Tenant and the
passage of a reasonable period of time (except to the extent the failure is of a
nature such that it is not practicable for Landlord to provide such prior
written notice, in which event Landlord shall provide written notice as soon as
practicable) to cure such failure, in which event Tenant shall reimburse
Landlord for Landlord’s reasonable costs and expenses incurred in connection
with curing such failure. The parties acknowledge that the Ground Leases on the
one hand, and this Lease on the other hand, constitute separate contractual
arrangements among separate parties and nothing in this Lease shall vitiate or
otherwise affect the obligations of the parties to the Ground Leases, and
nothing in the Ground Leases shall vitiate or otherwise affect the obligations
of the parties hereto pursuant to this Lease (except as specifically set forth
in this Section 7.3).

(b) Subject to Section 7.3(c) below, in the event of cancellation or termination
of any Ground Lease for any reason whatsoever whether voluntary or involuntary
(by operation of law or otherwise) prior to the expiration date of this Lease,
including extensions and renewals granted hereunder (other than the cancellation
or termination of a Ground Lease entered into in connection with a
sale-leaseback transaction by Landlord (other than if such cancellation or
termination resulted from Tenant’s default under this Lease), which cancellation
or termination results in the Leased Property leased under such Ground Lease no
longer being subject to this Lease), then, this Lease and Tenant’s obligation to
pay the Rent and Additional Charges hereunder and all other obligations of
Tenant hereunder (other than such obligations of Tenant hereunder that concern
solely the applicable Ground Leased Property demised under the affected Ground
Lease) shall continue unabated; provided that if Landlord (or any Fee Mortgagee)
enters into a replacement lease with respect to the applicable Ground Leased
Property on substantially similar terms to those of such cancelled or terminated
Ground Lease, then such replacement lease shall automatically become a Ground
Lease hereunder and such Ground Leased Property shall remain part of the Leased
Property hereunder. Nothing contained in this Lease shall create, or be
construed as creating, any privity of contract or privity of estate between
Ground Lessor and Tenant.

(c) With respect to any Ground Leased Property, the Ground Lease for which has
an expiration date taking into account any renewal options exercised thereunder
or hereafter exercised prior to the expiration of the Term (taking into account
any exercised renewal options hereunder), this Lease shall expire solely with
respect to such Ground Leased Property concurrently with such Ground Lease
expiration date (taking into account the terms of the following sentences of
this Section 7.3(c)). There shall be no reduction in Rent nor Required Capital
Expenditures by reason of such expiration with respect to, and the corresponding
removal from this Lease of, any such Ground Leased Property. Landlord (as ground
lessee) shall exercise all renewal options contained in each Ground Lease so as
to extend the term thereof (provided, that Tenant shall furnish to Landlord
written notice of the outside date by which any such renewal option must be
exercised in order to validly extend the term of any such Ground Lease; such
notice shall be delivered no earlier than one hundred twenty (120) days prior to
the earliest date any such option may be validly exercised and no later than
forty-five (45) days prior to the outside date by which such option must be
validly exercised, which notice shall be followed by a second notice from Tenant
to Landlord of such outside date, such notice to be furnished to Landlord no
later than fifteen (15) days prior

 

77



--------------------------------------------------------------------------------

to the outside date), and Landlord shall provide Tenant with a copy of
Landlord’s exercise of such renewal option. With respect to any Ground Lease
that otherwise would expire during the Term, Tenant, on Landlord’s behalf, shall
have the right to negotiate for a renewal or replacement of such Ground Lease
with the third-party ground lessor, on terms satisfactory to Tenant (subject,
(i) to Landlord’s reasonable consent with respect to the provisions, terms and
conditions thereof which would reasonably be expected to materially and
adversely affect Landlord, and (ii) in the case of any such renewal or
replacement that would extend the term of such Ground Lease beyond the Term, to
Landlord’s sole right to approve any such provisions, terms and conditions that
would be applicable beyond the Term).

(d) Nothing contained in this Lease amends, or shall be construed to amend, any
provision of the Ground Leases.

(e) Tenant shall indemnify, defend and hold harmless the Landlord Indemnified
Parties, the Ground Lessor, any master lessor to Ground Lessor and any other
party entitled to be indemnified by Landlord pursuant to the terms of any Ground
Lease from and against any and all claims arising from or in connection with the
applicable Facility and/or this Lease with respect to which such party is
entitled to indemnification by Landlord pursuant to the terms of any Ground
Lease, and from and against all costs, attorneys’ fees, expenses and liabilities
incurred in the defense of any such claim or any action or proceeding brought
thereon to the extent provided in the applicable Ground Lease; and in case any
such action or proceeding be brought against any of the Landlord Indemnified
Parties, any Ground Lessor or any master lessor to Ground Lessor or any such
party by reason of any such claim, Tenant, upon notice from Landlord or any of
its Affiliates or such other Landlord Indemnified Party, such Ground Lessor or
such master lessor to Ground Lessor or any such party, shall defend the same at
Tenant’s expense by counsel reasonably satisfactory to the party or parties
indemnified pursuant to this paragraph or the Ground Lease. Notwithstanding the
foregoing, in no event shall Tenant be required to indemnify, defend or hold
harmless the Landlord Indemnified Parties, the Ground Lessor, any master lessor
to Ground Lessor or any other party from or against any claims to the extent
resulting from (i) the gross negligence or willful misconduct of Landlord, or
(ii) the actions of Landlord except if such actions are the result of Tenant’s
failure, in violation of this Lease, to act.

(f) To the extent required under the applicable Ground Lease, Tenant hereby
waives any and all rights of recovery (including subrogation rights of its
insurers) from the applicable Ground Lessor, its agents, principals, employees
and representatives for any loss or damage, including consequential loss or
damage, covered by any insurance policy maintained by Tenant, whether or not
such policy is required under the terms of the Ground Lease.

(g) Landlord shall not enter into any new ground leases with respect to the
Leased Property or any portion thereof (except as provided by Section 7.3(h)),
or amend, modify or terminate any existing Ground Leases (except as provided by
Section 7.3(b) or Section 7.3(c)), in each case without Tenant’s prior written
consent in its reasonable discretion, provided, that, Landlord may amend or
modify Ground Leases in a manner that will not adversely affect Tenant (e.g., an
amendment relating to a period following the end of the Term), and Landlord may
acquire the fee interest in the property leased pursuant to any Ground Lease, so
long as Tenant’s rights and obligations hereunder are not adversely affected
thereby.

 

78



--------------------------------------------------------------------------------

(h) Landlord may enter into new Ground Leases with respect to the Leased
Property or any portion thereof (including pursuant to a sale-leaseback
transaction) or amend or modify any such Ground Leases, provided that,
notwithstanding anything herein to the contrary (other than replacement Ground
Lease(s) made pursuant to Section 7.3(b) or Ground Lease(s) made pursuant to the
final sentence of Section 7.3(c)), Tenant shall not be obligated to comply with
any additional or more onerous obligations under such new ground lease or
amendment or modification thereof with which Tenant is not otherwise obligated
to comply under this Lease (and, without limiting the generality of the
foregoing, Tenant shall not be required to incur any additional monetary
obligations (whether for payment of rents under such new Ground Lease or
otherwise) in connection with such new Ground Lease) (except to a de minimis
extent), unless Tenant approves such additional obligations in its sole and
absolute discretion.

7.4 Third-Party Reports. Upon Landlord’s reasonable request from time to time,
Tenant shall provide Landlord with copies of any third-party reports obtained by
Tenant with respect to the Leased Property, including, without limitation,
copies of surveys, environmental reports and property condition reports.

7.5 Operating Standard. Tenant shall, throughout the Term, cause each Facility
to be operated, managed, used, maintained and repaired in all material respects
in accordance with the Applicable Standards, as applicable to such Facility, in
each case except to the extent the failure to do so does not result in, and
would not reasonably be expected to have, a material adverse effect on the
applicable Landlord with respect to such Facility or the applicable Facility.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Each Party represents and warrants to the other that as of the Commencement
Date, as of the First Amendment Date and as of the Second Amendment Date:
(i) this Lease (as in effect on such date) and all other documents executed, or
to be executed, by it in connection herewith (as each such document is in effect
on such date) have been duly authorized and shall be binding upon it; (ii) it is
duly organized, validly existing and in good standing under the laws of the
state of its formation and, as applicable, is duly authorized and qualified to
perform this Lease within the State of Nevada; and (iii) neither this Lease nor
any other document executed or to be executed in connection herewith violates
the terms of any other agreement of such Party.

ARTICLE IX

MAINTENANCE AND REPAIR

9.1 Tenant Obligations. Subject to the provisions of Sections 10.1, 10.2 and
10.3 relating to Landlord’s approval of certain Alterations, Capital
Improvements and Material Capital Improvements, Tenant, at its expense and
without the prior consent of Landlord, shall maintain the Leased Property, and
every portion thereof, including all of the Leased Improvements and the
structural elements and the plumbing, heating, ventilating, air conditioning,
electrical, lighting, sprinkler and other utility systems thereof, all fixtures
and all appurtenances to the Leased Property including any and all private
roadways, sidewalks and curbs appurtenant to the Leased Property,

 

79



--------------------------------------------------------------------------------

and Tenant’s Property, in each case in good order and repair whether or not the
need for such repairs occurs as a result of Tenant’s use, any prior use, the
elements or the age of the Leased Property, and, with reasonable promptness,
make all reasonably necessary and appropriate repairs thereto of every kind and
nature, including those necessary to ensure continuing compliance with all Legal
Requirements (including, without limitation, all Gaming Regulations and
Environmental Laws) (to the extent required hereunder), Insurance Requirements,
the Ground Leases and the Property Documents whether now or hereafter in effect
(other than any Ground Leases or Property Documents (or modifications to Ground
Leases or Property Documents) entered into after (i) the Commencement Date with
respect to the Leased Property (CPLV), and (ii) the HLV Lease Commencement Date
with respect to the Leased Property (HLV), as applicable, that impose
obligations on Tenant (other than de minimis obligations) to the extent (x) in
the case of Property Documents, such Property Documents are entered into by
Landlord without Tenant’s consent (A) pursuant to Section 7.2(c) or (B) with
respect to the Leased Property (HLV), prior to the Second Amendment Date,
pursuant to Section 7.2(c) of the HLV Lease, as applicable, or (y) in the case
of Ground Leases, Tenant is not required to comply therewith (A) pursuant to
Section 7.3(b), Section 7.3(g) or Section 7.3(h) hereof or (B) with respect to
the Leased Property (HLV), prior to the Second Amendment Date, pursuant to
Section 7.3 of the HLV Lease, as applicable), and, with respect to any Fee
Mortgages, the applicable provisions of such Fee Mortgage Documents as and to
the extent Tenant is required to comply therewith pursuant to Article XXXI
hereof, in each case except to the extent otherwise provided in Article XIV or
Article XV of this Lease, whether interior or exterior, structural or
non-structural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition existing prior to or first arising after (a) the
Commencement Date (with respect to the Leased Property (CPLV)) or (b) the HLV
Lease Commencement Date (with respect to the Leased Property (HLV)), as
applicable.

9.2 No Landlord Obligations. Landlord shall not under any circumstances be
required to (i) build or rebuild any improvements on the Leased Property;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property in any way. Tenant
hereby waives, to the extent permitted by law, the right to make repairs at the
expense of Landlord pursuant to any law in effect at the time of the execution
of this Lease or hereafter enacted. This Section 9.2 shall not be construed to
limit Landlord’s express indemnities, if any, made hereunder.

9.3 Landlord’s Estate. Nothing contained in this Lease and no action or inaction
by Landlord shall be construed as (i) constituting the consent or request of
Landlord, expressed or implied, to any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials or other property for the construction, alteration,
addition, repair or demolition of or to the Leased Property, or any part
thereof, or any Capital Improvement; or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Property, or any portion thereof or upon the estate of Landlord in any
Capital Improvement.

 

80



--------------------------------------------------------------------------------

9.4 End of Term. Subject to Sections 17.1(f) and 36.1, Tenant shall, upon the
expiration or earlier termination of the Term, vacate and surrender and
relinquish in favor of Landlord all rights to the Leased Property (together with
all Capital Improvements, including all Tenant Capital Improvements, except to
the extent provided in Section 10.4 in respect of Tenant Material Capital
Improvements), in each case, in the condition in which such Leased Property was
originally received from Landlord and, in the case of Capital Improvements
(other than Tenant Material Capital Improvements to the extent provided in
Section 10.4), when such Capital Improvements were originally introduced to the
applicable Facility, except as repaired, rebuilt, restored, altered or added to
as permitted or required by the provisions of this Lease and except for ordinary
wear and tear and subject to any Casualty Event or Condemnation as provided in
Articles XIV and XV.

ARTICLE X

ALTERATIONS

10.1 Alterations, Capital Improvements and Material Capital Improvements.

(a) Tenant shall not be required to obtain Landlord’s consent or approval to
make any Alterations or Capital Improvements (including any Material Capital
Improvement) to the Leased Property; provided, however, that all such
Alterations and Capital Improvements (i) shall be of equal quality to or better
quality than the applicable portions of the existing Facility, as applicable,
except to the extent Alterations or Capital Improvements of lesser quality would
not, in the reasonable opinion of Tenant, result in any diminution of value of
the Leased Property (or applicable portion thereof), (ii) shall not have an
adverse effect on the structural integrity of any portion of the Leased
Property, and (iii) shall not otherwise result in a diminution of value to the
Leased Property (except to a de minimis extent). If any Alteration or Capital
Improvement would not or does not meet the standards of the preceding sentence,
then such Alteration or Capital Improvement shall be subject to Landlord’s
written approval, which written approval shall not be unreasonably withheld,
conditioned or delayed. Further, except as set forth in Section 10.1(b), if any
Alteration or Capital Improvement (or the aggregate amount of all related
Alterations or Capital Improvements) has a total budgeted cost (as reasonably
evidenced to Landlord) in excess of Seventy-Five Million and No/100 Dollars
($75,000,000.00) (the “Alteration Threshold”), then such Alteration or Capital
Improvement (or series of related Alterations or Capital Improvements) shall be
subject to the approval of Landlord and, if applicable, subject to Section 31.3,
any Fee Mortgagee, in each case which written approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall have the right (in addition to
any construction consultant engaged by Tenant, at Tenant’s sole cost and
expense, to satisfy any applicable Additional Fee Mortgagee Requirement) to also
select and engage, at Landlord’s cost and expense, construction consultants to
conduct inspections of the Leased Property during the construction of any
Material Capital Improvements, provided that (x) such inspections shall be
conducted in a manner as to not unreasonably interfere with such construction or
the operation of the Facility, (y) prior to entering the Leased Property, such
consultants shall deliver to Tenant evidence of insurance reasonably
satisfactory to Tenant and (z) (irrespective of whether the consultant was
engaged by Landlord, Tenant or otherwise) Landlord and Tenant shall be entitled
to receive copies of such consultants’ work product and shall have direct access
to and communication with such consultants.

 

81



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing or anything herein to the contrary, Tenant
shall not be required to obtain the consent of Landlord or any Fee Mortgagee in
connection with the construction of the New Tower, provided that (i) Tenant
satisfies the applicable conditions, and complies with the applicable
requirements, for construction of the New Tower as set forth in Exhibit F-1
attached hereto, and (ii) Tenant otherwise complies with the terms and
conditions of this Lease with respect to the construction of the New Tower
(including, without limitation, the right-of-first-offer procedures set forth in
Section 10.4). Without limitation of the preceding sentence, upon commencement
of any construction work on the New Tower, Tenant will proceed with
construction, and complete the same, in compliance with all applicable
provisions, terms and conditions of this Lease (including Exhibit F-1 attached
hereto).

10.2 Landlord Approval of Certain Alterations and Capital Improvements. If
Tenant desires to make any Alteration or Capital Improvement for which
Landlord’s approval is required pursuant to Section 10.1 above, Tenant shall
submit to Landlord in reasonable detail a general description of the proposal,
the projected cost of the applicable Work and such plans and specifications,
permits, licenses, contracts and other information concerning the proposal as
Landlord may reasonably request. Such description shall indicate the use or uses
to which such Alteration or Capital Improvement will be put and the impact, if
any, on current and forecasted gross revenues and operating income attributable
thereto. Landlord may condition any approval of any Alteration or Capital
Improvement (including any Material Capital Improvement), to the extent required
pursuant to Section 10.1 above, upon any or all of the following terms and
conditions, to the extent reasonable under the circumstances:

(a) the Work shall be effected pursuant to detailed plans and specifications
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;

(b) the Work shall be conducted under the supervision of a licensed architect or
engineer selected by Tenant (the “Architect”) and, for purposes of this
Section 10.2 only, approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed;

(c) Landlord’s receipt from the general contractor and, if reasonably requested
by Landlord, any major subcontractor(s) of a performance and payment bond for
the full value of such Work, which such bond shall name Landlord as an
additional obligee and otherwise be in form and substance and issued by a Person
reasonably satisfactory to Landlord;

(d) Landlord’s receipt of reasonable evidence of Tenant’s financial ability to
complete the Work without materially and adversely affecting its cash flow
position or financial viability; and

(e) such Alteration or Capital Improvement will not result in the Leased
Property becoming a “limited use” within the meaning of Revenue Procedure
2001-28 property for purposes of United States federal income taxes.

 

82



--------------------------------------------------------------------------------

10.3 Construction Requirements for Alterations and Capital Improvements. For any
Alteration or Capital Improvement (excluding room renovations with respect to
the HLV Facility in connection with the Initial Minimum Cap Ex Requirement
(HLV)) having a budgeted cost in excess of Fifteen Million and No/100 Dollars
($15,000,000.00) (and as otherwise expressly required under subsection
(g) below), Tenant shall satisfy the following:

(a) If and to the extent plans and specifications typically would be (or, in
accordance with applicable Legal Requirements, are required to be) obtained in
connection with a project of similar scope and nature to such Alteration or
Capital Improvement, Tenant shall, prior to commencing any Work in respect of
the same, provide Landlord copies of such plans and specifications. Tenant shall
also supply Landlord with related documentation, information and materials
relating to the Property or such Work in Tenant’s possession or control,
including, without limitation, surveys, property condition reports and
environmental reports, as Landlord may reasonably request from time to time;

(b) No Work shall be commenced until Tenant shall have procured and paid for all
municipal and other governmental permits and authorizations required to be
obtained prior to such commencement (if any), including those permits and
authorizations required pursuant to any Gaming Regulations (if any), and, upon
Tenant’s request, Landlord shall join in the application for such permits or
authorizations whenever such action is necessary; provided, however, that
(i) any such joinder shall be at no cost or expense to Landlord; and (ii) any
plans required to be filed in connection with any such application which require
the approval of Landlord as hereinabove provided shall have been so approved by
Landlord;

(c) Such Work shall not, and, if an Architect has been engaged for such Work,
the Architect shall certify to Landlord that such Architect is of the opinion
that construction will not, impair the structural strength of any component of
the applicable Facility or overburden the electrical, water, plumbing, HVAC or
other building systems of any such component or otherwise violate applicable
building codes or prudent industry practices;

(d) If an Architect has been engaged for such Work and if plans and
specifications have been obtained in connection with such Work, the Architect
shall certify to Landlord that such Architect is of the opinion that the plans
and specifications conform to, and comply with, in all material respects, all
applicable building, subdivision and zoning codes, laws, ordinances and
regulations imposed by all governmental authorities having jurisdiction over the
applicable Leased Property;

(e) During and following completion of such Work, the parking and other
amenities which are located on or at the Leased Property shall remain adequate
for the operation of the applicable Facility for its Primary Intended Use and
not be less than that which is required by law (including any variances with
respect thereto) and any applicable Property Documents; provided, however, with
Landlord’s prior consent, which consent shall not be unreasonably withheld,
conditioned or delayed, and at no additional expense to Landlord, (i) to the
extent sufficient additional parking is not already a part of an Alteration or
Capital Improvement, Tenant may construct additional parking on or at the Leased
Property; or (ii) Tenant may acquire off-site parking to serve the Leased
Property as long as such parking shall be reasonably proximate to, and dedicated
to, or otherwise made available to serve, the Leased Property;

(f) All Work done in connection with such construction shall be done promptly
and using materials and resulting in Work that is at least as good product and
condition as the remaining areas of the applicable Leased Property and in
conformity with all Legal Requirements, including, without limitation, any
applicable minority or women owned business requirement; and

 

83



--------------------------------------------------------------------------------

(g) If applicable in accordance with customary and prudent industry standards,
promptly following the completion of such Work, Tenant shall deliver to Landlord
“as built” plans and specifications with respect thereto, certified as accurate
by the licensed architect or engineer selected by Tenant to supervise such Work,
and copies of any new or revised certificates of occupancy or other licenses,
permits and authorizations required in connection therewith. In addition, with
respect to any Alteration or Capital Improvement having a budgeted cost equal to
or less than Fifteen Million and No/100 Dollars ($15,000,000.00), Tenant shall
endeavor in good faith to (and upon Landlord’s request will) deliver to Landlord
any “as-built” plans and specifications actually obtained by Tenant in
connection with such Alteration or Capital Improvement.

Notwithstanding anything to the contrary contained herein, at any time during
the Term that Tenant is not a Controlled Subsidiary of ERI, this Section 10.3
shall be deemed modified by replacing all references therein to “Fifteen Million
and No/100 Dollars ($15,000,000.00)” to “Five Million and No/100 Dollars
($5,000,000.00)”.

10.4 Landlord’s Right of First Offer to Fund Material Capital Improvements.

(a) Landlord’s Right to Submit Landlord’s MCI Financing Proposal. In advance of
commencing any Work in connection with any Material Capital Improvement
(provided, for purposes of clarification, that preliminary planning, designing,
budgeting, evaluating (including environmental and integrity testing and the
like) (collectively, “Preliminary Studies”), permitting and demolishing in
preparation for such Material Capital Improvement shall not be considered
“commencing” for purposes hereof), Tenant shall provide written notice
(“Tenant’s MCI Intent Notice”) of Tenant’s intent to do so. Upon Landlord’s
request, such notice shall be followed by (i) a reasonably detailed description
of the proposed Material Capital Improvement, (ii) the then-projected cost of
construction of the proposed Material Capital Improvement, (iii) copies of the
plans and specifications, permits, licenses, contracts and Preliminary Studies
concerning the proposed Material Capital Improvement, to the extent
then-available, (iv) reasonable evidence that such proposed Material Capital
Improvement will, upon completion, comply with all applicable Legal
Requirements, and (v) reasonably detailed information regarding the terms upon
which Tenant is considering seeking financing therefor, if any. To the extent in
Tenant’s possession or control, Tenant shall provide to Landlord any additional
information about such proposed Material Capital Improvements which Landlord may
reasonably request. Landlord (or, with respect to financing structured as a loan
rather than as ownership of the real property by Landlord with a lease back to
Tenant, Landlord’s Affiliate) may, but shall be under no obligation to, provide
all (but not less than all) of the financing necessary to fund the applicable
Material Capital Improvement (along with related fees and expenses, such as
title fees, costs of permits, legal fees and other similar transaction costs) by
complying with the option exercise requirements set forth below. Within
thirty (30) days of receipt of Tenant’s MCI Intent Notice, Landlord shall notify
Tenant in writing as to whether Landlord (or, if applicable, its Affiliate) is
willing to provide financing for such proposed Material Capital Improvement and,
if so, the terms and conditions upon which Landlord (or, if applicable, its
Affiliate) is willing to do so in reasonable detail, in the form of a proposed
term sheet (such terms and conditions, “Landlord’s MCI Financing Proposal”).
Upon receipt, Tenant shall have ten (10) days to accept, reject or commence
negotiating Landlord’s MCI Financing Proposal.

 

84



--------------------------------------------------------------------------------

(b) If Tenant Accepts Landlord’s MCI Financing Proposal. If Tenant accepts
Landlord’s MCI Financing Proposal (either initially or, after negotiation, a
modified version thereof) (an “Accepted MCI Financing Proposal”) and such
financing is actually consummated between Tenant and Landlord (or, if
applicable, its Affiliate) as more particularly provided in Section 10.4(f)
below (a “Landlord MCI Financing”), then, with respect to the applicable
Material Capital Improvements, as and when constructed, such Material Capital
Improvement shall be deemed part of the Leased Property for all purposes except
as specifically provided in Section 6.1(b) hereof (and, without limitation, such
Material Capital Improvements shall be surrendered to (and all rights therein
shall be relinquished in favor of) Landlord upon the Expiration Date).

(c) If Landlord Declines to Make Landlord’s MCI Financing Proposal. If Landlord
declines or fails to timely submit Landlord’s MCI Financing Proposal, Tenant
shall be permitted to either (1) use then-existing available financing or,
subject to Article XVII, enter into financing arrangements with any lender,
preferred equity holder and/or other third-party financing source (a
“Third-Party MCI Financing”) for such Material Capital Improvement or (2) use
Cash to pay for such Material Capital Improvement, provided, that if Tenant has
not used then-existing, or entered into a new, Third-Party MCI Financing (or
commenced such Material Capital Improvement utilizing Cash) by the date that is
nine (9) months following delivery of Tenant’s MCI Intent Notice, then, prior to
entering into any such Third-Party MCI Financing and/or commencing such Material
Capital Improvement, Tenant shall again be required to send Tenant’s MCI Intent
Notice seeking financing from Landlord (on the terms contemplated by this
Section 10.4).

(d) If Tenant Declines Landlord’s MCI Financing Proposal. If Landlord timely
submits Landlord’s MCI Financing Proposal and Tenant rejects or fails to accept
or commence negotiating Landlord’s MCI Financing Proposal within the applicable
ten (10) day period (or, following commencing negotiating said proposal, Tenant
notifies Landlord of Tenant’s decision to cease such discussions), then, subject
to the remaining terms of this paragraph, Tenant shall be permitted to either
(1) use then-existing, or, subject to Article XVII, enter into a new,
Third-Party MCI Financing for such Material Capital Improvement (subject to the
following proviso) or (2) use Cash to pay for such Material Capital Improvement,
provided, that Tenant may not use then-existing, or enter into a new,
Third-Party MCI Financing, except in each case on terms that are, taken as a
whole, economically more advantageous to Tenant than those offered under
Landlord’s MCI Financing Proposal. In determining if financing is economically
more advantageous, consideration may be given to, among other items,
(x) pricing, amortization, length of term and duration of commitment period of
such financing; (y) the cost, availability and terms of any financing sufficient
to fund such Material Capital Improvement and other expenditures which are
material in relation to the cost of such Material Capital Improvement (if any)
which are intended to be funded in connection with the construction of such
Material Capital Improvement and which are related to the use and operation of
such Material Capital Improvement and (z) other customary considerations. Tenant
shall provide Landlord with reasonable evidence of the terms of any such
financing. If Tenant has not used then-existing, or entered into a new,
Third-Party MCI Financing (or commenced such Material Capital Improvement
utilizing Cash) by the date that is nine (9) months following receipt of
Landlord’s MCI Financing Proposal, then, prior to entering into any such
Third-Party MCI Financing and/or commencing such Material Capital Improvement
after

 

85



--------------------------------------------------------------------------------

such nine (9) month period, Tenant shall again be required to send Tenant’s MCI
Intent Notice seeking financing from Landlord (on the terms contemplated by this
Section 10.4). For purposes of clarification, Tenant may use Cash to finance any
applicable Material Capital Improvement (subject to the express terms and
conditions hereof, including, without limitation, Tenant’s obligation to provide
Tenant’s MCI Intent Notice).

(e) Ownership of Material Capital Improvements Not Financed by Landlord. If
Tenant constructs a Material Capital Improvement utilizing Third-Party MCI
Financing or Cash in accordance with Sections 10.4(c) or (d) (such Material
Capital Improvement being sometimes referred to in this Lease as a “Tenant
Material Capital Improvement”), then, (A) as and when constructed, such Tenant
Material Capital Improvement shall be owned by Landlord and deemed part of the
Leased Property for all purposes except as specifically provided in this Section
and Section 6.1(b), (B) upon any termination of this Lease prior to the Stated
Expiration Date as a result of a Tenant Event of Default (except in the event a
Permitted Leasehold Mortgagee has exercised its right to obtain a New Lease and
complies in all respects with Section 17.1(f) and any other applicable
provisions of this Lease), such Tenant Material Capital Improvements shall be
owned by Landlord without any reimbursement by Landlord to Tenant, (C) if a
foreclosure occurs with respect to any Fee Mortgage (including any mezzanine
financing obtained by Affiliates of Landlord that is secured by the direct or
indirect equity interests in Landlord) that results in the Fee Mortgagee
thereunder (or its assignee or designee) becoming Landlord hereunder or
obtaining ownership of all of the direct or indirect equity interests in
Landlord, then, upon the Stated Expiration Date, such Material Capital
Improvements shall be surrendered to (and all rights therein shall be
relinquished in favor of) Landlord without any obligation to reimburse Tenant as
set forth in this Section 10.4(e), and, (D) except in the circumstances
described in the foregoing clause (C), upon the Stated Expiration Date, such
Tenant Material Capital Improvements shall be transferred to Tenant; provided,
however, upon written notice to Tenant at least one hundred eighty (180) days
prior to the Stated Expiration Date, Landlord shall have the option to reimburse
Tenant for such Tenant Material Capital Improvements in an amount equal to the
Fair Market Ownership Value thereof, and, if Landlord elects to reimburse Tenant
for such Tenant Material Capital Improvements, any amount due to Tenant for such
reimbursement shall be credited against any amounts owed by Tenant to Landlord
under this Lease as of the Stated Expiration Date and any remaining portion of
such amount shall be paid by Landlord to Tenant on the Stated Expiration Date.
If Landlord fails to deliver such written notice electing to reimburse Tenant
for such Tenant Material Capital Improvements at least one hundred eighty
(180) days prior to the Stated Expiration Date, or otherwise does not consummate
such reimbursement at least sixty (60) days prior to the Stated Expiration Date
(other than as a result of Tenant’s acts or omissions in violation of this
Lease), then Landlord shall be deemed to have elected not to reimburse Tenant
for such Tenant Material Capital Improvements. If Landlord elects or is deemed
to have elected not to reimburse Tenant for such Tenant Material Capital
Improvements in accordance with the foregoing sentence, Tenant shall have the
option to either (1) prior to the Stated Expiration Date, remove such Tenant
Material Capital Improvements and restore the affected Leased Property to the
same or better condition existing prior to such Tenant Material Capital
Improvement being constructed, at Tenant’s sole cost and expense, in which event
such removed Tenant Material Capital Improvements shall be owned by Tenant
(except, however, if a foreclosure occurs with respect to any Fee Mortgage
(including any mezzanine financing obtained by Affiliates of Landlord that is
secured by the direct or indirect equity interests in Landlord) that results in
the Fee Mortgagee thereunder (or its assignee or designee) becoming Landlord
hereunder or obtaining

 

86



--------------------------------------------------------------------------------

ownership of all of the direct or indirect equity interests in Landlord, then
Tenant shall have no such right to remove the Tenant Material Capital
Improvements, and the following clause (2) shall apply), or (2) leave the
applicable Tenant Material Capital Improvements at the Leased Property on the
Stated Expiration Date, at no cost to Landlord, in which event such Tenant
Material Capital Improvements shall be owned by Landlord. For the avoidance of
doubt, Tenant Material Capital Improvements not funded by Landlord pursuant to
Section 10.4 and not removed by Tenant in accordance herewith shall be included
in the “Leased Property” under any lease entered into with a Successor Tenant
pursuant to Article XXXVI and shall be taken into account in determining
Successor Tenant Rent.

(f) Landlord MCI Financing. In the event of an Accepted MCI Financing Proposal,
Tenant shall provide Landlord with the following prior to any advance of funds
under such Landlord MCI Financing:

(i) any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the applicable Material Capital Improvements upon completion
thereof in accordance with the Primary Intended Use, including all required
federal, state or local government licenses and approvals;

(ii) an officer’s certificate and, if requested, a certificate from Tenant’s
Architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Material Capital
Improvements;

(iii) except to the extent covered by the amendment referenced in clause (iv)
below, a construction loan and/or funding agreement (and such other related
instruments and agreements), in a form reasonably agreed to by Landlord and
Tenant, reflecting the terms of the Landlord MCI Financing, setting forth the
terms of the Accepted MCI Financing Proposal, and without additional
requirements on Tenant (including, without limitation, additional bonding or
guaranty requirements) except those which are reasonable and customary and
consistent in all respects with this Section 10.4 and the terms of the Accepted
MCI Financing Proposal;

(iv) except to the extent covered by the construction loan and/or funding
agreement referenced in clause (iii) above, an amendment to this Lease, in a
form reasonably agreed to by Landlord and Tenant, which may include, among other
things, an increase in the Rent (in amounts as agreed upon by the Parties
pursuant to the Accepted MCI Financing Proposal), and other provisions as may be
necessary or appropriate;

(v) a deed conveying title to Landlord to any additional Land acquired for the
purpose of constructing the applicable Material Capital Improvement, free and
clear of any liens or encumbrances except those approved by Landlord, and
accompanied by (x) an owner’s policy of title insurance insuring the Fair Market
Ownership Value of fee simple or leasehold (as applicable) title to such Land
and any improvements thereon, free of any exceptions other than liens and
encumbrances that do not materially interfere with the intended use of the
Leased Property or are otherwise approved by Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed, and (y) an ALTA survey
thereof;

 

87



--------------------------------------------------------------------------------

(vi) if Landlord obtains a lender’s policy of title insurance in connection with
such Landlord MCI Financing, for each advance, endorsements to any such policy
of title insurance reasonably satisfactory in form and substance to Landlord
(i) updating the same without any additional exception except those that do not
materially affect the value of such land and do not interfere with the intended
use of the Leased Property, or as may otherwise be permitted under this Lease,
or as may be approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (ii) increasing the coverage thereof by an
amount equal to the then-advanced cost of the applicable Material Capital
Improvement; and

(vii) such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information which are reasonable and
customary and consistent in all respects with this Section 10.4 and the terms of
the Accepted MCI Financing Proposal.

In the event that (1) Tenant is unable, for reasons beyond Tenant’s reasonable
control, to satisfy any of the requirements set forth in this Section 10.4(f)
(and Landlord is unable or unwilling to waive the same), (2) Landlord and Tenant
are unable (despite good faith efforts continuing for at least sixty (60) days
after agreement on the Accepted MCI Financing Proposal) to agree on any of the
requirements of, or the form of any document required under, this
Section 10.4(f), or (3) Landlord fails or refuses to consummate the Landlord MCI
Financing and/or advance funds thereunder, then, notwithstanding anything to the
contrary in this Section 10.4, Tenant shall be entitled to use then-existing,
or, subject to Article XVII, enter into a new, Third-Party MCI Financing for
such Material Capital Improvement or use Cash to pay for such Material Capital
Improvement, without any requirement to send a further Tenant’s MCI Intent
Notice to Landlord, provided such Material Capital Improvement shall be treated
hereunder as a Tenant Material Capital Improvement, unless the circumstances
described in clause (1) shall have occurred.

10.5 Minimum Capital Expenditures.

(a) Minimum Capital Expenditures.

(i) Initial Minimum Cap Ex Requirement (HLV). During the Initial Minimum Cap Ex
Period (HLV), Tenant shall expend Capital Expenditures with respect to the
Leased Property (HLV) in an aggregate amount equal to no less than the Initial
Minimum Cap Ex Amount (HLV) (the “Initial Minimum Cap Ex Requirement (HLV)”),
which Capital Expenditures (A) shall include, without limitation, such
expenditures necessary to complete the renovation and refurbishment of at least
four hundred twenty-nine (429) hotel rooms and four hundred eighty-nine
(489) hotel rooms at the Mardi Gras North and Mardi Gras South towers located at
the Leased Property (HLV), respectively, at a standard of quality similar to the
renovation and refurbishment performed by Tenant with respect to the rooms
located at the Carnaval Tower and (B) may include expenditures in respect of
furniture, fixtures and equipment (including gaming equipment) to be installed
or located at the Leased Property (HLV). As of the Second Amendment Date, HLV
Tenant has incurred Capital Expenditures with respect to the Leased Property
(HLV) in an aggregate amount that exceeds the Initial Minimum Cap Ex Amount
(HLV), and therefore, Tenant has fully satisfied the Initial Minimum Cap Ex
Requirement (HLV).

 

88



--------------------------------------------------------------------------------

(ii) Annual Minimum B&I Cap Ex Requirement (HLV). During each full Fiscal Year
during the Term, commencing with the Fiscal Year that commences on January 1,
2022, measured as of the last day of each such Fiscal Year, Tenant shall expend
Capital Expenditures with respect to the Leased Property (HLV) in an aggregate
amount equal to at least one percent (1%) of the sum of the Net Revenue from the
HLV Facility for the prior Fiscal Year on Capital Expenditures that constitute
installation, restoration, repair, maintenance or replacement of any physical
improvements or other physical items with respect to, or for, the Leased
Property (HLV) under this Lease (the “Annual Minimum B&I Cap Ex Requirement
(HLV)”). Expenditures in respect of furniture, fixtures and equipment (including
gaming equipment) to be installed or located at the Leased Property (HLV) shall
not count towards the Annual Minimum B&I Cap Ex Requirement (HLV).

(iii) Annual Minimum B&I Cap Ex Requirement (CPLV). During each full Fiscal Year
during the Term, commencing upon the first (1st) full Fiscal Year during the
Term, measured as of the last day of each such Fiscal Year, Tenant shall expend
Capital Expenditures with respect to the Leased Property (CPLV) in an aggregate
amount equal to at least one percent (1%) of the Net Revenue from the CPLV
Facility for the prior Fiscal Year on Capital Expenditures that constitute
installation or restoration and repair or other improvements of items with
respect to the Leased Property (CPLV) under this Lease (the “Annual Minimum B&I
Cap Ex Requirement (CPLV)”). In the event of expiration, cancellation or
termination of any Ground Lease with respect to the Leased Property (CPLV) for
any reason whatsoever whether voluntary or involuntary (by operation of law or
otherwise), except for a cancellation or termination due to Landlord’s failure
to extend the term thereof where Landlord was required to do so hereunder, prior
to the expiration date of this Lease, including extensions and renewals granted
thereunder, then, for purposes of calculating the amount of Net Revenue from the
CPLV Facility for determining the Annual Minimum B&I Cap Ex Requirement (CPLV),
the Net Revenue attributable to the portion of the Leased Property (CPLV)
subject to such Ground Lease for the Lease Year immediately prior to such
expiration, cancellation or termination of such Ground Lease thereafter shall
continue to be included in the calculation of Net Revenue (except to the extent
such Ground Lease is replaced by a replacement Ground Lease for all or
substantially all of such portion of the Leased Property (CPLV)).

(iv) Triennial Minimum Cap Ex Requirement B (CPLV). During each full Triennial
Period during the Term, commencing upon the first (1st) full Triennial Period
during the Term, measured as of the last day of each such Triennial Period,
Tenant shall expend Capital Expenditures in respect of the Leased Property
(CPLV) in an aggregate amount equal to no less than the greater of (a) the
amount which, when added to the amount of Other Capital Expenditures expended by
Other Tenants toward the Triennial Minimum Cap Ex Requirement B (as defined in
the Other Leases) during the same time period, equals the Triennial Minimum Cap
Ex Amount B, but in no event more than the Triennial Allocated Minimum Cap Ex
Amount B Ceiling, and (b) the Triennial Allocated Minimum Cap Ex Amount B Floor
(the “Triennial Minimum Cap Ex Requirement B”); provided, however, with respect
to the Triennial Periods ending December 31, 2020, December 31, 2021 and
December 31, 2022, respectively (each, an “Applicable Triennial Cap Ex Period”)
(it being understood that the duration of the Applicable Triennial Cap Ex Period
ending December 31, 2020 shall be adjusted pursuant to Section 10.5(a)(v)), the
Triennial Minimum Cap Ex Amount B shall be equal to (x) the Triennial Minimum
Cap Ex Amount B for such Applicable Triennial Cap Ex Period determined without
giving effect to this proviso, minus

 

89



--------------------------------------------------------------------------------

(y) the product of (I) Seventy-Seven Million Seven Hundred Thousand and No/100
Dollars ($77,700,000.00) (which amount set forth in this clause (I), for
purposes of determining the Triennial Minimum Cap Ex Amount B for the Applicable
Triennial Cap Ex Period ending December 31, 2020, shall be increased by the same
percentage as the Triennial Minimum Cap Ex Amount B was increased pursuant to
Section 10.5(a)(v)) and (II) a fraction, expressed as a percentage, the
numerator of which is the number of days occurring from and including the first
day of the Applicable Triennial Cap Ex Period until and excluding the Second
Amendment Date, and the denominator of which is the number of days in the
Applicable Triennial Cap Ex Period.

(v) Partial Periods. Subject to further adjustment as set forth in the proviso
in Section 10.5(a)(iv) with respect to the applicable Minimum Cap Ex
Requirements for the Triennial Period ending December 31, 2020, if the initial
or final portion of the Term of this Lease is a partial calendar year (i.e., the
Commencement Date of this Lease is other than January 1 or the Expiration Date
is other than December 31, as applicable; any such partial calendar year, a
“Stub Period”), then the Triennial Minimum Cap Ex Amount B shall be adjusted as
follows: (a) the initial (or final, as applicable) Triennial Period under this
Lease shall be expanded so that it covers both the Stub Period and the first
(1st) (or final, as applicable) full period of three calendar years during the
Term, (b) the Triennial Minimum Cap Ex Amount B for such expanded initial (or
final, as applicable) Triennial Cap Ex Calculation Period shall be equal to
(x) Four Hundred Twenty-Seven Million Seven Hundred Thousand and No/100 Dollars
($427,700,000.00), plus (y) the product of the Stub Period Multiplier multiplied
by One Hundred Forty-Two Million Five Hundred Sixty-Six Thousand Six Hundred
Sixty-Six and 67/100 Dollars ($142,566,666.67), and (c) the Triennial Allocated
Minimum Cap Ex Amount B Floor for such expanded initial (or final, as
applicable) Triennial Period shall remain unchanged from the amounts then in
effect. Notwithstanding the foregoing, in the event that the Triennial Minimum
Cap Ex Amount B is reduced in accordance with the definition thereof, then
(1) the Four Hundred Twenty-Seven Million Seven Hundred Thousand and No/100
Dollars ($427,700,000.00) in the foregoing clause (b)(x) shall be modified to
reflect the Triennial Minimum Cap Ex Amount B then in effect at the time of
determination and (2) the One Hundred Forty-Two Million Five Hundred Sixty-Six
Thousand Six Hundred Sixty-Six and 67/100 Dollars ($142,566,666.67) in the
foregoing clause (b)(y) shall be modified to reflect the Triennial Minimum Cap
Ex Amount B then in effect divided by three (3). The term “Stub Period
Multiplier” means a fraction, expressed as a percentage, the numerator of which
is the number of days occurring in a Stub Period, and the denominator of which
is three hundred sixty-five (365). For the avoidance of doubt, if the Expiration
Date of this Lease is other than the last day of a Fiscal Year, then Tenant’s
compliance with each of the Minimum Cap Ex Requirements during the applicable
periods preceding such Expiration Date that would otherwise end after such
Expiration Date shall be measured as of such Expiration Date and be subject to
the prorations set forth above.

(vi) Acquisitions of Material Property. If any real property having a value
greater than Fifty Million and No/100 Dollars ($50,000,000.00) (other than the
Leased Property (Octavius), the Leased Property (HLV), the Chester Property or
the Fifth Amendment Additional Property (as defined in the Regional Lease)) is
acquired by Landlord or its Affiliate and included in this Lease or an Other
Lease as part of the Leased Property or Other Leased Property (as applicable)
after the Second Amendment Date, then the applicable Minimum Cap Ex Requirements
shall be adjusted as may be agreed upon by Landlord and Tenant in connection
with such acquisition and the inclusion of such property as Leased Property or
Other Leased Property hereunder or thereunder.

 

90



--------------------------------------------------------------------------------

(vii) Dispositions of Material Property. In the event of a partial or total
termination of this Lease with respect to the Leased Property (CPLV) or partial
or total termination of an Other Lease or the disposition of any Material Leased
Property or Material London Property, in each case for which the Minimum Cap Ex
Amount is to be decreased in accordance herewith, and such termination or
disposition occurs on any day other than the first (1st) day of a Fiscal Year,
then, for purposes of determining Required Capital Expenditures and adjusting
the Minimum Cap Ex Requirements, as applicable, such termination or disposition
and the associated reduction in the Minimum Cap Ex Requirements each shall be
deemed to have occurred on the first (1st) day of the then-current Fiscal Year,
such that Capital Expenditures with respect to the applicable terminated or
disposed property shall not be counted toward the calculation of Required
Capital Expenditures for such entire Fiscal Year, and the Minimum Cap Ex
Requirements shall be adjusted (as applicable) to reflect such termination or
disposition as applicable and the associated reduction in the Minimum Cap Ex
Requirements for such entire Fiscal Year.

(viii) Application of Capital Expenditures. For the avoidance of doubt:
(A) Required Capital Expenditures counted toward satisfying one of the Minimum
Cap Ex Requirements also shall count (to the extent applicable) toward
satisfying the other Minimum Cap Ex Requirements except to the extent otherwise
provided herein; (B) expenditures with respect to any property that is not
included as Leased Property or Other Leased Property under this Lease or an
Other Lease (as applicable) shall not constitute “Capital Expenditures” nor
count toward the Minimum Cap Ex Requirements (HLV) or toward the Minimum Cap Ex
Requirements (CPLV); (C) expenditures with respect to any property that is not
included as Leased Property (CPLV) or Other Leased Property under this Lease or
an Other Lease (as applicable) shall not count toward the Minimum Cap Ex
Requirements (CPLV); (D) expenditures with respect to any property that is not
included as Leased Property (HLV) under this Lease shall not count toward the
Minimum Cap Ex Requirements (HLV); (E) expenditures with respect to any property
acquired by CEOC or its subsidiaries after the Commencement Date which is not
included as Leased Property or Other Leased Property under this Lease or an
Other Lease (as applicable) shall not constitute “Capital Expenditures” nor
count toward the Minimum Cap Ex Requirements (CPLV) or toward the Minimum Cap Ex
Requirements (HLV); (F) expenditures with respect to any property which is not
included as Leased Property or Other Leased Property under this Lease or an
Other Lease (as applicable) shall not constitute “Capital Expenditures”; and
(G) (x) expenditures with respect to the Leased Property (HLV) shall not count
towards any of the Minimum Cap Ex Requirements (CPLV) and (y) expenditures with
respect to the Leased Property (CPLV) shall not count towards any of the Minimum
Cap Ex Requirements (HLV).

(ix) Unavoidable Delays. In the event an Unavoidable Delay occurs during any
full Fiscal Year or full Triennial Period during the Term that delays Tenant’s
ability to perform Capital Expenditures prior to the expiration of such period,
the applicable period for satisfying the Minimum Cap Ex Requirements applicable
to such Fiscal Year or Triennial Period (as applicable) during which such
Unavoidable Delay occurred shall be extended, on a day-for-day basis, for the
same amount of time that such Unavoidable Delay affects Tenant’s ability to
perform the Capital Expenditures, up to a maximum extension in each instance of
one (1) Fiscal

 

91



--------------------------------------------------------------------------------

Year (for the Annual Minimum B&I Cap Ex Requirement (CPLV)), eighteen
(18) months (for the Initial Minimum Cap Ex Requirement (HLV) and/or Annual
Minimum B&I Cap Ex Requirement (HLV), as applicable) or one (1) Triennial Period
(for the Triennial Minimum Cap Ex Requirement B). For the avoidance of doubt,
Tenant’s obligation to satisfy the Minimum Cap Ex Requirements during any period
during which an Unavoidable Delay did not occur shall not be extended as a
result of the occurrence of an Unavoidable Delay during a prior period.

(x) Certain Remedies. The Parties acknowledge that Tenant’s agreement to satisfy
the Minimum Cap Ex Requirements as required in this Lease is a material
inducement to Landlord’s agreement to enter into this Lease and, accordingly, if
Tenant fails to expend Capital Expenditures (or deposit funds into the Cap Ex
Reserve) as and when required by this Lease and then, further, fails to cure
such failure within sixty (60) days of receipt of written notice of such failure
from Landlord, then the same shall be a Tenant Event of Default hereunder, and
without limitation of any of Landlord’s other rights and remedies, Landlord
shall have the right to seek the remedy of specific performance to require
Tenant to expend the Required Capital Expenditures (or deposit funds into the
Cap Ex Reserve). Furthermore, for the avoidance of doubt, and without limitation
of Guarantor’s obligations under the Guaranty (and as more particularly provided
therein), Tenant acknowledges and agrees that the obligation of Tenant to expend
the Required Capital Expenditures (or deposit funds into the Cap Ex Reserve) as
provided in this Lease in each case constitutes a part of the monetary
obligations of Tenant that are guaranteed by Guarantor under the Guaranty and,
with respect to Required Capital Expenditures required to be spent during the
Term, shall survive termination of this Lease.

(b) Cap Ex Reserve.

(i) Deposits in Lieu of Expenditures. Notwithstanding anything to the contrary
set forth in this Lease, if (x) Tenant and Other Tenants do not expend Capital
Expenditures and Other Capital Expenditures sufficient to satisfy the Minimum
Cap Ex Requirements (CPLV), as applicable, or (y) Tenant does not expend Capital
Expenditures sufficient to satisfy the Minimum Cap Ex Requirements (HLV), then,
so long as, as of the last date when such Minimum Cap Ex Requirements may be
satisfied hereunder, with respect to clause (x), there are Cap Ex Reserve Funds
(as defined below) and Cap Ex Reserve Funds (as defined in each Other Lease) on
deposit in the Cap Ex Reserve (as defined below) or in the Cap Ex Reserve (as
defined in each Other Lease) in an aggregate amount at least equal to such
deficiency and with respect to clause (y), there are Cap Ex Reserve Funds on
deposit in the Cap Ex Reserve in an aggregate amount at least equal to such
deficiency, as applicable, then Tenant shall not be deemed to be in breach or
default of its obligations hereunder to satisfy the Minimum Cap Ex Requirements,
provided that Tenant (or Other Tenants, as applicable), shall spend such amounts
so deposited in the Cap Ex Reserve (as defined herein or in an Other Lease, as
applicable) within six (6) months after the last date when the Minimum Cap Ex
Requirements to which such amounts relate may be satisfied hereunder (subject to
extension in the event of an Unavoidable Delay during such six (6) month period,
on a day-for-day basis, for the same amount of time that such Unavoidable Delay
affects Tenant’s ability to perform the Capital Expenditures). For the avoidance
of doubt, any funds disbursed from the Cap Ex Reserve and spent on Capital
Expenditures as described in this Section shall be applied to the Minimum Cap Ex
Requirements for the period for which such funds were deposited (and shall be
deemed to be the funds that have been in the Cap Ex Reserve for the longest
period of time) and shall not be applied to the Minimum Cap Ex Requirements for
the subsequent period in which they are actually spent.

 

92



--------------------------------------------------------------------------------

(ii) Deposits into Cap Ex Reserve. Tenant may, at its election, at any time,
deposit funds (the “Cap Ex Reserve Funds”) into an Eligible Account held by
Tenant (the “Cap Ex Reserve”). If required by Fee Mortgagee or Landlord, Tenant
shall cause the Cap Ex Reserve Funds deposited with respect to the Minimum Cap
Ex Requirements (CPLV) and the Minimum Cap Ex Requirements (HLV) to be
maintained in a separate Cap Ex Reserve in each case. Further, if required by
Fee Mortgagee or Landlord, Landlord and Tenant shall enter into a customary and
reasonable control agreement for the benefit of Fee Mortgagee and Landlord with
respect to the applicable Cap Ex Reserve. Tenant shall not commingle Cap Ex
Reserve Funds with other monies held by Tenant or any other party. All interest
on Cap Ex Reserve Funds shall be for the benefit of Tenant and added to and
become a part of the Cap Ex Reserve and shall be disbursed in the same manner as
other monies deposited in the Cap Ex Reserve. Tenant shall be responsible for
payment of any federal, state or local income or other tax applicable to the
interest earned on the Cap Ex Reserve Funds credited or paid to Tenant.

(iii) Disbursements from Cap Ex Reserve. Tenant shall be entitled to use Cap Ex
Reserve Funds solely for the purpose of paying for (or reimbursing Tenant for)
the cost of Capital Expenditures. Subject to compliance by Tenant with the
provisions of the Fee Mortgage Documents to the extent Tenant is required to
comply therewith pursuant to Article XXXI hereof, Landlord shall permit
disbursements to Tenant of Cap Ex Reserve Funds from the Cap Ex Reserve to pay
for Capital Expenditures or to reimburse Tenant for Capital Expenditures (in
each case, in respect of the Facility for which such Cap Ex Reserve Funds were
deposited), within ten (10) days following written request from Tenant, which
request shall specify the amount of the requested disbursement and a general
description of the type of Capital Expenditures to be paid or reimbursed using
such Cap Ex Reserve Funds. Tenant shall not make a request for disbursement from
the Cap Ex Reserve (x) more frequently than once in any calendar month nor
(y) in amounts less than Fifty Thousand and No/100 Dollars ($50,000.00). Any Cap
Ex Reserve Funds remaining in the Cap Ex Reserve on satisfaction of the Minimum
Cap Ex Requirements for which such Cap Ex Reserve Funds were deposited or on the
Expiration Date shall be returned by Landlord to Tenant, provided that Landlord
shall have the right to apply Cap Ex Reserve Funds remaining on the Expiration
Date against any amounts owed by Tenant to Landlord as of the Expiration Date
and/or the sum of any remaining Required Capital Expenditures required to have
been incurred prior to the Expiration Date.

(iv) Security Interest in Cap Ex Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the Cap Ex Reserve and all Cap Ex Reserve
Funds, as additional security for performance of Tenant’s obligations under this
Lease. Landlord shall have the right to collaterally assign the security
interest granted to Landlord in the Cap Ex Reserve and Cap Ex Reserve Funds to
any Fee Mortgagee. Notwithstanding the foregoing or anything herein to the
contrary, (i) Landlord may not foreclose upon the lien on the Cap Ex Reserve and
Cap Ex Reserve Funds, and Fee Mortgagee may not apply the Cap Ex Reserve Funds
against the Fee Mortgage, in each case prior to the occurrence of both (x) the
Landlord’s Enforcement Condition and (y) the termination of this Lease by
Landlord pursuant to Section 16.2(x) hereof, (ii) any time during which a Tenant
Event of Default is continuing, Fee Mortgagee may apply Cap Ex Reserve Funds
toward the payment of Capital Expenditures incurred by Tenant and (iii) Landlord
shall have the

 

93



--------------------------------------------------------------------------------

right to use Cap Ex Reserve Funds as provided in Section 10.5(e) (in which
event, such expenditures of Cap Ex Reserve Funds shall be deemed Capital
Expenditures of Tenant for purposes of the Required Capital Expenditures).
Landlord acknowledges that a Permitted Leasehold Mortgagee may have a Lien on
the Cap Ex Reserve; provided no such Lien in favor of a Permitted Leasehold
Mortgagee shall be granted unless such Lien is subject and subordinate to the
first priority lien thereon in favor of Landlord on terms substantially similar
to the Intercreditor Agreement.

(c) Capital Expenditures Report. Within thirty (30) days after the end of each
calendar month during the Term, Tenant shall submit to Landlord a report,
substantially in the form attached hereto as Exhibit C setting forth, with
respect to such month, on an unaudited, Facility-by-Facility basis, (A) revenues
for the Leased Property and the Other Leased Property, (B) Capital Expenditures
with respect to the Leased Property and (C) Other Capital Expenditures with
respect to the Other Leased Property. Landlord shall keep each such report
confidential in accordance with Section 41.22 of this Lease.

(d) Annual Capital Budget. Tenant shall furnish to Landlord, for informational
purposes only, a copy of the annual capital budget for each Facility for each
Fiscal Year, in each case (x) contemporaneously with Other Tenant’s delivery to
the applicable landlord of the applicable annual capital budget for such Fiscal
Year pursuant to the Other Lease, and (y) not later than fifty-five (55) days
following the commencement of the Fiscal Year to which such annual capital
budget relates. For the avoidance of doubt, without limitation of Tenant’s
Capital Expenditure requirements pursuant to Section 10.5(a), Tenant shall not
be required to comply with such annual capital budget and it shall not be a
breach or default by Tenant hereunder in the event Tenant deviates from such
annual capital budget.

(e) Self Help. In order to facilitate Landlord’s completion of any work, repairs
or restoration of any nature that are required to be performed by Tenant in
accordance with any provisions hereof, upon the occurrence of the earlier of
(i) a Tenant Event of Default hereunder and (ii) any default by Tenant in the
performance of such work under this Lease or as required by any applicable
Additional Fee Mortgagee Requirement, then, so long as (x) Landlord has provided
Tenant thirty (30) days’ prior written notice thereof and Tenant has not cured
such default within such thirty day period) and (y) an “Event of Default” has
occurred under the Fee Mortgage Documents, Landlord shall have the right, from
and after the occurrence of a default beyond applicable notice and cure periods
under any applicable Fee Mortgage Documents, to enter onto the Leased Property
and perform any and all such work and labor necessary as reasonably determined
by Landlord to complete any work required by Tenant hereunder or expend any sums
therefor and/or employ watchmen to protect the Leased Property from damage
(collectively, the “Landlord Work”). In connection with the foregoing, Landlord
shall have the right: (i) to use any funds in the Cap Ex Reserve for the
applicable Facility for the purpose of making or completing such Landlord Work;
(ii) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes; (iii) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Leased Property, or as may be necessary or desirable for the completion of
such Landlord Work, or for clearance of title; (iv) to execute all applications
and certificates in the name of Tenant which may be required by any of the
contract documents; (v) to prosecute and defend all actions or proceedings in
connection with the Leased Property or the rehabilitation and repair of the
Leased Property; and (vi) to do any and every act

 

94



--------------------------------------------------------------------------------

which Tenant might do on its own behalf to complete the Landlord Work. Nothing
in this Lease shall: (1) make Landlord responsible for making or completing any
Landlord Work; (2) require Landlord to expend funds in addition to the Cap Ex
Reserve to make or complete any Landlord Work; (3) obligate Landlord to proceed
with any Landlord Work; or (4) obligate Landlord to demand from Tenant
additional sums to make or complete any Landlord Work.

ARTICLE XI

LIENS

Subject to the provisions of Article XII relating to permitted contests, Tenant
will not directly or indirectly create or allow to remain and will promptly
discharge at its expense any lien, encumbrance, attachment, title retention
agreement or claim upon the Leased Property or any portion thereof or any
attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii) the matters that existed as of the Commencement
Date with respect to the Leased Property (CPLV) or any portion thereof and the
matters that existed as of the HLV Lease Commencement Date with respect to the
Leased Property (HLV) or any portion thereof (it being understood that nothing
in this clause (ii) shall be deemed to vitiate or supersede Tenant’s obligations
under Sections 4.2, 7.2(g), 9.1 and 10.3(e) with respect to the Property
Documents to the extent provided therein); (iii) restrictions, liens and other
encumbrances which are consented to in writing by Landlord (such consent not to
be unreasonably withheld, conditioned or delayed); (iv) liens for Impositions
which Tenant is not required to pay hereunder (if any); (v) Subleases permitted
by Article XXII and any other lien or encumbrance expressly permitted under the
provisions of this Lease; (vi) liens for Impositions not yet delinquent or being
contested in accordance with Article XII, provided that Tenant has provided
appropriate reserves to the extent required under GAAP and any foreclosure or
similar remedies with respect to such Impositions have not been instituted and
no notice as to the institution or commencement thereof has been issued except
to the extent such institution or commencement is stayed no later than twenty
(20) days after such notice is issued; (vii) liens of mechanics, laborers,
materialmen, suppliers or vendors for sums either disputed or not yet due,
provided that (1) the payment of such sums shall not be postponed under any
related contract for more than sixty (60) days after the completion of the
action giving rise to such lien unless being contested in accordance with
Article XII and such reserve or other appropriate provisions as shall be
required by law or GAAP shall have been made therefor and no foreclosure or
similar remedies with respect to such liens has been instituted and no notice as
to the institution or commencement thereof have been issued except to the extent
such institution or commencement is stayed no later than twenty (20) days after
such notice is issued; (2) any such liens are in the process of being contested
as permitted by Article XII; or (3) in the event any foreclosure action is
commenced under any such lien, Tenant shall immediately remove, discharge or
bond over such lien; (viii) any liens created by Landlord; (ix) liens related to
equipment leases or equipment financing for Tenant’s Property which are used or
useful in Tenant’s business on the Leased Property or any portion thereof,
provided that the payment of any sums due under such equipment leases or
equipment financing shall either (1) be paid as and when due in accordance with
the terms thereof, or (2) be in the process of being contested as permitted by
Article XII (and provided that a lienholder’s removal of any such Tenant’s
Property from the Leased Property shall be subject to all applicable provisions
of this Lease, and, without limitation, Tenant or such lienholder shall restore
the Leased Property from any damage effected by such removal); (x) (1) liens
granted as security for the obligations of Tenant and its Affiliates under a

 

95



--------------------------------------------------------------------------------

Permitted Leasehold Mortgage (and the documents relating thereto) or (2) liens
granted as security for the obligations of Subtenant under a financing
arrangement that would be a Permitted Leasehold Mortgage (disregarding for this
purpose, however, the requirement that the liens created by a Permitted
Leasehold Mortgage encumber the entirety of Tenant’s Leasehold Estate, so long
as the applicable subleasehold mortgage covers all of the applicable Subtenant’s
subleasehold estate (other than items that are not capable of being mortgaged
and that, in the aggregate, are de minimis)) if entered into by Tenant (and the
documents relating thereto); provided, however, in no event shall the foregoing
be deemed or construed to permit Tenant to encumber the Leasehold Estate (or a
Subtenant to encumber its subleasehold interest) in the Leased Property or any
portion thereof (other than, in the case of Tenant, to a Permitted Leasehold
Mortgagee, or in the case of Subtenant, to a lender or other provider of
financing under a financing arrangement that would be a Permitted Leasehold
Mortgage (disregarding for this purpose, however, the requirement that the liens
created by a Permitted Leasehold Mortgage encumber the entirety of Tenant’s
Leasehold Estate, so long as the applicable subleasehold mortgage covers all of
the applicable Subtenant’s subleasehold estate (other than items that are not
capable of being mortgaged and that, in the aggregate, are de minimis)) if
entered into by Tenant (provided that no such lien granted by a Subtenant to a
lender or other provider of financing shall encumber Landlord’s fee interest in
the Leased Property, including by operation of law or otherwise), or otherwise
to the extent expressly permitted hereunder), without the prior written consent
of Landlord, which consent may be granted or withheld in Landlord’s sole
discretion; and provided further that upon request Tenant shall be required to
provide Landlord with fully executed copies of any and all Permitted Leasehold
Mortgages; and (xi) except as otherwise expressly provided in this Lease,
easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to the Leased Property or any
portion thereof, in each case whether now or hereafter in existence, not
individually or in the aggregate materially interfering with the conduct of the
business on the Leased Property for the Primary Intended Use, taken as a whole.
For the avoidance of doubt, the Parties acknowledge and agree that Tenant has
not granted any liens in favor of Landlord as security for its obligations
hereunder except as otherwise expressly provided under this Lease, and nothing
contained herein shall be deemed or construed to prohibit the issuance of a lien
on the Equity Interests in Tenant (it being agreed that any foreclosure by a
lien holder on such interests in Tenant shall be subject to the restrictions on
transfers of interests in Tenant and Change of Control set forth in
Article XXII) or to prohibit Tenant from pledging (A) its Accounts and other
Tenant’s Property as collateral (1) in connection with financings of equipment
and other purchase money indebtedness or (2) to secure Permitted Leasehold
Mortgages, or (B) its Accounts and other property of Tenant (other than Tenant’s
Property); provided that, Tenant shall in no event pledge to any Person that is
not granted a Permitted Leasehold Mortgage hereunder any of Tenant’s Property to
the extent that such Tenant’s Property cannot be removed from the Leased
Property without (I) damaging or impairing the Leased Property (other than in a
de minimis manner), (II) impairing in any material respect the operation of any
Facility for its Primary Intended Use, or (III) impairing in any material
respect Landlord’s or any Successor Tenant’s ability to acquire the Gaming
Assets at the expiration or termination of the Term in accordance with
Section 36.1 (after giving effect to the repayment of any indebtedness
encumbering the Gaming Assets and release of any liens thereon as required by
such Section 36.1).

 

96



--------------------------------------------------------------------------------

ARTICLE XII

PERMITTED CONTESTS

Tenant, upon prior written notice to Landlord (except that no such notice shall
be required to be given by Tenant to Landlord pursuant to this Article XII with
respect to matters not exceeding Five Million and No/100 Dollars
($5,000,000.00)), on its own or in Landlord’s name, at Tenant’s expense, may
contest, by appropriate legal proceedings conducted in good faith and with due
diligence, the amount, validity or application, in whole or in part, of any
licensure or certification decision (including pursuant to any Gaming
Regulation), imposition of any disciplinary action, including both monetary and
nonmonetary, pursuant to any Gaming Regulation, Imposition, Legal Requirement,
Insurance Requirement, lien, attachment, levy, encumbrance, charge or claim;
provided, that (i) in the case of an unpaid Imposition, lien, attachment, levy,
encumbrance, charge or claim, the commencement and continuation of such
proceedings shall suspend the collection thereof from Landlord and from the
Leased Property; (ii) neither the Leased Property or any portion thereof, the
Rent therefrom nor any part or interest in either thereof would be in any danger
of being sold, forfeited, attached or lost pending the outcome of such
proceedings; (iii) in the case of a Legal Requirement, neither Landlord nor
Tenant would be in any imminent danger of criminal or material civil liability
for failure to comply therewith pending the outcome of such proceedings; (iv) in
the case of a Legal Requirement, Imposition, lien, encumbrance or charge, Tenant
shall deliver to Landlord security in the form of cash, cash equivalents or a
Letter of Credit, if and as may be reasonably required by Landlord to insure
ultimate payment of the same and to prevent any sale or forfeiture of the Leased
Property or any portion thereof or the Rent by reason of such non-payment or
noncompliance; (v) in the case of an Insurance Requirement, the coverage
required by Article XIII shall be maintained; (vi) upon Landlord’s request,
Tenant shall keep Landlord reasonably informed as to the status of the
proceedings; and (vii) if such contest be finally resolved against Landlord or
Tenant, Tenant shall promptly pay the amount required to be paid, together with
all interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or Insurance Requirement. Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may
reasonably be required in any such contest, and, if reasonably requested by
Tenant or if Landlord so desires, Landlord shall join as a party therein. The
provisions of this Article XII shall not be construed to permit Tenant to
contest the payment of Rent or any other amount (other than Impositions or
Additional Charges contested in accordance herewith) payable by Tenant to
Landlord hereunder. Tenant shall indemnify, defend, protect and save Landlord
harmless from and against any liability, cost or expense of any kind that may be
imposed upon Landlord in connection with any such contest and any loss resulting
therefrom, except to the extent resulting from actions independently taken by
Landlord (other than actions taken by Landlord at Tenant’s direction or with
Tenant’s consent).

 

97



--------------------------------------------------------------------------------

ARTICLE XIII

INSURANCE

13.1 General Insurance Requirements. During the Term, Tenant shall, at its own
cost and expense, maintain the minimum kinds and amounts of insurance described
below. Such insurance shall apply to the ownership, maintenance, use and
operations related to the Leased Property and all property located in or on the
Leased Property (including Capital Improvements and Tenant’s Property). Except
for policies insured by Tenant’s captive insurers, all policies shall be written
with insurers authorized to do business in all states where Tenant operates and
shall maintain A.M. Best ratings of not less than “A-” “VII” or better in the
most recent version of Best’s Key Rating Guide. In the event that any of the
insurance companies’ ratings fall below the requirements set forth above, Tenant
shall have one hundred eighty (180) days within which to replace such insurance
company with an insurance company that qualifies under the requirements set
forth above. It is understood that Tenant may utilize so called Surplus lines
companies and will adhere to the standard above.

(a) Property Insurance.

(i) Property insurance shall be maintained on the Leased Property, Capital
Improvements and Tenant’s Property against loss or damage under a policy with
coverage not less than that found on Insurance Services Office (ISO) “Causes of
Loss – Special Form” and ISO “Building and Personal Property Form” or their
equivalent forms (e.g., an “all risk” policy), in a manner consistent with the
commercially reasonable practices of similarly situated companies engaged in the
same or similar businesses operating in the same or similar locations. Such
property insurance shall be in an amount not less than the then current Maximum
Foreseeable Loss (as defined below); provided, that Tenant shall have the right
(i) to limit maximum insurance coverage for loss or damage by earthquake
(including earth movement) to a minimum amount of the projected ground up loss
with a 500-year return period (as determined annually by an independent firm
using RMS, AIR or equivalent catastrophe modeling software, and taking into
account all locations insured under Tenant’s property insurance, including other
locations owned, leased or managed by Tenant), less the applicable deductible,
(ii) to limit maximum insurance coverage for loss or damage by named windstorms
per occurrence to a minimum amount of the projected ground up loss (including
storm surge) with a 500-year return period (as determined annually by an
independent firm using RMS, AIR or equivalent catastrophe modeling software, and
taking into account all locations insured under Tenant’s property insurance,
including other locations owned, leased or managed by Tenant), less the
applicable deductible, and (iii) to limit maximum insurance coverage for loss or
damage by flood to a minimum amount of Two Hundred Fifty Million and No/100
Dollars ($250,000,000.00), to the extent commercially available; provided,
further, that in the event the premium cost of any earthquake, flood, named
windstorm or terrorism peril (as required by Section 13.1(b)) coverages are
available only for a premium that is more than two and one-half (2.5) times the
premium paid by Tenant for the third (3rd) year preceding the date of
determination for the insurance policy contemplated by this Section 13.1(a),
then Tenant shall be entitled and required to purchase the maximum amount of
insurance coverage it reasonably deems most efficient and prudent to purchase
for such peril and Tenant shall not be required to spend additional funds to
purchase additional coverages insuring against such risks; and provided,
further, that certain property coverages other than earthquake, flood and named
windstorm may be sub-limited as long as each sub-limit is commercially
reasonable and prudent as determined by Tenant and to the extent that the amount
of such sub-limit is less than the amount of such sub-limit in effect as of the
Second Amendment Date, such sub-limit is approved by Landlord, such approval not
to be unreasonably withheld.

 

98



--------------------------------------------------------------------------------

The term “Maximum Foreseeable Loss” shall mean the largest monetary loss within
one area that may be expected to result from a single fire with protection
impaired, the control of the fire mainly dependent on physical barriers
or separations and a delayed manual firefighting by public and/or private fire
brigades, as determined by a written report from an independent firm engaged by
Tenant. If Landlord reasonably believes that the Maximum Foreseeable Loss has
increased at any time during the Term, it shall have the right (unless Tenant
and Landlord agree otherwise) to have such Maximum Foreseeable Loss
re-determined by an impartial national insurance company reasonably acceptable
to both parties (the “Impartial Appraiser”), or, if the parties cannot agree on
an Impartial Appraiser, then by an Expert appointed in accordance with
Section 34.2 hereof. The determination of the Impartial Appraiser (or the
Expert, as the case may be) shall be final and binding on the parties hereto,
and Tenant shall forthwith adjust the amount of the insurance carried pursuant
to this Section 13.1(a) to the amount so determined by the Impartial Appraiser
(or the Expert, as the case may be), subject to the approval of the Fee
Mortgagee, as applicable. Each party shall pay one-half (1⁄2) of the fee, if
any, of the Impartial Appraiser. If Landlord pays the Impartial Appraiser, fifty
percent (50%) of such costs shall be Additional Charges hereunder and if Tenant
pays such Impartial Appraiser, fifty percent (50%) of such costs shall be a
credit against the next Rent payment hereunder. If Tenant has undertaken any
structural alterations or additions to the Leased Property having a cost or
value in excess of Twenty-Five Million and No/100 Dollars ($25,000,000.00),
Landlord may at Tenant’s expense have the Maximum Foreseeable Loss re-determined
at any time after such improvements are made, regardless of when the Maximum
Foreseeable Loss was last determined.

(ii) Such property insurance policy shall include, subject to Section 13.1(a)(i)
above: (i) agreed amount coverage and/or a waiver of any co-insurance;
(ii) building ordinance coverage (ordinance or law) including loss of the
undamaged portions, the cost of demolishing undamaged portions, and the
increased cost of rebuilding; and also including, but not limited to, any
non-conforming structures or uses; (iii) equipment breakdown coverage (boiler
and machinery coverage); (iv) debris removal; and (v) business interruption
coverage in an amount not less than two (2) years of Rent and containing an
Extended Period of Indemnity endorsement for an additional minimum six months
period. Subject to Section 13.1(a)(i), the property policy shall cover:
wind/windstorm, earthquake/earth movement and flood and any sub-limits
applicable to wind (e.g. named storms), earthquake and flood are subject to the
approval of Landlord and Fee Mortgagee. Except as otherwise set forth herein,
any property insurance loss adjustment settlement associated with the Leased
Property shall require the written consent of Landlord, Tenant, and each Fee
Mortgagee (to the extent required under the applicable Fee Mortgage Documents)
unless the amount of the loss net of the applicable deductible is less than
Fifty Million and No/100 Dollars ($50,000,000.00) in which event no consent
shall be required.

(b) Property Terrorism Insurance. Property Insurance shall be maintained for
acts of terrorism certified by the Terrorism Risk Insurance Program
Reauthorization Act of 2015 (“TRIPRA”) and acts of terrorism and sabotage not
certified by TRIPRA, with limits no less than (i) Two Billion Five Hundred
Million and No/100 Dollars ($2,500,000,000.00) per occurrence for acts of
terrorism certified by TRIPRA and (ii) Two Hundred Twenty-Five Million and
No/100 Dollars ($225,000,000.00) for acts of terrorism and sabotage not
certified by TRIPRA. Both coverages shall apply to property damage and business
interruption. For the avoidance of doubt, Tenant may maintain an insurance
policy with a single limit of coverage for both acts of terrorism certified by
TRIPRA and acts of terrorism and sabotage not certified by TRIPRA and, if Tenant
maintains such an insurance policy, the full amount of the single limit
thereunder shall be applied toward each of the limits required under clauses
(i) and (ii) of this Section 13.1(b). If Tenant uses one or more of its captive
insurers to provide this insurance coverage, the captive(s) must secure and
maintain reinsurance from one or more reinsurers for those amounts which are not
insured by

 

99



--------------------------------------------------------------------------------

the Federal Government, and which are in excess of a commercially reasonable
policy deductible. Such reinsurers are subject to the same minimum financial
ratings set forth in Section 13.1. In the event TRIPRA is not extended or
renewed, Landlord and Tenant shall mutually agree (in accordance with the
procedures set forth in Section 13.6) upon replacement insurance requirements
applicable to terrorism related risks.

(c) Flood Insurance. With respect to any portion of the Leased Property that is
security under a Fee Mortgage, if at any time the area in which such Leased
Property is located is designated a “Special Flood Hazard Area” as designated by
the Federal Emergency Management Agency (or any successor agency), Tenant shall
obtain separate flood insurance through the National Flood Insurance Program to
the extent such insurance is required by the terms of the applicable Fee
Mortgage Documents. Such flood insurance may be provided as part of
Section 13.1(a) Property Insurance above.

(d) Workers Compensation and Employers Liability Insurance. Workers compensation
insurance as required by applicable state statutes and Employers Liability.

(e) Commercial General Liability Insurance. For bodily injury, personal injury,
advertising injury and property damage on an occurrence form with coverage no
less than ISO Form CG 0001 or equivalent. This policy shall include the
following coverages: (i) Liquor Liability; (ii) Named Peril/Time Element
Pollution, to the extent commercially available to operators of properties
similar to the subject Leased Property; (iii) Terrorism Liability; and (iv) a
Separation of Insureds clause.

(f) Business Auto Liability Insurance. For bodily injury and property damage
arising from the ownership, maintenance or use of owned, hired and non-owned
vehicles (ISO Form CA 00 01 or equivalent).

(g) Employment Practices Liability. Employment Practices Liability insurance in
an amount not less than Ten Million and No/100 Dollars ($10,000,000.00).

(h) Crime. Crime insurance coverage in an amount not less than Eight Million and
No/100 Dollars ($8,000,000.00).

(i) Excess Liability Insurance. Excess Liability coverage shall be maintained
over the required Employers Liability, Commercial General Liability, and
Business Auto Liability policies in an amount not less than Three Hundred Fifty
Million and No/100 Dollars ($350,000,000.00) per occurrence and in the aggregate
annually (where applicable). The annual aggregate limit applicable to Commercial
General Liability shall apply per location. Tenant will use commercially
reasonable efforts to obtain coverage as broad as the underlying insurance,
including Terrorism Liability coverage, so long as such coverage is available at
a commercially reasonable price.

(j) Pollution Liability Insurance. For claims arising from the discharge,
dispersal, release or escape of any irritant or contaminant into or upon land,
any structure, the atmosphere, watercourse or body of water, including
groundwater. This shall include on and off-site clean up and emergency response
costs and claims arising from above ground and below ground storage tanks. If
this policy is provided on a “claims made” basis (i) the retroactive date shall
remain as June 26, 1998 for legal liability; and (ii) coverage shall be
maintained for two (2) years after the Term.

 

100



--------------------------------------------------------------------------------

13.2 Name of Insureds. Except for the insurance required pursuant to
Section 13.1(d), Section 13.1(g) and Section 13.1(h), all insurance provided by
Tenant as required by this Article XIII shall include Landlord (including
specified Landlord related entities as directed by Landlord) and, to the extent
required by the applicable Fee Mortgage Documents, each applicable Fee Mortgagee
(i) with respect to the insurance required pursuant to Section 13.1(a),
Section 13.1(b) and Section 13.1(c), as a loss payee and as additional named
insured or additional insured without restrictions beyond the restrictions that
apply to Tenant and (ii) with respect to the other insurance maintained by
Tenant, as an additional named insured or additional insured without
restrictions beyond the restrictions that apply to Tenant; provided, however,
the insurance required pursuant to Section 13.1(j) shall be permitted to include
Landlord (including specified Landlord related entities as directed by Landlord)
and, to the extent required by the applicable Fee Mortgage Documents, each
applicable Fee Mortgagee as an additional insured without the requirement that
such policy expressly include language that such coverage is without
restrictions beyond the restrictions that apply to Tenant. In addition, the
insurance required pursuant to Section 13.1(a) and Section 13.1(b) shall include
a New York standard mortgagee clause (or its equivalent) in favor of each
applicable Fee Mortgagee. All insurance provided by Tenant as required by this
Article XIII may include any Permitted Leasehold Mortgagee as an additional
insured, and may include a New York standard mortgagee clause (or its
equivalent) in favor of any Permitted Leasehold Mortgagee. The coverage provided
to the additional insureds by Tenant’s insurance policies must be at least as
broad as that provided to the first named insured on each respective policy. For
the avoidance of doubt, Landlord looks exclusively to Tenant’s insurance
policies to protect itself from claims arising from the Leased Property and
Capital Improvements. The required insurance policies shall protect Landlord
against Landlord’s acts with respect to the Leased Property in the same manner
that they protect Tenant against its acts with respect to the Leased Property.
Except for the insurance required pursuant to Section 13.1(d), Section 13.1(g)
and Section 13.1(h), the required insurance policies shall include others as
additional insureds consistent with clause (ii) of this Section 13.2, as
required by Landlord and/or the Fee Mortgage Documents. The insurance protection
afforded to all insureds (whether named insureds or additional insureds) shall
be primary and shall not contribute with any insurance or self-insurance
programs maintained by such insureds (including deductibles and self-insured
retentions).

13.3 Deductibles or Self-Insured Retentions. Tenant may self-insure such risks
that are customarily self-insured by companies of established reputation engaged
in the same general line of business in the same general area. All increases in
deductibles and self-insured retentions (collectively referred to as
“Deductibles” in this Article XIII) that apply to the insurance policies
required by this Article XIII are subject to approval by Landlord, with such
approval not to be unreasonably withheld, conditioned or delayed. Tenant is
solely responsible for all Deductibles related to its insurance policies. The
Deductibles Tenant has in effect as of the Second Amendment Date satisfy the
requirements of this Section as of the Second Amendment Date.

13.4 Waivers of Subrogation. Landlord shall not be liable for any loss or damage
insured by the insurance policies required to be maintained under this Article
XIII and policies issued by Tenant’s captive insurers (including related
Deductibles), it being understood that (i) Tenant shall look solely to its
insurance for the recovery of such loss or damage; and (ii) such insurers shall
have no rights of subrogation against Landlord. Each insurance policy shall
contain a clause or endorsement which waives all rights of subrogation against
Landlord, Fee Mortgagees and other entities or individuals as reasonably
requested by Landlord.

 

101



--------------------------------------------------------------------------------

13.5 Limits of Liability and Blanket Policies. The insured limits of liability
maintained by Tenant shall be selected by Tenant in a manner consistent with the
commercially reasonable practices of similarly situated tenants engaged in the
same or similar businesses operating in the same or similar location as the
Leased Property. The limits of liability Tenant has in effect as of the Second
Amendment Date satisfy the requirements of this Section as of the Second
Amendment Date. The insurance required by this Article XIII may be effected by a
policy or policies of blanket insurance and/or by a combination of primary and
excess insurance policies (all of which may insure additional properties owned,
operated or managed by Tenant or its Affiliates), provided each policy shall be
satisfactory to Landlord, acting reasonably, including, the form of the policy,
provided such policies comply with the provisions of this Article XIII.

13.6 Future Changes in Insurance Requirements.

(a) In the event one or more additional locations become Leased Property or
Capital Improvements during the Term, whether through acquisition, lease, new
construction or other means, Landlord may reasonably amend the insurance
requirements set forth in this Article XIII to properly address new risks or
exposures to loss, in accordance with the procedures set forth in this
Section 13.6(a). For example, for construction projects, different forms of
insurance may be required, such as builders risk, and Landlord and Tenant shall
mutually agree upon insurance requirements applicable to the construction
contractors. Tenant and Landlord shall work together in good faith to exchange
information (including proposed construction agreements) and ascertain
appropriate insurance requirements prior to Tenant being required to amend its
insurance under this Section 13.6(a); provided, however, that any revision to
insurance shall only be required if the revised insurance would be customarily
maintained by similarly situated tenants engaged in the same or similar
businesses operating in the same or similar location as the Leased Property. If
Tenant and Landlord are unable to reach a resolution within thirty (30) days of
the original notice of requested revision, the arbitration provisions set forth
in Section 34.2 shall control.

(b) In the event that (1) the operations of Tenant change in the future, and
Tenant believes adjustments in Deductibles, insured limits or coverages are
warranted, (2) Tenant desires to increase one or more Deductibles, reduce limits
of liability below those in place as of the Second Amendment Date or materially
reduce coverage, or (3) not more than once during any twelve (12) month period
(or more frequently in connection with a financing or refinancing of a Fee
Mortgage), Landlord reasonably determines that the insurance carried by Tenant
is not, for any reason (whether by reason of the type, coverage, deductibles,
insured limits, the reasonable requirements of Fee Mortgagees, or otherwise)
commensurate with insurance customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
location, the party seeking the change will advise the other party in writing of
the requested insurance revision. Tenant and Landlord shall work together in
good faith to determine whether the requested insurance revision shall be made;
provided, however, that any revision to insurance shall only be made if the
revised insurance would be customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
location as the Leased Property. If Tenant and Landlord are unable to reach a
resolution within thirty (30) days

 

102



--------------------------------------------------------------------------------

of the original notice of requested revision, the arbitration provisions set
forth in Section 34.2 shall control. Solely with respect to the insurance
required by Section 13.1(i) above, in no event shall the outcome of an insurance
revision pursuant to this Section 13.6 require Tenant to carry insurance in an
amount which exceeds the sum of (i) the amounts set forth in Section 13.1(i)
hereof plus (ii) the product of (x) the amounts set forth in Section 13.1(i)
hereof, and (y) the CPI Increase.

13.7 Notice of Cancellation or Non-Renewal. Each required insurance policy shall
contain an endorsement requiring thirty (30) days prior written notice to
Landlord, Fee Mortgagees and Leasehold Mortgagees of any cancellation or
non-renewal. Ten (10) days’ prior written notice shall be required for
cancellation for non-payment of premium. Tenant shall secure replacement
coverage to comply with the stated insurance requirements and provide new
certificates of insurance to Landlord and others as directed by Landlord.

13.8 Copies of Documents. Tenant shall provide (i) binders evidencing renewal
coverages no later than the applicable renewal date of each insurance policy
required by this Article XIII; and (ii) copies of all insurance policies
required by this Article XIII (including policies issued by Tenant’s captive
insurers which are in any way related to the required policies, including
policies insuring Deductibles), within one hundred and twenty days (120) after
inception date of each, and if additionally required, within ten (10) days of
written request by Landlord. In addition, Tenant will supply documents that are
related to the required insurance policies on January 1 of each calendar year
during the Term and three (3) years afterwards, and as otherwise requested in
writing by Landlord. Such documents shall be in formats reasonably acceptable to
Landlord and include, but are not limited to, (a) statements of property value
by location, (b) risk modeling reports (e.g., named storms and earthquake), (c)
actuarial reports, (d) loss/claims reports and (e) detailed summaries of
Tenant’s insurance policies and, as respects Tenant’s captive insurers, the most
recent audited financial statements (including notes therein) and reinsurance
agreements. Landlord shall hold the contents of the documents provided by Tenant
as confidential; provided that Landlord shall be entitled to disclose the
contents of such documents (I) to its insurance consultants, attorneys,
accountants and other agents in connection with the administration and/or
enforcement of this Lease, (II) to any Fee Mortgagees, Permitted Leasehold
Mortgagees and potential lenders and their respective representatives, and
(III) as may be required by applicable laws. Landlord shall utilize commercially
reasonable efforts to cause each such person or entity to enter into a written
agreement to maintain the confidentiality thereof for the benefit of Landlord
and Tenant.

13.9 Certificates of Insurance. Certificates of insurance, evidencing the
required insurance, shall be delivered to Landlord on the Commencement Date,
annually thereafter, and upon written request by Landlord. If required by any
Fee Mortgagee, Tenant shall provide endorsements and written confirmations that
all premiums have been paid in full.

 

103



--------------------------------------------------------------------------------

13.10 Other Requirements. Tenant shall comply with the following additional
provisions:

(a) In the event of a catastrophic loss or multiple losses (excluding losses
covered by the terrorism insurance required hereunder) at multiple properties
owned or leased directly or indirectly by ERI and that are insured by ERI, then
in the case (x) that at least one such property affected by the catastrophic
loss(es) or multiple losses is a Facility or an Other Facility (in either case,
a “Subject Facility”) and (y) at least one other such property affected by the
catastrophic loss(es) or multiple losses is not a Subject Facility, (A) if such
catastrophic loss or multiple losses exhaust any per occurrence or aggregate
insurance limits under the property insurance policies required by this Article
XIII and any such property that is not a Subject Facility is (w) directly or
indirectly managed but not directly or indirectly owned by ERI, (x) not wholly
owned, directly or indirectly, by ERI, (y) subject to a ground lease with a
landlord party that is neither Landlord nor its affiliates, or (z) is financed
on a stand-alone basis, then the insurance proceeds received in connection with
such catastrophic loss or multiple losses shall be allocated pro-rata based on
the insured values of the impacted properties, with no property receiving an
allocation exceeding the loss suffered by such property, and (B) if such
catastrophic loss or multiple losses exhaust any per occurrence or aggregate
insurance limits under the property insurance policies required by this Article
XIII and no property that is not a Subject Facility is a property described in
clauses (w) through (z) above, the property(ies) that is a Subject Facility
shall have first priority to insurance proceeds from the property policy in
connection with such catastrophic loss or multiple losses up to the reasonably
anticipated amount of loss with respect to the Subject Facility. Any property
proceeds allocable to a Subject Facility pursuant to clause (B) above shall be
paid to Landlord (or the landlord under the Other Lease, as applicable) and
applied in accordance with the terms of this Lease (or the Other Lease, as
applicable).

(b) Tenant shall have the right to cause the terrorism policy or policies
required hereunder to be effectuated through a blanket insurance and/or by a
combination of primary and excess insurance policies (all of which may insure
additional properties owned, operated or managed by Tenant or its Affiliates),
but only if Tenant delivers an endorsement to the direct blanket insurance
policy (and any reinsurance agreements with respect to a captive insurance
company shall follow form in this regard) in form and substance acceptable to
Landlord, guaranteeing priority payout privilege over any and all other
locations that are (a) within a 1,000 foot radius of the Leased Property and
(b) insured under the same policy.

(c) In the event Tenant shall at any time fail, neglect or refuse to insure the
Leased Property and Capital Improvements, or is not in full compliance with its
obligations under this Article XIII, Landlord may, at its election, procure
replacement insurance. In such event, Landlord shall disclose to Tenant the
terms of the replacement insurance. Tenant shall reimburse Landlord for the cost
of such replacement insurance within thirty (30) days after Landlord pays for
the replacement insurance. The cost of such replacement insurance shall be
reasonable considering the then-current market.

ARTICLE XIV

CASUALTY

14.1 Property Insurance Proceeds. All proceeds (except business interruption not
allocated to rent expenses, if any) payable by reason of any property loss or
damage to the Leased Property, or any portion thereof, under any property policy
of insurance required to be carried hereunder shall be paid to Fee Mortgagee or
to an escrow account held by a third party depositary reasonably acceptable to
Landlord, Tenant and, if applicable, the Fee Mortgagee (in each case pursuant to
an escrow agreement reasonably acceptable to the Parties and the Fee Mortgagee
and intended to implement the terms hereof) and made available to Tenant upon
request for the

 

104



--------------------------------------------------------------------------------

reasonable costs of preservation, stabilization, restoration, reconstruction and
repair, as the case may be, of any damage to or destruction of the Leased
Property, or any portion thereof; provided, however, that the portion of any
such proceeds that are attributable to Tenant’s obligation to pay Rent shall be
applied against Rent due by Tenant hereunder; and provided, further, that if the
total amount of proceeds payable net of the applicable deductibles is Forty
Million and No/100 Dollars ($40,000,000.00) or less per Facility, and, if no
Tenant Event of Default has occurred and is continuing, the proceeds shall be
paid to Tenant and, subject to the limitations set forth in this Article XIV
used for the repair of any damage to or restoration or reconstruction of the
Leased Property in accordance with Section 14.2. For the avoidance of doubt, any
insurance proceeds payable by reason of (i) loss or damage to Tenant’s Property
and/or Tenant Material Capital Improvements, or (ii) business interruption shall
be paid directly to and belong to Tenant. Any excess proceeds of insurance
remaining after the completion of the restoration or reconstruction of the
Leased Property in accordance herewith shall be provided to Tenant. So long as
no Tenant Event of Default is continuing, Tenant shall have the right to
prosecute and settle insurance claims, provided that, in connection with
insurance claims exceeding Forty Million and No/100 Dollars ($40,000,000.00) per
Facility, Tenant shall consult with and involve Landlord in the process of
adjusting any insurance claims under this Article XIV and any final settlement
with the insurance company for claims exceeding Forty Million and No/100 Dollars
($40,000,000.00) per Facility shall be subject to Landlord’s consent, such
consent not to be unreasonably withheld, conditioned or delayed.

14.2 Tenant’s Obligations Following Casualty

(a) In the event of a Casualty Event with respect to the Leased Property or any
portion thereof (to the extent the proceeds of insurance in respect thereof are
made available to Tenant as and to the extent required under the applicable
escrow agreement), (i) Tenant shall restore such Leased Property (or any
applicable portion thereof, excluding, at Tenant’s election, any Tenant Material
Capital Improvement, unless such Tenant Material Capital Improvement is
integrated into the Facility such that the Facility could not practically or
safely be operated without restoring such Tenant Material Capital Improvement,
provided that with respect to such Tenant Material Capital Improvement that
Tenant is not required to rebuild or restore, Tenant shall repair and thereafter
maintain the portions of the Leased Property affected by the loss or damage of
such Tenant Material Capital Improvement in a condition commensurate with the
quality, appearance and use of the balance of the Facility and satisfying the
Facility’s parking requirements) to substantially the same condition as existed
immediately before such damage or otherwise in a manner reasonably satisfactory
to Landlord, and (ii) the damage caused by the applicable Casualty Event shall
not terminate this Lease; provided, however, that if the applicable Casualty
Event shall occur not more than two (2) years prior to the then-Stated
Expiration Date and the cost to restore the Leased Property (excluding, for the
avoidance of doubt, any affected Tenant Material Capital Improvements that
Tenant is not required to restore) to the condition immediately preceding the
Casualty Event, as determined by a mutually approved contractor or architect,
would equal or exceed twenty-five percent (25%) of the Fair Market Ownership
Value of such Facility immediately prior to the time of such damage or
destruction, then each of Landlord and Tenant shall have the option, exercisable
in such Party’s sole and absolute discretion, to terminate this Lease solely
with respect to the applicable Facility, upon written notice to the other Party
hereto delivered to such other Party within thirty (30) days of the
determination of the amount of damage and the Fair Market Ownership Value of the
applicable Facility and, if such option is exercised by

 

105



--------------------------------------------------------------------------------

either Landlord or Tenant, this Lease shall terminate solely with respect to the
applicable Facility (and, commencing upon the date of such termination, Rent
hereunder shall be reduced by the Rent Reduction Amount), Tenant shall not be
required to restore the applicable Facility and any insurance proceeds payable
as a result of the damage or destruction shall be payable in accordance with
Section 14.2(c). Notwithstanding anything to the contrary contained herein, if a
Casualty Event occurs (and/or if the determination of the amount of damage
and/or the thirty (30) day period referred to in the preceding sentence is
continuing) at a time when Tenant could send a Renewal Notice (provided, for
this purpose, Tenant shall be permitted to send a Renewal Notice under
Section 1.4 not more than twenty-four (24) months (rather than not more than
eighteen (18) months) prior to the then current Stated Expiration Date), if
Tenant has elected or elects to exercise the same at any time following Tenant’s
receipt of such notice of termination from Landlord, neither Landlord nor Tenant
may terminate this Lease under this Section 14.2(a).

(b) If the cost to restore the affected Leased Property exceeds the amount of
proceeds received from the insurance required to be carried hereunder, then
(i) Tenant’s restoration obligations, to the extent required hereunder, shall
continue unimpaired, and (ii) Tenant shall provide Landlord with evidence
reasonably acceptable to Landlord that Tenant has (or is reasonably expected to
have) available to it any excess amounts needed to restore the Leased Property
to the condition required hereunder. Such excess amounts shall be paid by
Tenant.

(c) In the event neither Landlord nor Tenant is required or elects to repair and
restore the Leased Property, all insurance proceeds (except business
interruption), other than proceeds reasonably attributed to any Tenant Material
Capital Improvements (or other property owned by Tenant), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
(after reimbursement to Tenant for any reasonably-incurred expenses in
connection with the subject Casualty Event) free and clear of any claim by or
through Tenant except as otherwise specifically provided below in this Article
XIV.

(d) If Tenant fails to complete the restoration of the Facility and gaming
operations do not recommence substantially in the same manner as prior to the
applicable Casualty Event by the date that is the fourth (4th) anniversary of
the date of any Casualty Event (subject to extension in the event of an
Unavoidable Delay during such four (4) year period, on a day-for-day basis, for
the same amount of time that such Unavoidable Delay delays Tenant’s ability to
perform such restoration in accordance with this Section 14.2), then, without
limiting any of Landlord’s rights and remedies otherwise, all remaining
insurance proceeds shall be paid to and retained by Landlord free and clear of
any claim by or through Tenant, provided, that, so long as no Tenant Event of
Default has occurred and is continuing, Landlord agrees to use such remaining
proceeds for repair and restoration with respect to such Casualty Event.

(e) If, and solely to the extent that, the damage resulting from any applicable
Casualty Event is not an insured event under the insurance policies required to
be maintained by Tenant under this Lease, then Tenant shall not be obligated to
restore the Leased Property in respect of the damage from such Casualty Event.

 

106



--------------------------------------------------------------------------------

14.3 No Abatement of Rent. Except as expressly provided in this Article XIV,
this Lease shall remain in full force and effect and Tenant’s obligation to pay
Rent and all Additional Charges required by this Lease shall remain unabated
during any period following a Casualty Event.

14.4 Waiver. Tenant waives any statutory rights of termination which may arise
by reason of any damage or destruction of the Leased Property but such waiver
shall not affect any contractual rights granted to Tenant under this Lease.

14.5 Insurance Proceeds and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, in the event that any Fee Mortgagee is entitled to
any insurance proceeds, or any portion thereof, under the terms of any Fee
Mortgage or the related Fee Mortgage Documents, such proceeds shall be applied,
held and/or disbursed in accordance with the terms of the Fee Mortgage or the
related Fee Mortgage Documents. In the event that the Fee Mortgagee elects, or
is required under the related Fee Mortgage Documents, to apply the insurance
proceeds to the indebtedness secured by the Fee Mortgage, then Tenant shall not
be obligated to repair or restore the affected Facility and Landlord shall
either (i) refinance with a replacement Fee Mortgage (or otherwise fund) the
amount of insurance proceeds applied to Fee Mortgage indebtedness within the
earlier of (A) twelve (12) months after such application (in which event Tenant
shall be obligated to restore the affected Facility in accordance with the terms
and provisions of this Lease upon receipt of such proceeds), or (B) if, pursuant
to Section 6.4(b)(i)(D) of the loan agreement with respect to the Original Fee
Mortgage (or any similar provision comprising Additional Fee Mortgagee
Requirements as contained in any future Fee Mortgage Documents), Tenant shall be
obligated to commence restoration in respect of such Casualty Event prior to the
expiration of such twelve (12) month period, the later of (x) nine (9) months
after the applicable Casualty Event, and (y) if Landlord provides Tenant with
funds in an amount and within a time sufficient for Tenant to perform such
repair or restoration of the affected Facility solely to the extent necessary to
avoid breaching such Additional Fee Mortgagee Requirement, twelve (12) months
after Fee Mortgagee’s application of such insurance proceeds to such
indebtedness (and in the case of clause (B)(y), Section 14.2(b)(ii) shall not
apply) (in which event described in clauses (B)(x) and (B)(y), Tenant shall be
obligated to restore the Facility in accordance with the terms and provisions of
this Lease upon receipt of such proceeds), or (ii) within the timeframes set
forth in clause (i) above (as applicable), sell to Tenant the Leased Property
with respect to the affected Facility (and Tenant shall be entitled to retain
any remaining insurance proceeds) in exchange for a payment equal to the greater
of (1) the difference between (a) the Fair Market Ownership Value of the Leased
Property with respect to the affected Facility immediately prior to such
casualty, and (b) the amount of insurance proceeds retained by the Fee Mortgagee
or Landlord (subject to a credit in favor of Landlord to the extent of any sums
provided to Tenant under clause (B)(y) above), and (2) the Fair Market Ownership
Value (calculated without giving effect to clause (B) in the definition of “Fair
Market Rental Value”) of the Leased Property with respect to the affected
Facility after such casualty based on the average fair market value of similar
real estate in the areas surrounding the affected Facility (subject to a credit
in favor of Landlord to the extent of any sums provided to Tenant under clause
(B)(y) above). In the event of a sale under clause (ii) of this Section 14.5,
upon consummation of such sale, the Rent hereunder shall be reduced by the Rent
Reduction Amount with respect to the affected Facility.

 

107



--------------------------------------------------------------------------------

ARTICLE XV

EMINENT DOMAIN

15.1 Condemnation. Tenant shall promptly give Landlord written notice of the
actual or threatened Condemnation or any Condemnation proceeding affecting the
Leased Property of which Tenant has knowledge and shall deliver to Landlord
copies of any and all papers served in connection with the same.

(a) Total Taking. If all of the Leased Property with respect to a Facility is
subject to a total and permanent Taking, this Lease shall automatically
terminate with respect to such Facility as of the day before the date of such
Taking or Condemnation. In such event, commencing upon the date of such
termination, Rent hereunder shall be reduced by the Rent Reduction Amount.

(b) Partial Taking. If a portion (but not all) of the Leased Property with
respect to a Facility (and, without limitation, any Capital Improvements with
respect thereto) is subject to a permanent Taking (“Partial Taking”), this Lease
shall remain in effect so long as the applicable Facility is not thereby
rendered Unsuitable for its Primary Intended Use, and Rent shall be adjusted in
accordance with the Rent Reduction Amount with respect to the subject portion of
the applicable Facility; provided, however, that if the remaining portion of the
applicable Facility is rendered Unsuitable for Its Primary Intended Use, this
Lease shall terminate with respect to the entirety of such Facility as of the
day before the date of such Taking or Condemnation and, in such event,
commencing upon the date of such termination, Rent hereunder shall be reduced by
the Rent Reduction Amount with respect to the entirety of the subject Facility.

(c) Restoration. If there is a Partial Taking and this Lease remains in full
force and effect, Landlord shall make available to Tenant the Award to be
applied first to the restoration of the Leased Property with respect to the
affected Facility in accordance with this Lease and, to the extent required
hereby, any affected Tenant Material Capital Improvements, and thereafter as
provided in Section 15.2. In such event, subject to receiving such Award, Tenant
shall accomplish all necessary restoration in accordance with the following
sentence (whether or not the amount of the Award received by Tenant is
sufficient) and the Rent shall be adjusted in accordance with the Rent Reduction
Amount. Tenant shall restore the Leased Property (excluding any Tenant Material
Capital Improvement, unless such Tenant Material Capital Improvement is
integrated into such Facility such that such Facility could not practically or
safely be operated without restoring such Tenant Material Capital Improvement)
as nearly as reasonably possible under the circumstances to a complete
architectural unit of the same general character and condition as the Leased
Property existing immediately prior to such Taking.

15.2 Award Distribution. Except as set forth below and in Section 15.1(c)
hereof, the Award resulting from the Taking shall be paid as follows: (i) first,
to Landlord to the extent of the Fair Market Ownership Value of Landlord’s
interest in the Leased Property subject to the Taking (excluding any Tenant
Material Capital Improvements), (ii) second, to Tenant to the extent of the Fair
Market Property Value of Tenant’s Property and any Tenant Material Capital
Improvements subject to the Taking (but, for the avoidance of doubt, not
including any amount for any unexpired portion of the Term), and (iii) third,
any remaining balance shall be paid to Landlord. Notwithstanding the foregoing,
Tenant shall be entitled to pursue its own claim with respect to the Taking for
Tenant’s lost profits value and moving expenses and, the portion of the Award,
if any, allocated to any Tenant Material Capital Improvements and Tenant’s
Property, shall be and remain the property of Tenant free of any claim thereto
by Landlord.

 

108



--------------------------------------------------------------------------------

15.3 Temporary Taking. The taking of the Leased Property, or any part thereof,
shall constitute a Taking by Condemnation only when the use and occupancy by the
taking authority has continued for longer than one hundred eighty
(180) consecutive days. During any shorter period, which shall be a temporary
taking, all the provisions of this Lease shall remain in full force and effect
(except that Rent with respect to such Facility shall be adjusted in accordance
with the Rent Reduction Amount in proportion to such temporary taking) and the
Award allocable to the Term shall be paid to Tenant.

15.4 Condemnation Awards and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, in the event that any Fee Mortgagee is entitled to
any Award, or any portion thereof, under the terms of any Fee Mortgage or the
related Fee Mortgage Documents, such Award shall be applied, held and/or
disbursed in accordance with the terms of the Fee Mortgage or the related Fee
Mortgage Documents. In the event that the Fee Mortgagee elects, or is required
under the related Fee Mortgage Documents, to apply the Award to the indebtedness
secured by the Fee Mortgage in the case of a Taking or Condemnation as to which
the restoration provisions apply, then Tenant shall not be obligated to restore
the affected Facility and Landlord shall either (i) within six (6) months of the
applicable Taking or Condemnation, make available to Tenant for restoration of
the applicable Leased Property with respect to the affected Facility funds
(either through refinance or otherwise) equal to the amount applied to Fee
Mortgage indebtedness (in which case Tenant shall be obligated to restore the
Leased Property with respect to the affected Facility in accordance with this
Lease upon receipt of such funds), or (ii) sell to Tenant the portion of the
applicable Leased Property with respect to the affected Facility that is not
subject to the Taking or Condemnation (and Tenant shall be entitled to retain
the remaining amounts of the Award (if any) to which Tenant is entitled after
giving effect to the provisions concerning distribution of the Award under
Section 15.2) in exchange for a payment equal to the greater of (1) the
difference between (a) the Fair Market Ownership Value of the Leased Property
immediately prior to such Taking or Condemnation, and (b) the amount of the
Award retained by the Fee Mortgagee or Landlord, and (2) the Fair Market
Ownership Value (calculated without giving effect to clause (B) in the
definition of “Fair Market Rental Value”, to the extent applicable) of the
remaining portion of the Leased Property with respect to the affected Facility
after such Taking or Condemnation, based on the average fair market value of
similar real estate in the areas surrounding the Facility. In the event of a
sale under clause (ii) of this Section 15.4, upon consummation of such sale, the
Rent hereunder shall be reduced by the Rent Reduction Amount with respect to the
affected Facility.

 

109



--------------------------------------------------------------------------------

ARTICLE XVI

DEFAULTS & REMEDIES

16.1 Tenant Events of Default. Any one or more of the following shall constitute
a “Tenant Event of Default”:

(a) Tenant shall fail to pay any installment of Rent when due and such failure
is not cured within six (6) days after written notice from Landlord (which
notice for purposes of this provision may be in the form of an email and shall
be deemed effective as of transmittal (without requirement that receipt thereof
be acknowledged), provided that (without vitiating the effectiveness of such
email notice) a separate notice is separately delivered on the same day or, if
such day is not a Business Day, on the following Business Day, which separate
notice shall be delivered in accordance with Article XXXV (it being understood
that the delivery of such separate notice shall not vitiate the effectiveness of
such email notice)) of Tenant’s failure to pay such installment of Rent when due
(and such notice of failure from Landlord may be given any time after such
installment of Rent is one (1) day late);

(b) Tenant shall fail to pay any Additional Charge (excluding, for the avoidance
of doubt the Minimum Cap Ex Amount) within seven (7) days after written notice
from Landlord of Tenant’s failure to pay such Additional Charge when due (and
such notice of failure from Landlord may be given any time after such payment of
any Additional Charge is one (1) day late);

(c) Tenant or Guarantor shall:

(i) file a petition in bankruptcy or a petition to take advantage of any
insolvency law or statute under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law;

(ii) make an assignment for the benefit of its creditors; or

(iii) consent to the appointment of a receiver of itself or of the whole or
substantially all of its property;

(d) (i) Tenant shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Tenant, a receiver of Tenant or of all or substantially all of Tenant’s
property, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under Federal law, specifically including Title 11, United
States Code, §§ 101-1532, or analogous state law, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof; or

(ii) Guarantor shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Guarantor, a receiver of Guarantor or of all or substantially all of Guarantor’s
property, or approving a petition filed against Guarantor seeking reorganization
or arrangement of Guarantor under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law, and such judgment,
order or decree shall not be vacated or set aside or stayed within sixty
(60) days from the date of the entry thereof;

(e) entry of an order or decree liquidating or dissolving Tenant or Guarantor,
provided that the same shall not constitute a Tenant Event of Default if such
order or decree shall be vacated, set aside or stayed within ninety (90) days
from the date of the entry thereof;

 

110



--------------------------------------------------------------------------------

(f) Tenant shall fail to comply with Section 7.5, which failure is not cured
within thirty (30) days following notice thereof from Landlord to Tenant;
provided that, if: (i) such failure is not susceptible of cure within such
thirty (30) day period; and (ii) such failure would not expose Landlord to an
imminent and material risk of criminal liability or of material damage to its
business reputation, such thirty (30) day cure period shall be extended for such
time as is necessary (but in no event longer than ninety (90) days) to cure such
failure so long as Tenant commences to cure such failure or other breach within
such thirty (30) day period and thereafter proceeds with reasonable diligence to
complete such cure);

(g) the estate or interest of Tenant in the Leased Property or any part thereof
shall be levied upon or attached in any proceeding relating to more than
Twenty-Five Million and No/100 Dollars ($25,000,000.00), and the same shall not
be vacated, discharged or stayed pending appeal (or paid or bonded or otherwise
similarly secured payment) within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;

(h) if Tenant or Guarantor shall fail to pay, bond, escrow or otherwise
similarly secure payment of one or more final judgments aggregating in excess of
the amount of Seventy-Five Million and No/100 Dollars ($75,000,000.00), which
judgments are not discharged or effectively waived or stayed for a period of
forty-five (45) consecutive days;

(i) Guarantor (A) shall fail to satisfy any of the Obligations (as defined in
the Guaranty) of a monetary nature or (B) shall otherwise fail to satisfy any
other Obligations or shall otherwise fail to perform or comply with any other
term, covenant or condition under the Guaranty, and, in any case under this
clause (B), such failure is not cured within ten (10) days following notice of
such failure from Landlord to Guarantor;

(j) except as a result of a Permitted Operation Interruption, Tenant fails to
cause any Facility to be Continuously Operated during the Term;

(k) any applicable Gaming License or other license material to any Facility’s
operation for its Primary Intended Use is at any time terminated or revoked or
suspended or placed under a trusteeship (and in each case such termination,
revocation, suspension or trusteeship causes cessation of Gaming activity at
such Facility) for more than thirty (30) days and such termination, revocation,
suspension or trusteeship is not stayed pending appeal and would reasonably be
expected to have a material adverse effect on the applicable Tenant or on such
Facility;

(l) if a Licensing Event with respect to Tenant under clause (a) of the
definition of Licensing Event shall occur and is not resolved in accordance with
Section 41.13 within the later of (i) thirty (30) days or (ii) such additional
time period as may be permitted by the applicable Gaming Authorities;

(m) Tenant fails to comply with any Additional Fee Mortgagee Requirements, which
default is not cured within the shortest applicable cure period set forth in the
Fee Mortgage Documents (i.e., such default is not cured prior to the same
constituting an “Event of Default” under any Fee Mortgage Document), if the
effect of such default is to cause, or to permit the holder or holders of the
applicable Fee Mortgage (or a trustee or agent on behalf of such holder or
holders) to cause, such Fee Mortgage to become or be declared due and payable
(or redeemable) prior to

 

111



--------------------------------------------------------------------------------

its stated maturity (without regard to any standstill or forbearance period that
might be provided to Landlord with respect to the same); provided, however,
that, if any such standstill or forbearance period shall be provided to Landlord
with respect to the same, so long as Tenant is reasonably cooperating with
Landlord in connection with a potential refinancing of the defaulted Fee
Mortgage(s) by providing information with respect to the Leased Property, Tenant
or its Affiliates (excluding (i) any material non-public information, unless the
same shall only be provided to potential financing sources in accordance with
and subject to Section 41.22 hereof, and (ii) any information subject to bona
fide confidentiality restrictions) requested by Landlord in order to satisfy the
market standards to which such potential refinancing lenders customarily adhere
or which may be reasonably required by prospective investors and/or rating
agencies, such default shall not constitute a Tenant Event of Default hereunder
for the first half of the shortest applicable standstill or forbearance period
so provided to Landlord, as determined by Landlord in its sole but good faith
discretion;

(n) a transfer of Tenant’s interest in this Lease (including pursuant to a
Change of Control) shall have occurred without the consent of Landlord to the
extent such consent is required under Article XXII or Tenant is otherwise in
default of the provisions set forth in Section 22.1 below;

(o) if Tenant shall fail to observe or perform any other term, covenant or
condition of this Lease and such failure is not cured within thirty (30) days
after written notice thereof from Landlord, provided, however, if such failure
cannot reasonably be cured within such thirty (30) day period and Tenant shall
have commenced to cure such failure within such thirty (30) day period and
thereafter diligently proceeds to cure the same, such thirty (30) day period
shall be extended for such time as is reasonably necessary for Tenant in the
exercise of due diligence to cure such failure, provided that, with respect to
any failure to perform (i) that is still continuing on or after the first day of
the sixth (6th) Lease Year such cure period shall not extend beyond the later of
such first day of the sixth (6th) Lease Year or one hundred and eighty
(180) days in the aggregate, and (ii) that is first arising on or after the
first day of the sixth (6th) Lease Year, such cure period shall not exceed one
hundred and eighty (180) days in the aggregate, provided, further however, that
no Tenant Event of Default under this clause (o) or under clause (p) below shall
be deemed to exist under this Lease during any time the curing thereof is
prevented by an Unavoidable Delay, provided that upon the cessation of the
Unavoidable Delay, Tenant remedies the default within the time periods otherwise
required hereunder;

(p) the occurrence of a Tenant Event of Default pursuant to Section 10.5(a)(x);
and

(q) if Guarantor shall, in any judicial or quasi-judicial case, action or
proceeding, contest (or collude with or otherwise affirmatively assist any other
Person, or solicit or cause to be solicited any other Person to contest) the
validity or enforceability of Guarantor’s obligations under the Guaranty (or any
Qualified Replacement Guarantor’s obligations under a Replacement Guaranty).

Notwithstanding anything contained herein to the contrary, (x) Landlord shall
deliver all notices required pursuant to Section 16.1 concurrently to Tenant and
Guarantor and (y) a default by Tenant under any Permitted Leasehold Mortgage
shall not in and of itself be a Tenant Event of Default hereunder (it being
understood that if the circumstances that cause such default independently
comprise a default hereunder that continues beyond all applicable notice and
cure periods hereunder then such circumstances would cause a Tenant Event of
Default hereunder).

 

112



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) Tenant shall not be in breach of this Lease
solely as a result of the exercise by the party (other than Tenant, ERI, CEOC or
any of their respective Affiliates) to any of the Permitted Exception Documents
of such party’s rights thereunder so long as Tenant undertakes commercially
reasonable efforts to cause such party to comply or otherwise minimize such
breach, and (ii) in the event that Tenant is required, under the express terms
of any Permitted Exception Document(s), to take or refrain from taking any
action, and taking or refraining from taking such action would result in a
default under this Lease, then Tenant shall advise Landlord of the same, and
Tenant and Landlord shall reasonably cooperate in order to address the same in a
mutually acceptable manner, and so as to minimize any harm or liability to
Landlord and to Tenant. For the avoidance of doubt, in no event shall a
Permitted Exception Document excuse Tenant from its obligation to pay Rent or
Additional Charges.

16.2 Landlord Remedies. Upon the occurrence and during the continuance of a
Tenant Event of Default but subject to the provisions of Article XVII, Landlord
may, subject to the terms of Section 16.3 below, do any one or more of the
following: (x) terminate this Lease by giving Tenant no less than ten (10) days’
notice of such termination and the Term shall terminate and all rights and
obligations of Tenant under this Lease shall cease, subject to any provisions
that expressly survive the Expiration Date, (y) seek damages as provided in
Section 16.3 hereof or (z) except to the extent expressly otherwise provided
under this Lease, exercise any other right or remedy hereunder, at law or in
equity available to Landlord as a result of any Tenant Event of Default. Tenant
shall pay as Additional Charges all costs and expenses incurred by or on behalf
of Landlord, including reasonable and documented attorneys’ fees and expenses,
as a result of any Tenant Event of Default hereunder. Subject to Article XIX,
Article XXXVI and Section 17.1(f) hereof, at any time upon or following the
Expiration Date, Tenant shall, if required by Landlord to do so, immediately
surrender to Landlord possession of the Leased Property and quit the same and
Landlord may enter upon and repossess such Leased Property by reasonable force,
summary proceedings, ejectment or otherwise, and may remove Tenant and all other
Persons and any of Tenant’s Property therefrom.

(a) None of (i) the termination of this Lease, (ii) the repossession of the
Leased Property, (iii) the failure of Landlord to relet the Leased Property or
any portions thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Lease.

(b) If this Lease shall terminate pursuant to Section 16.2(x) or if Landlord
shall obtain a court order permitting reentry following the occurrence of a
Tenant Event of Default that is continuing, then, in any such event, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Leased Property to the extent permitted by law (including applicable
Gaming Regulations), either by summary dispossess proceedings or by any suitable
action or proceeding at law, without being liable to indictment, prosecution or
damages therefor, and may repossess the same, and may remove any Person
therefrom, to the end that Landlord may have, hold and enjoy the Leased
Property. The words “enter,” “reenter,” “entry” and “reentry,” as used herein,
are not restricted to their technical legal meanings.

 

113



--------------------------------------------------------------------------------

16.3 Damages.

(a) If Landlord elects to terminate this Lease in writing upon a Tenant Event of
Default during the Term, Tenant shall forthwith (x) pay to Landlord all Rent due
and payable under this Lease to and including the date of such termination
(together with interest thereon at the Overdue Rate from the date the applicable
amount was due), and (y) pay on demand all damages to which Landlord shall be
entitled at law or in equity, provided, however, Landlord’s damages with regard
to unpaid Rent from and after the date of termination shall equal, as liquidated
and agreed current damages in respect thereof, the sum of: (A) the worth at the
time of award of the amount by which the unpaid Rent that (if the Lease had not
been terminated) would have been payable hereunder after termination until the
time of award exceeds the amount of such Rent loss that Tenant proves could have
been reasonably avoided; plus (B) (x) the Rent which (if the Lease had not been
terminated) would have been payable hereunder from the time of award until the
then Stated Expiration Date, discounted to present value by applying a discount
rate equal to the discount rate of the Federal Reserve Bank of New York at the
time of award, plus one percent (1%), less (y) the Rent loss from the time of
the award until the then Stated Expiration Date that Tenant proves could be
reasonably avoided, discounted to present value by applying a discount rate
equal to the discount rate of the Federal Reserve Bank of New York at the time
of award, plus one percent (1%). As used in clause (A), the “worth at the time
of award” shall be computed by allowing interest at the Overdue Rate from the
date the applicable amount was due. As used in clauses (A) and (B), Variable
Rent that would have been payable after termination for the remainder of the
Term shall be determined based on: (1) if the date of termination occurs during
a Variable Rent Payment Period, the Variable Rent amount payable during such
Variable Rent Payment Period (if the Lease had not been terminated), and (2) if
the date of termination occurs prior to the commencement of any Variable Rent
Payment Period, the Variable Rent that (if the Lease had not been terminated)
would be payable after termination for the remainder of the Term, assuming Net
Revenue for the balance of the Term equals Net Revenue for the Fiscal Period
ending immediately prior to the date of termination (it being understood the
foregoing calculation of damages for unpaid Rent applies only to the amount of
unpaid Rent damages owed to Landlord pursuant to Tenant’s obligation to pay Rent
hereunder and does not prohibit or otherwise shall not limit Landlord from
seeking damages for any indemnification or any other obligations of Tenant
hereunder, with all such rights of Landlord reserved).

(b) Notwithstanding anything otherwise set forth herein, if Landlord chooses not
to terminate Tenant’s right to possession of the Leased Property (whether or not
Landlord terminates this Lease) and has not been paid damages in accordance with
Section 16.3(a), then each installment of Rent and all other sums payable by
Tenant to or for the benefit of Landlord under this Lease shall be payable as
the same otherwise becomes due and payable, together with, if any such amount is
not paid when due, interest at the Overdue Rate from the date when due until
paid, and Landlord may enforce, by action or otherwise, any other term or
covenant of this Lease (and Landlord may at any time thereafter terminate
Tenant’s right to possession of the Leased Property and seek damages under
Section 16.3(a), to the extent not already paid for by Tenant under
Section 16.3(a) or this Section 16.3(b)).

 

114



--------------------------------------------------------------------------------

(c) If, as of the date of any termination of this Lease pursuant to
Section 16.2(x), the Leased Property shall not be in the condition in which
Tenant has agreed to surrender the same to Landlord at the expiration or earlier
termination of this Lease, then Tenant, shall pay, as damages therefor, the cost
(as estimated by an independent contractor reasonably selected by Landlord) of
placing the Leased Property in the condition in which Tenant is required to
surrender the same hereunder.

16.4 Receiver. Subject to the rights of Permitted Leasehold Mortgagees
hereunder, upon the occurrence and continuance of a Tenant Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law (including Gaming Regulations),
Landlord shall be entitled, as a matter of right, to the appointment of a
receiver or receivers acceptable to Landlord of the Leased Property and of the
revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.

16.5 Waiver. If Landlord initiates judicial proceedings or if this Lease is
terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession or similar laws for the benefit of Tenant; and (ii) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.

16.6 Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Tenant Event
of Default which are made to Landlord rather than Tenant due to the existence of
a Tenant Event of Default shall be applied to Tenant’s obligations in the order
which Landlord may reasonably determine or as may be prescribed by applicable
Legal Requirements.

16.7 Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make any
payment or to perform any act required to be made or performed hereunder when
due, including, without limitation, if Tenant fails to expend any Required
Capital Expenditures as required hereunder or fails to complete any work or
restoration or replacement of any nature as required hereunder, or if Tenant
shall take any action prohibited hereunder, or if Tenant fails to comply with
any Additional Fee Mortgagee Requirements, in all cases, after the expiration of
any cure period provided for herein, Landlord, without waiving or releasing any
obligation or default, may, but shall be under no obligation to, make such
payment or perform such act (or reimburse any Fee Mortgagee for making such
payment or performing such act) for the account and at the expense of Tenant,
and may, to the extent permitted by law, enter upon the Leased Property for such
purpose and take all such action thereon as, in Landlord’s reasonable opinion,
may be necessary or appropriate therefor. All sums so paid (or reimbursed) by
Landlord and all costs and expenses, including reasonable attorneys’ fees and
expenses, so incurred, together with interest thereon at the Overdue Rate from
the date on which such sums or expenses are paid or incurred by Landlord, shall
be paid by Tenant to Landlord on demand as an Additional Charge.

16.8 Miscellaneous.

(a) Suit or suits for the recovery of damages, or for any other sums payable by
Tenant to Landlord pursuant to this Lease, may be brought by Landlord from time
to time at Landlord’s election, and nothing herein contained shall be deemed to
require Landlord to await the date whereon this Lease and the Term would have
expired by limitation had there been no Tenant Event of Default, reentry or
termination.

 

115



--------------------------------------------------------------------------------

(b) No failure by either Party to insist upon the strict performance of any
agreement, term, covenant or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance by Landlord of full
or partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant or condition. No
agreement, term, covenant or condition of this Lease to be performed or complied
with by either Party, and no breach thereof, shall be or be deemed to be waived,
altered or modified except by a written instrument executed by the Parties. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof. In the event Landlord claims in good faith that Tenant has breached any
of the agreements, terms, covenants or conditions contained in this Lease,
Landlord shall be entitled to seek to enjoin such breach or threatened breach
and shall have the right to invoke any rights and remedies allowed at law or in
equity or by statute or otherwise as though reentry, summary proceedings or
other remedies were not provided for in this Lease.

(c) Except to the extent otherwise expressly provided in this Lease, each right
and remedy of a Party provided for in this Lease shall be cumulative and shall
be in addition to every other right or remedy provided for in this Lease.

(d) Nothing contained in this Article XVI or otherwise shall vitiate or limit
Tenant’s obligation to pay Landlord’s attorneys’ fees as and to the extent
provided in Article XXXVII hereof, or any indemnification obligations under any
express indemnity made by Tenant of Landlord or of any Landlord Indemnified
Parties as contained in this Lease.

ARTICLE XVII

TENANT FINANCING

17.1 Permitted Leasehold Mortgagees.

(a) Tenant May Mortgage the Leasehold Estate. On one or more occasions, without
Landlord’s consent, Tenant may mortgage or otherwise encumber Tenant’s estate in
and to the Leased Property (the “Leasehold Estate”) (or encumber the direct or
indirect Equity Interests in Tenant) to one or more Permitted Leasehold
Mortgagees under one or more Permitted Leasehold Mortgages and pledge its right,
title and interest under this Lease as security for such Permitted Leasehold
Mortgages or any related agreement secured thereby, provided, however, that,
(i) in order for a Permitted Leasehold Mortgagee to be entitled to the rights
and benefits pertaining to Permitted Leasehold Mortgagees pursuant to this
Article XVII, such Permitted Leasehold Mortgagee must hold or benefit from a
Permitted Leasehold Mortgage encumbering all of Tenant’s Leasehold Estate
granted to Tenant under this Lease (subject to exclusions with respect to items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis) or one hundred percent (100%) of the direct or indirect Equity
Interests in Tenant at any tier of ownership, and (ii) no Person shall be deemed
to be a Permitted Leasehold Mortgagee hereunder unless and until (a)

 

116



--------------------------------------------------------------------------------

such Person delivers a written agreement to Landlord providing that in the event
of a termination of this Lease by Landlord pursuant to Section 16.2(x) hereof,
such Permitted Leasehold Mortgagee and any Persons for whom it acts as
representative, agent or trustee, will not use or dispose of any Gaming License
for use at a location other than at the Facility to which such Gaming License
relates as of the date of the closing of a Lease Foreclosure Transaction (or, in
the case of any additional facility added to this Lease after such date, as of
the date that such additional facility is added to the Lease), (b) the
applicable Permitted Leasehold Mortgage shall include an express acknowledgement
that any exercise of remedies thereunder that would affect the Leasehold Estate
shall be subject and subordinate to the terms of this Lease and (c) in the case
of any subleasehold mortgage granted by a Subtenant after the First Amendment
Date with respect to the Leased Property (CPLV), or after the Second Amendment
Date with respect to the Leased Property (HLV), that is to be treated as a
Permitted Leasehold Mortgage hereunder, such subleasehold mortgage shall include
an express acknowledgement that any exercise of remedies thereunder that would
affect the Leasehold Estate shall be subject and subordinate to Landlord’s
interest and estate in the applicable Leased Property, as well as the interest
of any Fee Mortgagee whose Fee Mortgage is senior to this Lease, whether now or
hereafter existing, in the applicable Leased Property. Furthermore, as a
condition to being deemed a Permitted Leasehold Mortgagee hereunder, each
Permitted Leasehold Mortgagee is deemed to acknowledge and agree (and hereby
does acknowledge and agree) that any foreclosure or realization by any Permitted
Leasehold Mortgagee pursuant to a Permitted Leasehold Mortgage or upon Tenant’s
interest under this Lease or that would result in a transfer of all or any
portion of Tenant’s interest in the Leased Property or this Lease shall in any
case be subject to the applicable provisions, terms and conditions of Article
XXII hereof.

(b) Notice to Landlord.

(i) If Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold
Estate pursuant to a Permitted Leasehold Mortgage and if the holder of such
Permitted Leasehold Mortgage shall provide Landlord with written notice of such
Permitted Leasehold Mortgage (which notice with respect to any Permitted
Leasehold Mortgage not evidenced by a recorded security instrument, in order to
be effective, shall also state (or be accompanied by a notice of Tenant stating)
the relative priority of all then-effective Permitted Leasehold Mortgages
noticed to Landlord under this Section and shall be consented to in writing by
all then-existing Permitted Leasehold Mortgagees) together with a true copy of
such Permitted Leasehold Mortgage and the name and address of the Permitted
Leasehold Mortgagee, Landlord and Tenant agree that, following receipt of such
written notice by Landlord (which notice shall be accompanied by any items
required pursuant to Section 17.1(a) above), the provisions of this Section 17.1
shall apply to each such Permitted Leasehold Mortgage. In the event of any
assignment of a Permitted Leasehold Mortgage or in the event of a change of
address of a Permitted Leasehold Mortgagee or of an assignee of such Permitted
Leasehold Mortgage, written notice of such assignment or change of address and
of the new name and address shall be provided to Landlord, and the provisions of
this Section 17.1 shall continue to apply, provided such assignee is a Permitted
Leasehold Mortgagee.

 

117



--------------------------------------------------------------------------------

(ii) Landlord shall reasonably promptly following receipt of a communication
purporting to constitute the notice provided for by subsection (b)(i) above (and
such additional items requested by Landlord pursuant to the first sentence of
Section 17.1(b)(iii)) acknowledge by written notice receipt of such
communication as constituting the notice provided for by subsection (b)(i) above
and confirming the status of the Permitted Leasehold Mortgagee as such or, in
the alternative, notify Tenant and the Permitted Leasehold Mortgagee of the
rejection of such communication and any such items as not conforming with the
provisions of this Section 17.1 and specify the specific basis of such
rejection.

(iii) After Landlord has received the notice provided for by subsection (b)(i)
above, Tenant, upon being requested to do so by Landlord, shall with reasonable
promptness provide Landlord with copies of the note or other obligations secured
by such Permitted Leasehold Mortgage and any other documents pertinent to the
applicable Permitted Leasehold Mortgage reasonably requested by Landlord. With
respect to any Permitted Leasehold Mortgage documents not publicly filed or upon
Landlord’s request, Tenant shall, with reasonable promptness, provide Landlord
from time to time with a copy of each material amendment or other modification
or supplement to such documents. All recorded documents shall be accompanied by
the appropriate recording stamp or other certification of the custodian of the
relevant recording office as to their authenticity as true and correct copies of
official records and all nonrecorded documents shall be accompanied by a
certification by Tenant that such documents are true and correct copies of the
originals. From time to time upon being requested to do so by Landlord, Tenant
shall also notify Landlord of the date and place of recording and other
pertinent recording data with respect to such instruments as have been recorded.

(iv) Notwithstanding the requirements of this Section 17.1(b), it is agreed and
acknowledged that Tenant’s Initial Financing (and the mortgages, security
agreements and/or other loan documents in connection therewith) as of the
Commencement Date, as of the First Amendment Date and as of the Second Amendment
Date shall be deemed a Permitted Leasehold Mortgage (with respect to which
notice has been properly provided to Landlord pursuant to Section 17.1(b)(i))
without the requirement that Tenant or Landlord comply with the initial
requirements set forth in clauses (i) through (iii) above, (but, for the
avoidance of doubt, Tenant’s Initial Financing is not relieved of the
requirement that it satisfy the requirements of Section 17.1(a) or the last
sentence of Section 17.1(b)(i)). In addition, for the avoidance of doubt, the
Parties confirm that Tenant shall not be relieved of the requirement to comply
with Section 17.1(b)(iii) with respect to Tenant’s Initial Financing or any
other financing with a Permitted Leasehold Mortgagee. The Parties further
confirm that, as of the Second Amendment Date, the name and address of the
Permitted Leasehold Mortgagee with respect to Tenant’s Initial Financing is:
Credit Suisse AG, Cayman Islands Branch, as Collateral Agent, Eleven Madison
Avenue, 9th Floor, New York, NY 10010, Attention: Loan Operations – Agency
Manager.

(c) Default Notice to Permitted Leasehold Mortgagee. Landlord, upon providing
Tenant any notice of default under this Lease, shall at the same time provide a
copy of such notice to every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. No
such notice by Landlord to Tenant shall be deemed to have been duly given unless
and until a copy thereof has been sent, in the manner prescribed in Article XXXV
of this Lease, to every such Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. From
and after the date such notice has been sent to a Permitted Leasehold Mortgagee,
such Permitted Leasehold Mortgagee shall have the same period, with respect to
its remedying any default or acts or omissions which are the subject matter of
such notice or causing the same to be remedied, as is

 

118



--------------------------------------------------------------------------------

given Tenant after the giving of such notice to Tenant, plus in each instance,
the additional periods of time specified in subsections (d) and (e) of this
Section 17.1 to remedy or cause to be remedied the defaults or acts or omissions
which are the subject matter of such notice specified in any such notice.
Landlord shall accept such performance by or at the instigation of such
Permitted Leasehold Mortgagee as if the same had been done by Tenant. Tenant
authorizes each such Permitted Leasehold Mortgagee (to the extent such action is
authorized under the applicable loan documents to which it acts as a lender,
noteholder, investor, agent, trustee or representative) to take any such action
at such Permitted Leasehold Mortgagee’s option and does hereby authorize entry
upon the Leased Property by the Permitted Leasehold Mortgagee for such purpose.

(d) Right to Terminate Notice to Permitted Leasehold Mortgagee. Anything
contained in this Lease to the contrary notwithstanding, if any Tenant Event of
Default shall occur which entitles Landlord to terminate this Lease, Landlord
shall have no right to terminate this Lease on account of such Tenant Event of
Default unless Landlord shall notify every Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof that the period of time given Tenant to cure such default or act or
omission has lapsed and, accordingly, Landlord has the right to terminate this
Lease (“Right to Terminate Notice”). The provisions of subsection (e) below of
this Section 17.1 shall apply if, during (x) the thirty (30) day period
following Landlord’s delivery of the Right to Terminate Notice if such Tenant
Event of Default is capable of being cured by the payment of money, or (y) the
ninety (90) day period following Landlord’s delivery of the Right to Terminate
Notice, if such Tenant Event of Default is not capable of being cured by the
payment of money, any Permitted Leasehold Mortgagee shall:

(i) notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify
such Right to Terminate Notice;

(ii) pay or cause to be paid all Rent, Additional Charges, and other payments
(A) then due and in arrears as specified in the Right to Terminate Notice to
such Permitted Leasehold Mortgagee, and (B) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as and when the same
may become due);

(iii) comply with or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Lease then in
default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee (e.g., defaults that are not personal to Tenant hereunder);
provided, however, that such Permitted Leasehold Mortgagee shall not be required
during such ninety (90) day period to cure or commence to cure any default
consisting of Tenant’s failure to satisfy and discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee; and

(iv) during such thirty (30) or ninety (90) day period, the Permitted Leasehold
Mortgagee shall respond, with reasonable diligence, to requests for information
from Landlord as to the Permitted Leasehold Mortgagee’s (and related lender’s)
intent to pay such Rent and other charges and comply with this Lease.

 

119



--------------------------------------------------------------------------------

If the applicable default shall be cured pursuant to the terms and within the
time periods allowed in this Section 17.1(d), this Lease shall continue in full
force and effect as if Tenant had not defaulted under the Lease. If a Permitted
Leasehold Mortgagee shall fail to take all of the actions described in this
Section 17.1(d) with respect to a specific Tenant Event of Default for which the
Permitted Leasehold Mortgagee was provided notice prior to the deadlines set
forth herein, such Permitted Leasehold Mortgagee shall have no further rights
under this Section 17.1(d) or Section 17.1(e) with respect to such Tenant Event
of Default.

(e) Procedure on Default.

(i) If Landlord shall elect to terminate this Lease by reason of any Tenant
Event of Default that has occurred and is continuing and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the applicable cure periods available pursuant to
Section 17.1(d) above shall continue to be extended so long as during such
continuance:

(1) such Permitted Leasehold Mortgagee shall pay or cause to be paid the Rent,
Additional Charges and other monetary obligations of Tenant under this Lease as
the same become due, and continue its good faith efforts to perform or cause to
be performed all of Tenant’s other obligations under this Lease, excepting
(A) obligations of Tenant to satisfy or otherwise discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee and
(B) past non-monetary obligations then in default and not reasonably susceptible
of being cured by such Permitted Leasehold Mortgagee; and

(2) subject to and in accordance with Section 22.2(i), if not enjoined or stayed
pursuant to a bankruptcy or insolvency proceeding or other judicial order, such
Permitted Leasehold Mortgagee shall diligently continue to pursue acquiring or
selling Tenant’s interest in this Lease and the Leased Property (or, to the
extent applicable, the direct or indirect interests in Tenant) by foreclosure of
the Permitted Leasehold Mortgage or other appropriate means and diligently
prosecute the same to completion.

(ii) Without limitation of Tenant’s right to deliver a Renewal Notice, it is
agreed that a Permitted Leasehold Mortgagee also shall have the right to deliver
a Renewal Notice on behalf of Tenant during any period in which such Permitted
Leasehold Mortgagee is complying with Section 17.1(d) or 17.1(e).

(iii) If a Permitted Leasehold Mortgagee is complying with subsection (e)(i) of
this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate (or, to the
extent applicable, the direct or indirect interests in Tenant) herein by such
Permitted Leasehold Mortgagee, a Permitted Leasehold Mortgagee Designee or an
assignee thereof permitted by Section 22.2(i) hereof, this Lease shall continue
in full force and effect as if Tenant had not defaulted under this Lease
provided that such successor cures all outstanding defaults that can be cured
through the payment of money and all other defaults that are reasonably
susceptible of being cured as provided in said subsection (e)(i).

 

120



--------------------------------------------------------------------------------

(iv) No Permitted Leasehold Mortgagee shall be deemed to be an assignee or
transferee of this Lease or of the Leasehold Estate hereby created by virtue of
the Permitted Leasehold Mortgage so as to require such Permitted Leasehold
Mortgagee, as such, to assume the performance of any of the terms, covenants or
conditions on the part of Tenant to be performed hereunder; but the purchaser at
any sale of this Lease (or, to the extent applicable, the purchaser of the
direct or indirect interests in Tenant) (including a Permitted Leasehold
Mortgagee if it is the purchaser at foreclosure) and of the Leasehold Estate
hereby created in any proceedings for the foreclosure of any Permitted Leasehold
Mortgage, or the assignee or transferee of this Lease and of the Leasehold
Estate hereby created (or, to the extent applicable, the assignee or transferee
of the direct or indirect interests in Tenant) under any instrument of
assignment or transfer in lieu of the foreclosure of any Permitted Leasehold
Mortgage, shall be subject to all of the provisions, terms and conditions of
this Lease including, without limitation, Section 22.2(i) hereof.

(v) Notwithstanding any other provisions of this Lease, any Permitted Leasehold
Mortgagee, Permitted Leasehold Mortgagee Designee or other acquirer of the
Leasehold Estate of Tenant (or, to the extent applicable, the direct or indirect
interests in Tenant) in accordance with the requirements of Section 22.2(i) of
this Lease pursuant to foreclosure, assignment in lieu of foreclosure or other
similar proceedings of this Lease may, upon acquiring Tenant’s Leasehold Estate
(or, to the extent applicable, the direct or indirect interests in Tenant),
without further consent of Landlord, (x) sell and assign interests in the
Leasehold Estate (or, to the extent applicable, the direct or indirect interests
in Tenant) as and to the extent provided in this Lease, and (y) enter into
Permitted Leasehold Mortgages in the same manner as the original Tenant, as and
to the extent provided in this Lease, in each case under clause (x) or (y),
subject to the terms of this Lease, including Article XVII and Section 22.2(i)
hereof.

(vi) Notwithstanding any other provisions of this Lease, any sale of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in any proceedings for the foreclosure
of any Permitted Leasehold Mortgage, or the assignment or transfer of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in lieu of the foreclosure of any
Permitted Leasehold Mortgage, shall, solely if and to the extent such sale,
assignment or transfer complies with the requirements of Section 22.2(i) hereof,
be deemed to be a permitted sale, transfer or assignment of this Lease;
provided, that the foreclosing Permitted Leasehold Mortgagee or purchaser at
foreclosure sale or successor purchaser must satisfy the requirements set forth
in Section 22.2(i)(1) through (4).

(f) New Lease. In the event that this Lease is rejected in any bankruptcy,
insolvency or dissolution proceeding or is terminated by Landlord following a
Tenant Event of Default other than due to a default that is subject to cure by a
Permitted Leasehold Mortgagee under Section 17.1(d) and Section 17.1(e) above,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Lease has been rejected or terminated (“Notice of Termination”), and,
for the avoidance of doubt, upon delivery of such Notice of Termination, no
Permitted Leasehold Mortgagee shall have the rights as described in
Section 17.1(d) and Section 17.1(e) above, but rather such Permitted Leasehold
Mortgagee instead shall have the rights described in this Section

 

121



--------------------------------------------------------------------------------

17.1(f)). Following any such rejection or termination, Landlord agrees to enter
into a new lease (“New Lease”) of the Leased Property with such Permitted
Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee for the
remainder of the term of this Lease, effective as of the date of termination, at
the rent and additional rent, and upon the terms, covenants and conditions
(including all then-remaining options to renew but excluding requirements which
have already been fulfilled) of this Lease, provided:

(i) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall comply with the applicable terms of Section 22.2;

(ii) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Lease given pursuant
to this Section 17.1(f);

(iii) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Lease but for such
rejection or termination (including, for the avoidance of doubt, any amounts
that become due prior to and remain unpaid as of the date of the Notice of
Termination) and, in addition thereto, all reasonable expenses, including
reasonable documented attorney’s fees, which Landlord shall have incurred by
reason of such rejection or such termination and the execution and delivery of
the New Lease and which have not otherwise been received by Landlord from Tenant
or other party in interest under Tenant; and

(iv) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
other written notice of Landlord) and which can be cured through the payment of
money or, if such defaults cannot be cured through the payment of money, are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.

(g) New Lease Priorities. If more than one Permitted Leasehold Mortgagee shall
request a New Lease pursuant to subsection (f)(i) of this Section 17.1, Landlord
shall enter into such New Lease with the Permitted Leasehold Mortgagee whose
mortgage is senior in lien, or with its Permitted Leasehold Mortgagee Designee
acting for the benefit of such Permitted Leasehold Mortgagee prior in lien
foreclosing on Tenant’s interest in this Lease. Landlord, without liability to
Tenant or any Permitted Leasehold Mortgagee with an adverse claim, may rely upon
(i) with respect to any Permitted Leasehold Mortgage evidenced by a recorded
security instrument, a title insurance policy (or, if elected by Landlord in its
sole discretion, a title insurance commitment, certificate of title or other
similar instrument) issued by a reputable title insurance company as the basis
for determining the appropriate Permitted Leasehold Mortgagee who is entitled to
such New Lease or (ii) with respect to any Permitted Leasehold Mortgage not
evidenced by a recorded security instrument, the statement with respect to
relative priority of Permitted Leasehold Mortgages contained in the applicable
notice delivered pursuant to Section 17.1(b)(i), provided that any such
statement that provides that any such Permitted Leasehold Mortgage described in
this clause (ii) is senior or prior to any Permitted Leasehold Mortgage
evidenced by a recorded security instrument shall only be effective to the
extent it is consented to in writing by the Permitted Leasehold Mortgagee in
respect of such Permitted Leasehold Mortgage evidenced by a recorded security
instrument.

 

122



--------------------------------------------------------------------------------

(h) Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee to cure any
Incurable Default in order to comply with the provisions of Sections 17.1(d) and
17.1(e), or as a condition of entering into the New Lease provided for by
Section 17.1(f). For the avoidance of doubt, upon such foreclosure and/or the
effectuation of such a New Lease in accordance with the provisions, terms and
conditions hereof, any such defaults are automatically deemed waived through the
effective date of such foreclosure or New Lease as to any such Permitted
Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee, as the new
tenant hereunder or under the New Lease, as applicable (it being understood that
the provisions of this sentence shall not be deemed to relieve such new tenant
of its obligations to comply with this Lease or such New Lease from and after
the effective date of such foreclosure or New Lease).

(i) Casualty Loss. A standard mortgagee clause naming each Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof may be added to any and all insurance policies required
to be carried by Tenant hereunder on condition that (and, in all events, Tenant
agrees that) the insurance proceeds are to be applied in the manner specified in
this Lease and the Permitted Leasehold Mortgage shall so provide; except that
the Permitted Leasehold Mortgage may provide a manner for the disposition of
such proceeds, if any, otherwise payable directly to Tenant (but not such
proceeds, if any, payable jointly to Landlord and Tenant or to Landlord, to the
Fee Mortgagee or to a third-party escrowee) pursuant to the provisions of this
Lease.

(j) Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration (including a
determination of Fair Market Ownership Value or Fair Market Base Rental Value)
or legal proceedings between Landlord and Tenant involving obligations under
this Lease.

(k) Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Article XXXV hereof to the
address furnished Landlord pursuant to subsection (b) of this Section 17.1, and
those from the Permitted Leasehold Mortgagee to Landlord shall be mailed to the
address designated pursuant to the provisions of Article XXXV hereof. Such
notices, demands and requests shall be given in the manner described in this
Section 17.1 and in Article XXXV and shall in all respects be governed by the
provisions of those sections.

(l) Limitation of Liability. Notwithstanding any other provision hereof to the
contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s liability
to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder howsoever
arising shall be limited to and enforceable only against such Permitted
Leasehold Mortgagee’s interest in the Leasehold Estate and the other collateral
granted to such Permitted Leasehold Mortgagee to secure the obligations under
the loan secured by the applicable Permitted Leasehold Mortgage, and (ii) each
Permitted Leasehold Mortgagee agrees that Landlord’s liability to such Permitted
Leasehold Mortgagee hereunder howsoever arising shall be limited to and
enforceable only against Landlord’s interest in the Leased Property, and no
recourse against Landlord shall be had against any other assets of Landlord
whatsoever.

 

123



--------------------------------------------------------------------------------

(m) Sale Procedure. If this Lease has been terminated, the Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof with the most senior lien on the Leasehold Estate shall
have the right to make the determinations and agreements on behalf of Tenant
under Article XXXVI, in each case, in accordance with and subject to the terms
and provisions of Article XXXVI.

(n) Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long as
such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is an
intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Lease.

(o) The fee title to the Leased Property and the Leasehold Estate of Tenant
therein created by this Lease shall not merge but shall remain separate and
distinct, notwithstanding the acquisition of said fee title and said Leasehold
Estate by Landlord or by Tenant or by a third party, by purchase or otherwise.

17.2 Landlord Cooperation with Permitted Leasehold Mortgage. If, in connection
with granting any Permitted Leasehold Mortgage or entering into an agreement
relating thereto, Tenant shall request in writing (i) reasonable cooperation
from Landlord or (ii) reasonable amendments or modifications to this Lease, in
each case required to comply with any reasonable request made by Permitted
Leasehold Mortgagee, Landlord shall reasonably cooperate with such request, so
long as (a) no Tenant Event of Default is continuing, (b) all reasonable
documented out-of-pocket costs and expenses incurred by Landlord, including, but
not limited to, its reasonable documented attorneys’ fees, shall be paid by
Tenant, and (c) any requested action, including any amendments or modification
of this Lease, shall not (i) increase Landlord’s monetary obligations under this
Lease by more than a de minimis extent, or increase Landlord’s non-monetary
obligations under this Lease in any material respect or decrease Tenant’s
obligations in any material respect, (ii) diminish Landlord’s rights under this
Lease in any material respect, (iii) adversely impact the value of the Leased
Property by more than a de minimis extent or otherwise have a more than de
minimis adverse effect on the Leased Property, Tenant or Landlord,
(iv) adversely impact Landlord’s (or any Affiliate of Landlord’s) tax treatment
or position, (v) result in this Lease not constituting a “true lease”, or
(vi) result in a default under the Fee Mortgage Documents.

ARTICLE XVIII

TRANSFERS BY LANDLORD

18.1 Transfers Generally. Landlord may sell, assign, transfer or convey, without
Tenant’s consent, the entire Leased Property with respect to all of the
Facilities hereunder or the entire Leased Property with respect to any
individual Facility, in each case, in whole (subject to exclusions for assets
that may not be transferred and that, in the aggregate, are de minimis) but not
in part (unless in part due to a transaction in which multiple Affiliates of a
single Person (collectively, “Affiliated Persons”) will own the applicable
Leased Property as tenants in common,

 

124



--------------------------------------------------------------------------------

but only if all such Affiliated Persons execute a joinder to either this Lease
or the applicable Severance Lease, as applicable, as “Landlord”, on a joint and
several basis, the form and substance of which joinder shall be reasonably
satisfactory to Tenant and Landlord) to a single transferee (or multiple
Affiliated Persons, as applicable) (such transferee, such tenants in common or
any other permitted transferee of this Lease, in each case, an “Acquirer”) and,
in connection with such transaction, (a) if the subject transaction involves a
sale, assignment, transfer or conveyance of the entire Leased Property, this
Lease shall be assigned to the applicable Acquirer such that the Acquirer shall
become successor Landlord as if an original party to this Lease, and (b) if the
subject transaction involves a sale, assignment, transfer or conveyance of the
Leased Property with respect to an individual Facility (or, if at any time
additional Facilities (other than the CPLV Facility and the HLV Facility) shall
be included in this Lease, with respect to several Facilities but not all
Facilities), (except as provided in the third (3rd) sentence of this
Section 18.1) (A) this Lease shall remain in full force and effect with respect
to the Facility(ies) not transferred to the Acquirer, and (B) a Severance Lease
(and a Severance Guaranty), with the applicable Acquirer, shall be entered into
with respect to the transferred Facility(ies) as described in Section 18.2
below. If Landlord (including any permitted successor Landlord) shall convey the
entire Leased Property or the entire Leased Property with respect to an
individual Facility (or Facilities, as applicable) (subject, in each case, to
exclusions for assets that may not be transferred and that, in the aggregate,
are de minimis) in accordance with the terms of this Lease, other than as
security for a debt, and the applicable Acquirer expressly assumes all
obligations of Landlord arising after the date of the conveyance, Landlord shall
thereupon be released from all future liabilities and obligations of Landlord
under this Lease with respect to the transferred portion of the Leased Property
arising or accruing from and after the date of such conveyance or other transfer
and all such future liabilities and obligations relating to such transferred
Leased Property shall thereupon be binding upon such applicable Acquirer.
Without limitation of the preceding provisions of this Section 18.1, any or all
of the following shall be freely permitted to occur (and, for the avoidance of
doubt, except in the case of subclause (b) of the following clause (i), neither
a Severance Lease nor a Severance Guaranty shall be required to be entered into
with respect thereto): (i) any transfer of (a) the entire Leased Property or
(b) the entire Leased Property with respect to an individual Facility to a Fee
Mortgagee (in each case, subject to exclusions for assets that may not be
transferred and that, in the aggregate, are de minimis) in accordance with the
terms of this Lease (including any transfer of the direct or indirect equity
interests in Landlord), which transfer may include, without limitation, a
transfer by foreclosure brought by the Fee Mortgagee or a transfer by a deed in
lieu of foreclosure, assignment in lieu of foreclosure or other transaction in
lieu of foreclosure; (ii) a merger transaction or other similar disposition
affecting Landlord REIT or a sale by Landlord REIT directly or indirectly
involving the Leased Property (so long as (x) upon consummation of such
transaction, all of the Leased Property (subject to exclusions for assets that
may not be transferred and that, in the aggregate, are de minimis) is owned by a
single Person (or multiple Affiliated Persons as tenants in common) and (y) such
surviving Person(s) execute(s) an assumption of this Lease and all Lease Related
Agreements to which Landlord is a party, assuming all obligations of Landlord
hereunder and thereunder (if any) (in the case of multiple Affiliated Persons,
on a joint and several basis), the form and substance of which assumption shall
be reasonably satisfactory to Tenant and Landlord); (iii) a sale/leaseback
transaction by Landlord with respect to all of the Leased Property pertaining to
any Facility or Facilities (subject to exclusions for assets that may not be
transferred and that, in the aggregate, are de minimis) (provided (x) the
overlandlord under the resulting overlease agrees that, in the event of a
termination of such overlease, this Lease shall continue in

 

125



--------------------------------------------------------------------------------

effect as a direct lease between such overlandlord and Tenant and (y) the
overlease shall not impose any new, additional or more onerous obligations on
Tenant without Tenant’s prior written consent in Tenant’s sole discretion (and
without limiting the generality of the foregoing, the overlease shall not impose
any additional monetary obligations (whether for payment of rents under such
overlease or otherwise) on Tenant), subject to and in accordance with all of the
provisions, terms and conditions of this Lease; (iv) any sale of any indirect
interest in the Leased Property in respect of any Facility or Facilities that
does not change the identity of Landlord hereunder, including without limitation
a participating interest in Landlord’s interest (or the interest of any of the
fee owning entities comprising Landlord) under this Lease or a sale of
Landlord’s (or any such fee owning entity’s or entities’) reversionary interest
in the Leased Property (or the applicable Leased Property pertaining to any
individual Facility) so long as Landlord remains the only party with authority
to bind Landlord under this Lease, or (v) a sale or transfer to an Affiliate of
Landlord or a joint venture entity in which any Affiliate of Landlord is the
managing member or partner, so long as (x) upon consummation of such
transaction, all of the Leased Property (in the case of a sale or transfer of
the Leased Property with respect to all of the Facilities), or all of the Leased
Property pertaining to an individual Facility (in the case of a sale or transfer
of the Leased Property with respect to an individual Facility) (subject, in each
case, to exclusions for assets that may not be transferred and that, in the
aggregate, are de minimis) is owned by a single Person or multiple Affiliated
Persons as tenants in common and (y) such Person(s) execute(s) an assumption of
this Lease and all Lease Related Agreements to which Landlord is a party,
assuming all obligations of Landlord hereunder and thereunder (if any) (in the
case of multiple Affiliated Persons, on a joint and several basis), the form and
substance of which assumption shall be reasonably satisfactory to Tenant and
Landlord. Notwithstanding anything to the contrary herein, Landlord shall not
sell, assign, transfer or convey any Leased Property, or assign this Lease, to
(I) a Tenant Prohibited Person or (II) any Person that is associated with a
Person who has been found “unsuitable”, denied a Gaming License or otherwise
precluded from participation in the Gaming Industry by any Gaming Authority
where such association would reasonably be expected to adversely affect, any of
Tenant’s or its Affiliates’ Gaming Licenses or Tenant’s or its Affiliates’
then-current standing with any Gaming Authority. Any transfer by Landlord under
this Article XVIII shall be subject to all applicable Legal Requirements,
including any Gaming Regulations, and no such transfer shall be effective until
any applicable approvals with respect to Gaming Regulations, if applicable, are
obtained. Tenant shall attorn to and recognize any successor Landlord in
connection with any transfer(s) permitted under this Article XVIII as Tenant’s
“landlord” with respect to the applicable Facility(ies).

18.2 Severance Leases. In the event Landlord (or the applicable fee owning
Landlord entity with respect to any individual Facility) desires to sell or
otherwise transfer the Leased Property with respect to a Facility (in whole, but
not in part, and subject to exclusions for assets not capable of being
transferred which in the aggregate are de minimis) to a third party (other than
in connection with HLV Landlord’s sale of the Leased Property (HLV) to
Affiliates of Tenant as a result of such Affiliates’ exercise of their
repurchase right in accordance with the terms and conditions of Section 4 of the
Convention Center Put-Call Agreement) or to an Affiliate(s) of Landlord (or in
connection with a sale, assignment, transfer or conveyance of the Leased
Property with respect to an individual Facility as described in
Section 18.1(i)(b) above), the applicable operating Tenant entity(ies) with
respect to such Facility and the new owner of such Facility shall (subject to
Section 18.1) enter into a Severance Lease with respect to such Facility, in
accordance with the following provisions:

 

126



--------------------------------------------------------------------------------

(a) Landlord shall give Tenant not less than fifteen (15) days’ advance written
notice of a Severance Lease, and the applicable Tenant entity(ies) with respect
to the applicable Leased Property (as set forth on Exhibit A) shall thereafter,
within said fifteen (15)-day period (or such longer period of time as Landlord
may require; it being understood that Landlord may delay or cancel the entry
into the Severance Lease in the event that the underlying sale or transfer of a
Facility is delayed or cancelled for any reason), execute, acknowledge and
deliver a Severance Lease to the new owner of the applicable Facility for the
remaining Term and on substantially the same terms and conditions as this Lease
(except for appropriate adjustments (including to Exhibits and Schedules),
including such adjustments as are described in this Article XVIII), and in any
case no less favorable to Tenant than the terms and conditions of this Lease.

(b) Rent payable under the Severance Lease at the time of the commencement of
such Severance Lease shall be equal to the amount of the component(s) of Rent
pertaining to the applicable Leased Property to be subject to such Severance
Lease. Correspondingly, Rent payable hereunder shall be reduced by such amount.

(c) Upon the execution and delivery by such fee owning landlord entity and such
operating Tenant entity of a Severance Lease in accordance with this
Section 18.2, (i) if, after giving effect to clause (iii) below, such operating
Tenant entity is no longer an operating Tenant entity with respect to (and is no
longer the “Tenant” identified in Exhibit A attached hereto with respect to any
Facility leased hereunder) any Leased Property hereunder, then such operating
Tenant entity shall be released from any and all liability and obligations with
respect to this Lease accruing from and after such execution of such Severance
Lease, (ii) if, after giving effect to clause (iii) below, the applicable fee
owning Landlord entity hereunder no longer leases (as landlord) any Leased
Property hereunder, then such fee owning Landlord entity shall be released from
any and all liability and obligations with respect to this Lease accruing from
and after execution of such Severance Lease, and (iii) this Lease shall be
terminated with respect to the applicable Leased Property, such Leased Property
shall cease to constitute Leased Property hereunder, and neither Landlord nor
Tenant shall have any further obligations from and after the effective date of
the applicable Severance Lease in respect of the applicable Facility and
applicable Leased Property.

(d) With respect to a Severance Lease of the Leased Property (CPLV), such
Severance Lease shall contain minimum Capital Expenditure requirements
consistent with the Minimum Cap Ex Requirements (CPLV) of this Lease with
respect to the Leased Property (CPLV), modified to reflect that such minimum
Capital Expenditure requirements will apply to such Severance Lease on a
stand-alone basis, and as further set forth in this Section 18.2(d); provided
that the minimum Capital Expenditure requirements regarding the CPLV Facility
contained in such Severance Lease shall, in the aggregate (taken together with
the applicable Minimum Cap Ex Requirements (CPLV) under this Lease and the
applicable Minimum Cap Ex Requirements under (and as defined in) the Other
Leases, after taking into consideration applicable reductions of the Minimum Cap
Ex Requirements under this Lease in the amount of the Minimum Cap Ex Reduction
Amount), be no greater than the Minimum Cap Ex Requirements (CPLV) under this
Lease and the applicable Minimum Cap Ex Requirements under (and as defined in)
the Other Leases immediately prior to the execution of such Severance Lease.
Each Minimum Cap Ex Requirement (CPLV) and the Triennial Allocated Minimum Cap
Ex Amount B Floor under the Severance Lease at the time of the commencement of
such Severance Lease shall be equal to the amount of the applicable Minimum Cap
Ex Reduction Amount with respect thereto and, from and after the effective date
of the applicable Severance Lease, the Minimum Cap Ex Requirements (CPLV) shall
cease to apply under this Lease.

 

127



--------------------------------------------------------------------------------

(e) With respect to a Severance Lease of the Leased Property (HLV), the
Severance Lease shall contain minimum Capital Expenditure requirements
consistent with the Minimum Cap Ex Requirements (HLV) and, from and after the
effective date of the applicable Severance Lease, the Minimum Cap Ex
Requirements (HLV) shall cease to apply under this Lease.

(f) Tenant shall take such actions and execute and deliver such documents,
including, without limitation, amended Memorandum(s) of Lease and, if requested
by Landlord, an amendment to this Lease, as are reasonably necessary and
appropriate to effectuate fully the provisions and intent of this Article XVIII,
and as Landlord may reasonably request to evidence such removal of a Facility
(or Facilities).

(g) Upon the execution of a Severance Lease, (i) the applicable parties shall
execute and deliver the corresponding Severance Guaranty, (ii) upon Landlord’s
receipt of the Severance Guaranty (which shall have become effective in
accordance with its terms), the Guaranty shall automatically, and without
further action by any party, cease to apply with respect to any Obligations (as
defined in the Guaranty) with respect to such Facility (and the Leased Property
relating thereto) to the extent arising from and after the effective date of
such Severance Guaranty (it being understood that any such Obligations arising
prior to such effective date shall not be terminated, limited or affected by or
upon entry into any such Severance Lease and Severance Guaranty) and
(iii) Landlord shall execute such documentation reasonably requested by Tenant
to confirm such cessation.

(h) All reasonable, documented out-of-pocket costs and expenses relating to a
Severance Lease (including reasonable attorneys’ fees and other reasonable,
documented out-of-pocket costs incurred by Tenant or Guarantor for outside
counsel, if any) shall be borne by Landlord and not Tenant.

(i) Landlord and Tenant shall cooperate with all applicable gaming authorities
in all reasonable respects to facilitate all necessary regulatory reviews,
approvals and/or authorizations with respect to the Severance Lease, in
accordance with applicable Gaming Regulations. The execution and implementation
of any Severance Lease shall be subject to obtaining all applicable approvals
from the applicable Gaming Authorities.

18.3 Certain Provisions in connection with Convention Center Put-Call Agreement.
Neither a Severance Lease nor a Severance Guaranty shall be entered into with
respect to a transfer of the HLV Facility in connection with HLV Landlord’s sale
of the Leased Property (HLV) to Affiliates of Tenant as a result of Tenant’s or
such Affiliates’ exercise of their repurchase right in accordance with the terms
and conditions of the Convention Center Put-Call Agreement. Upon such a sale of
the Leased Property (HLV) pursuant to Section 4 of the Convention Center
Put-Call Agreement: (1) Rent payable hereunder shall be reduced by the Rent
Reduction Amount; (2) the Minimum Cap Ex Requirements (HLV) shall cease to apply
under this Lease; (3) (x) if, after giving effect to clause (z) below, HLV
Tenant is no longer an operating Tenant entity with respect to (and no longer
leases, or subleases, as applicable) any Leased Property hereunder, then HLV
Tenant shall be released from any and all liability and obligations

 

128



--------------------------------------------------------------------------------

with respect to this Lease accruing from and after such sale, (y) if, after
giving effect to clause (z) below, HLV Landlord no longer leases (as landlord)
any Leased Property hereunder, then HLV Landlord shall be released from any and
all liability and obligations with respect to this Lease accruing from and after
such sale, and (z) this Lease shall be terminated with respect to the Leased
Property (HLV), the Leased Property (HLV) shall cease to constitute Leased
Property hereunder, and neither Landlord nor Tenant shall have any further
obligations from and after such sale in respect of the HLV Facility and the
Leased Property (HLV); and (4) Tenant and Landlord shall take such actions and
execute and deliver such documents (including, without limitation, amended
Memorandum(s) of Lease and, if requested by either Party, an amendment to this
Lease) as are reasonably necessary and appropriate to effectuate fully the
provisions and intent of this sentence and to evidence the removal of the HLV
Facility and the Leased Property (HLV).

18.4 Transfers to Tenant Competitors. In the event that, and so long as,
Landlord is a Tenant Competitor, then, notwithstanding anything herein to the
contrary, the following shall apply:

(a) Without limitation of Section 23.1(c) of this Lease, Tenant shall not be
required (1) to deliver the information required to be delivered to Landlord
pursuant to Section 23.1(b) hereof to the extent the same would give Landlord a
“competitive” advantage with respect to markets in which Landlord and Tenant or
ERI might be competing at any time (it being understood that such Landlord shall
retain audit rights with respect to such information to the extent required to
confirm Tenant’s compliance with the terms of this Lease (and such Landlord
shall be permitted to comply with Securities Exchange Commission, Internal
Revenue Service and other legal and regulatory requirements with regard to such
information) and provided that appropriate measures are in place to ensure that
only such Landlord’s auditors (which for this purpose shall be a “big four” firm
designated by such Landlord) and attorneys (as reasonably approved by Tenant)
(and not Landlord or any Affiliates of Landlord or any direct or indirect parent
company of Landlord or any Affiliate of Landlord) are provided access to such
information) or (2) to provide information that is subject to the quality
assurance immunity or is subject to attorney-client privilege or the attorney
work product doctrine.

(b) Certain of Landlord’s consent or approval rights set forth in this Lease
shall be eliminated or modified, as follows:

(i) Clause (vii) of the definition of Primary Intended Use shall be deleted, and
clause (v) of the definition of Primary Intended Use shall be modified to read
as follows: “(v) such other ancillary uses, but in all events consistent with
the current use of the Leased Property or any portion thereof as of the
Commencement Date (or with respect to the HLV Facility, the HLV Lease
Commencement Date) or with then-prevailing or innovative or state-of-the-art
hotel, resort and gaming industry use, and/or”.

(ii) Without limitation of the other provisions of Section 10.1(a), the approval
of Landlord shall not be required under (1) Section 10.1(a) for Alterations and
Capital Improvements in excess of Seventy-Five Million and No/100 Dollars
($75,000,000.00), and (2) Section 10.2(b) for approval of the Architect
thereunder.

 

129



--------------------------------------------------------------------------------

(c) With respect to all consent, approval and decision-making rights granted to
Landlord under the Lease relating to competitively sensitive matters pertaining
to the use and operation of the Leased Property and Tenant’s business conducted
thereat (other than any right of Landlord to grant waivers and amend or modify
any of the terms of this Lease), Landlord shall establish an independent
committee to evaluate, negotiate and approve such matters, independent from and
without interference from Landlord’s management or Board of Directors. Any
dispute over whether a particular decision should be determined by such
independent committee shall be submitted for resolution by an Expert pursuant to
Section 34.2 hereof.

Tenant acknowledges and agrees that (x) as of the Commencement Date, Joliet
Partner is a minority interest holder in the landlord under the Joliet Lease and
does not Control such landlord; and (y) for so long as the circumstances in
clause (x) continue and the Joliet Partner continues to own no more than twenty
percent (20%) of the interest in such landlord, neither Landlord nor any of its
Affiliates shall be deemed to be a Tenant Competitor solely as a result of the
circumstances in clause (x).

ARTICLE XIX

HOLDING OVER

If Tenant shall for any reason remain in possession of all or any portion of the
Leased Property after the Expiration Date without the consent, or other than at
the request, of Landlord, such possession shall be as a month-to-month tenant
during which time Tenant shall pay as Rent each month an amount equal to (a) the
sum of (x) two hundred percent (200%) of the monthly installment of Rent
allocable to the individual Leased Property in which Tenant remains in
possession as of the Expiration Date, plus (y) one hundred twenty-five percent
(125%) of the monthly installment of Rent allocable to the balance of the Leased
Property (in which Tenant does not remain in possession) applicable as of the
Expiration Date, and (b) all Additional Charges and all other sums payable by
Tenant pursuant to this Lease. During such period of month-to-month tenancy,
Tenant shall be obligated to perform and observe all of the terms, covenants and
conditions of this Lease, but shall have no rights hereunder other than the
right, to the extent given by law to month-to-month tenancies, to continue its
occupancy and use of such portion of the Leased Property associated therewith.
Nothing contained herein shall constitute the consent, express or implied, of
Landlord to the holding over of Tenant after the Expiration Date. This Article
XIX is subject to Tenant’s rights and obligations under Article XXXVI below, and
it is understood and agreed that any possession of the Leased Property after the
Expiration Date pursuant to such Article XXXVI shall not constitute a hold over
subject to this Article XIX.

ARTICLE XX

RISK OF LOSS

The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property or any part thereof as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord)
during the Term is assumed by Tenant, and except as otherwise expressly provided
herein no such event shall entitle Tenant to any abatement of Rent.

 

130



--------------------------------------------------------------------------------

ARTICLE XXI

INDEMNIFICATION

21.1 General Indemnification.

(i) In addition to the other indemnities contained herein, and notwithstanding
the existence of any insurance carried by or for the benefit of Landlord or
Tenant, and without regard to the policy limits of any such insurance, Tenant
shall protect, indemnify, save harmless and defend Landlord and its principals,
partners, officers, members, directors, shareholders, employees, managers,
agents and servants (collectively, the “Landlord Indemnified Parties”; each
individually, a “Landlord Indemnified Party”), from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses,
including reasonable documented attorneys’, consultants’ and experts’ fees and
expenses, imposed upon or incurred by or asserted against the Landlord
Indemnified Parties (excluding any indirect, special, punitive or consequential
damages as provided in Section 41.3) by reason of any of the following (in each
case, other than to the extent resulting from Landlord’s gross negligence or
willful misconduct or default hereunder or the violation by Landlord of any
Legal Requirement imposed against Landlord (including any Gaming Regulations,
but excluding any Legal Requirement which Tenant is required to satisfy pursuant
to the terms hereof or otherwise)): (i) any accident, injury to or death of
Persons or loss of or damage to property occurring on or about any Facility (or
any part thereof) or adjoining sidewalks under the control of Tenant or any
Subtenant; (ii) any use, misuse, non-use, condition, maintenance or repair by
Tenant of any Facility (or any part thereof); (iii) any failure on the part of
Tenant to perform or comply with any of the terms of this Lease; (iv) any claim
for malpractice, negligence or misconduct committed by Tenant or any Person on
or from any Facility (or any part thereof); (v) the violation by Tenant of any
Legal Requirement (including any Gaming Regulations) or Insurance Requirements;
(vi) the non-performance of any contractual obligation, express or implied,
assumed or undertaken by Tenant with respect to any Facility (or any part
thereof) or any business or other activity carried on in relation to any
Facility (or any part thereof) by Tenant; (vii) any lien or claim that may be
asserted against any Facility (or any part thereof) arising from any failure by
Tenant to perform its obligations hereunder or under any instrument or agreement
affecting any Facility (or any part thereof); (viii) any third party claim
asserted against Landlord as a result of Landlord having been a party to the
MLSA (as defined in the Amended Original CPLV Lease), so long as such claim does
not result from Landlord’s actions; (ix) all amounts actually payable by a
Landlord Indemnified Party to any Fee Mortgagee Securitization Indemnitee under
any Original Fee Mortgage Document as in effect as of the Commencement Date in
the nature of indemnification as a result of any Tenant Securitization
Certification (as defined in the Amended Original CPLV Lease) being inaccurate;
and (x) any matter arising out of Tenant’s (or any Subtenant’s) management,
operation, use or possession of any Facility (or any part thereof) or any
business or other activity carried on, at, from or in relation to any Facility
(or any part thereof) (including any litigation, suit, proceeding or claim
asserted against Landlord). Any amounts which become payable by Tenant under
this Article XXI shall be paid within ten (10) days after liability therefor is
determined by a final non appealable judgment or settlement or other agreement
of the Parties, and if not timely paid shall

 

131



--------------------------------------------------------------------------------

bear interest at the Overdue Rate from the date of such determination to the
date of payment. Tenant, with its counsel and at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against the Landlord Indemnified Parties. For purposes of this
Article XXI, any acts or omissions of Tenant or any Subtenant or any Subsidiary,
as applicable, or by employees, agents, assignees, contractors, subcontractors
or others acting for or on behalf of Tenant or any Subtenant or any Subsidiary,
as applicable (whether or not they are negligent, intentional, willful or
unlawful), shall be strictly attributable to Tenant.

(ii) Notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Landlord shall protect, indemnify, save harmless and defend
Tenant and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Tenant Indemnified
Parties”; each individually, a “Tenant Indemnified Party”) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses, including reasonable documented attorneys’, consultants’ and
experts’ fees and expenses, imposed upon or incurred by or asserted against the
Tenant Indemnified Parties (excluding any indirect, special, punitive or
consequential damages as provided in Section 41.3) by reason of (A) Landlord’s
gross negligence or willful misconduct hereunder, other than to the extent
resulting from Tenant’s gross negligence or willful misconduct or default
hereunder, and (B) the violation by Landlord of any Legal Requirement imposed
against Landlord (including any Gaming Regulations, but excluding any Legal
Requirement which Tenant is required to satisfy pursuant to the terms hereof or
otherwise). Any amounts which become payable by Landlord under this Article XXI
shall be paid within ten (10) days after liability therefor is determined by a
final non appealable judgment or settlement or other agreement of the Parties,
or, with respect to amounts payable by Tenant under clause (ix) of
Section 21.1(i), when such amounts become payable under the applicable Fee
Mortgage Documents) and if not timely paid shall bear interest at the Overdue
Rate from the date of such determination to the date of payment. Landlord, with
its counsel and at its sole cost and expense, shall contest, resist and defend
any such claim, action or proceeding asserted or instituted against the Tenant
Indemnified Parties. For purposes of this Article XXI, any acts or omissions of
Landlord, or by employees, agents, contractors, subcontractors or others acting
for or on behalf of Landlord (whether or not they are negligent, intentional,
willful or unlawful), shall be strictly attributable to Landlord.

21.2 Encroachments, Restrictions, Mineral Leases, etc. For purposes of this
Section 21.2, the term “Commencement Date” as used in this Section 21.2 shall be
deemed to mean in relation to the Leased Property (CPLV), the Commencement Date
hereunder, and in relation to the Leased Property (HLV), the HLV Lease
Commencement Date. If any of the Leased Improvements shall encroach upon any
property, street or right-of-way, or shall violate any restrictive covenant or
other similar agreement affecting the Leased Property, or any part thereof, or
shall impair the rights of others under any easement or right-of-way to which
the Leased Property is subject, or the use of the Leased Property or any portion
thereof is impaired, limited or interfered with by reason of the exercise of the
right of surface entry or any other provision of a lease or reservation of any
oil, gas, water or other minerals, then, promptly upon the request of Landlord
or any Person affected by any such encroachment, violation or impairment
(collectively, a “Title Violation”), Tenant, subject to its right to contest the
existence of any such encroachment, violation or impairment to the extent
provided in this Lease, and without limitation of any of Tenant’s obligations
otherwise set forth in this Lease (to the extent applicable), shall (i) in the
case of any

 

132



--------------------------------------------------------------------------------

third party claims (excluding for the avoidance of doubt those made by
Affiliates of Landlord) based on or resulting from such Title Violation,
protect, indemnify, save harmless and defend the Landlord Indemnified Parties
from and against, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of, any and all
losses, liabilities, obligations, claims, damages, penalties, causes of action,
costs and expenses (including reasonable documented attorneys’, consultants’ and
experts’ fees and expenses) based on or arising by reason of any such third
party claim based on or resulting from such Title Violation; provided, however,
that Tenant shall be required to so protect, indemnify, save harmless and defend
the Landlord Indemnified Parties only to the extent that the proceeds from
Landlord’s title insurance policies are not sufficient to cover such losses,
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (it being understood that if Tenant pays any such amounts that are
contemplated hereunder to be covered by Landlord’s title insurance policies,
then Tenant shall be subrogated to all or fifty percent (50%) of (as applicable)
the rights of Landlord against its title insurance carriers and shall be
entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of, the proceeds (net
of Landlord’s out-of-pocket costs incurred in obtaining such proceeds) from such
title insurance policy related to such Title Violation; except, however, Tenant
shall not be entitled to receive proceeds from any such title insurance policies
in excess of amounts actually paid by Tenant in connection therewith) and
(ii) to the extent that no third party makes a claim with respect to such Title
Violation, Landlord shall not require Tenant to cure any of the foregoing
matters unless it would have a material adverse effect on the Leased Property
following expiration or termination of this Lease, and in the event Tenant so
cures any such matters, (A) Tenant shall bear with respect to matters first
arising from and after the Commencement Date, one hundred percent (100%) of, and
with respect to matters existing as of the Commencement Date, fifty percent
(50%) of, the cost of such cure (after giving effect to such title insurance
proceeds), and (B) Tenant shall be subrogated to all or fifty percent (50%) of
(as applicable) the rights of Landlord against its title insurance carriers and
shall be entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of, the proceeds (net
of Landlord’s out-of-pocket costs incurred in obtaining such proceeds) from such
title insurance policy related to such Title Violation; except, however, Tenant
shall not be entitled to receive proceeds from any such title insurance policies
in excess of amounts actually paid by Tenant in connection therewith. In the
event of an adverse final determination with respect to any such encroachment,
violation or impairment, (a) either of Tenant or Landlord shall obtain valid and
effective waivers or settlements of all claims, liabilities and damages
resulting from each such encroachment, violation or impairment, or (b) Tenant
shall make such changes in the Leased Improvements, and take such other actions,
in each case reasonably acceptable to Landlord, as Tenant in the good faith
exercise of its judgment deems reasonably practicable, to remove such
encroachment or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
applicable portion of the Leased Property for the Primary Intended Use
substantially in the manner and to the extent the applicable portion of the
Leased Property was operated prior to the assertion of such encroachment,
violation or impairment; provided that, (i) unless required under an adverse
final determination of a claim brought by a third-party other than Landlord or
any Affiliate of Landlord, Tenant shall not

 

133



--------------------------------------------------------------------------------

be required to obtain any such waivers or settlements, make any such changes or
take any such other actions unless such encroachment, violation or impairment
otherwise would have a material adverse effect on the Leased Property following
expiration or termination of this Lease, and (ii) Tenant shall bear with respect
to matters first arising from and after the Commencement Date, one hundred
percent (100%) of, and with respect to matters existing as of the Commencement
Date, fifty percent (50%) of, the cost of obtaining such waivers or settlements,
making any such changes or taking any such other actions. Tenant’s obligations
under this Section 21.2 shall be in addition to and shall in no way discharge or
diminish any obligation of any insurer under any policy of title or other
insurance and, to the extent of any recovery under any title insurance policy,
Tenant shall be entitled to, with respect to matters first arising from and
after the Commencement Date, one hundred percent (100%) of, and with respect to
matters existing as of the Commencement Date, fifty percent (50%) of any sums
recovered by Landlord under any such policy of title or other insurance (net of
Landlord’s out-of-pocket costs incurred in seeking such recovery) up to the
maximum amount paid by Tenant in accordance with this Section 21.2 and Landlord,
upon request by Tenant, shall pay over to Tenant the applicable portion of such
sum paid to Landlord in recovery on such claim. Landlord agrees to use
reasonable efforts to seek recovery under any policy of title or other insurance
under which Landlord is an insured party for all losses, liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including reasonable documented attorneys’, consultants’ and experts’ fees and
expenses) based on or arising by reason of any such encroachment, violation or
impairment as set forth in this Section 21.2; provided, however, that in no
event shall Landlord be obligated to institute any litigation, arbitration or
other legal proceedings in connection therewith unless Landlord is reasonably
satisfied that Tenant has the financial resources needed to fund all or fifty
percent (50%) (as applicable) of the expenses of such litigation and Tenant and
Landlord have agreed upon the terms and conditions on which such funding will be
made available by Tenant, including, but not limited to, the mutual approval of
a litigation budget.

ARTICLE XXII

TRANSFERS BY TENANT

22.1 Subletting and Assignment. Other than as expressly provided herein
(including in respect of Permitted Leasehold Mortgages under Article XVII, and
the permitted Subleases and assignments described in this Article XXII), Tenant
shall not, without Landlord’s prior written consent (which, except as
specifically set forth herein, may be withheld in Landlord’s sole and absolute
discretion), (x) voluntarily, by operation of law or otherwise assign (which
term includes any transfer, sale, encumbering, pledge or other transfer or
hypothecation), in whole or in part, this Lease or Tenant’s Leasehold Estate,
(y) let or sublet (or sub-sublet, as applicable) all or any part of any
Facility, or (z) engage the services of any Person (other than a wholly owned
Subsidiary of ERI) for the management of any Facility, nor shall Tenant cause,
suffer or permit any of the foregoing to occur. Tenant acknowledges that
Landlord is relying upon the expertise of Tenant in the operation of the
Facilities hereunder and that Landlord entered into this Lease with the
expectation that Tenant would remain in and operate the Facilities during the
entire Term. Any Change of Control (including any Change of Control of
Guarantor) (or, subject to Section 22.2 below, any transfer of direct or
indirect interests in Tenant that results in a Change of Control, including any
Change of Control of Guarantor) shall constitute an assignment of Tenant’s
interest in this Lease within the meaning of this Article XXII and the
provisions requiring consent

 

134



--------------------------------------------------------------------------------

contained herein shall apply thereto. Notwithstanding anything set forth herein,
except as expressly provided in Section 22.2(i) or Section 14 of the Guaranty,
no assignment or direct or indirect transfer (nor any Change of Control) of any
nature (whether or not permitted hereunder) shall result in the termination,
release, reduction or limitation of any of Guarantor’s obligations or
liabilities under the Guaranty, it being understood that, except as expressly
provided in Section 14 of the Guaranty, all of Guarantor’s obligations and
liabilities in respect of the Guaranty shall continue unabated and in full force
and effect in accordance with the terms of the Guaranty, notwithstanding any
such transfer, and shall not terminate or be released or reduced in any respect.

22.2 Permitted Assignments and Transfers. Subject to compliance with the
provisions of Section 22.4, as applicable, and Article XL, Tenant (or a
third-party as applicable to the extent expressly referenced below), without the
consent of Landlord, may:

(i) (a) subject to and in accordance with Section 17.1, assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant), in
whole, but not in part, to a Permitted Leasehold Mortgagee for collateral
purposes pursuant to a Permitted Leasehold Mortgage, (b) assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant) to such
Permitted Leasehold Mortgagee, its Permitted Leasehold Mortgagee Designee or any
other purchaser following any foreclosure or transaction in lieu of foreclosure
of the Permitted Leasehold Mortgage, and (c) assign this Lease (and/or direct or
indirect interests in Tenant) to any subsequent purchaser thereafter (provided
such subsequent purchaser is not ERI, any Affiliate of ERI or any other
Prohibited Leasehold Agent), in each case, solely in connection with or
following a foreclosure of, or transaction in lieu of foreclosure of, a
Permitted Leasehold Mortgage; provided, however, that immediately upon giving
effect to any Lease Foreclosure Transaction, (1) subject to the last sentence of
this Section 22.2, the following conditions (x), (y) and (z) shall be satisfied
(the “Tenant Transferee Requirement”): (x) a Qualified Transferee will be the
replacement Tenant hereunder or will Control, and own not less than fifty-one
percent (51%) of all of the direct and indirect economic and beneficial
interests in, Tenant or such replacement Tenant, (y) a replacement lease
guarantor that is a Qualified Replacement Guarantor will have provided a
Replacement Guaranty of the Lease, and (z) the Leased Property shall be managed
pursuant to a Replacement Management Agreement by a Qualified Replacement
Manager or a manager that is expressly approved in writing by Landlord; (2) the
transferee and any of its applicable Affiliates shall have obtained all
necessary Gaming Licenses as required under applicable Legal Requirements
(including Gaming Regulations) and all other licenses, approvals, and permits
required for such transferee to be Tenant under this Lease; (3) a single Person
or multiple Affiliated Persons as tenants in common (each of which satisfy the
Tenant Transferee Requirement) (provided such Affiliated Persons have executed a
joinder to this Lease as the “Tenant” on a joint and several basis, the form and
substance of which joinder shall be reasonably satisfactory to Landlord) shall
own, directly, all of Tenant’s Leasehold Estate and be Tenant under this Lease;
and (4) the Foreclosure Successor Tenant shall (i) provide written notice to
Landlord (x) at least thirty (30) days prior to the closing of the applicable
Lease Foreclosure Transaction, specifying in reasonable detail the nature of
such Lease Foreclosure Transaction and such additional information as Landlord
may reasonably request in order to determine that the requirements of this
Section 22.2(i) are satisfied, which notice shall be accompanied by proposed
forms of the Lease Assumption Agreement, the amendment to this Lease
contemplated by the third (3rd) paragraph prior to the end of this Section 22.2,
and the forms of proposed Replacement Guaranty and Replacement Management
Agreement, (y) at the time of execution of any definitive

 

135



--------------------------------------------------------------------------------

agreement with respect to such Lease Foreclosure Transaction, and (z) at the
time of consummation of such Lease Foreclosure Transaction, (ii) assume (or, in
the case of a foreclosure on or transfer of direct or indirect interests in
Tenant, cause Tenant to reaffirm) in writing (in a form reasonably acceptable to
Landlord) the obligations of Tenant under this Lease (a “Lease Assumption
Agreement”), (iii) provide Landlord with a copy of any such Lease Assumption
Agreement and all other documents required under this Section 22.2(i), as
executed at such closing promptly following such closing, and (iv) provide
Landlord with a customary opinion of counsel reasonably satisfactory to Landlord
with respect to the execution, authorization, and enforceability and other
customary matters;

(ii) Subject to providing Landlord (i) written notice at least thirty (30) days
prior to the closing of the applicable assignment, specifying in reasonable
detail the nature of such transaction and such additional information as
Landlord may reasonably request in order to determine that the requirements of
this Section 22.2(ii) are satisfied in connection with such assignment, which
notice shall be accompanied by the proposed form of the assumption agreement
whereby such assignee assumes the obligations of Tenant under this Lease (the
form and substance of which is to be reasonably approved by Landlord prior to
the effectuation thereof), (ii) written notice at the time of execution of any
definitive agreement with respect to such assignment, and (iii) with a copy of
such assumption agreement and all other documents effecting such assignment, as
executed at such closing within two (2) days following the closing of such
assignment, assign this Lease in its entirety to an Affiliate of Tenant, to ERI
or to an Affiliate of ERI, provided, that such assignee, following the
effectuation of such assignment, shall directly or indirectly own or have at
least the same rights to all Tenant’s Property and other assets and properties
(including, without limitation, rights under licenses and with respect to
Intellectual Property) required to lease and operate the Facilities as held by
Tenant immediately prior to such assignment (other than Tenant’s Property and
other assets and properties which in the aggregate are de minimis) (it being
understood, for the avoidance of doubt, that none of the foregoing shall result
in Tenant being released from this Lease or any of the other Lease Related
Agreements);

(iii) transfer direct or indirect interests in Tenant or its direct or indirect
parent(s) on a nationally-recognized exchange; provided, however, that, in the
event of a Change of Control of ERI, then the qualifications, quality and
experience of the management of Tenant, and the quality of the management and
operation of each Facility must in each case be generally consistent with or
superior to that which existed prior to such Change of Control (it being agreed
that Tenant shall give written notice to Landlord (x) no less than thirty
(30) days’ prior to any transaction or series of related transactions which
would result in a Change of Control of ERI and Tenant shall furnish Landlord
with such information and materials relating to the proposed transaction as
Landlord may reasonably request in connection with making its determination
under this clause (iii) (to the extent in Tenant’s possession or reasonable
control, and subject to customary and reasonable confidentiality restrictions in
connection therewith), and if Landlord determines that the quality of the
management and operation of each Facility will not meet such requirement, then
such determination shall be resolved pursuant to Section 34.2 (except, however,
for this purpose, the fifteen (15) day good faith negotiating period
contemplated by Section 34.2 shall not apply) and (y) at the time of execution
of any definitive agreement with respect to such Change of Control);

 

136



--------------------------------------------------------------------------------

(iv) transfer any direct or indirect interests in Tenant so long as a Change of
Control does not result, provided Landlord shall be given prior written notice
of any transfer of ten percent (10%) or more (in the aggregate) direct or
indirect ownership interest in Tenant of which transfer Tenant or ERI has actual
knowledge other than any such transfer on a nationally recognized exchange;

(v) transfer direct or indirect interests in ERI or cause, suffer or permit a
Change of Control with respect to ERI; provided, however, that in the event of a
Change of Control of ERI, the qualifications, quality and experience of the
management of Tenant and Guarantor, and the quality of the management and
operation of each Facility must in each case be generally consistent with or
superior to that which existed prior to such Change of Control (it being agreed
that Tenant shall (x) give no less than thirty (30) days’ prior notice to
Landlord of any transaction or series of related transactions which would result
in a Change of Control of ERI and Tenant shall furnish Landlord with such
information and materials relating to the proposed transaction as Landlord may
reasonably request in connection with making its determination under this clause
(v) (to the extent in Tenant’s possession or reasonable control, subject to
customary and reasonable confidentiality restrictions in connection therewith),
and if Landlord determines that the quality of the management and operation of
the Facility will not meet such requirement, then such determination shall be
resolved pursuant to Section 34.2 (except, however, for this purpose, the
fifteen (15) day good faith negotiating period contemplated by Section 34.2
shall not apply) and for the avoidance of doubt, (1) in the case of a Change of
Control of ERI, ERI shall remain Guarantor, and (2) in all events, all of
Guarantor’s obligations and liabilities in respect of the Guaranty shall
continue unabated and in full force and effect in accordance with the terms
thereof and shall not terminate or be released or reduced in any respect, except
solely as and to the extent provided in Section 14 of the Guaranty, and (y) give
notice to Landlord of the applicable transaction or series of transactions at
the time of execution of any definitive agreement with respect to such Change of
Control); or

(vi) transfer direct or indirect interests in Tenant or its direct or indirect
parent(s) in connection with a transfer of all of the assets (other than assets
which in the aggregate are de minimis) of ERI; provided, however, that ERI shall
not be released from its obligations under the Guaranty and the applicable
transferee shall assume, jointly and severally with ERI (in a form reasonably
satisfactory to Landlord), all of ERI’s obligations under the Guaranty; and
provided, further, that all of the following requirements shall have been
complied with in all respects:

(A) the Board of Directors of Guarantor shall have determined that the
qualifications, quality and experience of the management of Guarantor and the
quality of the management and operation of each Facility will, in each case, be
generally consistent with or superior to that which existed prior to the
applicable transaction(s) giving rise to such transfer (it being agreed that
Guarantor shall give notice to Landlord of such proposed transfer in accordance
with clause (C) below, and if Landlord determines that requirements in this
clause (A) will not be satisfied, then such determination shall be resolved
pursuant to Section 34.2 hereof; provided that, for purposes of this clause (A),
the fifteen (15) day good faith negotiating period contemplated by Section 34.2
hereof shall not apply);

(B) the Board of Directors of Guarantor shall have determined that, following
the occurrence of such transfer, the successor Guarantor shall be sufficiently
creditworthy, and shall have sufficient wherewithal and ability, so as to be
able to assume and satisfy all obligations of Guarantor in respect of the
Guaranty;

 

137



--------------------------------------------------------------------------------

(C) Guarantor shall provide written notice to Landlord at least thirty (30) days
prior to the proposed transfer, specifying in reasonable detail the nature of
such transfer; and

(D) (i) the assignee or transferee shall be the owner, directly or indirectly,
of all of the direct and indirect assets of ERI (other than assets that are, in
the aggregate, de minimis) and (ii) the assignee or transferee shall assume the
obligations of Guarantor under the Guaranty and shall agree in an agreement in
form reasonably acceptable to Landlord to be bound by the Guaranty from and
after the date of the transfer (which agreement shall be furnished to Landlord
for review and approval no less than thirty (30) days prior to the proposed
effectuation thereof), and Guarantor shall provide Landlord with a copy of such
agreement, together with copies of all other documents effecting such assignment
or transfer, within ten (10) days following the date of such assignment or
transfer.

In connection with any transaction permitted pursuant to Section 22.2(i), the
applicable Foreclosure Successor Tenant and Landlord shall make such amendments
and other modifications to this Lease as are reasonably requested by either such
party as needed to give effect to such transaction and such technical amendments
as may be reasonably necessary or appropriate in connection with such
transaction including technical changes in the provisions of this Lease
regarding delivery of Financial Statements from Tenant and ERI to reflect the
changed circumstances of Tenant, any interest holders in Tenant or Guarantor
(provided, that, in all events, any such amendments or modifications shall not
increase any Party’s monetary obligations under this Lease by more than a de
minimis extent or any Party’s non-monetary obligations under this Lease in any
material respect or diminish any Party’s rights under this Lease in any material
respect; provided, further, it is understood that delivery by any applicable
Qualified Replacement Guarantor or parent of a replacement Tenant of Financial
Statements and other reporting consistent with the requirements of Article XXIII
hereof shall not be deemed to increase Tenant’s obligations or decrease Tenant’s
rights under this Lease). After giving effect to any such transaction, unless
the context otherwise requires, references to Tenant shall be deemed to refer to
the Foreclosure Successor Tenant permitted under this Section 22.2.

Notwithstanding anything otherwise contained in this Lease and without
limitation of the rights of Other Tenants to transfer Other Leased Property in
accordance with the Other Leases, Landlord and Tenant acknowledge that Landlord
entered into this Lease with the expectation that (x) the Leased Property and
the Other Leased Property would be operated by Affiliates for so long as the
Leased Property is subject to the Lease and the Other Leased Property is subject
to an Other Lease and (y) the Leased Property (CPLV) would be operated under the
CPLV Trademark and the other Licensed Trademarks (each as defined in the CPLV
Trademark License) and, subject to Section 7.2(h) of the Regional Lease, the
Other Leased Property would be operated under the Brands (as defined in the
Other Leases). Accordingly, absent Landlord’s express written consent, no
assignment or other transfer shall be permitted under Section 22.2(i) with
respect to the Leased Property (CPLV) unless, upon giving effect to such
assignment or other transfer, (i) the Leased Property (CPLV) continues to be
operated under the “Caesars Palace” Brand (including pursuant

 

138



--------------------------------------------------------------------------------

to the CPLV Trademark License) and all other Property Specific IP and (ii) so
long as the Leased Property (CPLV) is operated by an Affiliate of ERI, the
Leased Property continues to be granted access to the System-wide IP and
Property Related IP at least consistent with the access granted to the Leased
Property prior to any such assignment or other transfer.

Notwithstanding anything to the contrary herein, any transfer of Tenant’s
interest in this Lease or the Leasehold Estate shall be subject to compliance
with all Gaming Regulations, including receipt of all applicable Gaming Licenses
by Tenant and/or the Qualified Transferee (and their applicable Affiliates) and
shall not result in the loss or violation of any Gaming License for the Leased
Property.

22.3 Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 22.4 and Article XL, provided that no Tenant Event of Default
shall have occurred and be continuing, Tenant may enter into any Sublease
(including sub-subleases, license agreements and other occupancy arrangements)
without the consent of Landlord, provided, that, (i) Tenant is not released from
any of its obligations under this Lease, (ii) such Sublease is made for bona
fide business purposes consistent with the Primary Intended Use, and is not
designed with the intent to avoid payment of Variable Rent or otherwise avoid
any of the requirements or provisions of this Lease, (iii) such transaction is
not designed with the intent to frustrate Landlord’s ability to enter into a new
Lease of the Leased Property with a third-party following the Expiration Date,
(iv) such transaction shall not result in a violation of any Legal Requirements
(including Gaming Regulations) relating to the operation of any Facility,
including any Gaming Facilities, (v) any Sublease of all or substantially all of
the Leased Property in respect of any individual Facility shall be subject to
the consent of Landlord and the applicable Fee Mortgagee, and (vi) the Subtenant
and any of its applicable Affiliates shall have obtained all necessary Gaming
Licenses as required under applicable Legal Requirements (including Gaming
Regulations) in connection with such Sublease; provided, further, that,
notwithstanding anything otherwise set forth herein, the following are expressly
permitted without such consent: (A) the Specified Subleases and any renewals or
extensions in accordance with their terms, respectively, or non-material
modifications thereto and (B) any Subleases to Affiliates of Tenant that are
necessary or appropriate for the operation of the applicable Facility, including
any Gaming Facilities, in connection with licensing requirements (e.g., gaming,
liquor, etc.) (provided the same are expressly subject and subordinate to this
Lease); provided, further, however, that, notwithstanding anything otherwise set
forth herein, the portion(s) of the Leased Property subject to any Subleases
(other than the Specified Subleases, Subleases to Affiliates of ERI and any
Permitted Sportsbook Sublease) shall not be used for Gaming purposes or other
core functions or spaces at any Facility (e.g., hotel room areas) (and any such
Subleases to persons that are not Affiliates of ERI in respect of Leased
Property used or to be used in whole or in part for Gaming purposes or other
core functions or spaces (e.g., hotel room areas), other than Permitted
Sportsbook Subleases, shall be subject to Landlord’s prior written consent not
to be unreasonably withheld). If reasonably requested by Tenant in respect of a
Subtenant (including any sub-sublessee, as applicable) permitted hereunder that
is neither a Subsidiary nor an Affiliate of Tenant or Guarantor, with respect to
a Material Sublease, Landlord and any such Subtenant (or sub-sublessee, as
applicable) shall enter into a subordination, non-disturbance and attornment
agreement with respect to such Material Sublease in a form reasonably
satisfactory to Landlord, Tenant and the applicable Subtenant (or sub-sublessee,
as applicable), which subordination, non-disturbance and attornment agreement
shall, upon the request of Tenant,

 

139



--------------------------------------------------------------------------------

provide that, following a termination of the Lease, any lender or provider of
financing to such Subtenant (or sub-sublessee, as applicable) that would be a
Permitted Leasehold Mortgagee (disregarding for this purpose, however, the
requirement that the liens created by a Permitted Leasehold Mortgage encumber
the entirety of Tenant’s Leasehold Estate, so long as the applicable
subleasehold mortgage covers all of the applicable Subtenant’s subleasehold
estate (other than items that are not capable of being mortgaged and that, in
the aggregate, are de minimis)) if such financing was incurred by Tenant shall
be entitled to substantially similar rights and benefits (and be subject to
substantially similar obligations) with respect to such Material Sublease as a
Permitted Leasehold Mortgagee (disregarding for this purpose, however, the
requirement that the liens created by a Permitted Leasehold Mortgage encumber
the entirety of Tenant’s Leasehold Estate, so long as the applicable
subleasehold mortgage covers all of the applicable Subtenant’s subleasehold
estate (other than items that are not capable of being mortgaged and that, in
the aggregate, are de minimis)) is entitled (and subject) with respect to this
Lease under Article XVII (and if a Fee Mortgage is then in effect, Landlord
shall use reasonable efforts to seek to cause the Fee Mortgagee to enter into a
subordination, non-disturbance and attornment agreement substantially in the
form customarily entered into by such Fee Mortgagee at the time of request with
similar subtenants (subject to adjustments and modifications arising out of the
specific nature and terms of this Lease and/or the applicable Sublease,
including the provisions described above relating to any lender or provider of
financing to such Subtenant (or sub-sublessee, as applicable))). After a Tenant
Event of Default has occurred and while it is continuing, Landlord may collect
rents from any Subtenant and apply the net amount collected to the Rent, but no
such collection shall be deemed (A) a waiver by Landlord of any of the
provisions of this Lease, (B) the acceptance by Landlord of such Subtenant as a
tenant or (C) a release of Tenant from the future performance of its obligations
hereunder. Notwithstanding anything otherwise set forth herein, Landlord shall
have no obligation to enter into a subordination, non-disturbance and attornment
agreement (or seek to cause a Fee Mortgagee to enter into a subordination,
non-disturbance and attornment agreement) with any Subtenant with respect to a
Sublease, (1) the term of which extends beyond the then Stated Expiration Date
of this Lease, unless the applicable Sublease is on commercially reasonable
terms at the time in question taking into consideration, among other things, the
identity of the Subtenant, the extent of the Subtenant’s investment into the
subleased space, the term of such Sublease and Landlord’s interest in such space
(including the resulting impact on Landlord’s ability to lease any Facility on
commercially reasonable terms after the Term of this Lease), (2) that
constitutes a management agreement or similar arrangement to operate but not
occupy as a tenant any particular space or (3) that constitutes a Permitted
Sportsbook Sublease. Tenant shall furnish Landlord with a copy of each Material
Sublease that Tenant enters into promptly following the making thereof
(irrespective of whether Landlord’s prior approval was required therefor). In
addition, promptly following Landlord’s request therefor, Tenant shall furnish
to Landlord (to the extent in Tenant’s possession or under Tenant’s reasonable
control) copies of all other Subleases with respect to any Facility specified by
Landlord. Tenant hereby represents and warrants to Landlord that (X) with
respect to the Leased Property (CPLV), as of the Commencement Date, there exists
no Sublease other than the Specified Subleases with respect to the Leased
Property (CPLV), (Y) with respect to the Leased Property (HLV), as of the HLV
Lease Commencement Date, there exists no Sublease other than the Specified
Subleases with respect to the Leased Property (HLV) and (Z) with respect to the
Leased Property, as of the Second Amendment Date, there are no Subtenants that
are Subsidiaries or Affiliates of Tenant.

 

140



--------------------------------------------------------------------------------

Tenant shall give Landlord at least six (6) Business Days prior written notice
before entering into, amending or supplementing any Permitted Sportsbook
Sublease, which notice shall be accompanied by the proposed form of such
Permitted Sportsbook Sublease or amendment or supplement to any Permitted
Sportsbook Sublease, as applicable. In addition, Tenant shall furnish Landlord
reasonably promptly with such other materials as Landlord may reasonably request
in order to determine that the requirements of this Lease with respect to such
Permitted Sportsbook Sublease are satisfied. Reasonably promptly following entry
into any such Permitted Sportsbook Sublease, Tenant shall provide Landlord with
a copy of the executed Permitted Sportsbook Sublease. Additionally, Tenant shall
furnish Landlord with copies of any amendments of, or supplements to, any
Permitted Sportsbook Sublease with reasonable promptness after the execution
thereof (it being understood that no such amendment or supplement shall be
permitted unless, after giving effect thereto, the applicable Permitted
Sportsbook Sublease continues to comply with all applicable provisions, terms
and conditions of this Lease).

22.4 Required Subletting and Assignment Provisions. Any Sublease permitted
hereunder and entered into (a) after the Commencement Date with respect to the
Leased Property (CPLV) or any portion thereof or (b) on or after the Second
Amendment Date with respect to Leased Property (HLV) or any portion thereof,
must provide that:

(i) the use of the Leased Property (or portion thereof) thereunder shall not
conflict with any Legal Requirement or any other provision of this Lease;

(ii) in the event of cancellation or termination of this Lease for any reason
whatsoever or of the surrender of this Lease (whether voluntary, involuntary or
by operation of law) prior to the expiration date of such Sublease, including
extensions and renewals granted thereunder without replacement of this Lease by
a New Lease pursuant to Section 17.1(f), then, subject to Article XXXVI and
without affecting the provisions of any subordination, non-disturbance and
attornment agreement entered into between Landlord and such Subtenant, (a) upon
the request of Landlord (in Landlord’s discretion), the Subtenant shall make
full and complete attornment to Landlord for the balance of the term of the
Sublease, which attornment shall be evidenced by an agreement in form and
substance reasonably satisfactory to Landlord and which the Subtenant shall
execute and deliver within five (5) days after request by Landlord and the
Subtenant shall waive the provisions of any law now or hereafter in effect which
may give the Subtenant any right of election to terminate the Sublease or to
surrender possession in the event any proceeding is brought by Landlord to
terminate this Lease and (b) to the extent such Subtenant (and each subsequent
subtenant separately permitted hereunder) is required to attorn to Landlord
pursuant to subclause (a) above, the aforementioned attornment agreement shall
recognize the right of the subtenant (and such subsequent subtenant) under the
applicable Sublease and contain commercially reasonable, customary
non-disturbance provisions for the benefit of such subtenant, so long as such
Subtenant is not in default thereunder;

(iii) in the event the Subtenant receives a written notice from Landlord stating
that this Lease has been cancelled, surrendered or terminated and not replaced
by a New Lease pursuant to Section 17.1(f) or by a replacement lease pursuant to
Article XXXVI, then the Subtenant shall thereafter be obligated to pay all
rentals accruing under said Sublease directly to Landlord (or as Landlord shall
so direct); all rentals received from the Subtenant by Landlord shall be
credited against the amounts owing by Tenant under this Lease;

 

141



--------------------------------------------------------------------------------

(iv) such Sublease (other than the Specified Subleases) shall be subject and
subordinate to all of the terms and conditions of this Lease (subject to the
terms of any applicable subordination, non-disturbance agreement made pursuant
to Section 22.3);

(v) no Subtenant shall be permitted to further sublet all or any part of the
applicable Leased Property or assign its Sublease except insofar as the same
would be permitted if it were a Sublease by Tenant under this Lease (it being
understood that any Subtenant under Section 22.3 may pledge and mortgage its
subleasehold estate (or allow the pledge of its equity interests) to its lenders
or noteholders); and

(vi) the Subtenant thereunder will, upon request, furnish to Landlord and each
Fee Mortgagee an estoppel certificate of the same type and kind as is required
of Tenant pursuant to Section 23.1(a) hereof (as if such Sublease was this
Lease).

Any assignment of the Leased Property permitted hereunder and entered into after
the Commencement Date with respect to the Leased Property (CPLV) or after the
Second Amendment Date with respect to the Leased Property (HLV) (it being
understood that a Sublease shall not constitute an assignment) must provide that
all of Tenant’s rights in, to and under Property Specific IP and Property
Specific Guest Data and, in the case of any assignment where the Leased Property
continues to be operated by any other Affiliate of ERI, System-wide IP shall
also be assigned to the applicable assignee, in each case, to the fullest extent
applicable.

Any assignment, transfer or Sublease under this Article XXII shall be subject to
all applicable Legal Requirements, including any Gaming Regulations, and no such
assignment, transfer or Sublease shall be effective until any applicable
approvals with respect to Gaming Regulations, if applicable, are obtained.

22.5 Costs. Tenant shall reimburse Landlord for Landlord’s reasonable
out-of-pocket costs and expenses actually incurred in conjunction with the
processing and documentation of any assignment, subletting or management
arrangement (including in connection with any request for a subordination,
non-disturbance and attornment agreement), including reasonable documented
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
such Sublease, assignment or management agreement is actually consummated.

22.6 No Release of Tenant’s Obligations; Exception. No assignment, subletting or
management agreement shall relieve Tenant of its obligation to pay the Rent and
to perform all of the other obligations to be performed by Tenant hereunder. The
liability of Tenant and any immediate and remote successor in interest of Tenant
(by assignment or otherwise), and the due performance of the obligations of this
Lease on Tenant’s part to be performed or observed, shall not in any way be
discharged, released or impaired by any (i) stipulation which extends the time
within which an obligation under this Lease is to be performed, (ii) waiver of
the performance of an obligation required under this Lease that is not entered
into by Landlord in a writing executed by Landlord and expressly stated to be
for the benefit of Tenant or such successor, or (iii) failure to enforce any of
the obligations set forth in this Lease provided that Tenant shall not be
responsible for any additional obligations or liability arising as the result of
any modification or amendment of this Lease by Landlord and any assignee of
Tenant that is not an Affiliate of Tenant.

 

142



--------------------------------------------------------------------------------

22.7 Bookings. Tenant may enter into any Bookings that do not cover periods
after the expiration of the term of this Lease without the consent of Landlord.
Tenant may enter into any Bookings that cover periods after the expiration of
the term of this Lease without the consent of Landlord, provided, that, (i) such
transaction is in each case made for bona fide business purposes in the normal
course of the Primary Intended Use; (ii) such transaction shall not result in a
violation of any Legal Requirements (including Gaming Regulations) relating to
the operation of any Facility, including any Gaming Facilities, (iii) such
Bookings are on commercially reasonable terms at the time entered into; and
(iv) such transaction is not designed with the intent to frustrate Landlord’s
ability to enter into a new lease of the Leased Property or any portion thereof
with a third-party following the Expiration Date; provided, further, that,
notwithstanding anything otherwise set forth herein, any such Bookings in effect
as of the Commencement Date with respect to the Leased Property (CPLV) or as of
the Second Amendment Date with respect to the Leased Property (HLV) are
expressly permitted without such consent. Landlord hereby agrees that in the
event of a termination or expiration of this Lease, Landlord hereby recognizes
and shall keep in effect such Booking on the terms agreed to by Tenant with such
Person and shall not disturb such Person’s rights to occupy such portion of the
Leased Property in accordance with the terms of such Booking.

22.8 Merger of CEOC. The Parties acknowledge that, immediately following the
execution of this Lease on the Commencement Date, Caesars Entertainment
Operating Company, Inc., a Delaware corporation, merged into CEOC, LLC.
Notwithstanding anything herein to the contrary, Landlord consents to such
merger.

22.9 Merger of CEC. The Parties acknowledge that: (i) on or before the Second
Amendment Date, CEC caused (a) in a series of steps, CEOC to be transferred from
CEC to CRC, a wholly owned indirect subsidiary of ERI, and (b) the Las Vegas
Restructuring to be completed; and (ii) contemporaneously with the Second
Amendment Date, (a) Colt Merger Sub, Inc., a Delaware corporation and a wholly
owned subsidiary of ERI, merged with and into CEC, with CEC surviving the merger
as a wholly owned subsidiary of ERI, (b) ERI was renamed Caesars Entertainment,
Inc. and converted to a Delaware corporation and (c) CEC was renamed Caesars
Holdings, Inc. Notwithstanding anything herein to the contrary, Landlord
consents to, and waives all notice requirements with respect to, such transfer,
restructuring, renaming, conversion and merger.

ARTICLE XXIII

REPORTING

23.1 Estoppel Certificates and Financial Statements.

(a) Estoppel Certificate. Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days’ prior
written request from the other Party, furnish a certificate (an “Estoppel
Certificate”) certifying (i) that this Lease is unmodified and in full force and
effect, or that this Lease is in full force and effect and, if applicable,
setting forth any modifications; (ii) the Rent and Additional Charges payable
hereunder and the dates to which the Rent and Additional Charges payable have
been paid; (iii) that the address for notices to be sent to the Party furnishing
such Estoppel Certificate is as set forth in this Lease (or, if such

 

143



--------------------------------------------------------------------------------

address for notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such Party or the other Party is
in default in the performance of any covenant, agreement or condition contained
in this Lease (together with back-up calculation and information reasonably
necessary to support such determination) and, if so, specifying each such
default of which such Party may have knowledge; (v) that Tenant is in possession
of the Leased Property; (vi) such matters as may be reasonably and customarily
requested by a reputable title insurer in connection with insuring fee title to
the Leased Property or any existing or prospective Fee Mortgagee; and (vii) such
other responses to questions of fact or such other statements of fact as such
other Party may reasonably request. Any such Estoppel Certificate may be relied
upon by the receiving Party and any current or prospective Fee Mortgagee (and
their successors and assigns), Permitted Leasehold Mortgagee, or purchaser of
the Leased Property, as applicable.

(b) Statements. Tenant shall furnish or cause to be furnished the following to
Landlord:

(i) As to each SPE Tenant: (a) within ninety (90) days after the end of each
Fiscal Year (commencing with the Fiscal Year ending December 31, 2017), but if
Guarantor is not a reporting company under the Exchange Act, in no event later
than five (5) Business Days before Landlord REIT’s applicable Form 10-K filing
deadline, annual financial statements audited by an Accountant in accordance
with GAAP covering such Fiscal Year and containing a statement of profit and
loss, a balance sheet, and a statement of cash flows for such SPE Tenant; and
(b) within sixty (60) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending
March 31, 2018), but if Guarantor is not a reporting company under the Exchange
Act, in no event later than five (5) Business Days before Landlord REIT’s
applicable Form 10-Q filing deadline, such SPE Tenant’s quarterly unaudited
financial statements, consisting of a statement of profit and loss, a balance
sheet, and a statement of cash flows, in each case, with respect to such
financial statements, to the extent required as an Additional Fee Mortgagee
Requirement, together with a certificate, executed by the chief financial
officer or treasurer of such SPE Tenant, certifying that such financial
statements fairly present, in all material respects, the financial position and
results of operations of such SPE Tenant and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject, in the case of quarterly financial
statements, to normal year-end audit adjustments and the absence of footnotes);

(ii) As to CEOC:

(A) annual financial statements audited by CEOC’s Accountant in accordance with
GAAP covering such Fiscal Year and containing statement of profit and loss, a
balance sheet, and statement of cash flows for CEOC, together with (1) a report
thereon by such Accountant which report shall be unqualified as to scope of
audit of CEOC and its Subsidiaries and shall provide in substance that (A) such
Financial Statements present fairly the consolidated financial position of CEOC
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP and
(B) that the audit by such Accountant in connection with such Financial
Statements has been made in accordance with GAAP and (2) a certificate, executed
by the chief financial officer or treasurer of CEOC certifying that no Tenant
Event of Default has occurred or, if a Tenant Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, all of which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017) but if Guarantor is not a reporting company under
the Exchange Act, in no event later than five (5) Business Days before Landlord
REIT’s applicable Form 10-K filing deadline;

 

144



--------------------------------------------------------------------------------

(B) quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEOC, together
with a certificate, executed by the chief financial officer or treasurer of CEOC
(A) certifying that no Tenant Event of Default has occurred or, if a Tenant
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and
(B) certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of CEOC and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes), all of which shall be
provided (x) within sixty (60) days after the end of each of the first three
(3) Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter
ending March 31, 2018) but if Guarantor is not a reporting company under the
Exchange Act, in no event later than five (5) Business Days before Landlord
REIT’s applicable Form 10-Q filing deadline; and

(C) such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a REIT) and (iii) any other
federal, state or local regulatory agency with jurisdiction over Landlord,
PropCo 1, PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii),
subject to Section 23.1(c) below;

(iii) As to ERI:

(A) annual financial statements audited by ERI’s Accountant in accordance with
GAAP covering such Fiscal Year and containing statement of profit and loss, a
balance sheet, and statement of cash flows for ERI, including the report thereon
by such Accountant which shall be unqualified as to scope of audit of ERI and
its Subsidiaries and shall provide in substance that (a) such consolidated
financial statements present fairly the consolidated financial position of ERI
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP and
(b) that the audit by ERI’s Accountant in connection with such Financial
Statements has been made in accordance with GAAP, which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017) but if Guarantor is not a reporting company under
the Exchange Act, in no event later than five (5) Business Days before Landlord
REIT’s applicable Form 10-K filing deadline;

(B) quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for ERI, together
with a certificate, executed by the chief financial officer or treasurer of ERI
certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of ERI and

 

145



--------------------------------------------------------------------------------

its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) which shall be
provided within sixty (60) days after the end of each of the first three
(3) Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter
ending September 30, 2017) but if Guarantor is not a reporting company under the
Exchange Act, in no event later than five (5) Business Days before Landlord
REIT’s applicable Form 10-Q filing deadline; and

(C) such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a REIT) and (iii) any other
federal, state or local regulatory agency with jurisdiction over Landlord,
PropCo 1, PropCo or Landlord REIT subject to Section 23.1(c) below;

(iv) As soon as it is prepared and in no event later than sixty (60) days after
the end of each Fiscal Year, a statement of Net Revenue with respect to each
Facility with respect to such Fiscal Year (subject to the additional
requirements as provided in Section 3.2 hereof in respect of the periodic
determination of the Variable Rent hereunder);

(v) Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, (x) any
Gaming License, or (y) any other license or certificate or operating authority
pursuant to which Tenant carries on any part of the Primary Intended Use of all
or any portion of the Leased Property which, in any case under this clause (y)
(individually or collectively), would be reasonably expected to cause a material
adverse effect on Tenant or in respect of any Facility (and, without limitation,
Tenant shall (A) keep Landlord apprised of (1) the status of any annual or other
periodic Gaming License renewals, and (2) the status of non-routine matters
before any applicable gaming authorities, and (B) promptly deliver to Landlord
copies of any and all non-routine notices received (or sent) by Tenant from (or
to) any Gaming Authorities);

(vi) Within ten (10) Business Days after the end of each calendar month, a
schedule containing any additions to or retirements of any fixed assets
constituting Leased Property, describing such assets in summary form, their
location, historical cost, the amount of depreciation and any improvements
thereto, substantially in the form attached hereto as Exhibit D, and such
additional customary and reasonable financial information with respect to such
fixed assets constituting Leased Property as is reasonably requested by
Landlord, it being understood that Tenant may classify any asset additions in
accordance with the fixed asset methodology for propco-opco separation used as
of the Commencement Date;

 

146



--------------------------------------------------------------------------------

(vii) Within three (3) Business Days of obtaining actual knowledge of the
occurrence of a Tenant Event of Default (or of the occurrence of any facts or
circumstances which, with the giving of notice or the passage of time would
ripen into a Tenant Event of Default and that (individually or collectively
would be reasonably expected to result in a material adverse effect on Tenant or
in respect of any Facility), a written notice to Landlord regarding the same,
which notice shall include a detailed description of the Tenant Event of Default
(or such facts or circumstances) and the actions Tenant has taken or shall take,
if any, to remedy such Tenant Event of Default (or such facts or circumstances);

(viii) Such additional customary and reasonable financial information related to
any Facility, Tenant, CEOC, ERI and their Affiliates which shall be limited to
balance sheets and income statements (and, without limitation, all information
concerning Tenant, CEOC, ERI and any of their Affiliates, respectively, or any
Facility or the business of Tenant conducted thereat required pursuant to the
Fee Mortgage Documents, within the applicable timeframes required thereunder),
in each case as may be required by any Fee Mortgagee as an Additional Fee
Mortgagee Requirement hereunder to the extent required by Section 31.3. Without
limitation of the foregoing, Tenant will furnish, or cause to be furnished, to
Landlord on or before twenty-five (25) days after the end of each calendar month
the following items as they pertain to each SPE Tenant: (A) a rent roll for the
subject month, an occupancy report for the subject month, including an average
daily rate and revenue per available room for the subject month; (B) monthly and
year-to-date operating statements prepared for each calendar month, noting gross
revenue, net revenue, operating expenses and operating income, and other
information reasonably necessary and sufficient to fairly represent the
financial position and results of operations of each SPE Tenant during such
calendar month, and containing a comparison of budgeted income and expenses and
the actual income and expenses; and (C) PACE reports, in the form attached
hereto as Exhibit I;

(ix) The compliance certificates, as and when required pursuant to Section 4.3;

(x) The Annual Capital Budget as and when required in Section 10.5(d);

(xi) The monthly revenue and Capital Expenditure reporting required pursuant to
Section 10.5(c);

(xii) Together with the monthly reporting required pursuant to the preceding
clause (xi), an updated rent roll and a summary of all leasing activity then
taking place at each Facility;

(xiii) Operating budget for each SPE Tenant for each Fiscal Year, which shall be
delivered to Landlord no later than fifty-five (55) days following the
commencement of the Fiscal Year to which such operating budget relates;

(xiv) Within five (5) Business Days after request (or as soon thereafter as may
be reasonably possible), such further detailed information reasonably available
to Tenant with respect to each SPE Tenant as may be reasonably requested by
Landlord;

(xv) The quarterly reporting in respect of Bookings required pursuant to
Section 22.7 of this Lease;

(xvi) The reporting/copies of Subleases made by Tenant in accordance with
Section 22.3;

 

147



--------------------------------------------------------------------------------

(xvii) Any notices or reporting required pursuant to Article XXXII hereof or
otherwise pursuant to any other provision of this Lease;

(xviii) The monthly reporting required pursuant to Section 4.1 hereof;

(xix) Semi-annual property-level betting & gaming revenue information received
pursuant to Section 10.2 of the MTSA by Tenant, ERI or any direct or indirect
subsidiary of ERI to the extent relevant to the calculation of Net Revenues
hereunder, in each case within fifteen (15) days of the receipt thereof;

(xx) On an annual basis, a detailed reconciliation of the financial information
being provided to Landlord pursuant to clause (xix) above (the “WH Net Revenue”)
and the Net Revenue statements that Tenant is providing to Landlord pursuant to
clause (iv) above, which reconciliation shows how the Net Revenue contained in
the WH Net Revenue is being reflected in the Net Revenue statements delivered
pursuant to clause (iv) above; and

(xxi) In connection with any Fee Mortgagee Securitization, Tenant shall, upon
the written request of Landlord:

(A) at the sole cost and expense of Landlord, reasonably cooperate with Landlord
in providing information with respect to the Leased Property or any portion
thereof, Tenant or its Affiliates (excluding (i) any material non-public
information, (ii) any Competitively Sensitive Information, and (iii) any
information subject to bona fide confidentiality restrictions; provided,
however, that the information described on Exhibit M shall not be so excluded
even if such information qualifies within clauses (i), (ii) or (iii) of this
parenthetical), to the extent reasonably requested by such Fee Mortgagee in
order to satisfy the market standards to which such Fee Mortgagee customarily
adheres or which may be reasonably required by prospective investors and/or
rating agencies; and

(B) review, re-review and, to the extent accurate, approve (and to the extent
inaccurate, identify the same with particularity) portions of any Disclosure
Document (or any other similar material required to be reviewed by Landlord
under a Fee Mortgage) identified by Landlord to be reviewed by Tenant, which
portions shall be limited to any portions relating solely to Tenant Information;
provided that, such Disclosure Document shall not contain any Tenant Information
(other than Tenant Information described on Exhibit M hereto) that includes any
material non-public information, Competitively Sensitive Information or any
information subject to bona fide confidentiality restrictions

The Financial Statements provided pursuant to Section 23.1(b)(iii) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Landlord,
PropCo 1, PropCo or Landlord REIT to (x) file such Financial Statements with the
SEC if and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is
required to file such Financial Statements with the SEC pursuant to Legal
Requirements or (y) include such Financial Statements in an offering document if
and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.2(b).

 

148



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, Tenant shall not be obligated (1) to provide
information or assistance that would give Landlord or its Affiliates a
“competitive” advantage with respect to markets in which Landlord REIT and
Tenant or ERI might be competing at any time (it being understood that Landlord
shall retain audit rights with respect to such information to the extent
required to confirm Tenant’s compliance with the terms of this Lease (and
Landlord, PropCo 1, PropCo or Landlord REIT shall be permitted to comply with
Securities Exchange Commission, Internal Revenue Service and other legal and
regulatory requirements with regard to such information) and provided that
appropriate measures are in place to ensure that only Landlord’s auditors and
attorneys (and not Landlord or Landlord REIT or any other direct or indirect
parent company of Landlord) are provided access to such information) or (2) to
provide information that is subject to the quality assurance immunity or is
subject to attorney-client privilege or the attorney work product doctrine.

(d) For purposes of this Section 23.1, the terms “ERI”, “CEOC”, “PropCo 1”,
“PropCo” and “Landlord REIT” shall mean, in each instance, each of such parties
and their respective successors and permitted assigns.

(e) Notwithstanding the foregoing, except as otherwise permitted pursuant to
Section 23.2(a), Landlord shall not furnish any information it receives under
this Section 23.1 to any actual or prospective placement agents, arrangers,
underwriters, initial purchasers, investors or lenders, except that Landlord may
furnish such information in accordance with and subject to Section 41.22 unless
(1) the same constitutes any of the following and is so identified by Tenant:
(i) material non-public information or (ii) information subject to bona fide
confidentiality restrictions (provided, however, that the information described
on Exhibit M shall not be so excluded even if such information qualifies within
clauses (i) or (ii) of this clause (1)); or (2) the same constitutes
Competitively Sensitive Information and is so identified by Tenant (provided,
however, that the information described on Exhibit M shall not be so excluded
even if such information is identified as Competitively Sensitive Information so
long as such recipients do not furnish (and are not permitted to furnish) such
information to any Tenant Competitor).

(f) Tenant shall, or shall cause ERI or any direct or indirect subsidiary of ERI
to, exercise its inspection and audit rights under and pursuant to Section 10.2
of the MTSA upon Landlord’s request. In connection therewith, an independent
auditor shall promptly deliver to Tenant and Landlord its detailed calculation
of property-level betting & gaming revenues for each applicable property under
this Lease. Landlord shall be responsible for all expenses associated with any
such exercise of audit rights and preparation of any such calculations. Tenant
agrees on behalf of itself and ERI not to permit the MTSA to be amended or
modified in a way that adversely affects Landlord’s rights under this clause
(f) and clauses (b)(xix) and (b)(xx) above in any material respect as determined
in good faith by Landlord.

 

149



--------------------------------------------------------------------------------

23.2 SEC Filings; Offering Information.

(a) Tenant specifically agrees that Landlord, PropCo 1, PropCo or Landlord REIT
may file with the SEC or incorporate by reference the Financial Statements
referred to in Section 23.1(b)(ii) and (iii) (and Financial Statements referred
to in Section 23.1(b)(ii) and (iii) for any prior annual or quarterly periods as
required by any Legal Requirements) in Landlord’s, PropCo 1’s PropCo’s or
Landlord REIT’s filings made under the Securities Act or the Exchange Act to the
extent it is required to do so pursuant to Legal Requirements. In addition,
Landlord, PropCo 1, PropCo or Landlord REIT may include, cross-reference or
incorporate by reference the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements) and other financial
information and such information concerning the operation of the Leased Property
(1) which is publicly available or (2) the inclusion of which is approved by
Tenant in writing, which approval may not be unreasonably withheld, conditioned
or delayed, in offering memoranda or prospectuses or confidential information
memoranda, or similar publications or marketing materials, rating agency
presentations, investor presentations or disclosure documents in connection with
syndications, private placements or public offerings of Landlord’s, PropCo 1’s,
PropCo’s or Landlord REIT’s securities or loans. Unless otherwise agreed by
Tenant, neither Landlord, PropCo 1, PropCo nor Landlord REIT shall revise or
change the wording of information previously publicly disclosed by Tenant and
furnished to Landlord, PropCo 1, PropCo or Landlord REIT pursuant to Section 23
or this Section 23.2, and Landlord’s, PropCo 1’s PropCo’s or Landlord REIT’s
Form 10-Q or Form 10-K (or amendment or supplemental report filed in connection
therewith) shall not disclose the operational results of the Leased Property
prior to ERI’s, Tenant’s or its Affiliate’s public disclosure thereof so long as
ERI, Tenant or such Affiliate reports such information in a timely manner in
compliance with the reporting requirements of the Exchange Act, in any event, no
later than ninety (90) days after the end of each Fiscal Year. Landlord agrees
to use commercially reasonable efforts to provide a copy of the portion of any
public disclosure containing the Financial Statements, or any cross-reference
thereto or incorporation by reference thereof (other than cross-references to or
incorporation by reference of Financial Statements that were previously publicly
filed), or any other financial information or other information concerning the
operation of the Leased Property received by Landlord under this Lease, at least
two (2) Business Days in advance of any such public disclosure. Without
vitiating any other provision of this Lease, the preceding sentence is not
intended to restrict Landlord from disclosing such information to any Fee
Mortgagee pursuant to the express terms of the Fee Mortgage Documents or in
connection with other ordinary course reporting under the Fee Mortgage
Documents.

(b) Tenant understands that, from time to time, Landlord, PropCo 1, PropCo or
Landlord REIT may conduct one or more financings (including for the avoidance of
doubt, any securitization in connection with any such financing), which
financings may involve the participation of placement agents, underwriters,
initial purchasers or other persons deemed underwriters under applicable
securities law. In connection with any such financings, Tenant shall, upon the
request of Landlord, use commercially reasonable efforts to furnish to Landlord,
to the extent reasonably requested or required in connection with any such
financings, the information referred to in Section 23.1(b), as applicable
(subject to Section 23.1(c) and Section 23.1(e) as and to the extent applicable)
(it being understood that the disclosure of any such information to any such
Persons by Landlord shall be subject to Section 41.22 hereof as if such Persons
were Representatives hereunder) and in each case including for any prior annual
or quarterly periods as required by any Legal Requirements, as promptly as
reasonably practicable after the request therefor (taking into account, among
other things, the timing of any such request and any Legal Requirements
applicable to Tenant, CEOC or ERI at such time). In addition, Tenant shall, upon
the request of Landlord, use commercially reasonable efforts to provide Landlord
and its

 

150



--------------------------------------------------------------------------------

Representatives with such management representation letters, comfort letters and
consents of applicable certified independent auditors to the inclusion of their
reports in applicable financing disclosure documents as may be reasonably
requested or required in connection with the sale or registration of securities
by Landlord, PropCo 1, PropCo or Landlord REIT. Landlord shall reimburse Tenant,
CEOC and ERI, their respective Subsidiaries and their respective Representatives
as promptly as reasonably practicable after the request therefor, for any
reasonable and actual, documented expenses incurred in connection with any
cooperation provided pursuant to this Section 23.2(b) (and, unless any
non-compliance with this Lease to more than a de minimis extent is revealed, any
exercise by Landlord of audit rights pursuant to Section 23.1(c)) (including,
without limitation, reasonable and documented fees and expenses of accountants
and attorneys, but excluding, for the avoidance of doubt, any such fees and
expenses incurred in the preparation of the Financial Statements). In addition,
Landlord shall indemnify and hold harmless Tenant, CEOC and ERI, their
respective Subsidiaries and their respective Representatives from and against
any and all liabilities, losses, damages, claims, costs, expenses, interest,
awards, judgments and penalties suffered or incurred by them (collectively,
“Losses”) in connection with any cooperation provided pursuant to this
Section 23.2(b) or Section 23.1(b)(xix) (including in connection with any Fee
Mortgagee Securitization), except to the extent (i) such Losses were suffered or
incurred as a result of the bad faith, gross negligence or willful misconduct of
any such indemnified person, (ii) such Losses were caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Financial Statements delivered by Tenant to Landlord hereunder, or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein in the light of the circumstances under which they were
made not misleading or (iii) such Losses relate to a Fee Mortgagee
Securitization in connection with the Original Fee Mortgage.

This Section 23.2 (except the last sentence hereof) shall not be applicable to a
Fee Mortgage Securitization.

23.3 Landlord Obligations.

(a) Landlord agrees that, upon request of Tenant, it shall from time to time
provide such information as may be reasonably requested by Tenant with respect
to Landlord’s, PropCo 1’s, PropCo’s and Landlord REIT’s capital structure and/or
any financing secured by this Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Lease under GAAP.

(b) Landlord further understands and agrees that, from time to time, Tenant,
CEOC, ERI or their respective Affiliates may conduct one or more financings
(including, for the avoidance of doubt, any securitization in connection with
any such financing), which financings may involve the participation of placement
agents, underwriters, initial purchasers or other persons deemed underwriters
under applicable securities law. In connection with any such financings,
Landlord shall, upon the request of Tenant, use commercially reasonable efforts
to furnish to Tenant, to the extent reasonably requested or required in
connection with any such financings, the Financial Statements (and for any prior
annual or quarterly periods as required by any Legal Requirements), other
financial information and cooperation as promptly as reasonably practicable
after the request therefor (taking into account, among other things, the timing
of any such request and any Legal Requirements applicable to Landlord, PropCo 1,
PropCo or Landlord REIT at such time) (it being understood that the disclosure
of any such information to any such Persons by Tenant shall be

 

151



--------------------------------------------------------------------------------

subject to Section 41.22 hereof as if such Persons were Representatives of
Tenant hereunder). In addition, Landlord shall, upon the request of Tenant, use
commercially reasonable efforts to provide Tenant and its Representatives with
such management representation letters, comfort letters and consents of
applicable certified independent auditors to the inclusion of their reports in
applicable financing disclosure documents as may be reasonably requested or
required in connection with the sale or registration of securities by Tenant,
CEOC, ERI or any of their respective Affiliates. Tenant shall reimburse
Landlord, PropCo 1, PropCo, Landlord REIT, their respective Subsidiaries and
their respective Representatives as promptly as reasonably practicable after the
request therefor, for any reasonable and actual, documented expenses incurred in
connection with any cooperation provided pursuant to this Section 23.3(b)
(including, in each case, without limitation, reasonable and documented fees and
expenses of accountants and attorneys and allocated costs of internal employees
but excluding, for the avoidance of doubt, any such fees, expenses and allocated
costs incurred in the preparation of the Financial Statements). In addition,
Tenant shall indemnify and hold harmless Landlord, PropCo 1, PropCo, Landlord
REIT, their respective Subsidiaries and their respective Representatives from
and against any and all Losses in connection with any cooperation provided
pursuant to this Section 23.3(b) (including in connection with any
securitization), except to the extent (i) such Losses were suffered or incurred
as a result of the bad faith, gross negligence or willful misconduct of any such
indemnified person or (ii) such Losses were caused by any untrue statement or
alleged untrue statement of a material fact contained in any Financial
Statements delivered by Landlord to Tenant hereunder, or caused by any omission
or alleged omission to state therein a material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading.

(c) The Financial Statements provided pursuant to Section 23.3(b) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Tenant,
CEOC or ERI or their respective Affiliates to (x) file such Financial Statements
with the SEC if and to the extent that Tenant, CEOC or ERI is required to file
such Financial Statements with the SEC pursuant to Legal Requirements or
(y) include such Financial Statements in an offering document if and to the
extent that Tenant, CEOC or ERI or their respective affiliates is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.3(b).

ARTICLE XXIV

LANDLORD’S RIGHT TO INSPECT

Upon reasonable advance written notice to Tenant, Tenant shall permit Landlord
and its authorized representatives (including any Fee Mortgagee and its
representatives) to inspect the Leased Property or any portion thereof during
reasonable times (or at such time and with such notice as shall be reasonable in
the case of an emergency) (and Tenant shall be permitted to have any such
representatives of Landlord accompanied by a representative of Tenant). Landlord
shall take reasonable care to minimize disturbance of the operations on the
applicable portion of the Leased Property.

 

152



--------------------------------------------------------------------------------

ARTICLE XXV

NO WAIVER

No delay, omission or failure by Landlord to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Tenant Event of Default shall impair any such right or constitute a
waiver of any such breach or of any such term. No waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.

ARTICLE XXVI

REMEDIES CUMULATIVE

To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.

ARTICLE XXVII

ACCEPTANCE OF SURRENDER

No surrender to Landlord of this Lease or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord, and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.

ARTICLE XXVIII

NO MERGER

There shall be no merger of this Lease or of the Leasehold Estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, (i) this Lease or the Leasehold Estate created hereby or any
interest in this Lease or such Leasehold Estate and (ii) the fee estate in the
Leased Property or any portion thereof. If Landlord or any Affiliate of Landlord
shall purchase any fee or other interest in the Leased Property or any portion
thereof that is superior to the interest of Landlord, then the estate of
Landlord and such superior interest shall not merge.

 

153



--------------------------------------------------------------------------------

ARTICLE XXIX

INTENTIONALLY OMITTED

ARTICLE XXX

QUIET ENJOYMENT

So long as no Tenant Event of Default shall have occurred and be continuing,
Tenant shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term, free of any claim or other action by Landlord or anyone claiming by,
through or under Landlord, but subject (i) to the provisions, terms and
conditions of this Lease, and (ii) to all liens and encumbrances existing as of
the Commencement Date with respect to the Leased Property (CPLV) or as of the
HLV Lease Commencement Date with respect to the Leased Property (HLV), or
thereafter as provided for in this Lease or consented to by Tenant. No failure
by Landlord to comply with the foregoing covenant shall give Tenant any right to
cancel or terminate this Lease or abate, reduce or make a deduction from or
offset against the Rent or any other sum payable under this Lease, or to fail to
perform any other obligation of Tenant hereunder. Notwithstanding the foregoing,
Tenant shall have the right, by separate and independent action to pursue any
claim it may have against Landlord as a result of a breach by Landlord of the
covenant of quiet enjoyment contained in this Article XXX.

ARTICLE XXXI

LANDLORD FINANCING

31.1 Landlord’s Financing.

(a) Without the consent of Tenant (but subject to the remainder of this
Section 31.1), Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Fee Mortgage upon (i) all of the Leased Property
(other than de minimis portions thereof that are not capable of being assigned
or transferred) or (ii) all of the Leased Property in respect of any individual
Facility (or Facilities) (other than de minimis portions thereof that are not
capable of being assigned or transferred) (or upon interests in Landlord (or the
applicable fee owning Landlord entity with respect to an individual Facility)
which are pledged pursuant to a mezzanine loan or similar financing
arrangement). This Lease is and at all times shall be subordinate to any
Existing Fee Mortgage and any other Fee Mortgage which may hereafter affect the
Leased Property or any portion thereof or interest therein and in each case to
all renewals, modifications, consolidations, replacements, restatements and
extensions thereof or any parts or portions thereof; provided, however, that the
subordination of this Lease and Tenant’s leasehold interest hereunder to any new
Fee Mortgage made after the Commencement Date, shall be conditioned upon the
execution and delivery to Tenant by the respective Fee Mortgagee of a
commercially reasonable subordination, nondisturbance and attornment agreement,
which will bind Tenant and such Fee Mortgagee and its successors and assigns as
well as any Person who acquires any portion of the Leased Property in a
foreclosure or similar proceeding or in a transfer in lieu of any such
foreclosure or a successor owner of the Leased Property (each, a “Foreclosure
Purchaser”) and which shall provide, among other things, that so long as there
is no outstanding and continuing Tenant Event of Default under this Lease (or,
if there is a continuing Tenant Event of Default, subject to the rights granted
to a Permitted Leasehold Mortgagee as expressly set forth in this Lease), the
holder of such Fee Mortgage, and any Foreclosure Purchaser shall not disturb
Tenant’s leasehold interest or possession of the Leased Property, subject to and
in accordance with the terms

 

154



--------------------------------------------------------------------------------

hereof, and shall give effect to this Lease, including, but not limited to, the
provisions of Article XVII which benefit any Permitted Leasehold Mortgagee (as
if such Fee Mortgagee or Foreclosure Purchaser were the landlord under this
Lease (it being understood that if a Tenant Event of Default has occurred and is
continuing at such time, such parties shall be subject to the terms and
provisions hereof concerning the exercise of rights and remedies upon such
Tenant Event of Default including the provisions of Articles XVI, XVII and
XXVI)). In connection with the foregoing and at the request of Landlord, Tenant
shall promptly execute a subordination, nondisturbance and attornment agreement
that contains commercially reasonable provisions, terms and conditions, in all
events complying with this Section 31.1 (it being understood that a
subordination, non-disturbance and attornment agreement substantially in the
form executed by CPLV Tenant, CPLV Landlord and the Fee Mortgagee under the
Existing Fee Mortgage with respect to the Leased Property (CPLV) as of March 30,
2020, as amended by that certain Ratification and Amendment to Subordination,
Nondisturbance and Attornment Agreement executed by CPLV Tenant, CPLV Landlord
and the Fee Mortgagee as of the Second Amendment Date (a copy of which is
attached hereto as Exhibit O), shall be deemed to satisfy this Section).

(b) If, in connection with obtaining any Fee Mortgage or entering into any
agreement relating thereto, Landlord shall request in writing (i) reasonable
cooperation from Tenant or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by Fee
Mortgagee, Tenant shall reasonably cooperate with such request, so long as
(I) no default in any material respect by Landlord beyond applicable cure
periods is continuing, (II) all reasonable documented out-of-pocket costs and
expenses incurred by Tenant in connection with such cooperation, including, but
not limited to, its reasonable documented attorneys’ fees, shall be paid by
Landlord and (III) any requested action, including any amendments or
modification of this Lease, shall not (a) increase Tenant’s monetary obligations
under this Lease by more than a de minimis extent, or increase Tenant’s
non-monetary obligations under this Lease in any material respect or decrease
Landlord’s obligations in any material respect, (b) diminish Tenant’s rights
under this Lease in any material respect, (c) adversely impact the value of the
Leased Property by more than a de minimis extent or otherwise have a more than
de minimis adverse effect on the Leased Property, Tenant or Landlord, (d) result
in this Lease not constituting a “true lease”, or (e) result in a default under
any Permitted Leasehold Mortgage. The foregoing is not intended to vitiate or
supersede the provisions, terms and conditions of Section 31.1 hereof.

(c) To secure Landlord’s obligations under any Fee Mortgage, including the
Existing Fee Mortgage, Landlord shall have the right to collaterally assign to
Fee Mortgagee, all rights, title and interest of Landlord in and under this
Lease.

(d) For the avoidance of doubt, Tenant acknowledges and agrees that Landlord
may, in its sole and absolute discretion, from time to time finance the Leased
Property in respect of one or more individual Facilities separately and
independently from the Leased Property in respect of any other Facility, in
which event this Article XXXI shall apply with respect to each separate
financing and each separate Facility (or Facilities, as applicable) and Tenant
shall be obligated to perform or otherwise satisfy all applicable Additional Fee
Mortgagee Requirements under the Fee Mortgage Documents relating to each
separate financing and each separate Facility as and to the extent provided in
this Article XXXI and the other applicable provisions of this Lease; provided
that, notwithstanding the foregoing or any other provisions of this Article XXXI
to the contrary, Tenant shall not be obligated to perform or otherwise satisfy
any Additional Fee Mortgagee Requirement under a Fee Mortgage Document in the
event that such performance or satisfaction results in Tenant being in breach of
an Additional Fee Mortgagee Requirement under a Fee Mortgage Document relating
to a separate financing or separate Facility.

 

155



--------------------------------------------------------------------------------

31.2 Attornment. If either (a) Landlord’s interest in the Leased Property or any
portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise) or (b) equity interests in Landlord are sold or conveyed upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise), or otherwise by operation of law, then, at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”
under, and on the terms and conditions set forth in, this Lease.

31.3 Compliance with Fee Mortgage Documents.

(a) Tenant acknowledges that any Fee Mortgage Documents executed by Landlord or
any Affiliate of Landlord may impose certain obligations on the “borrower” or
other counterparty thereunder to comply with, or cause the operator and/or
lessee of the applicable Leased Property to comply with, certain reasonable
covenants contained therein, including, without limitation, covenants relating
to (i) the alteration, maintenance, repair and restoration of the applicable
Leased Property; (ii) maintenance and submission of financial records and
accounts of the operation of the applicable Leased Property and financial and
other information regarding the operator and/or lessee of the applicable Leased
Property and the applicable Leased Property itself; (iii) the procurement of
insurance policies with respect to the applicable Leased Property; (iv) removal
of liens and encumbrances; (v) subleasing, management and related activities;
and (vi) without limiting the foregoing, compliance with all applicable Legal
Requirements (including Gaming Regulations) relating to the applicable Leased
Property and the operation of the business thereon or therein. From and after
the date any Fee Mortgage encumbers the applicable Leased Property (or any
portion thereof or interest therein) and Landlord has provided Tenant with true
and complete copies thereof and, if Landlord elects, of any applicable Fee
Mortgage Documents (for informational purposes only, but not for Tenant’s
approval), accompanied by a written request for Tenant to comply with the
Additional Fee Mortgagee Requirements (hereinafter defined) (which request shall
expressly reference this Section 31.3 and expressly identify the Fee Mortgage
Documents and sections thereof containing the Additional Fee Mortgagee
Requirements), and continuing until the first to occur of (1) such Fee Mortgage
Documents ceasing to remain in full force and effect by reason of satisfaction
in full of the indebtedness thereunder or foreclosure or similar exercise of
remedies or otherwise, (2) the Expiration Date, (3) such time as Tenant’s
compliance with the Additional Fee Mortgagee Requirements would constitute or
give rise to a breach or violation of (x) this Lease, not waived by Landlord,
(y) Legal Requirements (including Gaming Regulations and Liquor Laws), or
(z) any Permitted Leasehold Mortgage (not waived by the applicable Permitted
Leasehold Mortgagee), provided, however, with respect to this clause (z), (I)
Tenant shall not be relieved of its obligation to comply with (A) the terms of
the Additional Fee Mortgagee Requirements in effect as of the Commencement Date
(whether embodied in the Existing Fee Mortgage or related Fee Mortgage Documents
or in any future Fee Mortgage or related Fee Mortgage Documents containing the
applicable corresponding terms), nor (B) unless the applicable terms of the
Permitted Leasehold Mortgage were customary at the time entered into,

 

156



--------------------------------------------------------------------------------

any Additional Fee Mortgagee Requirements (other than any Additional Fee
Mortgagee Requirements covered under the preceding clause (A)) in effect as of
the time when the Permitted Leasehold Mortgage was obtained, and (II) such
Permitted Leasehold Mortgage shall have been entered into by Tenant without any
intent to vitiate or supersede the terms of any applicable Additional Fee
Mortgagee Requirements, and (4) Tenant receives written direction from Landlord,
any Fee Mortgagee or any governmental authority requesting or instructing Tenant
to cease complying with the applicable Additional Fee Mortgagee Requirements,
(provided, prior to ceasing compliance with any Additional Fee Mortgagee
Requirements under the preceding clauses (3) and (4), Tenant shall first provide
Landlord with prior written notice together with, (x) if acting pursuant to
clause (3), reasonably detailed materials evidencing that such compliance
constitutes such a breach, and (y) if acting pursuant to clause (4), a copy of
the applicable communication(s) from such Fee Mortgagee or governmental
authority, as applicable, and Tenant shall in such event only cease compliance
with the specific Additional Fee Mortgagee Requirements in question under clause
(3) or that are covered by the written direction under clause (4), as
applicable), Tenant covenants and agrees, at its sole cost and expense and for
the express benefit of Landlord (and not, for the avoidance of doubt, any Fee
Mortgagee, which shall not be construed to be a third-party beneficiary of this
Lease, provided, however, this parenthetical provision is not intended to
vitiate Tenant’s obligation to perform any or all of the Additional Fee
Mortgagee Requirements directly for the benefit of any Fee Mortgagee as and to
the extent agreed to by Tenant in an agreement entered into directly between
Tenant and such Fee Mortgagee), to operate the applicable Leased Property (or
cause the applicable Leased Property to be operated) in compliance with the
Additional Fee Mortgagee Requirements of which it has received written notice.
For the avoidance of doubt, notwithstanding anything to the contrary herein,
Tenant shall not be required to comply with and shall not have any other
obligations with respect to any terms or conditions of, or amendments or
modifications to, any Fee Mortgage or other Fee Mortgage Documents that do not
constitute Additional Fee Mortgagee Requirements; provided, however, that the
foregoing shall not be deemed to release Tenant from its obligations under this
Lease that do not derive from the Fee Mortgage Documents, whether or not such
obligations are duplicative of those set forth in the Fee Mortgage Documents.

(b) As used herein, “Additional Fee Mortgagee Requirements” means those
customary covenants, agreements and requirements as to the operation of the
applicable Leased Property and the business thereon or therein which the Fee
Mortgage Documents impose (x) directly upon, or require Landlord (or Landlord’s
Affiliate borrower thereunder) to impose upon, the tenant(s) and/or operator(s)
of the applicable Leased Property or (y) directly upon Landlord, but which, by
reason of the nature of the obligation(s) imposed and the nature of Tenant’s
occupancy and operation of the applicable Leased Property and the business
conducted thereupon, are not reasonably susceptible of being performed by
Landlord and are reasonably susceptible of being performed by Tenant (excluding,
for the avoidance of doubt, payment of any indebtedness or other obligations
evidenced or secured thereby) and, except with respect to the Existing Fee
Mortgage (of which Tenant is deemed to have received written notice (without
giving effect to any amendments, modifications or supplements after the Second
Amendment Date)) of which Tenant has received written notice; provided, however,
that, notwithstanding the foregoing, Additional Fee Mortgagee Requirements shall
not include or impose on Tenant (and Tenant will not be subject to) obligations
which (i) are not customary for the type of financing provided under the
applicable Fee Mortgage Documents, (ii) increase Tenant’s monetary obligations
under this Lease to more than a de minimis extent (it being agreed that making
payments otherwise payable to Landlord

 

157



--------------------------------------------------------------------------------

into a “lockbox” account designated by a Fee Mortgagee shall not be deemed to
increase Tenant’s monetary obligations under the Lease), (iii) increase Tenant’s
non-monetary obligations under this Lease in any material respect (it being
agreed that making payments otherwise payable to Landlord into a “lockbox”
account designated by a Fee Mortgagee shall not be deemed to increase Tenant’s
non-monetary obligations under the Lease) or (iv) diminish Tenant’s rights under
this Lease in any material respect (it being agreed that none of the provisions,
terms and conditions of the Existing Fee Mortgage Documents or of the Original
Fee Mortgage Documents, as applicable, that would otherwise constitute
Additional Fee Mortgagee Requirements pursuant to clause (x) and clause
(y) above (other than any such provisions, terms and conditions of the Original
Fee Mortgage Documents that require Tenant to fund or maintain impound, escrow
or other reserve or similar accounts as security for or otherwise relating to
fixture, furniture and equipment expense, taxes or insurance premiums, in each
case, that are in addition to the reserves required to be maintained pursuant to
this Lease (independent of this Article XXXI), to the extent in violation of the
preceding clauses (i) through (iv)) violate any of the preceding clauses
(i) through (iv)). Notwithstanding the foregoing, the Parties agree that
(A) with respect to any provision of any Fee Mortgage or related Fee Mortgage
Documents entered into after the Commencement Date that is not intended to be
included, in whole or in part, in a public or private securitization of rated
single-or multi-class securities secured by or evidencing ownership interests in
all or any portion of the loan secured by a Fee Mortgage or a pool of assets
that includes such loan, which provision corresponds to Section 5.2.10(e)(i) of
the loan agreement entered into in connection with the Original Fee Mortgage,
such provision shall not require ERI or the applicable controlling entity or
surviving entity to remain a “Public Vehicle” (as defined in such loan agreement
(or any corresponding term in such Fee Mortgage or Fee Mortgage Documents)) or
satisfy the requirements to be a “Qualified CPLV Replacement Guarantor” (as
defined in such loan agreement (or any corresponding term in such Fee Mortgage
or Fee Mortgage Documents)) as a condition to consummating the transactions
described therein and (B) the Additional Fee Mortgagee Requirements, to the
extent arising out of any Fee Mortgage and the related Fee Mortgage Documents,
in each case, entered into after the First Amendment Date, shall not include any
requirements or obligations that arise out of the representations or warranties
made under such Fee Mortgage or Fee Mortgage Documents (but, for the avoidance
of doubt, this clause (B) is not intended to (i) exclude from the Additional Fee
Mortgage Requirements hereunder subsequent to the First Amendment Date any such
requirements or obligations to the extent arising out of any provisions, terms
or conditions of such Fee Mortgage or such Fee Mortgage Documents other than
such representations and warranties, or (ii) vitiate or supersede Tenant’s
obligation to cooperate with Landlord in connection with Landlord obtaining any
Fee Mortgage or entering into any arrangement relating thereto as provided in
Section 31.1(b) hereof).

(c) Any proposed implementation of any additional financial covenants (i.e., a
requirement that Tenant must meet certain specified performance tests of a
financial nature, e.g., meeting a threshold EBITDAR, Net Revenue, financial
ratio or similar test) that are imposed on Tenant shall not constitute
Additional Fee Mortgagee Requirements (it being understood that Landlord may
agree to such financial covenants being imposed in any Fee Mortgage Documents so
long as such financial covenants will not impose additional obligations on
Tenant to comply therewith). For the avoidance of doubt, Additional Fee
Mortgagee Requirements may include (to the extent consistent with the foregoing
definition of Additional Fee Mortgagee Requirements) requirements of Tenant to:

 

158



--------------------------------------------------------------------------------

(i) make Rent payments into “lockbox accounts” maintained for the benefit of Fee
Mortgagee; and/or

(ii) subject to this Section 31.3, perform other actions consistent with the
obligations described in the first sentence of this Section 31.3.

(d) In the event Tenant breaches its obligations to comply with Additional Fee
Mortgagee Requirements as described herein (without regard to any notice or cure
period under the Fee Mortgage Documents and without regard to whether a default
or event of default has occurred as a result thereof under the Fee Mortgage
Documents), Landlord shall have the right, following the failure of Tenant to
cure such breach within twenty (20) days from receipt of written notice to
Tenant from Landlord of such breach (except to the extent the breach is of a
nature such that it is not practicable for Landlord to provide such prior
written notice, in which event Landlord shall provide written notice as soon as
practicable), to cure such breach, in which event Tenant shall reimburse
Landlord for Landlord’s reasonable costs and expenses incurred in connection
with curing such breach.

(e)

(i) Landlord and Tenant acknowledge that, (i) in connection with the
implementation of the Bankruptcy Plan, CEC and Affiliates of Tenant were
involved in the negotiations concerning the origination of the loan secured by
the Original Fee Mortgage and the Fee Mortgage Documents with respect thereto
and reviewed the provisions, terms and conditions of such Fee Mortgage
Documents, and (ii) CEC and Tenant reviewed the amendments to such Fee Mortgage
Documents effectuated as of the First Amendment Date and, accordingly, Tenant
consented and agreed to all provisions, terms and conditions of such Fee
Mortgage Documents (a) as in effect as of the Commencement Date, and (b) as
amended and as in effect on the First Amendment Date that in each case comprise
Additional Fee Mortgagee Requirements.

(ii) If Landlord or its Affiliate anticipates entering into new or modified Fee
Mortgage Documents that would modify the then applicable Additional Fee Mortgage
Requirements or impose new Additional Fee Mortgagee Requirements, Landlord shall
(x) provide copies of the same to Tenant with reasonably sufficient time prior
to the execution and delivery thereof by Landlord or any Affiliate of Landlord
to enable Tenant to timely comply with any such changes to the, or new,
Additional Fee Mortgagee Requirements and (y) promptly upon the execution and
delivery thereof by Landlord or any Affiliate of Landlord, deliver to Tenant an
updated description thereof in accordance with the second sentence of this
Section 31.3.

(f) To the extent of any conflict between the terms and provisions of any
agreement to which Landlord, Tenant and Fee Mortgagee are parties and the terms
and provisions of this Section 31.3, the terms and provisions of such agreement
shall govern and control in accordance with its terms.

(g) Notwithstanding anything otherwise set forth in this Lease, Landlord shall
have no obligation or liability to Tenant in connection with any approval,
consent or other determination which is to be given by Fee Mortgagee in respect
of any Additional Fee Mortgagee Requirements, so agreed to by Tenant, except in
any case solely as and to the extent expressly provided in this Lease.

 

159



--------------------------------------------------------------------------------

ARTICLE XXXII

ENVIRONMENTAL COMPLIANCE

32.1 Hazardous Substances. Tenant shall not allow any Hazardous Substance to be
located in, on, under or about the Leased Property or any portion thereof or
incorporated into any Facility; provided however that Hazardous Substances may
be (i) brought, kept, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those brought, kept, used or disposed of
in, on or about similar facilities used for purposes similar to the Primary
Intended Use or in connection with the construction of facilities similar to the
Leased Property and (ii) disposed of in strict compliance with Legal
Requirements (other than Gaming Regulations). Tenant shall not allow the Leased
Property or any portion thereof to be used as a waste disposal site or for the
manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements (other than
Gaming Regulations).

32.2 Notices. Tenant or Landlord, as applicable, shall provide to the other
party, as soon as reasonably practicable but in no event later than fifteen
(15) days after Tenant’s or Landlord’s, as applicable, receipt thereof, a copy
of any notice, notification or request for information with respect to, (i) any
violation of a Legal Requirement (other than Gaming Regulations) relating to, or
Release of, Hazardous Substances located in, on, or under the Leased Property or
any portion thereof or any adjacent property; (ii) any enforcement, cleanup,
removal, or other governmental or regulatory action instituted, completed or
threatened in writing with respect to the Leased Property or any portion
thereof; (iii) any material claim made or threatened in writing by any Person
against Tenant, Landlord or the Leased Property or any portion thereof relating
to damage, contribution, cost recovery, compensation, loss, or injury resulting
from or claimed to result from any Hazardous Substance; and (iv) any reports
made to any federal, state or local environmental agency arising out of or in
connection with any Hazardous Substance in, on, under or removed from the Leased
Property or any portion thereof, including any written complaints, notices,
warnings or assertions of violations in connection therewith.

32.3 Remediation. If either Landlord or Tenant becomes aware of a violation of
any Legal Requirement (other than Gaming Regulations) relating to any Hazardous
Substance in, on, under or about the Leased Property or any portion thereof or
any adjacent property, or if Tenant, Landlord or the Leased Property or any
portion thereof becomes subject to any order of any federal, state or local
agency to repair, close, detoxify, decontaminate or otherwise remediate the
Leased Property, Landlord or Tenant, as applicable, shall promptly notify the
other party of such event and, at Tenant’s sole cost and expense, Tenant shall
cure such violation or effect such repair, closure, detoxification,
decontamination or other remediation. If Tenant fails to diligently pursue,
implement and complete any such cure, repair, closure, detoxification,
decontamination or other remediation, which failure continues after notice and
expiration of applicable cure periods, Landlord shall have the right, but not
the obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.

 

160



--------------------------------------------------------------------------------

32.4 Indemnity. Each of the Persons comprising Tenant shall jointly and
severally indemnify, defend, protect, save, hold harmless, and reimburse
Landlord or any Affiliate of Landlord for, from and against any and all actual
out-of-pocket costs, losses (including, losses of use or economic benefit or
diminution in value), liabilities, damages, assessments, lawsuits, deficiencies,
demands, claims and expenses (collectively, “Environmental Costs”) (whether or
not arising out of third-party claims and regardless of whether liability
without fault is imposed, or sought to be imposed, on Landlord) incurred in
connection with, arising out of, resulting from or incident to, directly or
indirectly, in each case before or during (but not if first occurring after) the
Term (i) the production, use, generation, storage, treatment, transporting,
disposal, discharge, Release or other handling or disposition of any Hazardous
Substances from, in, on or under the Leased Property or any portion thereof
(collectively, “Handling”), including the effects of such Handling of any
Hazardous Substances on any Person or property within or outside the boundaries
of the Leased Property, (ii) the presence of any Hazardous Substances in, on or
under the Leased Property and (iii) the violation of any Environmental Law.
“Environmental Costs” include interest, costs of response, removal, remedial
action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual and consequential damages) for personal
injuries and for injury to, destruction of or loss of property or natural
resources, relocation or replacement costs, penalties, fines, charges or
expenses, reasonable attorney’s fees, reasonable expert fees, reasonable
consultation fees, and court costs, and all amounts actually paid in
investigating, defending or settling any of the foregoing, as applicable,
including, without duplication, any amounts paid by Landlord or its Affiliates
pursuant to that certain Environmental Indemnity Agreement, that certain
Mezzanine A Environmental Indemnity Agreement, that certain Mezzanine B
Environmental Indemnity Agreement or that certain Mezzanine C Environmental
Indemnity Agreement, each as defined in and entered into in connection with the
Original Fee Mortgage as in effect on the Commencement Date. Tenant’s indemnity
hereunder shall survive the termination of this Lease, but in no event shall
Tenant’s indemnity apply to Environmental Costs incurred in connection with,
arising out of, resulting from or incident to matters first occurring after the
later of (x) the end of the Term and (y) the date upon which Tenant shall have
vacated the Leased Property and surrendered the same to Landlord, in each case
to the extent such matters are not or were not caused by the acts or omissions
of Tenant in breach of this Lease. Tenant’s indemnity set forth in this
Section 32.4 shall remain in effect for the benefit of the entity constituting
Landlord following divestment of such entity’s interest in the Leased Property
as a result of the foreclosure of a Fee Mortgage by a Fee Mortgagee; provided,
however, Tenant’s liability under this sentence shall be (A) limited to an
amount equal to any Environmental Costs required to be paid to Fee Mortgagee by
such entity (or any environmental indemnitor of such entity with respect to such
Fee Mortgage), and (B) shall be without duplication of any amounts required to
be paid by Tenant to such foreclosing Fee Mortgagee (or its designee) as the new
Landlord under this Lease attributable to the same Environmental Costs

Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under
Sections 32.1 through 32.3 that is not cured within any applicable cure period,
Tenant shall reimburse Landlord for any and all reasonable costs and expenses
incurred by Landlord in connection with, arising out of, resulting from or
incident to (directly or indirectly, before or during (but not if first
occurring after) the Term) the following:

 

161



--------------------------------------------------------------------------------

(a) investigating any and all matters relating to the Handling of any Hazardous
Substances, in, on, from or under the Leased Property or any portion thereof;

(b) bringing the Leased Property into compliance with all Legal Requirements,
and

(c) removing, treating, storing, transporting, cleaning-up and/or disposing of
any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or off-site other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements.

If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty
(60) calendar day period shall bear interest at the Overdue Rate from the date
due to the date paid in full.

32.5 Environmental Inspections. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4, Landlord shall have the right, from time to time, during normal business
hours and upon not less than five (5) Business Days written notice to Tenant
(except in the case of an emergency that constitutes an imminent threat to human
health or safety or damage to property, in which event Landlord shall undertake
reasonable efforts to notify a representative of Tenant as soon as practicable
under the circumstances), to conduct an inspection of the Leased Property or any
portion thereof (and Tenant shall be permitted to have Landlord or its
representatives accompanied by a representative of Tenant) to determine the
existence or presence of Hazardous Substances on or about the Leased Property or
any portion thereof. In the event Landlord has a reasonable basis to believe
that Tenant is in breach of its obligations under Sections 32.1 through 32.4,
Landlord shall have the right to enter and inspect the Leased Property or any
portion thereof, conduct any testing, sampling and analyses it reasonably deems
necessary and shall have the right to inspect materials brought into the Leased
Property or any portion thereof. Landlord may, in its discretion, retain experts
to conduct the inspection, perform the tests referred to herein, and to prepare
a written report in connection therewith if Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4. All costs and expenses incurred by Landlord under this Section 32.6 shall
be the responsibility of Landlord, except solely to the extent Tenant has
breached its obligations under Sections 32.1 through 32.5, in which event such
reasonable costs and expenses shall be paid by Tenant to Landlord as provided in
Section 32.4. Failure to conduct an environmental inspection or to detect
unfavorable conditions if such inspection is conducted shall in no fashion
constitute a release of any liability for environmental conditions subsequently
determined to be associated with or to have occurred during Tenant’s tenancy.
Tenant shall remain liable for any environmental condition related to or having
occurred during its tenancy regardless of when such conditions are discovered
and regardless of whether or not Landlord conducts an environmental inspection
at the termination of this Lease. The obligations set forth in this Article
XXXII shall survive the expiration or earlier termination of this Lease but in
no event shall Article XXXII apply to matters first occurring after the later of
(x) the end of the Term and (y) the date upon which Tenant shall have vacated
the Leased Property and surrendered the same to Landlord, in each case to the
extent such matters are not or were not caused by the acts or omissions of
Tenant in breach of this Lease.

 

162



--------------------------------------------------------------------------------

ARTICLE XXXIII

MEMORANDUM OF LEASE

Landlord and Tenant shall, promptly upon the request of either Party, enter into
one or more short form memoranda of this Lease, in form suitable for recording
in each county or other applicable location in which the Leased Property is
located. Each Party shall bear its own costs in negotiating and finalizing such
memoranda, but Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the Expiration Date.

ARTICLE XXXIV

DISPUTE RESOLUTION

34.1 Expert Valuation Process. Whenever a determination of Fair Market Ownership
Value, Fair Market Base Rental Value, Fair Market Rental Value or Fair Market
Property Value is required pursuant to any provision of this Lease, and where
Landlord and Tenant have not been able to reach agreement on such Fair Market
Ownership Value, Fair Market Base Rental Value, Fair Market Rental Value or Fair
Market Property Value either (i) with respect to Fair Market Base Rental Value
applicable to a Renewal Term, within three hundred seventy (370) days prior to
the commencement date of a Renewal Term or (ii) for all other purposes, after at
least fifteen (15) days of good faith negotiations, then either Party shall each
have the right to seek, upon written notice to the other Party (the “Expert
Valuation Notice”), which notice clearly identifies that such Party seeks, to
have such Fair Market Ownership Value, Fair Market Base Rental Value, Fair
Market Rental Value or Fair Market Property Value determined in accordance with
the following Expert Valuation Process:

(a) Within twenty (20) days of the receiving Party’s receipt of the Expert
Valuation Notice, Landlord and Tenant shall provide notice to the other Party of
the name, address and other pertinent contact information, and qualifications of
its selected appraiser (which appraiser must be an independent qualified MAI
appraiser (i.e., a Member of the Appraisal Institute)).

(b) As soon as practicable following such notice, and in any event within
twenty (20) days following their selection, each appraiser shall prepare a
written appraisal of Fair Market Ownership Value, Fair Market Base Rental Value,
Fair Market Rental Value or Fair Market Property Value (as the case may be) as
of the relevant date of valuation, and deliver the same to its respective
client. Representatives of the Parties shall then meet and simultaneously
exchange copies of such appraisals. Following such exchange, the appraisers
shall promptly meet and endeavor to agree upon Fair Market Ownership Value, Fair
Market Base Rental Value, Fair Market Rental Value or Fair Market Property Value
(as the case may be) based on a written appraisal made by each of them (and
given to Landlord by Tenant). If such two (2) appraisers shall agree upon a Fair
Market Ownership Value or Fair Market Base Rental Value or Fair Market Property
Value, as applicable, such agreed amount shall be binding and conclusive upon
Landlord and Tenant.

 

163



--------------------------------------------------------------------------------

(c) If such two (2) appraisers are unable to agree upon a Fair Market Ownership
Value, Fair Market Base Rental Value, Fair Market Rental Value or Fair Market
Property Value (as the case may be) within five (5) Business Days after the
exchange of appraisals as aforesaid, then such appraisers shall advise Landlord
and Tenant of the same and, within twenty (20) days of the exchange of
appraisals, select a third (3rd) appraiser (which third (3rd) appraiser, however
selected, must be an independent qualified MAI appraiser) to make the
determination of Fair Market Ownership Value, Fair Market Base Rental Value,
Fair Market Rental Value or Fair Market Property Value. The selection of the
third (3rd) appraiser shall be binding and conclusive upon Landlord and Tenant.

(d) If such two (2) appraisers shall be unable to agree upon the designation of
a third (3rd) appraiser within the twenty (20) day period referred to in clause
(c) above, or if such third (3rd) appraiser does not make a determination of
Fair Market Ownership Value, Fair Market Base Rental Value, Fair Market Rental
Value or Fair Market Property Value (as the case may be) within thirty (30) days
after his or her selection, then such third (3rd) appraiser (or a substituted
third appraiser, as applicable) shall, at the request of either Party, be
appointed by the Appointing Authority and such appointment shall be final and
binding on Landlord and Tenant. The determination of Fair Market Ownership
Value, Fair Market Base Rental Value, Fair Market Rental Value or Fair Market
Property Value (as the case may be) made by the third (3rd) appraiser appointed
pursuant hereto shall be made within twenty (20) days after such appointment.

(e) If a third (3rd) appraiser is selected, Fair Market Ownership Value, Fair
Market Base Rental Value, Fair Market Rental Value or Fair Market Property Value
(as the case may be) shall be the average of (x) the determination of Fair
Market Ownership Value, Fair Market Base Rental Value, Fair Market Rental Value
or Fair Market Property Value (as the case may be) made by the third (3rd)
appraiser and (y) the determination of Fair Market Ownership Value, Fair Market
Base Rental Value, Fair Market Rental Value or Fair Market Property Value (as
the case may be) made by the appraiser (selected pursuant to Section 34.1(b))
whose determination of Fair Market Ownership Value, Fair Market Base Rental
Value, Fair Market Rental Value or Fair Market Property Value (as the case may
be) is nearest to that of the third (3rd) appraiser. Such average shall be
binding and conclusive upon Landlord and Tenant as being the Fair Market
Ownership Value, Fair Market Base Rental Value, Fair Market Rental Value or Fair
Market Property Value (as the case may be).

(f) In determining Fair Market Ownership Value of the Leased Property as a whole
or any Facility, the appraisers shall (in addition to taking into account the
criteria set forth in the definition of Fair Market Ownership Value), add
(i) the present value of the Rent for the remaining Term, assuming the Term has
been extended for all Renewal Terms provided herein (with assumed increases in
the CPI to be determined by the appraisers) using a discount rate (which may be
determined by an investment banker retained by each appraiser) based on the
credit worthiness of Tenant and any guarantor of Tenant’s obligations hereunder
and (ii) the present value of the Leased Property or Facility as of the end of
such Term (assuming the Term has been extended for all Renewal Terms provided
herein). The appraisers shall further assume that no default then exists under
the Lease, that Tenant has complied (and will comply) with all provisions of the
Lease, and that no default exists under any guaranty of Tenant’s obligations
hereunder.

 

164



--------------------------------------------------------------------------------

(g) In determining Fair Market Base Rental Value, the appraisers shall (in
addition to the criteria set forth in the definition thereof and of Fair Market
Rental Value) take into account: (i) the age, quality and condition (as required
by the Lease) of the Improvements; (ii) that the Leased Property or Facility
will be leased as a whole or substantially as a whole to a single user;
(iii) when determining the Fair Market Base Rental Value for any Renewal Term, a
lease term of five (5) years together with such options to renew as then remains
hereunder; (iv) an absolute triple net lease; and (v) such other items that
professional real estate appraisers customarily consider.

(h) [Reserved].

(i) If, by virtue of any delay, Fair Market Base Rental Value is not determined
by the first (1st) day of the applicable Renewal Term, then until Fair Market
Base Rental Value is determined, Tenant shall continue to pay Rent during the
succeeding Renewal Term in the same amount which Tenant was obligated to pay
prior to the commencement of the Renewal Term. Upon determination of Fair Market
Base Rental Value, Rent shall be calculated retroactive to the commencement of
the Renewal Term and Tenant shall either receive a refund from Landlord (in the
case of an overpayment) or shall pay any deficiency to Landlord (in the case of
an underpayment) within thirty (30) days of the date on which the determination
of Fair Market Base Rental Value becomes binding.

(j) The cost of the procedure described in this Section 34.1 shall be borne
equally by the Parties and the Parties will reasonably coordinate payment;
provided, that if Landlord pays such costs, fifty percent (50%) of such costs
shall be Additional Charges hereunder and if Tenant pays such costs, fifty
percent (50%) of such costs shall be a credit against the next Rent payment
hereunder.

34.2 Arbitration. In the event of a dispute with respect to this Lease pursuant
to an Arbitration Provision, or in any case when this Lease expressly provides
for the settlement or determination of a dispute or question by an Expert
pursuant to this Section 34.2 (in any such case, a “Section 34.2 Dispute”) such
dispute shall be determined in accordance with an arbitration proceeding as set
forth in this Section 34.2.

(a) Any Section 34.2 Dispute shall be determined by an arbitration panel
comprised of three members, each of whom shall be an Expert (the “Arbitration
Panel”). No more than one panel member may be with the same firm and no panel
member may have an economic interest in the outcome of the arbitration.

The Arbitration Panel shall be selected as set forth in this Section 34.2(b). If
a Section 34.2 Dispute arises and if Landlord and Tenant are not able to resolve
such dispute after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to submit the dispute to the Arbitration
Panel, upon written notice to the other Party (the “Arbitration Notice”). The
Arbitration Notice shall identify one member of the Arbitration Panel who meets
the criteria of the above paragraph. Within five (5) Business Days after the
receipt of the Arbitration Notice, the Party receiving such Arbitration Notice
shall respond in writing identifying one member of the Arbitration Panel who
meets the criteria of the above paragraph. Such notices shall include the name,
address and other pertinent contact information, and qualifications of its
member of the Arbitration Panel. If a Party fails to timely select its
respective panel member, the other Party may

 

165



--------------------------------------------------------------------------------

notify such Party in writing of such failure, and if such Party fails to select
its respective panel member within three (3) Business Days after receipt of such
notice, then such other Party may select and identify to such Party such panel
member on such Party’s behalf. The third member of the Arbitration Panel will be
selected by the two (2) members of the Arbitration Panel who were selected by
Landlord and Tenant; provided, that if, within five (5) Business Days after they
are identified, they fail to select a third member, or if they are unable to
agree on such selection, Landlord and Tenant shall cause the third member of the
Arbitration Panel to be appointed by the managing officer of the American
Arbitration Association.

(b) Within ten (10) Business Days after the selection of the Arbitration Panel,
Landlord and Tenant each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Landlord and Tenant may also
request an evidentiary hearing on the merits in addition to the submission of
written statements. The Arbitration Panel shall make its decision within twenty
(20) days after the later of (i) the submission of such written statements, and
(ii) the conclusion of any evidentiary hearing on the merits. The Arbitration
Panel shall reach its decision by majority vote and shall communicate its
decision by written notice to Landlord and Tenant.

(c) The decision by the Arbitration Panel shall be final, binding and conclusive
and shall be non-appealable and enforceable in any court having jurisdiction.
All hearings and proceedings held by the Arbitration Panel shall take place in
New York, New York unless otherwise mutually agreed by the Parties and the
Arbitration Panel.

(d) The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and the Procedures for
Large, Complex, Commercial Disputes in effect as of the Commencement Date.

(e) Landlord and Tenant shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting any arbitration described in this Section 34.2.

ARTICLE XXXV

NOTICES

Any notice, request, demand, consent, approval or other communication required
or permitted to be given by either Party hereunder to the other Party shall be
in writing and shall be sent by registered or certified mail, postage prepaid
and return receipt requested, by hand delivery or express courier service, by
email transmission or by an overnight express service to the following address:

 

To Tenant:

 

c/o Caesars Entertainment, Inc.

100 West Liberty Street, Suite 1150

Reno, NV 89501

Attention: General Counsel

Email: equatmann@eldoradoresorts.com

  

To Landlord:

 

c/o VICI Properties Inc.

535 Madison Avenue, 20th Floor

New York, NY 10022

Attention: General Counsel

Email: corplaw@viciproperties.com

 

166



--------------------------------------------------------------------------------

or to such other address as either Party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given only upon an
independent, non-automated confirmation from the recipient acknowledging
receipt.

ARTICLE XXXVI

END OF TERM GAMING ASSETS TRANSFER

36.1 Transfer of Tenant’s Gaming Assets and Operational Control of the Leased
Property. Upon the written request (an “End of Term Gaming Assets Transfer
Notice”) of Landlord either immediately prior to or in connection with the
expiration or earlier termination of the Term, or of Tenant in connection with
the expiration or earlier termination of this Lease that occurs (i) either on
the last date of the Initial Term or the last date of any Renewal Term, or
(ii) in the event Landlord exercises its right to terminate this Lease or
repossess the Leased Property in accordance with the terms of this Lease and,
provided in each of the foregoing clauses (i) or (ii) that Tenant complies with
the provisions of Section 36.4, Tenant shall transfer (or cause to be
transferred) upon the expiration or termination of the Term, or as soon
thereafter as Landlord shall request, the business operations (including, for
the avoidance of doubt, all Tenant’s Property relating to each of the
Facilities) (such assets, collectively with respect to each Facility, the
“Gaming Assets”) to a successor lessee or operator (or lessees or operators) of
each Facility (collectively, the “Successor Tenant”) designated by Landlord or,
if applicable, pursuant to Section 36.3, for consideration to be received by
Tenant from each Successor Tenant in an amount negotiated and agreed to by
Tenant and such Successor Tenant or, if applicable, determined pursuant to
Section 36.3 (the “Gaming Assets FMV”); provided, however, that in the event an
End of Term Gaming Assets Transfer Notice is delivered hereunder, then
notwithstanding the expiration or earlier termination of the Term, until such
time that Tenant transfers the Gaming Assets to the applicable Successor Tenant,
Tenant shall (or shall cause its Subsidiaries to) continue to (and Landlord
shall permit Tenant to maintain possession of the applicable Leased Property to
the extent necessary to) possess and operate the Facilities in accordance with
the applicable terms of this Lease and the course and manner in which Tenant (or
its Subsidiaries) has operated such Facility prior to the end of the Term
(including, but not limited to, the payment of Rent applicable to such Facility
hereunder, which shall be calculated as provided in this Lease, except, that for
any period following the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Second Amendment Date occurs, the Rent
shall be a per annum amount equal to the sum of (A) the amount of the Base Rent
hereunder during the Lease Year in which the Expiration Date occurs, multiplied
by the Escalator, and increased on each anniversary of the Expiration Date to be
equal to the Base Rent payable for the immediately preceding year, multiplied by
the Escalator, plus (B) the amount of the Supplemental Rent during the Lease
Year in which the Expiration Date occurs, multiplied by the Escalator, and
increased on each anniversary of the Expiration Date to be equal to the
Supplemental Rent payable for the immediately preceding year, multiplied by the
Escalator plus (C) the amount of the Variable Rent hereunder during the Lease
Year in which the Expiration Date occurs, in each case, applicable to such
Facility). If Tenant, Landlord and/or a Successor Tenant designated by Landlord
cannot agree on the Gaming Assets FMV within a reasonable time not to exceed
thirty (30) days after receipt of an End of Term Gaming Assets Transfer Notice
hereunder, then such Gaming Assets FMV shall be determined, and Tenant’s
transfer of the Gaming Assets to a Successor Tenant in consideration for a
payment in such amount shall be determined and transferred, in accordance with
the provisions of Section 36.3.

 

167



--------------------------------------------------------------------------------

36.2 Transfer of Intellectual Property. The Gaming Assets shall include the
Property Specific IP for such Facility, CPLV Trademark License (with respect to
the Leased Property (CPLV)), and a two (2) year transition license for the
Property Related IP used, or held for use, at or in connection with such
Facility. Without limiting the foregoing, Tenant shall, within thirty (30) days
after the delivery of an End of Term Gaming Assets Transfer Notice, deliver to
Landlord a copy of all CPLV/HLV Guest Data, if applicable, and all Property
Specific Guest Data; provided, however, that (a) Tenant shall have the right to
retain and use copies of such data as required by Legal Requirements, including
applicable Gaming Regulations, and (b) with respect to any CPLV/HLV Guest Data,
if applicable, from and after the transfer of the Gaming Assets pursuant to this
Article XXXVI, (i) Tenant will have no further right, title, or interest to such
CPLV/HLV Guest Data, (ii) Tenant will not be permitted to access such data for
marketing, research or other activities by Tenant and (iii) unless such data
cannot be expunged without destruction of any data that may be retained by the
Tenant, Tenant must expunge such data, except that in each case Tenant may
retain and deliver to any governmental authority, copies of any such data to the
extent required to comply with Legal Requirements, including applicable Gaming
Regulations.

36.3 Determination of Gaming Assets FMV. If not effected pursuant to
Section 36.1, then the determination of the Gaming Assets FMV and the transfer
of the Gaming Assets to a Successor Tenant for the applicable Facility in
consideration for the Gaming Assets FMV shall be effected by (i) first,
determining in accordance with Section 36.3(a) the rent that Landlord would be
entitled to receive from Successor Tenant for the applicable Facility assuming a
lease term of the greater of (I) the remaining term of this Lease (assuming that
this Lease will not have terminated prior to its natural expiration at the end
of the final Renewal Term) and (II) the lesser of (x) ten (10) years and
(y) eighty percent (80%) of the then remaining useful life of the applicable
Leased Property for the highest and best use of such Leased Property (the
“Successor Tenant Rent”) pursuant to a lease agreement containing substantially
the same terms and conditions of this Lease (other than, in the case of a new
lease at the end of the final Renewal Term, the terms of this Article XXXVI,
which will not be included in such new lease), (ii) second, identifying and
designating in accordance with the terms of Section 36.3(b), a pool of qualified
potential Successor Tenants (each, a “Qualified Successor Tenant”) prepared to
lease the applicable Facility at the Successor Tenant Rent and to bid for the
Gaming Assets, and (iii) third, in accordance with the terms of Section 36.3(c),
determining the highest price a Qualified Successor Tenant would agree to pay
for the applicable Gaming Assets, and setting such highest price as the Gaming
Assets FMV in exchange for which Tenant shall be required to transfer such
Gaming Assets and Landlord will enter into a lease for the applicable Facility
with such Qualified Successor Tenant on substantially the same terms and
conditions of this Lease (other than, in the case of a new lease at the end of
the final Renewal Term, the terms of this Article XXXVI, which will not be
included in such new lease) through (I) the remaining term of this Lease
(assuming that this Lease will not have terminated prior to its natural
expiration at the end of the final Renewal Term) or (II) the lesser of (x) ten
(10) years and (y) eighty percent (80%) of the then remaining useful life of the
applicable Leased Property, whichever of (I) or (II) is greater, for a rent
calculated pursuant to Section 36.3(a) hereof. Notwithstanding anything in the
contrary in this Article XXXVI, the transfer of the Gaming Assets will be
conditioned upon the approval of the applicable regulatory agencies of the
transfer of the Gaming Licenses and any other gaming assets to the Successor
Tenant and/or the issuance of new gaming licenses as required by applicable
Gaming Regulations and the relevant regulatory agencies both with respect to
operating and suitability criterion, as the case may be.

 

168



--------------------------------------------------------------------------------

(a) Determining Successor Tenant Rent. Landlord and Tenant shall first attempt
to agree on the amount of Successor Tenant Rent that it will be assumed Landlord
will be entitled to receive for the applicable Facility for a term of the
greater of (I) the remaining term of this Lease (assuming that this Lease will
not have terminated prior to its natural expiration at the end of the final
Renewal Term) and (II) the lesser of (x) ten (10) years and (y) eighty percent
(80%) of the then remaining useful life of the applicable Leased Property, and
pursuant to a lease containing substantially the same terms and conditions of
this Lease (other than, in the case of a new lease at the end of the final
Renewal Term, the terms of this Article XXXVI, which will not be included in
such new lease). If Landlord and Tenant cannot agree on the Successor Tenant
Rent amount within a reasonable time not to exceed sixty (60) days after receipt
of an End of Term Gaming Assets Transfer Notice hereunder, then the Successor
Tenant Rent shall be set as follows:

(i) for the period preceding the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Second Amendment Date occurs, then the
annual Successor Tenant Rent shall be an amount equal to the annual Rent for
such Facility that would have accrued under the terms of this Lease for such
period (assuming the Lease will have not been terminated prior to its natural
expiration); and

(ii) for the period following the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Second Amendment Date occurs, then the
Successor Tenant Rent shall be calculated in the same manner as Rent with
respect to such Facility is calculated under this Lease, provided that, in
connection with the Leased Property (CPLV), the Supplemental Rent component of
Successor Tenant Rent shall be multiplied on the first day of such period by the
Escalator, and shall be increased on each anniversary of the beginning of such
period to be equal to the Supplemental Rent payable for the immediately
preceding year, multiplied by the Escalator, and provided further that if Tenant
or an Affiliate of Tenant shall be the Successor Tenant, then the Rent shall not
be less than the Fair Market Rental Value.

(b) Designating Potential Successor Tenants. For each Facility, Landlord will
select one and Tenant will select three (3) (for a total of up to four (4))
potential Qualified Successor Tenants prepared to lease the applicable Facility
for the Successor Tenant Rent, each of whom must meet the criteria established
for a Qualified Transferee (and none of whom may be Tenant or an Affiliate of
Tenant (it being understood and agreed that there shall be no restriction on
Landlord or any Affiliate of Landlord from being a potential Qualified Successor
Tenant), except in the case of expiration of the Lease on the last day of the
calendar month in which the thirty-fifth (35th) anniversary of the Second
Amendment Date occurs). Landlord and Tenant must designate their proposed
Qualified Successor Tenants within ninety (90) days after receipt of an End of
Term Gaming Assets Transfer Notice hereunder. In the event that Landlord or
Tenant fails to designate such party’s allotted number of potential Qualified
Successor Tenants, the other party may designate additional potential Qualified
Successor Tenants such that the total number of potential Qualified Successor
Tenants does not exceed four; provided that, in the event the total number of
potential Qualified Successor Tenants is less than four, the transfer process
will still proceed as set forth in Section 36.3(c) below.

 

169



--------------------------------------------------------------------------------

(c) Determining Gaming Assets FMV. Tenant will have a three (3) month period to
negotiate an acceptable sales price for the Gaming Assets for each Facility with
one of the Qualified Successor Tenants, which three (3) month period will
commence immediately upon the conclusion of the steps set forth above in
Section 36.3(b). If Tenant does not reach an agreement prior to the end of such
three (3) month period, Landlord shall conduct an auction for the Gaming Assets
among the four potential successor lessees, and Tenant will be required to
transfer the Gaming Assets to the highest bidder.

36.4 Operation Transfer. With respect to each Facility, upon designation of a
Successor Tenant by Landlord (pursuant to this Article XXXVI), Tenant shall
reasonably cooperate and take all actions reasonably necessary (including
providing all reasonable assistance to Successor Tenant) to effectuate the
transfer of the applicable Gaming Assets and operational control of such
Facility to Successor Tenant in an orderly manner so as to minimize to the
maximum extent feasible any disruption to the continued orderly operation of
such Facility for its Primary Intended Use. Concurrently with the transfer of
such Gaming Assets to Successor Tenant, (i) Tenant shall assign to Successor
Tenant (and Successor Tenant shall assume) any then-effective Subleases or other
agreements (to the extent such other agreements are assignable) relating to the
applicable Leased Property (provided, that, Tenant shall not assign, and neither
Landlord nor any Successor Tenant shall have any obligation to assume, any
Permitted Sportsbook Sublease unless it elects, in its sole and absolute
discretion, to permit Tenant to assign any Permitted Sportsbook Sublease to it),
and (ii) Tenant shall vacate and surrender such Leased Property to Landlord
and/or Successor Tenant in the condition required under this Lease.
Notwithstanding the expiration or earlier termination of the Term and anything
to the contrary herein, to the extent that this Article XXXVI applies, unless
Landlord consents to the contrary, until such time that Tenant transfers the
applicable Gaming Assets and operational control of the applicable Facility to a
Successor Tenant in accordance with the provisions of this Article XXXVI, Tenant
shall (or shall cause its Subsidiaries to) continue to (and Landlord shall
permit Tenant to maintain possession of such Leased Property to the extent
necessary to) operate such Facility in accordance with the applicable terms of
this Lease and the course and manner in which Tenant (or its Subsidiaries) has
operated such Facility prior to the end of the Term (including, but not limited
to, the payment of Rent hereunder at the rate provided in Section 36.1 (and not
subject to Article XIX)); provided, however, that Tenant shall have no
obligation (unless specifically agreed to by Tenant) to operate such Facility
(or pay any such Rent with respect to such Facility) under such arrangement for
more than two (2) years after the Expiration Date. The period of time following
the Expiration Date during which Tenant continues to operate any such Facility
as described in the preceding sentence is referred to in the Guaranty as a
“Transition Period.”

ARTICLE XXXVII

ATTORNEYS’ FEES

If Landlord or Tenant brings an action or other proceeding against the other to
enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the Party substantially prevailing in any such
action or proceeding and any appeal thereupon shall be paid all of its costs and
reasonable documented outside attorneys’ fees incurred therein. In addition to
the foregoing and other provisions of this Lease that specifically require
Tenant to reimburse, pay or indemnify

 

170



--------------------------------------------------------------------------------

against Landlord’s attorneys’ fees, Tenant shall pay, as Additional Charges, all
of Landlord’s reasonable documented outside attorneys’ fees incurred in
connection with the enforcement of this Lease (except to the extent provided
above), including reasonable documented attorneys’ fees incurred in connection
with the review, negotiation or documentation of any subletting, assignment, or
management arrangement or any consent requested in connection with such
enforcement, and the collection of past due Rent.

ARTICLE XXXVIII

BROKERS

Tenant warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Tenant shall indemnify, protect,
hold harmless and defend Landlord from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Tenant.
Landlord warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Landlord shall indemnify, protect,
hold harmless and defend Tenant from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Landlord.

ARTICLE XXXIX

ANTI-TERRORISM REPRESENTATIONS

Each Party hereby represents and warrants to the other Party that neither such
representing Party nor, to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Each Party hereby represents and
warrants to the other Party that no funds tendered to such other Party by such
tendering Party under the terms of this Lease are or will be directly or
indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws.
Neither Party will during the Term of this Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the Leased Property.

 

171



--------------------------------------------------------------------------------

ARTICLE XL

LANDLORD REIT PROTECTIONS

(a) The Parties intend that Rent and other amounts paid by Tenant hereunder that
constitute Existing Lease Rent will qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto and this Lease shall be interpreted consistent with this intent. If any
Existing Lease Rent hereunder shall fail to qualify as “rent from real property”
within the meaning of Section 856(d) of the Code, the Parties will cooperate in
good faith to amend this Lease such that no such Existing Lease Rent fails to so
qualify, provided that (i) such amendment shall not (w) increase Tenant’s
monetary obligations under this Lease by more than a de minimis extent,
(x) increase Tenant’s non-monetary obligations under this Lease in any material
respect, (y) decrease Landlord’s obligations under this Lease in any material
respect or (z) diminish Tenant’s rights under this Lease in any material respect
and (ii) Landlord shall reimburse Tenant for all reasonable and actual
documented out-of-pocket costs and expenses (including, without limitation,
reasonable and actual documented out-of-pocket legal costs and expenses)
incurred by Tenant in connection with such amendment. If there is a
determination by the IRS (through IRS audit or otherwise) that some or all of
the Rent payable with respect to this Lease that does not constitute Existing
Lease Rent is treated as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, then
this Lease shall be interpreted consistent with such determination; provided,
however, that neither Landlord nor Tenant is under any obligation to seek such
determination.

(b) Anything contained in this Lease to the contrary notwithstanding, Tenant
shall not without Landlord’s advance written consent (i) sublet, assign or enter
into a management arrangement for the Leased Property on any basis such that
(A) the rent or other amounts to be paid by the subtenant, assignee or manager
thereunder would be based, in whole or in part, on either (x) the income or
profits derived by the business activities of the subtenant, assignee or manager
or (y) any other formula such that any portion of any amount received by
Landlord hereunder that constitutes Existing Lease Rent could reasonably be
expected to cause any portion of the Existing Lease Rent to fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto or (B) with respect to any portion of
this Lease attributable to Rent that does not constitute Existing Lease Rent, if
treated by Landlord as payment in respect of one or more “securities” within the
meaning of Section 856(c)(4) of the Code, any such security reasonably could be
expected to represent more than 10% of the value of any issuer’s outstanding
securities for purposes Section 856(c)(4) of the Code; (ii) furnish or render
any services to the subtenant, assignee or manager or manage or operate the
Leased Property so subleased, assigned or managed; (iii) sublet, assign or enter
into a management arrangement for the Leased Property to any Person (other than
a “taxable REIT subsidiary” (within the meaning of Section 856(l) of the Code,
or any similar or successor provision thereto) of Landlord REIT) in which
Landlord or PropCo owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Code, or any
similar or successor provision thereto); (iv) sublet, assign or enter into a
management arrangement for the Leased Property in any other manner which could
reasonably be expected to cause any portion of the amounts received by Landlord
pursuant to any Sublease or Existing Lease Rent to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Code, or any
similar or successor provision thereto, or which could reasonably be expected to
cause any other income of

 

172



--------------------------------------------------------------------------------

Landlord to fail to qualify as income described in Section 856(c)(2) of the
Code, or any similar or successor provision thereto; or (v) change the entity
classification of Desert Palace LLC, CEOC, LLC, or Harrah’s Las Vegas, LLC in
any case, such that it is no longer disregarded as an entity separate from the
applicable Regarded Entity for federal income tax purposes; provided that the
parties agree that by entering into this Lease, Landlord consents to a Permitted
Sportsbook Sublease if and only if (I) both (A) neither WH US Holdco nor any
subsidiary of WH US Holdco (including any partnership (within the meaning of the
Code) in which any one of the forgoing or Tenant, directly or indirectly, is a
partner described in Section 856(d)(5)(B) of the Code) owns (or in the aggregate
own) any interest in Landlord REIT’s stock taking into account both actual
direct or indirect ownership and constructive ownership determined by applying
constructive ownership rules set forth in Section 856(d)(5) of the Code, or any
similar or successor provision thereto (other than up to one percent (1%)
constructive ownership of Landlord REIT’s common stock), and (B) no amounts paid
by Tenant hereunder are excluded from “rents from real property” by reason of
Section 856(d)(2)(B), taking into account for purposes of this clause (B) stock
ownership solely attributable to the application of the constructive ownership
rules set forth in Section 856(d)(5) of the Code, (or any similar or successor
provision thereto) and by not taking into account any stock ownership that
Landlord REIT or any of its subsidiaries actually owns (without taking into
account the constructive ownership rules of Section 856(d)(5) of the Code, or
any similar or successor provision thereto) or that Landlord REIT constructively
owns (taking into account the application of the constructive ownership rules
set forth in Section 856(d)(5) of the Code, or any similar or successor
provision thereto) solely as a result of granting after the Second Amendment
Date an exemption to its “ownership limits” as contemplated by Article 7 of the
Articles of Amendment and Restatement of Landlord REIT dated October 6, 2017 (as
may be amended, restated or amended and restated from time to time) (such
exemption, an “Excepted Holder Limit”), and (II) if any Permitted Sportsbook
Sublease is not identical to the CPLV Sportsbook Operating Agreement, such
Permitted Sportsbook Sublease does not violate the requirement of clause (iv)
(ignoring for this purpose the consent otherwise granted by this proviso).
Landlord REIT and Tenant will cooperate in good faith to permit Landlord REIT to
notify each Excepted Holder that has an Excepted Holder Limit on the Second
Amendment Date of this transaction and request that such Excepted Holder provide
information regarding its ownership, if any, of WH US Holdco or any subsidiary
of WH US Holdco, taking into account the constructive ownership rules set forth
in Section 856(d)(5) of the Code (or any similar or successor provision
thereto). As of the end of each Fiscal Quarter during the Term, Tenant shall
deliver to Landlord a certification, in the form attached hereto as Exhibit G,
stating that Tenant has reviewed its transactions during such Fiscal Quarter and
certifying that Tenant is in compliance with the provisions of this Article XL.
The requirements of this Article XL shall likewise apply to any further
sublease, assignment or management arrangement by any subtenant, assignee or
manager.

(c) Anything contained in this Lease to the contrary notwithstanding, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Lease or any interest herein to another Person (including without
limitation, a direct or indirect subsidiary of Landlord REIT that, itself, is a
REIT or a “taxable REIT subsidiary” (within the meaning of Section 856(l) of the
Code, or any similar or successor provision thereto)) in order to maintain
Landlord REIT’s status as a REIT; provided, however, that Landlord shall be
required to (i) comply with any applicable Legal Requirements related to such
transfer and (ii) give Tenant notice of any such assignment; and provided
further, that any such assignment shall be subject to all of the rights of
Tenant hereunder.

 

173



--------------------------------------------------------------------------------

(d) Anything contained in this Lease to the contrary notwithstanding, upon
request of Landlord, Tenant, ERI, and any Regarded Entity shall each cooperate
with Landlord in good faith and at no cost or expense (other than de minimis
cost) to Tenant, ERI or any Regarded Entity, and provide such documentation
and/or information as may be in Tenant’s, ERI’s, or any Regarded Entity’s
possession or under Tenant’s, ERI’s, or any Regarded Entity’s control and
otherwise readily available to Tenant, ERI or any Regarded Entity as shall be
reasonably requested by Landlord in connection with verification of Landlord
REIT’s REIT compliance requirements, including (i) estimated enterprise values
of the applicable Regarded Entity, (ii) information regarding capitalization of
the applicable Regarded Entity and its direct and indirect subsidiaries
(including, any debt of those subsidiaries issued to any person that is not the
Regarded Entity or one of such subsidiaries), (iii) organizational charts
showing the ownership of and the entity classification of the applicable
Regarded Entity and each of its subsidiaries for U.S. federal income tax
purposes (to the extent they have changed from the prior Fiscal Quarter), and
(iv) any other information as is reasonably requested in writing by Landlord
REIT that is reasonably relevant to Landlord REIT’s compliance with
Section 856(c)(4) of the Code. Items i-iv in the immediately preceding sentence
shall be provided to Landlord no later than twenty-five (25) days after the end
of each Fiscal Quarter of ERI without the need for any further request from
Landlord. Anything contained in this Lease to the contrary notwithstanding,
Tenant shall take such action as may be requested by Landlord from time to time
in order to ensure compliance with the Internal Revenue Service requirement that
Rent allocable for purposes of Section 856 of the Code to personal property, if
any, at the beginning and end of a calendar year does not exceed fifteen percent
(15%) of the total Rent due hereunder as long as such compliance does not
(i) increase Tenant’s monetary obligations under this Lease by more than a de
minimis extent or (ii) materially increase Tenant’s nonmonetary obligations
under this Lease or (iii) materially diminish Tenant’s rights under this Lease.

ARTICLE XLI

MISCELLANEOUS

41.1 Survival. Anything contained in this Lease to the contrary notwithstanding,
all claims against, and liabilities, obligations and indemnities of Tenant or
Landlord arising or in respect of any period prior to the Expiration Date shall
survive the Expiration Date.

41.2 Severability. Subject to Section 1.2, if any term or provision of this
Lease or any application thereof shall be held invalid or unenforceable, the
remainder of this Lease and any other application of such term or provision
shall not be affected thereby.

41.3 Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Lease shall be had against any other assets
of Landlord whatsoever). The provision contained in the foregoing sentence is
not intended to, and shall not, limit any right that Tenant might otherwise have
to obtain injunctive relief against Landlord, or any action not involving the
personal liability of Landlord. In no event shall either Party ever be liable to
the other Party for any indirect, consequential, lost profits, punitive,
exemplary, statutory or treble damages suffered from whatever cause (other than,
as to all such forms of damages, (i) if Landlord has terminated this Lease, any
damages with respect

 

174



--------------------------------------------------------------------------------

to Rent or Additional Charges as provided under Section 16.3(a) hereof, (ii) if
Landlord has not terminated this Lease, any damages with respect to Rent or
Additional Charges as provided for herein, (iii) any amount of any Required
Capital Expenditures not made pursuant to Section 10.5(a)(x) hereof,
(iv) damages as provided under Section 16.3(c) hereof, (v) a claim (including an
indemnity claim) for recovery of any such forms of damages that the claiming
party is required by a court of competent jurisdiction or the expert to pay to a
third-party (other than any damages under or relating to any Fee Mortgage or Fee
Mortgage Documents (excluding claims under Section 32.4)) other than to the
extent resulting from the claiming party’s gross negligence, willful misconduct
or default hereunder, (vi) to the extent expressly provided under Section 32.4,
and (vii) Fee Mortgage Damages), and the Parties acknowledge and agree that the
rights and remedies in this Lease, and all other rights and remedies at law and
in equity, will be adequate in all circumstances for any claims the parties
might have with respect to damages. For the avoidance of doubt, (I) any damages
of Landlord under or relating to any Fee Mortgage or Fee Mortgage Documents
shall be deemed to be consequential damages hereunder, provided, however that,
notwithstanding the foregoing clause (I), it is expressly agreed that the
following shall constitute direct damages hereunder: (w) amounts payable by
Tenant pursuant to Section 16.7 resulting from the breach by Tenant of any
Additional Fee Mortgagee Requirements, (x) amounts payable by Tenant pursuant to
Section 21.1(i)(iii) in respect of out of pocket costs and expenses (including
reasonable legal fees) incurred by a Landlord Indemnified Party (or, to the
extent required to be reimbursed by a Landlord Indemnified Party under a Fee
Mortgage Document, incurred by or on behalf of any other Person) to defend (but
not to settle or pay any judgment resulting from) any investigative,
administrative or judicial proceeding commenced or threatened as a result of a
breach by Tenant of any Additional Fee Mortgagee Requirement, (y) amounts
payable by Tenant pursuant to Section 21.1(i)(iii) in respect of any default
interest or late fees actually paid by a Landlord Indemnified Party to a Fee
Mortgagee under a Fee Mortgage Document as a result of a payment default by
Tenant hereunder (provided that Tenant shall be entitled to a credit against
amounts payable under this clause (y) to the extent of any amounts otherwise
paid hereunder in respect of the Overdue Rate or the late charge under
Section 3.3 in connection with such payment default) and (z) amounts payable by
Tenant pursuant to Section 21.1(i)(ix) (clauses (w) through (z), collectively,
“Fee Mortgage Damages”); provided that, notwithstanding the foregoing but
subject to clause (y) above, in no event shall Tenant be required to pay any
amounts to repay (or that are applied to reduce) the principal amount of any
loan secured by a Fee Mortgage or any interest or fees on any such loan, and
(II) any damages of Tenant under or relating to any Permitted Leasehold Mortgage
and any related agreements or instruments shall be deemed to be consequential
damages hereunder. It is specifically agreed that no constituent member,
partner, owner, director, officer or employee of a Party shall ever be
personally liable for any judgment (in respect of obligations under or in
connection with this Lease) against, or for the payment of any monetary
obligation under or in respect of this Lease, such Party, to the other Party
(provided, this sentence shall not limit the obligations of Guarantor expressly
set forth in the Guaranty).

41.4 Successors and Assigns. This Lease shall be binding upon Landlord and its
permitted successors and assigns and, subject to the provisions of Article XXII,
upon Tenant and its successors and assigns.

 

175



--------------------------------------------------------------------------------

41.5 Governing Law. (a) THIS LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
(SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION)
SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE
STATE OF NEVADA.

(b) EXCEPT FOR (x) DISPUTES SPECIFICALLY PROVIDED IN THIS LEASE TO BE REFERRED
TO AN EXPERT VALUATION PROCESS PURSUANT TO SECTION 34.1 OR ARBITRATION PURSUANT
TO SECTION 34.2 AND (y) PROCEEDINGS PERTAINING TO THE PROVISIONS HEREOF RELATING
TO THE CREATION OF THE LEASEHOLD ESTATE AND THE EXERCISE OF REMEDIES SET FORTH
IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY (SUCH
AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION), ALL
CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES OF ACTION OF ANY
NATURE OR CHARACTER ARISING OUT OF OR IN CONNECTION WITH, OR RELATED TO, THIS
LEASE, WHETHER LEGAL OR EQUITABLE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE
SHALL BE RESOLVED IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK AND ANY APPELLATE COURTS THERETO, OR IF FEDERAL JURISDICTION IS
LACKING, THEN IN NEW YORK STATE SUPREME COURT, NEW YORK COUNTY (COMMERCIAL
DIVISION) AND ANY APPELLATE COURTS THERETO. THE PARTIES AGREE THAT SERVICE OF
PROCESS FOR PURPOSES OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED NOT BE
PERSONALLY SERVED OR SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE SERVED WITH
THE SAME EFFECT AS IF THE PARTY IN QUESTION WERE SERVED WITHIN THE STATE OF NEW
YORK, BY GIVING NOTICE CONTAINING SUCH SERVICE TO THE INTENDED RECIPIENT (WITH
COPIES TO COUNSEL) IN THE MANNER PROVIDED IN ARTICLE XXXV. THIS PROVISION SHALL
SURVIVE AND BE BINDING UPON THE PARTIES AFTER THIS LEASE IS NO LONGER IN EFFECT.

41.6 Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT IT
HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL
BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATES OF NEVADA AND
NEW YORK. EACH OF LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY
MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD AND
TENANT WITH RESPECT TO THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN

 

176



--------------------------------------------------------------------------------

CONNECTION HEREWITH; OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT
TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH
ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.

41.7 Entire Agreement. This Lease (including the Exhibits and Schedules hereto),
together with the other Lease Related Agreements, collectively constitute the
entire and final agreement of the Parties with respect to the subject matter
hereof, and may not be changed or modified except by an agreement in writing
signed by the Parties. In addition to the foregoing, it is agreed to by the
Parties that no modification to this Lease shall be effective without the
written consent of (i) any applicable Fee Mortgagee, to the extent that such a
modification would adversely affect such Fee Mortgagee, and (ii) any applicable
Permitted Leasehold Mortgagee, to the extent that such a modification would
adversely affect such Permitted Leasehold Mortgagee. Landlord and Tenant hereby
agree that all prior or contemporaneous oral understandings, agreements or
negotiations relative to the leasing of the Leased Property (other than the
other Lease Related Agreements) are merged into and revoked by this Lease
(together with the Lease Related Agreements referenced above).

41.8 Headings. All captions, titles and headings to sections, subsections,
paragraphs, exhibits or other divisions of this Lease, and the table of
contents, are only for the convenience of the Parties and shall not be construed
to have any effect or meaning with respect to the other contents of such
sections, subsections, paragraphs, exhibits or other divisions, such other
content being controlling as to the agreement among the Parties.

41.9 Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. This Lease may be effectuated by
the exchange of electronic copies of signatures (e.g., .pdf), with electronic
copies of this executed Lease having the same force and effect as original
counterpart signatures hereto for all purposes.

41.10 Interpretation. Both Landlord and Tenant have been represented by counsel
and this Lease and every provision hereof has been freely and fairly negotiated.
Consequently, all provisions of this Lease shall be interpreted according to
their fair meaning and shall not be strictly construed against any party.

41.11 Deemed Consent. Each request for consent or approval under Sections 9.1,
10.2, 10.3(e), 13.1(a), 13.5, 14.1, 22.1, 22.2 and 22.3 and Article XI of this
Lease shall be made in writing to either Tenant or Landlord, as applicable, and
shall include all information necessary for Tenant or Landlord, as applicable,
to make an informed decision, and shall include the following in capital, bold
and block letters: “FIRST NOTICE – THIS IS A REQUEST FOR CONSENT UNDER THAT
CERTAIN LAS VEGAS LEASE. THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN
FIFTEEN (15) BUSINESS DAYS OF RECEIPT.” If the party to whom such a request is
sent does not approve or reject the proposed matter within

 

177



--------------------------------------------------------------------------------

fifteen (15) Business Days of receipt of such notice and all necessary
information, the requesting party may request a consent again by delivery of a
notice including the following in capital, bold and block letters: “SECOND
NOTICE – THIS IS A SECOND REQUEST FOR CONSENT UNDER THAT CERTAIN LAS VEGAS
LEASE. THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS
OF RECEIPT.” If the party to whom such a request is sent does not approve or
reject the proposed matter within five (5) Business Days of receipt of such
notice and all necessary information, the requesting party may request a consent
again by delivery of a notice including the following in capital, bold and block
letters: “FINAL NOTICE—THIS IS A THIRD REQUEST FOR CONSENT UNDER THAT CERTAIN
LAS VEGAS LEASE. THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE
(5) BUSINESS DAYS OF RECEIPT. FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS
HEREOF WILL BE DEEMED AN APPROVAL OF THE REQUEST.” If the party to whom such a
request is sent still does not approve or reject the proposed matter within five
(5) Business Days of receipt of such final notice, such party shall be deemed to
have approved the proposed matter.

41.12 Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities and Liquor Authorities in
connection with the administration of their regulatory jurisdiction over Tenant,
Tenant’s direct and indirect parent(s) and their respective Subsidiaries, if
any, including the provision of such documents and other information as may be
requested by such Gaming Authorities or Liquor Authorities relating to Tenant,
Tenant’s direct and indirect parent(s) or any of their respective Subsidiaries,
if any, or to this Lease and which are within Landlord’s reasonable control to
obtain and provide.

41.13 Gaming Regulations. Notwithstanding anything to the contrary in this
Lease, this Lease and any agreement formed pursuant to the terms hereof are
subject to all applicable Gaming Regulations and all applicable laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant and Landlord acknowledges
that (i) it is subject to being called forward by any applicable Gaming
Authority or governmental authority enforcing the Liquor Laws (the “Liquor
Authority”) with jurisdiction over this Lease or the Facility, in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Lease and
any agreement formed pursuant to the terms hereof, including with respect to the
entry into and ownership and operation of a Gaming Facility, and the possession
or control of Gaming equipment, alcoholic beverages or a Gaming License or
liquor license, may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Regulations and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite governmental authorities.

Notwithstanding anything to the contrary in this Lease or any agreement formed
pursuant to the terms hereof, (subject to Section 41.12) each of Tenant,
Landlord, and each of Tenant’s or Landlord’s successors and assigns agree to
cooperate with each Gaming Authority and each Liquor Authority in connection
with the administration of their regulatory jurisdiction over the Parties,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Lease or any agreement formed pursuant to the terms hereof.
If necessary to comply with Gaming Regulations with respect to a specific
Facility (or Facilities), the Parties agree to create a Severance Lease with
respect to such Facility (or Facilities) which, for the avoidance of doubt,
shall be cross-defaulted with this Lease.

 

178



--------------------------------------------------------------------------------

If there shall occur a Licensing Event, then the Party with respect to which
such Licensing Event occurs shall notify the other Party, as promptly as
practicable after becoming aware of such Licensing Event (but in no event later
than twenty (20) days after becoming aware of such Licensing Event). In such
event, the Party with respect to which such Licensing Event has occurred, shall
and shall cause any applicable Affiliates to use commercially reasonable efforts
to resolve such Licensing Event within the time period required by the
applicable Gaming Authorities by submitting to investigation by the relevant
Gaming Authorities and cooperating with any reasonable requests made by such
Gaming Authorities (including filing requested forms and delivering information
to the Gaming Authorities). If the Party with respect to which such Licensing
Event has occurred cannot otherwise resolve the Licensing Event within the time
period required by the applicable Gaming Authorities and any aspect of such
Licensing Event is attributable to any Person(s) other than such Party, then
such Party shall disassociate with the applicable Persons to resolve the
Licensing Event. It shall be a material breach of this Lease by Landlord if a
Licensing Event with respect to Landlord shall occur and is not resolved in
accordance with this Section 41.13 within the later of (i) thirty (30) days or
(ii) such additional time period as may be permitted by the applicable Gaming
Authorities.

41.14 Certain Provisions of Nevada Law. Landlord shall, pursuant to
Section 108.2405(1)(b) of the Nevada Revised Statutes (“NRS”), record a written
notice of waiver of Landlord’s rights set forth in NRS 108.234 with the office
of the recorder of Clark County, Nevada, before the commencement of construction
of each work of improvement with respect to the Leased Property by Tenant or
caused by Tenant. Pursuant to NRS 108.2405(2), Landlord shall serve such notice
by certified mail, return receipt requested, upon the prime contractor of such
work of improvement and all other lien claimants who may give the owner a notice
of right to lien pursuant to NRS 108.245, within ten (10) days after Landlord’s
receipt of a notice of right to lien or ten (10) days after the date on which
the notice of waiver is recorded.

41.15 Intentionally Omitted.

41.16 Intentionally Omitted.

41.17 Savings Clause. If for any reason this Lease is determined by a court of
competent jurisdiction to be invalid as to any space that would otherwise be a
part of the Leased Property and that is subject to a pre-existing lease as of
(x) with respect to the Leased Property (CPLV), the Commencement Date (between
CPLV Tenant’s predecessor in interest prior to the Commencement Date, as
landlord, and a third-party as tenant), and (y) with respect to the Leased
Property (HLV), the HLV Lease Commencement Date (between HLV Tenant’s
predecessor in interest prior to the Commencement Date, as landlord, and a
third-party as tenant) then Landlord shall be deemed to be the landlord under
such pre-existing lease, and the Parties agree that Tenant shall be deemed to be
the collection agent for Landlord for purposes of collecting rent and other
amounts payable by the tenant under such pre-existing lease and shall remit the
applicable collected amounts to Landlord. In such event, the Rent payable
hereunder shall be deemed to be reduced by any amounts so collected by Tenant
and remitted to Landlord with respect to any such pre-existing lease.

 

179



--------------------------------------------------------------------------------

41.18 Integration with Other Documents. Each of Tenant and Landlord acknowledge
and agree that certain operating efficiencies and value will be achieved as a
result of Tenant’s and Other Tenants’ lease of the Leased Property and the Other
Leased Property, respectively. Each of Tenant and Landlord acknowledge and agree
that the Parties would not enter into this Lease absent the understanding and
agreement of the Parties that the entire ownership, operation, management, lease
and lease guaranty relationship with respect to the Leased Property, including
(without limitation) the lease of the Leased Property pursuant to this Lease,
the use of Managed Facilities IP and the use of the Caesars Rewards Program,
together with the other related intellectual property arrangements contemplated
herein and the other covenants, obligations and agreements of the Parties
hereunder, form part of a single integrated transaction. Accordingly, it is the
express intention and agreement of each of Tenant and Landlord that the Parties
would not be entering into this Lease without entering into the Guaranty, the
Other Leases and the Other Guaranties and in the event of any bankruptcy,
insolvency or dissolution proceedings in respect of any Party, no Party will
reject, move to reject, or join or support any other Party in attempting to
reject any one of this Lease, the Guaranty, the Other Leases or the Other
Guaranties without rejecting the other agreements as if each of this Lease, the
Guaranty, the Other Leases and the Other Guaranties were one integrated
agreement and not separable.

41.19 Intentionally Omitted.

41.20 Intentionally Omitted.

41.21 Intentionally Omitted.

41.22 Confidential Information. Each Party hereby agrees to, and to cause its
Representatives to, maintain the confidentiality of all non-public financial,
operational or contractual information received pursuant to this Lease; provided
that nothing herein shall prevent any Party from disclosing any such non-public
information (a) in the case of Landlord, to PropCo 1, PropCo and Landlord REIT
and any Affiliate thereof, (b) in the case of Tenant, to CEOC, ERI and any
Affiliate thereof, (c) in any legal, judicial or administrative proceeding or
other compulsory process or otherwise as required by applicable Legal
Requirements (in which case the disclosing Party shall promptly notify the other
Parties, in advance, to the extent permitted by law), (d) upon the request or
demand of any regulatory authority having jurisdiction over a Party or its
affiliates (in which case the disclosing Party shall, other than with respect to
routine, periodic inspections by such regulatory authority, promptly notify the
other Parties, in advance, to the extent permitted by law), (e) to its
Representatives who are informed of the confidential nature of such information
and have agreed to keep such information confidential (and the disclosing Party
shall be responsible for such Representatives’ compliance therewith), (f) to the
extent any such information becomes publicly available other than by reason of
disclosure by the disclosing Party or any of its respective Representatives in
breach of this Section 41.22, (g) to the extent that such information is
received by such Party from a third-party that is not, to such Party’s
knowledge, subject to confidentiality obligations owing to the other Parties or
any of their respective affiliates or related parties, (h) to the extent that
such information is independently developed by such Party or (i) as permitted
under the first sentence of Section 23.2(a). Each of the Parties acknowledges

 

180



--------------------------------------------------------------------------------

that it and its Representatives may receive material non-public information with
respect to the other Party and its Affiliates and that each such Party is aware
(and will so advise its Representatives) that federal and state securities laws
and other applicable laws may impose restrictions on purchasing, selling,
engaging in transactions or otherwise trading in securities of the other Party
and its Affiliates with respect to which such Party or its Representatives has
received material non-public information so long as such information remains
material non-public information.

41.23 Time of Essence. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH PROVISION
HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

41.24 Consents, Approvals and Notices.

(a) All consents and approvals that may be given under this Lease shall, as a
condition of their effectiveness, be in writing. The granting of any consent or
approval by Landlord or Tenant to the performance of any act by Tenant or
Landlord requiring the consent or approval of Landlord or Tenant under any of
the terms or provisions of this Lease shall relate only to the specified act or
acts thereby consented to or approved and, unless otherwise specified, shall not
be deemed a waiver of the necessity for such consent or approval for the same or
any similar act in the future, and/or the failure on the part of Landlord or
Tenant to object to any such action taken by Tenant or Landlord without the
consent or approval of the other Party, shall not be deemed a waiver of their
right to require such consent or approval for any further similar act; and
Tenant hereby expressly covenants and agrees that as to all matters requiring
Landlord’s consent or approval under any of the terms of this Lease, Tenant
shall secure such consent or approval for each and every happening of the event
requiring such consent or approval, and shall not claim any waiver on the part
of Landlord of the requirement to secure such consent or approval.

(b) Each Party acknowledges that in granting any consents, approvals or
authorizations under this Lease, and in providing any advice, assistance,
recommendation or direction under this Lease, neither such Party nor any
Affiliates thereof guarantee success or a satisfactory result from the subject
of such consent, approval, authorization, advice, assistance, recommendation or
direction. Accordingly, each Party agrees that neither such Party nor any of its
Affiliates shall have any liability whatsoever to any other Party or any
third-party by reason of: (i) any consent, approval or authorization, or advice,
assistance, recommendation or direction, given or withheld; or (ii) any delay or
failure to provide any consent, approval or authorization, or advice,
assistance, recommendation or direction (except in the event of a breach of a
covenant herein not to unreasonably withhold or delay any consent or approval);
provided, however, each agrees to act in good faith when dealing with or
providing any advice, consent, assistance, recommendation or direction.

(c) Any notice, report or information required to be delivered by Tenant
hereunder may be delivered collectively with any other notices, reports or
information required to be delivered by Tenant hereunder as part of a single
report, notice or communication. Any such notice, report or information may be
delivered to Landlord by Tenant providing a representative of Landlord with
access to Tenant’s or its Affiliate’s electronic databases or other information
systems containing the applicable information and notice that information has
been posted on such database or system.

 

181



--------------------------------------------------------------------------------

41.25 No Release of Guarantor. Notwithstanding anything to the contrary set
forth in this Lease, Guarantor shall not be released from its obligations under
the Guaranty, except as and to the extent expressly provided in the Guaranty.

41.26 Suretyship Waivers.

(a) Each applicable entity comprising Tenant that is a party hereto hereby
irrevocably waives and agrees not to assert or take advantage of any of the
following defenses to any obligation under this Lease or under any other
document executed, or to be executed, by it in connection herewith: (i) any
defense that may arise by reason of the incapacity, lack of authority, death or
disability of any Person, or revocation or repudiation hereof by any Person, or
the failure of any entity comprising Landlord or Tenant to file or enforce a
claim or cause of action against any other Person or the estate (either in
administration, bankruptcy, or any other proceeding) of any other Person;
(ii) diligence, presentment, notice of acceptance, notice of dishonor, notice of
presentment, or demand for payment of or performance of the obligations under
this Lease or under any other document executed, or to be executed, in
connection herewith and all other suretyship defenses generally; (iii) any
defense that may arise by reason of any action required by any statute to be
taken against any other entity comprising Tenant; (iv) any defense that may
arise by reason of the dissolution or termination of the existence of any other
entity comprising Tenant; (v) any defense that may arise by reason of the
voluntary or involuntary liquidation, sale, or other disposition of all or
substantially all of the assets of any other entity comprising Tenant; (vi) any
defense that may arise by reason of the voluntary or involuntary receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
assignment, composition, or readjustment of, or any similar proceeding
affecting, any other entity comprising Tenant, or any of the assets of any other
entity comprising Tenant; (vii) any right of subrogation, indemnity or
reimbursement against any other entity comprising Tenant at any time during
which a Tenant Event of Default has occurred and is continuing or until all
obligations to Landlord have been irrevocably paid and satisfied in full;
(viii) any and all rights and defenses arising out of an election of remedies by
Landlord, even though that election of remedies might impair or destroy any
right, if any, of any other entity comprising tenant of subrogation, indemnity
or reimbursement; (ix) any defense based upon Landlord’s failure to disclose to
any entity comprising Tenant any information concerning any other entity
comprising Tenant’s financial condition or any other circumstances bearing on
Tenant’s ability to pay all sums payable under or in respect of this Lease or
any other document executed, or to be executed, by it in connection herewith;
and (x) any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal. Each successor and assign of
each entity comprising Tenant agrees that it shall be bound by the above waiver,
as if it had given the waiver itself.

(b) Each applicable entity comprising Landlord that is a party hereto hereby
irrevocably waives and agrees not to assert or take advantage of any of the
following defenses to any obligation under this Lease or under any other
document executed, or to be executed, by it in connection herewith: (i) any
defense that may arise by reason of the incapacity, lack of authority, death or
disability of any Person, or revocation or repudiation hereof by any Person, or
the failure of any entity comprising Landlord or Tenant to file or enforce a
claim or cause of action against any other Person or the estate (either in
administration, bankruptcy, or any other proceeding) of any other Person;
(ii) diligence, presentment, notice of acceptance, notice of dishonor, notice of

 

182



--------------------------------------------------------------------------------

presentment, or demand for payment of or performance of the obligations under
this Lease or under any other document executed, or to be executed, in
connection herewith and all other suretyship defenses generally; (iii) any
defense that may arise by reason of any action required by any statute to be
taken against any other entity comprising Landlord; (iv) any defense that may
arise by reason of the dissolution or termination of the existence of any other
entity comprising Landlord; (v) any defense that may arise by reason of the
voluntary or involuntary liquidation, sale, or other disposition of all or
substantially all of the assets of any other entity comprising Landlord;
(vi) any defense that may arise by reason of the voluntary or involuntary
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, assignment, composition, or readjustment of, or any similar
proceeding affecting, any other entity comprising Landlord, or any of the assets
of any other entity comprising Landlord; (vii) any right of subrogation,
indemnity or reimbursement against any other entity comprising Landlord at any
time during which a default hereunder by Landlord has occurred and is continuing
or until all obligations to Tenant have been irrevocably paid and satisfied in
full; (viii) any and all rights and defenses arising out of an election of
remedies by Tenant, even though that election of remedies might impair or
destroy any right, if any, of any other entity comprising tenant of subrogation,
indemnity or reimbursement; (ix) any defense based upon Tenant’s failure to
disclose to any entity comprising Landlord any information concerning any other
entity comprising Landlord’s financial condition or any other circumstances
bearing on Landlord’s ability to pay all sums payable under or in respect of
this Lease or any other document executed, or to be executed, by it in
connection herewith; and (x) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in any other respects more burdensome than that of a principal. Each
successor and assign of each entity comprising Landlord agrees that it shall be
bound by the above waiver, as if it had given the waiver itself.

41.27 Tenant and Landlord; Joint and Several. Each applicable fee owning entity
that comprises Landlord leases its applicable portion of the Leased Property (as
set forth on Exhibit A attached hereto) to the corresponding applicable
operating entity(ies) that comprise(s) Tenant (as set forth on Exhibit A
attached hereto), and, accordingly, each such operating entity or entities shall
have exclusive rights to act as Tenant with respect to the applicable portion of
the Leased Property leased to such operating entity(ies) (as set forth on
Exhibit A attached hereto). However, all entities comprising Tenant under this
Lease shall be jointly and severally liable for all of the obligations of all
entities comprising Tenant under this Lease. In addition, all entities
comprising Landlord under this Lease shall be jointly and severally liable for
all of the obligations of all entities comprising Landlord under this Lease.

41.28 Intentionally Omitted.

41.29 Notice of IP Infringement. Tenant shall promptly notify Landlord in
writing of any action filed with any governmental authority against Services Co
or Tenant alleging infringement, misappropriation, or other violation of any
alleged material Intellectual Property right of any third-party relating to or
arising out of the use or registration of any material Managed Facilities IP
over which Landlord or any of its Affiliates have been granted a lien pursuant
to this Lease or otherwise.

41.30 Amendments. This Lease may not be amended except by a written agreement
executed by all Parties hereto.

 

183



--------------------------------------------------------------------------------

41.31 Convention Center Put-Call Agreement. Landlord and Tenant hereby
acknowledge and agree that in connection with the termination of the HLV Lease
and the inclusion of the Leased Property (HLV) in this Lease, as provided
herein, the Convention Center Put-Call Agreement is being executed by the
parties thereto contemporaneously with the execution of this Lease. The
Convention Center Put-Call Agreement provides, among other things, that (i) in
the event HLV Landlord purchases the Convention Center Property from Affiliates
of Tenant pursuant to the terms of the Convention Center Put-Call Agreement,
then this Lease shall be amended in accordance with the terms of the Convention
Center Put-Call Agreement to include the Convention Center Property as Leased
Property hereunder and provide for HLV Landlord’s lease of the Convention Center
Property to HLV Tenant and as otherwise provided in the Convention Center
Put-Call Agreement and (ii) Affiliates of Tenant have, under certain
circumstances, the right to repurchase the Leased Property (HLV) from HLV
Landlord, as more particularly set forth in the Convention Center Put-Call
Agreement.

41.32 HLV Survival. Pursuant to Section 41.1 of the terminated HLV Lease, all
claims against, and liabilities, obligations and indemnities of, HLV Tenant and
HLV Landlord under the HLV Lease, in each case arising (or in respect of any
period) prior to the termination of the HLV Lease, shall survive the termination
of the HLV Lease. Accordingly, Landlord and Tenant hereby acknowledge and agree
that all such claims, liabilities, obligations and indemnities shall be deemed
incorporated into this Lease and shall be included as claims against, and
liabilities, obligations and indemnities of, HLV Landlord and HLV Tenant under
and pursuant to this Lease (it being understood that such incorporation shall be
without duplication and all such claims, liabilities, obligations and
indemnities shall exist only under this Lease and shall cease to exist under the
terminated HLV Lease). Furthermore, and for the avoidance of doubt, any such
claims against, and liabilities, obligations and indemnities of, HLV Tenant
constitute Obligations (as defined in the Guaranty) and shall be guaranteed by
Guarantor under the Guaranty.

 

184



--------------------------------------------------------------------------------

EXHIBIT A

FACILITIES

 

No.

  

Facility

  

Location

  

Fee Owner

  

Tenant

1.   

Caesar’s Palace Las Vegas

(including the Octavius Tower)

   Las Vegas, Nevada    CPLV Property Owner LLC   

Desert Palace LLC;

Caesars Entertainment Operating Company, Inc.; and

CEOC, LLC.

2.    Harrah’s Las Vegas    Las Vegas, Nevada    Claudine Propco LLC    Harrah’s
Las Vegas, LLC

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF LAND

Leased Property (CPLV Non-Octavius)

PARCEL 1:

All of Lot One (1) of Caesars Palace, a Commercial Subdivision, as shown by map
thereof on file in Book 46 of Plats, Page 22, in the Office of the County
Recorder, Clark County, Nevada.

EXCEPTING THEREFROM that portion as conveyed to Clark County by Deed recorded
December 30, 1988, in Book 881230 as Document No. 00924, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of land as conveyed to the State of
Nevada by that certain Quitclaim Deed recorded September 29, 1994 in Book 940929
as Document No. 00684, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the State
of Nevada by that Deed recorded September 29, 1994, in Book 940929 as Document
No. 00685, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land conveyed to the County of
Clark by that Deed recorded November 4, 1997, in Book 971104 as Document
No. 00712, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the County
of Clark by Deed recorded June 26, 2003 in Book 20030626 as Document No. 00076,
of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the County
of Clark by Deed recorded November 12, 2003 in Book 20031112 as Document
No. 01302, of Official Records.

Together with that portion of Industrial Road as vacated by that certain Order
of Vacation recorded April 4, 1996, in Book 960404 as Document No. 00840, of
Official Records.

Together with that portion of Interstate 15 (I-15) and Flamingo Road as
described in Quitclaim Deed recorded May 20, 2005 in Book 20050520 as Document
No. 02250 and re-recorded May 31, 2005 in Book 20050531 as Document No. 05514 of
Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the Clark
County by Deed recorded February 13, 2009, in Book 20090213 as Document
No. 03437, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed by Deed
recorded May 20, 2011, in Book 20110520 as Document No. 02940, of Official
Records.

 

Exhibit B-1



--------------------------------------------------------------------------------

TOGETHER WITH that portion as vacated by that certain Order of Vacation,
recorded September 11, 2014 as Document No. 20140911-0001948, of Official
Records.

PARCEL 2:

Non-exclusive easements and other rights as established and granted by that
certain Second Amended and Restated Parking Agreement and Grant of Reciprocal
Easements and Declaration of Covenants dated as February 7, 2003 by and between
Caesars Palace Realty Corp., a Nevada corporation, Desert Palace, Inc., a Nevada
corporation and Forum Developers Limited Partnership, a Nevada limited
partnership recorded November 18, 2003 as Document No. 1516 in Book 20031118 and
by that Assignment and Assumption of by Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants dated
November 14, 2003, recorded November 18, 2003 as Document No. 1518 in Book
20031118, and amended by that First Amendment to Second Amended and Restated
Parking Agreement and Grant of Reciprocal Easements and Declaration of
Covenants, recorded May 3, 2016, in Book 20160503 as Document No. 0002965 in the
Official Records, Clark County, Nevada, and amended by that Second Amendment to
Second Amended and Restated Parking Agreement and Grant of Reciprocal Easements
and Declaration of Covenants, recorded October 9, 2017, as Instrument
No. 20171009-0001277, in the Official Records, Clark County, Nevada.

PARCEL 3:

 

Non-exclusive easements as set forth and created by that certain Declaration of
Covenants, Restrictions and Easements, recorded May 20, 2011, in Book 20110520
as Document No. 002942, for ingress and egress over, under and across the land
described therein. Subject to the terms, provisions and conditions set forth in
said instrument.

APN: 162-17-710-002, 004, 005, 162-17-810-002, 003, 004, 162-17-810-009

Leased Property (Octavius)

PARCEL 1:

BEING A PORTION OF LOT 1 AS SHOWN ON A MAP RECORDED IN BOOK 46, PAGE 22 OF
PLATS, CLARK COUNTY, NEVADA OFFICIAL RECORDS, LYING WITHIN PORTIONS OF THE
SOUTHEAST QUARTER (SE 1/4) OF SECTION 17 AND NORTHEAST QUARTER (NE 1/4) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M, FURTHER DESCRIBED AS
FOLLOWS:

COMMENCING AT THE SOUTHERN MOST PROPERTY CORNER OF SAID LOT 1, SAID CORNER BEING
A POINT ON THE NORTHERLY RIGHT-OF-WAY OF FLAMINGO ROAD, FROM WHICH POINT THE
SOUTHWEST CORNER OF SOUTHEAST QUARTER (SE 1/4) OF SAID SECTION 17 BEARS NORTH
82°11’42” WEST, 1466.24 FEET; THENCE ALONG THE BOUNDARY OF SAID LOT 1 AND SAID
RIGHT-OF-WAY, NORTH 01°31’56” EAST, 48.00 FEET; THENCE NORTH 88°28’04” WEST,
92.55 FEET; THENCE DEPARTING SAID BOUNDARY AND RIGHT-OF-WAY, NORTH 01°31’56”
EAST, 64.36 FEET TO THE POINT OF BEGINNING;

 

Exhibit B-2



--------------------------------------------------------------------------------

THENCE NORTH 88°25’15” WEST, 81.28 FEET; THENCE SOUTH 01°34’45” WEST, 9.75 FEET;
THENCE NORTH 88°25’15” WEST, 20.92 FEET; THENCE NORTH 01°34’45” EAST, 9.75 FEET;
THENCE NORTH 88°25’15” WEST, 44.74 FEET; THENCE SOUTH 01°34’45” WEST, 21.67
FEET; THENCE NORTH 88°25’15” WEST, 65.60 FEET; THENCE NORTH 01°34’45” EAST,
21.67 FEET; THENCE NORTH 88°25’15” WEST, 44.73 FEET; THENCE SOUTH 01°34’45”
WEST, 9.75 FEET; THENCE NORTH 88°25’15” WEST, 20.93 FEET; THENCE NORTH 01°34’45”
EAST, 9.75 FEET; THENCE NORTH 88°25’15” WEST, 82.67 FEET; THENCE NORTH 01°34’45”
EAST, 124.63 FEET; THENCE SOUTH 88°25’15” EAST, 55.51 FEET; THENCE SOUTH
01°34’45” WEST, 26.49 FEET; THENCE SOUTH 88°25’15” EAST, 11.92 FEET; THENCE
NORTH 01°34’45” EAST, 10.41 FEET; THENCE SOUTH 88°25’15” EAST, 19.42 FEET;
THENCE SOUTH 01°34’45” WEST, 10.41 FEET; THENCE SOUTH 88°25’15” EAST, 11.92
FEET; THENCE NORTH 01°34’45” EAST, 26.49 FEET; THENCE SOUTH 88°25’15” EAST,
52.75 FEET; THENCE SOUTH 01°34’45” WEST, 28.32 FEET; THENCE SOUTH 88°25’15”
EAST, 12.83 FEET; THENCE NORTH 01°34’45” EAST, 31.99 FEET; THENCE SOUTH
88°25’15” EAST, 53.58 FEET; THENCE SOUTH 01°34’45” WEST, 31.99 FEET; THENCE
SOUTH 88°25’15” EAST, 8.83 FEET; THENCE NORTH 01°34’45” EAST, 25.82 FEET; THENCE
SOUTH 88°25’15” EAST, 37.04 FEET; THENCE SOUTH 01°34’45” WEST, 23.99 FEET;
THENCE SOUTH 88°25’15” EAST, 12.29 FEET; THENCE NORTH 01°34’45” EAST, 2.92 FEET;
THENCE SOUTH 88°25’15” EAST, 3.42 FEET; THENCE SOUTH 01°34’45” WEST, 4.79 FEET;
THENCE SOUTH 88°25’15” EAST, 13.82 FEET; THENCE NORTH 01°34’45” EAST, 4.46 FEET;
THENCE SOUTH 88°25’15” EAST, 30.09 FEET; THENCE NORTH 01°34’45” EAST, 2.32 FEET;
THENCE SOUTH 88°25’15” EAST, 34.71 FEET; THENCE SOUTH 01°34’45” WEST, 94.32
FEET; THENCE SOUTH 88°25’15” EAST, 0.67 FEET; THENCE SOUTH 01°34’45” WEST, 2.26
FEET; THENCE SOUTH 88°25’15” EAST, 2.08 FEET; THENCE SOUTH 01°34’45” WEST, 6.46
FEET TO THE POINT OF BEGINNING.

ALSO KNOWN AS THE PROPERTY DESCRIBED IN THAT CERTAIN RECORD OF SURVEY MAP, AS
SHOWN BY MAP THEREOF ON FILE IN FILE 184 OF SURVEYS, PAGE 17, AS RECORDED IN THE
OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.

PARCEL 2:

NON EXCLUSIVE EASEMENTS AND OTHER RIGHTS AS ESTABLISHED AND GRANTED BY THAT
CERTAIN SECOND AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF RECIPROCAL
EASEMENTS AND DECLARATION OF COVENANTS DATED AS FEBRUARY 7, 2003 BY AND BETWEEN
CAESARS PALACE REALTY CORP., A NEVADA CORPORATION, DESERT PALACE, INC., A NEVADA
CORPORATION AND FORUM DEVELOPERS LIMITED PARTNERSHIP, A NEVADA LIMITED
PARTNERSHIP RECORDED NOVEMBER 18, 2003 AS DOCUMENT NO. 1516 IN BOOK 20031118 AND
BY THAT ASSIGNMENT AND ASSUMPTION OF BY SECOND AMENDED AND RESTATED PARKING
AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF COVENANTS DATED
NOVEMBER 14, 2003, RECORDED NOVEMBER 18, 2003 AS DOCUMENT NO. 1518 IN BOOK
20031118, AND AMENDED BY THAT FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
PARKING AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND

 

Exhibit B-3



--------------------------------------------------------------------------------

DECLARATION OF COVENANTS, RECORDED MAY 3, 2016, IN BOOK 20160503 AS DOCUMENT NO.
0002965, AND AMENDED BY THAT SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
PARKING AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF
COVENANTS, RECORDED OCTOBER 9, 2017, AS INSTRUMENT NO. 20171009-0001277, IN THE
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

PARCEL 3:

NON-EXCLUSIVE EASEMENTS AS SET FORTH IN THAT CERTAIN “DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS”, RECORDED MAY 20, 2011, IN BOOK 20110520 AS DOCUMENT
NO. 0002942, OF OFFICIAL RECORDS, AS AMENDED BY THAT CERTAIN “FIRST AMENDMENT TO
THE DECLARATION OF COVENANTS, RESTRICTIONS AND EASEMENTS”, RECORDED OCTOBER 11,
2013 AS INSTRUMENT NO. 20131011-0002342 OF OFFICIAL RECORDS AND AMENDED BY THAT
CERTAIN “SECOND AMENDMENT TO THE DECLARATION OF COVENANTS, RESTRICTIONS AND
EASEMENTS”, RECORDED OCTOBER 9, 2017 AS INSTRUMENT NO. 20171009-0001276 OF
OFFICIAL RECORDS.

APN: 162-17-810-010

Leased Property (HLV)

PARCEL 1:

Lot One (1) of that certain Final Map entitled “Final Map of Harrah’s, a
Commercial Subdivision”, recorded in Book 143 of Plats, Page 39, Official
Records of Clark County, Nevada.

Excepting Therefrom Parcels “A” and “B” as shown on that Record of Survey
recorded in File 184 of Surveys, Page 68 of Official Records in Clark County,
Nevada, more particularly described as follows:

Parcel “A”

A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
1/4) of the Southwest Quarter (SW 1/4) of Section 16, Township 21 South, Range
61 East, M.D.M., Clark County, Nevada, described as follows:

Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 23.21 feet to the Point of Beginning; thence
departing said South line, North 05°08’03” East, 60.62 feet; thence South
89°12’48” East, 64.35 feet; thence South 05°08’03” West, 61.19 feet to the South
line of said Lot One (1); thence along said South line, North 88°42’36” West,
64.31 feet to the Point of Beginning.

Excepting Therefrom all of the above-described area lying below an elevation of
2103.92 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.

 

Exhibit B-4



--------------------------------------------------------------------------------

Said parcel consists of air rights only.

And

Parcel “B”

A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
1/4) of the Southwest Quarter (SW 1/4) of Section 16, Township 21 South, Range
61 East, M.D.M., Clark County, Nevada, described as follows:

Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 128.29 feet to the Point of Beginning;
thence departing said South line, North 01°15’51” East, 4.74 feet; thence North
88°44’09” West, 2.99 feet to the beginning of a non-tangent curve, concave to
the East, having a radius of 52.00 feet, from which beginning the radius bears
South 89°50’17” East, thence Northerly along said curve, through a central angle
of 09°55’21”, an arc length of 9.01 feet; thence South 81°07’25” East, 3.04 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 47.83 feet, from which beginning the radius bears South 80°10’47”
East; thence Northeasterly along said curve, through a central angle of
29°15’25”, an arc length of 24.42 feet; thence North 49°24’59” West, 3.00 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 47.82 feet, from which beginning the radius bears South 51°49’50”
East; thence Northeasterly along said curve, through a central angle of
10°46’44”, an arc length of 9.00 feet; thence South 41°15’24” East, 2.31 feet to
the beginning of a non-tangent curve, concave to the Southeast, having a radius
of 54.50 feet, from which beginning the radius bears South 52°39’46” East;
thence Northeasterly along said curve, through a central angle of 59°40’53”, an
arc length of 56.77 feet to the beginning of a non-tangent curve, concave to the
North, having a radius of 44.00 feet, from which beginning the radius bears
North 36°06’43” East; thence Easterly along said curve, through a central angle
of 79°55’17”, an arc length of 61.38 feet; thence South 43°48’34” East, 20.95
feet; thence South 88°44’09” East, 55.02 feet to a point on the Easterly
boundary of said Lot One (1); thence along said Easterly boundary, South
01°14’01” East, 54.88 feet to the Southerly boundary of said Lot One (1); thence
along said Southerly boundary, North 88°42’36” West, 193.47 feet to the Point of
Beginning.

Excepting Therefrom all of the above-described area lying below an elevation of
2103.00 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.

Said Parcel consists of air rights only.

The foregoing metes and bounds legal descriptions were prepared by John Forsman,
Horizon Surveys, 9901 Covington Cross, Suite 120, Las Vegas, NV 89144.

 

Exhibit B-5



--------------------------------------------------------------------------------

PARCEL 2:

A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easement recorded April 21, 1981 in Book 1388 as Document No. 1347424
and amended by Amendment to Grant of Easement recorded July 15, 1986 in Book
860715 as Document No. 00811, Official Records, Clark County, Nevada.

PARCEL 3:

A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easement recorded April 21, 1981 in Book 1388 as Document No. 1347426,
Official Records, Clark County, Nevada.

PARCEL 4:

A non-exclusive easement for ingress and egress as set forth in that certain
Memorandum of Agreement recorded April 16, 1998 in Book 980416 as Document
No. 000618, Official Records, Clark County, Nevada.

PARCEL 5:

A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easements and Declaration Establishing Rights, Covenants, Conditions
and Restrictions Regarding the Construction, Use, Operation and Maintenance of
the Connection Area to the Monorail Station recorded September 20, 2000 in Book
20000920 as Document No. 00208, Official Records, Clark County, Nevada.

PARCEL 6:

A non-exclusive easement for ingress and egress as set forth in that certain
Right of Entry Agreement for Ingress and Egress recorded August 26, 2002 in Book
20020826 as Document No. 00566, Official Records, Clark County, Nevada.

PARCEL 7:

A non-exclusive easement for ingress and egress as set forth in that certain
Declaration of Covenants, Restrictions and Easements, recorded August 10, 2011
as Instrument No. 2011081000001475, as amended by that certain First Amendment
to the Declaration of Covenants, Restrictions and Easements, recorded
September 12, 2012 as Instrument No. 2010912-0002364, and further amended by
that certain Second Amendment to Declaration of Covenants, Restrictions and
Easements, recorded October 11, 2013, as Instrument No. 20131011-0004747,
Official Records, Clark County, Nevada.

AS-SURVEYED LEGAL DESCRIPTION:

Beginning at the Northwest Corner of Lot 1 of that certain Final Map entitled
“Final Map of Harrah’s, a Commercial Subdivision”, recorded in Book 143 of
Plats, at Page 39, Official Records of Clark County, Nevada, Thence South
89°10’27” East, 1,061.65 feet; Thence North 00°58’24”

 

Exhibit B-6



--------------------------------------------------------------------------------

West, 7.81 feet; Thence South 89°19’19” East, 1,309.30 feet; Thence South
00°43’19” East, 40.01 feet; Thence North 89°19’19” West, 498.05 feet; Thence
South 00°00’46” East, 191.84 feet; Thence North 88°54’30” West, 788.03 feet;
Thence South 00°58’24” East, 213.11 feet; Thence South 89°01’36” West, 20.00
feet; Thence South 00°58’24” East, 40.00 feet; Thence North 88°42’36” West,
863.90 feet; Thence South 01°14’01” East, 150.01 feet; Thence North 88°42’36”
West, 321.76 feet to the beginning of a non-tangent curve, concave to the East,
having a radius of 3,960.00 feet, from which beginning the radius bears South
84°03’06” East; Thence Northerly along said curve, through a central angle of
08°59’35”, an arc length of 621.55 feet to the point of beginning, Excepting
therefrom Parcels “A” and “B” as shown on that Record of Survey recorded in File
184 of Surveys, page 68, of Official Records in Clark County, Nevada, more
particularly described as follows:

Parcel “A”

A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
1/4) of the Southwest Quarter (SW 1/4) of Section 16, Township 21 South, Range
61 East, M.D.M., Clark County, Nevada, described as follows:

Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 23.21 feet to the Point of Beginning; thence
departing said South line North 05°08’03” East, 60.62 feet; thence South
89°12’48” East, 64.35 feet; thence South 05°08’03” West, 61.19 feet to the South
line of said Lot One (1); thence along said South line, North 88°42’36” West,
64.31 feet to the Point of Beginning.

Excepting Therefrom all of the above-described area lying below an elevation of
2103.92 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.57 feet.

Said parcel consists of air rights only.

And

Parcel “B”

A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
1/4) of the Southwest Quarter (SW 1/4) of Section 16, Township 21 South, Range
61 East, M.D.M., Clark County, Nevada, described as follows: Commencing at the
Southwest corner of said Lot One (1); thence along the South line thereof, South
88°42’36” East, 128.29 feet to the Point of Beginning; thence departing said
South line, North 01°15’51” East, 4.74 feet; thence North 88°44’09” West, 2.99
feet to the beginning of a non-tangent curve, concave to the East, having a
radius of 52.00 feet, from which beginning the radius bears South 89°50’17”
East, thence Northerly along said curve, through a central angle of 09°55’21”,
an arc length of 9.01 feet; thence South 81°07’25” East, 3.04 feet to the
beginning of a non-tangent curve, concave to the Southeast, having a radius of
47.83 feet, from which beginning

 

Exhibit B-7



--------------------------------------------------------------------------------

the radius bears South 80°10’47” East; thence Northeasterly along said curve,
through a central angle of 29°15’25”, an arc length of 24.42 feet; thence North
49°24’59” West, 3.00 feet to the beginning of a non-tangent curve, concave to
the Southeast, having a radius of 47.82 feet, from which beginning the radius
bears South 51°49’50” East; thence Northeasterly along said curve, through a
central angle of 10°46’44”, an arc length of 9.00 feet; thence South 41°15’24”
East, 2.31 feet to the beginning of a non-tangent curve, concave to the
Southeast, having a radius of 54.50 feet, from which beginning the radius bears
South 52°39’46” East; thence Northeasterly along said curve, through a central
angle of 59°40’53”, an arc length of 56.77 feet to the beginning of a
non-tangent curve, concave to the North, having a radius of 44.00 feet, from
which beginning the radius bears North 36°06’43” East; thence Easterly along
said curve, through a central angle of 79°55’17”, an arc length of 61.38 feet;
thence South 43°48’34” East, 20.95 feet; thence South 88°44’09” East, 55.02 feet
to a point on the Easterly boundary of said Lot One (1); thence along said
Easterly boundary, South 01°14’01” East, 54.88 feet to the Southerly boundary of
said Lot One (1); thence along said Southerly boundary, North 88°42’36” West,
193.47 feet to the Point of Beginning.

Excepting Therefrom all of the above-described area lying below an elevation of
2103.00 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.

Said Parcel consists of air rights only.

The foregoing metes and bounds legal descriptions were prepared by Ryan Sligar,
Horizon Surveys, 10501 West Gowan Road, Suite 200, Las Vegas, NV 89129.

APN: 162-16-312-002

 

Exhibit B-8



--------------------------------------------------------------------------------

EXHIBIT C

CAPITAL EXPENDITURES REPORT

[SEE ATTACHED]

 

Exhibit C-1



--------------------------------------------------------------------------------

LOGO [g940333page243.jpg]

 

Exhibit C-2



--------------------------------------------------------------------------------

LOGO [g940333page244.jpg]

 

Exhibit C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF

ANY FIXED ASSETS CONSTITUTING LEASED PROPERTY

DISPOSAL REPORT

 

Company

Code

 

System

Number

 

Ext

 

Asset
ID

 

Asset
Description

 

Class

 

In Svc

Date

 

Disposal

Date

 

DM

 

Acquired

Value

 

Current

Accum

 

Net

Proceeds

 

Gain/Loss

Adjustment

 

Realized

Gain/
Loss

 

GL

ADDITIONS REPORT

 

Project/Job
Number

 

System

Number

 

GL Asset
Account

 

Asset ID

 

Accounting
Location

 

Asset
Description

 

PIS Date

 

Enter Date

 

Est Life

 

Acq Value

 

Current
Accum

NOTES

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY

[SEE ATTACHED]

 

Exhibit E-1



--------------------------------------------------------------------------------

Execution Version

GUARANTY

This GUARANTY OF LEASE (this “Guaranty”), is made and entered into as of the
20th day of July, 2020 by and among ELDORADO RESORTS, INC., a Nevada corporation
(to be renamed Caesars Entertainment, Inc. and converted to a Delaware
corporation on the date hereof, following the making by Guarantor of this
Guaranty) (together with its successors and permitted assigns, “Guarantor”),
CPLV Property Owner LLC, a Delaware limited liability company (“CPLV Landlord”)
and Claudine Propco LLC, a Delaware limited liability company (“HLV Landlord”;
CPLV Landlord and HLV Landlord, together with their respective successors and
permitted assigns, collectively, “Landlord”).

RECITALS

A. CPLV Landlord, as landlord, and Desert Palace LLC, a Nevada limited liability
company, Caesars Entertainment Operating Company, Inc., a Delaware corporation,
and CEOC, LLC, a Delaware limited liability company (as successor by merger to
Caesars Entertainment Operating Company, Inc.), collectively as tenant
(collectively, “CPLV Tenant”), entered into that certain Lease (CPLV) dated as
of October 6, 2017, as amended by that certain First Amendment to Lease (CPLV)
between CPLV Landlord and CPLV Tenant dated as of December 26, 2018, and as
further amended by that certain Omnibus Amendment to Leases among Landlord,
Tenant, certain Affiliates of Landlord and certain Affiliates of Tenant, dated
as of June 1, 2020 (collectively, the “Prior CPLV Lease”).

B. HLV Landlord, as landlord, and Harrah’s Las Vegas, LLC, a Nevada limited
liability company, as tenant (“HLV Tenant” together with CPLV Tenant, together
with their respective successors and permitted assigns, collectively, “Tenant”;
it being understood that, for purposes of this Guaranty, “Tenant” shall include
all entities which comprise Tenant from time to time pursuant to and in
accordance with the Lease (as defined below)) entered into that certain Amended
and Restated Lease dated December 22, 2017, as amended by that certain First
Amendment to Amended and Restated Lease dated December 26, 2018 (collectively,
the “HLV Lease”).

C. Concurrently herewith, (i) the HLV Lease is being terminated, and
(ii) Landlord, Tenant and, solely for the purposes of the penultimate paragraph
of Section 1.1 of the Lease, Propco TRS LLC, a Delaware limited liability
company, are entering into that certain Second Amendment to Lease (CPLV)
(“Second Amendment”; the Prior CPLV Lease, as amended by the Second Amendment,
and as may be further amended, restated, supplemented, waived or otherwise
modified from time to time, collectively the “Lease”), whereby, among other
things, the Leased Property (as defined in the HLV Lease) is being incorporated
into the Lease and certain other modifications are being made thereto. All
capitalized terms used, and not otherwise defined, herein shall have the same
meanings ascribed to such terms in the Lease.

D. Tenant is a wholly owned indirect subsidiary of Guarantor, and Guarantor
acknowledges and agrees that it will derive substantial benefits from the Lease,
that this Guaranty is given in accordance with the requirements of the Lease and
that Landlord would not have been willing to enter into the Second Amendment
unless Guarantor was willing to execute and deliver this Guaranty.

 

Exhibit E-2



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, in consideration of Landlord entering into the Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:

1. Guaranty. In consideration of the benefit derived or to be derived by it from
the Lease, Guarantor hereby unconditionally and irrevocably guarantees to
Landlord, as a primary obligor and not merely as a surety, the following (the
matters described in the following clause (a), clause (b) and clause (c),
collectively, the “Obligations”), whenever incurred or accrued, including,
without limitation, before the date of execution of this Guaranty:

(a) the faithful, prompt and complete payment and performance in full in cash of
all monetary obligations of Tenant under the Lease when due (including, without
limitation, during any Transition Period), including, without limitation,
(i) all Rent and Additional Charges of any nature and any and all other sums
payable by Tenant under the Lease, (ii) Tenant’s obligation to expend the
Required Capital Expenditures in accordance with the Lease (or to deposit sums
into the Cap Ex Reserve) and any other expenditures of any nature required of
Tenant under the Lease, including, but not limited to, the completion of the New
Tower (as defined in the Lease) and the payment of all costs and expenses
incurred in connection with the construction thereof, in each case to the extent
required under the Lease, and (iii) Tenant’s obligation to pay monetary damages
in connection with any breach of the Lease and to pay indemnification
obligations, in each case as provided in and subject to all applicable terms of
the Lease;

(b) the faithful, prompt and complete performance when due of (other than the
monetary obligations described in clause (a) above) each and every one of the
provisions, terms and conditions of the Lease and all covenants, agreements,
conditions and requirements to be kept, performed and satisfied by Tenant under
the Lease, including, without limitation, all obligations with respect to the
operation of the Facility, all indemnification and insurance obligations, and
all obligations to maintain, rebuild, restore or replace the Leased Property or
any portion thereof or any facilities or improvements now or hereafter located
thereat; and

(c) in furtherance of, and without limitation of, clause (a) and clause
(b) above, the faithful, prompt and complete payment and performance when due of
all obligations of HLV Tenant with respect to any and all claims of HLV Landlord
against HLV Tenant under the HLV Lease and all obligations, liabilities and
indemnities of HLV Tenant under the HLV Lease, in each case arising (or in
respect of any period) prior to the termination of the HLV Lease,

in each case under clause (a), clause (b) and clause (c), including (x) amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code (as defined below) or similar laws, and
(y) any late charges and interest provided for under the Lease (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, whether or not a claim for such
interest is allowed or allowable in such proceeding). In the event of the
failure of Tenant to pay any Rent, Additional Charges or any other

 

- 2 -

Exhibit E-3



--------------------------------------------------------------------------------

sums under the Lease, or to render any other performance required of Tenant
under the Lease, when due or within any applicable cure period, Guarantor shall
forthwith (i) pay and perform or cause to be paid and performed any and all such
Obligations, in each case to the full extent provided under the Lease, and
(ii) pay all reasonable costs of collection or enforcement and other actual
damages suffered or incurred by Landlord that result from the non-performance
thereof. As to the Obligations, Guarantor’s liability under this Guaranty is
without limit except solely as and to the extent provided in Section 13 hereof.
Guarantor agrees that its guarantee provided herein constitutes a guarantee of
payment and performance and not of collection. Guarantor shall be jointly and
severally liable with Tenant for the payment and performance of the Obligations.

2. Survival of Obligations. The obligations of Guarantor under this Guaranty
shall survive and continue in full force and effect, and shall not be released,
diminished, impaired, reduced or adversely affected by any of the following,
whether or not notice thereof is given to Guarantor:

(a) any amendment, modification, renewal or extension of the Lease pursuant to
its terms;

(b) any compromise, release, consent, extension, indulgence, forbearance or
other action or inaction in respect of any terms of the Lease or any other
instrument or agreement by Landlord or by any other Person;

(c) any substitution or release, in whole or in part, of any security for this
Guaranty which Landlord may hold at any time;

(d) any exercise or non-exercise by Landlord of any right, power or remedy under
or in respect of the Lease or any security held by Landlord with respect
thereto, or any waiver of (or failure to enforce) any such right, power or
remedy;

(e) any change in the existence, structure or ownership of, or any bankruptcy,
insolvency, reorganization, arrangement, assignment for the benefit of
creditors, receivership or trusteeship affecting, Tenant, Landlord or Guarantor
or their respective successors or assigns or any of their respective Affiliates
or any of their respective assets, or any actual or attempted rejection,
assumption, assignment, separation, severance, or recharacterization of the
Lease or any portion thereof or any obligations thereunder, or any discharge of
liability thereunder, in connection with any such proceeding or otherwise;

(f) any limitation of Tenant’s liability under the Lease or any limitation of
Tenant’s liability thereunder which may now or hereafter be imposed by any
statute, regulation or rule of law, or any illegality, irregularity, invalidity
or unenforceability, in whole or in part, of the Lease or any term thereof;

(g) subject to Section 14 hereof, any sale, lease, or transfer of all or any
part of any interest in any Facility or any portion thereof or any or all of the
assets of Tenant to any other Person other than to Landlord;

(h) any act or omission by Landlord with respect to any of the security
instruments or any failure to file, record or otherwise perfect any of the same;

 

- 3 -

Exhibit E-4



--------------------------------------------------------------------------------

(i) any breach by (or any act or omission of any nature of) Landlord under or in
respect of the Lease;

(j) any extensions of time for performance under the Lease;

(k) the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Lease by operation
of law or otherwise;

(l) the fact that Tenant may or may not be personally liable, in whole or in
part, under the terms of the Lease to pay any money judgment;

(m) the failure to give Guarantor any notice of acceptance, default or
otherwise;

(n) any rights, powers or privileges Landlord may now or hereafter have against
any other Person or collateral;

(o) except as provided in Section 14 below, any assignment of the Lease, or any
subletting or subsubletting of, or any other occupancy arrangements in respect
of, all or any part of the Facility;

(p) any other defenses, other than a defense of payment or performance in full,
as the case may be, of the Obligations;

(q) the existence of any claim, setoff, counterclaim, defense or other rights
that may at any time be available to, or asserted by, Guarantor or Tenant
against Landlord, whether in connection with the Lease, the Obligations or
otherwise;

(r) any law or statute that may operate to cap, limit, or otherwise restrict the
claims of a lessor of real property, including, but not limited to,
Section 502(b)(6) of the Bankruptcy Code;

(s) the invalidity, illegality or unenforceability of all or any part of the
Obligations, or of any document or agreement (including the Lease) executed in
connection with the Obligations, for any reason whatsoever;

(t) the unenforceability (for any reason whatsoever) of this Guaranty,
including, without limitation, as a result of rejection in any bankruptcy,
insolvency, dissolution or other proceeding; or

(u) any other circumstances, whether or not Guarantor had notice or knowledge
thereof.

3. Primary Liability. The liability of Guarantor with respect to the Obligations
shall be a primary, direct, immediate, continuing and unconditional guaranty of
payment and performance and not of collection, may not be revoked by Guarantor
and shall continue to be effective with respect to all of the Obligations
notwithstanding any attempted revocation by Guarantor and shall not be
conditional or contingent upon the genuineness, validity, regularity or

 

- 4 -

Exhibit E-5



--------------------------------------------------------------------------------

enforceability of the Lease or any other documents or instruments relating to
the Obligations, including, without limitation, any Person’s lack of authority
or lawful right to enter into such document on such Person’s behalf, or the
pursuit by Landlord of any remedies Landlord may have. Without limitation of the
foregoing, Landlord may proceed against Guarantor: (a) prior to or in lieu of
proceeding against Tenant, its assets, any security deposit, or any other
guarantor or any other Person; and (b) prior to or in lieu of pursuing any other
rights or remedies available to Landlord. All rights and remedies afforded to
Landlord by reason of this Guaranty or by law are separate, independent and
cumulative, and the exercise of any rights or remedies shall not in any way
limit, restrict or prejudice the exercise of any other rights or remedies.

Following the occurrence of a Tenant Event of Default, a separate action or
actions may be brought and prosecuted against Guarantor whether or not Tenant is
joined therein or a separate action or actions are brought against Tenant.
Landlord may maintain successive actions for other defaults. Landlord’s rights
hereunder shall not be exhausted by its exercise of any of its rights or
remedies or by any such action or by any number of successive actions until and
unless all indebtedness and Obligations, the payment and performance of which
are hereby guaranteed, have been paid and fully performed.

4. Obligations Not Affected. In such manner, upon such terms and at such times
as Landlord in its sole discretion deems necessary or expedient, and without
notice to Guarantor, Landlord may: (a) amend, alter, compromise, accelerate,
extend or change the time or manner for the payment or the performance of any
Obligation hereby guaranteed; (b) extend, amend or terminate the Lease; or
(c) release Tenant by consent to any assignment (or otherwise) as to all or any
portion of the Obligations hereby guaranteed, in each case pursuant to the terms
of the Lease. Any exercise or non-exercise by Landlord of any right hereby given
to Landlord, dealing by Landlord with Guarantor or any other guarantor, Tenant
or any other Person, or change, impairment, release or suspension of any right
or remedy of Landlord against any Person, including, without limitation, Tenant
and any other guarantor, will not affect any of the Obligations of Guarantor
hereunder or give Guarantor any recourse or offset against Landlord.

5. Waiver. With respect to the Lease, Guarantor hereby waives and relinquishes
all rights and remedies accorded by applicable law to sureties and/or guarantors
or any other accommodation parties, under any statutory provisions, common law
or any other provision of law, custom or practice, and agrees not to assert or
take advantage of any such rights or remedies including, but not limited to:

(a) any right to require Landlord to proceed against Tenant or any other Person
or to proceed against or exhaust any security held by Landlord at any time or to
pursue any other remedy in Landlord’s power before proceeding against Guarantor
or to require that Landlord cause a marshaling of Tenant’s assets or any assets
given as collateral for this Guaranty, or to proceed against Tenant and/or any
collateral held by Landlord at any time or in any particular order;

(b) any defense that may arise by reason of the incapacity or lack of authority
of any Person or Persons;

 

- 5 -

Exhibit E-6



--------------------------------------------------------------------------------

(c) notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant.
Landlord, any creditor of Tenant or Guarantor or on the part of any other Person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by Landlord or in connection with any
obligation hereby guaranteed;

(d) any defense based upon an election of remedies by Landlord which destroys or
otherwise impairs the subrogation rights of Guarantor or the right of Guarantor
to proceed against Tenant for reimbursement, or both;

(e) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(f) any duty on the part of Landlord to disclose to Guarantor any facts Landlord
may now or hereafter know about Tenant, regardless of whether Landlord has
reason to believe that any such facts materially increase the risk beyond that
which Guarantor intends to assume or has reason to believe that such facts are
unknown to Guarantor or has a reasonable opportunity to communicate such facts
to Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of Tenant and of all
circumstances bearing on the risk of non-payment or non-performance of any
Obligations or indebtedness hereby guaranteed;

(g) any defense arising because of Landlord’s election, in any proceeding
instituted under the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et
seq.), as amended, reformed or modified from time to time and any rules or
regulations issued from time to time thereunder (the “Bankruptcy Code”) of the
application of Section 1111(b)(2) of the Bankruptcy Code;

(h) any defense based on any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code; and

(i) all rights and remedies accorded by applicable law to guarantors, including,
without limitation, any extension of time conferred by any law now or hereafter
in effect and any requirement or notice of acceptance of this Guaranty or any
other notice to which the undersigned may now or hereafter be entitled to the
extent such waiver of notice is permitted by applicable law.

6. Enforcement.

(a) The obligations of Guarantor hereunder are independent of the obligations of
Tenant under the Lease. This Guaranty may be enforced by Landlord without the
necessity at any time of resorting to or exhausting any other security (such as,
for example, any security deposit of Tenant held by Landlord) or collateral and
without the necessity at any tune of having recourse to the remedy provisions of
the Lease (such as, for example, terminating the Lease) or otherwise, and
Guarantor hereby expressly waives the right to require Landlord to proceed
against Tenant or any other Person, to exercise its rights and remedies under
the Lease, or to pursue any other remedy whatsoever against any Person, security
or collateral or enforce any other right at law or in equity. Without limitation
of the generality of the foregoing, it shall not be necessary for Landlord (and
Guarantor hereby waives any rights which it may have to require Landlord), in
order to enforce any Obligation against Guarantor, first to institute suit or
exhaust its remedies against any other

 

- 6 -

Exhibit E-7



--------------------------------------------------------------------------------

Person, security or collateral or resort to any other means of obtaining payment
of any Obligation. Nothing herein shall prevent Landlord from suing any Person
to enforce the terms of the Lease or from exercising any other rights available
to Landlord under the Lease or any other instrument or agreement, and the
exercise of any of the aforesaid rights shall not affect the obligations of
Guarantor hereunder. Guarantor understands that the exercise, or any forbearance
from exercising, by Landlord of certain rights and remedies contained in the
Lease may affect or eliminate Guarantor’s right of subrogation against Tenant
and that Guarantor may therefore incur liability hereunder that is not subject
to reimbursement; nevertheless Guarantor hereby authorizes and empowers Landlord
to exercise, in its sole discretion, any rights and remedies, or any combination
thereof, which may then be available, it being the purpose and intent of
Guarantor that its Obligations hereunder shall be absolute, independent and
unconditional, in each case in accordance with its terms hereunder.

(b) No failure or delay on the part of Landlord in exercising any right, power
or privilege under this Guaranty shall operate as a waiver of or otherwise
affect any such right, power or privilege, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

(c) It is understood that Landlord, without impairing this Guaranty, may,
subject to the terms of the Lease, apply payments from Tenant or any subtenant
of the Leased Property or from any reletting of the Leased Property upon a
Tenant Event of Default or from or in connection with any exercise of rights or
remedies, to any due and unpaid rent or other charges or to such other
Obligations owed by Tenant to Landlord pursuant to the Lease in such amounts and
in such order as Landlord, in its sole and absolute discretion, determines;
provided that any amount so paid and applied reduces the aggregate outstanding
liabilities of Tenant under the Lease by such amount as required under the
Lease.

7. Information. Guarantor (a) assumes all responsibility for being and keeping
itself informed of the financial condition and assets of Tenant and its
Affiliates and any other guarantor, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that Guarantor assumes and incurs hereunder, and (b) agrees that
Landlord will not have any duty to advise Guarantor of information regarding
such circumstances or risks.

8. No Subrogation. Until the Guaranty Termination Date (as defined in
Section 14), Guarantor shall have no right of subrogation and waives (a) any
right to enforce any remedy which Guarantor now has or may hereafter have
against Tenant or any of Tenant’s assets (including any such remedy of Landlord)
and any benefit of, and any right to participate in, any security now or
hereafter held by Landlord with respect to the Lease, (b) any rights of
reimbursement, indemnity or subrogation against Tenant arising from any payment
of Obligations by Guarantor, and (c) any right of contribution Guarantor may
have against any other Person that is liable under the Lease arising from such
payment or otherwise in connection with the Lease or this Guaranty.

9. Agreement to Comply with terms of Lease. Guarantor hereby agrees (a) to
comply with all terms of the Lease applicable to it, (b) that it shall take no
action, and that it shall not omit to take any action, which action or omission,
as applicable, would cause a breach of the terms of the Lease, and (c) that it
shall not commence an involuntary proceeding or file an involuntary

 

- 7 -

Exhibit E-8



--------------------------------------------------------------------------------

petition in any court of competent jurisdiction seeking (i) relief in respect of
Tenant or any of its Subsidiaries, or of a substantial part of the property or
assets of Tenant or any of its Subsidiaries, under the Bankruptcy Code, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Tenant or any of its Subsidiaries or for a
substantial part of the property or assets of Tenant or any of its Subsidiaries.

10. Agreement to Pay; Contribution; Subordination. Without limitation of any
other provision of this Guaranty, including, without limitation, Section 8
above, or any other right of Landlord at law or in equity, upon the failure of
Tenant to pay any Obligation when and as the same shall become due, Guarantor
hereby unconditionally and irrevocably promises to and will forthwith pay, or
cause to be paid, to Landlord in cash the amount of such unpaid Obligation. Upon
payment by Guarantor of any sums to Landlord as provided above, all rights of
Guarantor against Tenant arising as a result thereof by way of subrogation,
contribution, reimbursement, indemnity or otherwise shall be subject to the
limitations set forth in Section 8 above and this Section 10. Guarantor further
agrees that any rights of subrogation, contribution, reimbursement, indemnity or
otherwise which Guarantor may have against Tenant or against any collateral or
security, and any rights of contribution Guarantor may have against any other
Person, in connection with any payment of Obligations or otherwise under this
Guaranty or the Lease by Guarantor shall be junior and subordinate to any rights
Landlord may have against Tenant or any such other Person, to all right, title
and interest Landlord may have in any such collateral or security, and to any
rights Landlord may have against Tenant or any such other Person. If any amount
shall be paid to Guarantor on account of any such reimbursement, indemnity,
subrogation or contribution rights at any time prior to the Guaranty Termination
Date when a Tenant Event of Default shall have occurred and be continuing, such
amount shall be held in trust for Landlord and shall forthwith be paid over to
Landlord to be credited and applied against the Obligations, whether matured or
unmatured, in accordance with the terms of the Lease or any applicable security
agreement. If for any reason whatsoever Tenant now or hereafter becomes indebted
to Guarantor or any Affiliate of Guarantor, such indebtedness and all interest
thereon shall at all times be junior and subordinate to Tenant’s obligation to
Landlord to pay and perform as and when due in accordance with the terms of the
Lease the guaranteed Obligations, it being understood that Guarantor and each
Affiliate of Guarantor shall be permitted to receive payments from Tenant on
account of such indebtedness (but subject in all events to the preceding
provisions of this Section 10), except during any period that any Tenant Event
of Default shall have occurred and be continuing. During any such period,
Guarantor agrees to make no claim for such indebtedness that does not recite
that such claim is expressly junior and subordinate to Landlord’s rights and
remedies under the Lease. Furthermore, in the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Tenant as debtor, Guarantor hereby assigns to Landlord any right it
may have to prove its claim in any such proceeding so as to establish its rights
hereunder and receive directly from receiver, trustee or other court custodian
dividends and payments which would otherwise be payable to Guarantor with
respect to debts and liability owing by Tenant to Guarantor up to the amounts
owed to Landlord hereunder.

 

- 8 -

Exhibit E-9



--------------------------------------------------------------------------------

11. Application of Payments. With respect to the Lease, and with or without
notice to Guarantor. Landlord, in Landlord’s sole discretion and at any time and
from time to time and in such manner and upon such terms as Landlord deems
appropriate, may (a) following the occurrence of a Tenant Event of Default,
apply any or all payments or recoveries from Tenant or from any other guarantor
under any other instrument or realized from any security, in such manner and
order of priority as Landlord may determine, to any indebtedness or other
obligation of Tenant with respect to the Lease and whether or not such
indebtedness or other obligation is guaranteed hereby or is otherwise secured,
and (b) refund to Tenant any payment received by Landlord under the Lease.

12. Guaranty Default. Upon the failure of Guarantor to pay the amounts required
to be paid hereunder when due following the occurrence of a Tenant Event of
Default under the Lease, Landlord shall have the right to bring such actions at
law or in equity, including, without limitation, appropriate injunctive relief,
as it deems appropriate to compel compliance, payment or deposit, and among
other remedies to recover its reasonable attorneys’ fees in any proceeding,
including any appeal therefrom and any post judgment proceedings.

13. Maximum Liability. Each of Guarantor and, by its acceptance of the
guarantees provided herein, Landlord, hereby confirms that it is the intention
of such Person that the guarantees provided herein and the obligations of
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the United States Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the guarantees
provided herein and the obligations of Guarantor hereunder. To effectuate the
foregoing intention, Landlord hereby irrevocably agrees that the obligations of
Guarantor under this Guaranty shall be limited to the maximum amount as will
result in such obligations not constituting a fraudulent transfer or conveyance.

14. Release. Guarantor shall automatically be released from its obligations
hereunder upon the earlier to occur of either of the following: (x) (other than
with respect to amounts then due and payable by Guarantor) upon the consummation
of a Lease Foreclosure Transaction pursuant to clause (i) of Section 22.2 of the
Lease, and (y) upon the irrevocable satisfaction and discharge in full of all of
the Obligations (the date upon which such release occurs, the “Guaranty
Termination Date’’); provided (in the case of clause (x)) that Landlord shall
have received a Replacement Guaranty from a Qualified Replacement Guarantor in
accordance with clause (i) of Section 22.2 of the Lease (and, in the case of
such a Replacement Guaranty delivered in connection with a New Lease obtained
pursuant to Section 17.1(f) of the Lease, such New Lease shall satisfy the
requirements for a New Lease contained in the last sentence of Section 17.1(f),
including that it be at the rent and additional rent, and upon the terms,
covenants and conditions of, the Lease; it being understood that (i) the
Obligations hereunder shall in no event include the obligations of the tenant
under a New Lease, and (ii) the preceding clause (i) shall in no event be deemed
to vitiate the Obligations hereunder in respect of the Lease).

15. Guarantor’s Representations and Warranties. Guarantor represents and
warrants that:

(i) Guarantor (a) is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Nevada (it being understood that
Guarantor is to be renamed Caesars Entertainment, Inc. and converted to a
Delaware corporation on the date hereof following the making by Guarantor of
this Guaranty); (b) is duly qualified to do business and is in good

 

- 9 -

Exhibit E-10



--------------------------------------------------------------------------------

standing under the laws of each jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification; and (c) is
in compliance with all applicable Legal Requirements where the failure to comply
would reasonably be expected to have a materially adverse effect on Guarantor’s
ability to pay or perform the Obligations in accordance with the terms hereof;

(ii) the execution, delivery, and performance of this Guaranty (a) are within
Guarantor’s corporate powers, (b) have been duly authorized by all necessary or
proper corporate action, (c) are not in contravention of any provision of
Guarantor’s articles or certificate of incorporation or by-laws, (d) will not
violate any law or regulation, or any order or decree of any court or
governmental instrumentality, (e) will not conflict with or result in the breach
of, or constitute a default under, any indenture, mortgage, deed of trust,
lease, agreement, or other instrument to which Guarantor is a party or by which
Guarantor or any of its property is bound, (f) will not result in the creation
or imposition of any lien upon any of the property of Guarantor, and (g) do not
require the consent or approval of any governmental body, agency, authority, or
any other Person except those already obtained, except in the case of clauses
(e) and (g), where such conflict, breach or failure to obtain a consent or
approval, would not reasonably be expected to have a materially adverse effect
on Guarantor’s ability to pay or perform the Obligations in accordance with the
terms hereof; and

(iii) this Guaranty is duly executed and delivered on behalf of Guarantor and
constitutes a legal, valid, and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms.

16. Guarantor’s Covenants.

(a) Dividends. In addition to any other applicable restrictions hereunder, prior
to the Covenant Termination Date (as defined below), Guarantor shall not,
directly or indirectly, declare or pay any dividend or make any other
distribution with respect to its capital stock or other equity interests with
any assets other than cash unless such dividend or distribution would not
reasonably be expected to result in Guarantor’s inability to perform its
Guaranty obligations under this Guaranty.

(b) Restricted Payments. In addition to the foregoing, prior to the Covenant
Termination Date, Guarantor shall not directly or indirectly (i) declare or pay,
or cause to be declared or paid, any dividend, distribution or other direct or
indirect payment or transfer (in each case, in cash, stock, other property, a
combination thereof or otherwise) with respect to any of Guarantor’s capital
stock or other equity interests, (ii) purchase or otherwise acquire or retire
for value any of Guarantor’s capital stock or other equity interests, or
(iii) engage in any other transaction with any direct or indirect holder of
Guarantor’s capital stock or other equity interests which is similar in purpose
or effect to those described above (collectively, a “Restricted Payment”),
except that (x) Guarantor can execute any of the transactions outlined above if
Guarantor’s equity market capitalization exceeds $5.5 billion, or (y) if
Guarantor’s equity market capitalization is less than $5.5 billion, then the
Guarantor may declare or pay dividends or distributions or engage in any other
transactions described in Section 16(b)(i) above in the aggregate amount of less
than or equal to $200 million in any fiscal year and the Guarantor may purchase
or otherwise acquire or retire for value, as described in Section 16(b)(ii)
above, up to

 

- 10 -

Exhibit E-11



--------------------------------------------------------------------------------

$500 million shares of Guarantor’s capital stock or other equity interests in
any fiscal year (it being understood that from and after such time that the
aggregate amount of all such transactions during any fiscal year of Guarantor
exceeds $200 million or $500 million, as applicable, as provided in this clause
(y), no further such transactions shall be permitted during such fiscal year of
Guarantor under this clause (y)).

(c) Survival of Covenants. As used herein, the term “Covenant Termination Date”
shall mean the earliest to occur of (1) the Guaranty Termination Date,
(2) October 6, 2023, and (3) the first day on which (x) the Total Net Leverage
Ratio of the Guarantor is less than or equal to 5.00:1.00 and (y) the EBITDAR to
Rent Ratio is equal to or greater than 3.00:1.00.

For the purpose of the foregoing:

(i) “EBITDAR to Rent Ratio” means the ratio of (a) the EBITDAR of Guarantor and
its Subsidiaries on a consolidated basis during the applicable Trailing Test
Period of Guarantor and its Subsidiaries (provided, that, to the extent any such
Subsidiary is not wholly owned (directly or indirectly) by Guarantor, the
EBITDAR of such Subsidiary shall be limited to Guarantor’s pro-rata ownership
interests in such Subsidiary) to (b) the sum of (w) the Rent under the Lease,
plus (x) the Rent (as defined in the Regional Lease), plus (y) the Rent (as
defined in the Joliet Lease), plus (z) actual rent (excluding additional rent
such as pass-throughs of expenses) payable by Guarantor and its Subsidiaries on
a consolidated basis under all other Gaming Leases, in each case during such
Trailing Test Period (the sum of clauses (w) through (z), the “Gaming Lease
Rent”),

(ii) “Gaming Lease” means a lease entered into by Guarantor or any of its
Subsidiaries pursuant to which lease Guarantor or any of its Subsidiaries occupy
and use real property, vessels or similar assets for, or primarily in connection
with, the operation of one or more Gaming Facilities thereon or thereat,

(iii) “EBITDAR” means for any applicable twelve (12) mouth period, the
consolidated net income or loss of a Person on a consolidated basis for such
period, determined in accordance with GAAP, provided, however, that without
duplication and in each case to the extent included in calculating net income
(calculated in accordance with GAAP): (i) income tax expense shall be excluded;
(ii) interest expense shall be excluded; (iii) depreciation and amortization
expense shall be excluded; (iv) amortization of intangible assets shall be
excluded; (v) write-downs and reserves for non-recurring restructuring-related
items (net of recoveries) shall be excluded; (vi) reorganization items shall be
excluded; (vii) any impairment charges or asset write-offs, non-cash gains,
losses, income and expenses resulting from fair value accounting required by the
applicable standard under GAAP and related interpretations, and non-cash charges
for deferred tax asset valuation allowances, shall be excluded; (viii) any
effect of a change in accounting principles or policies shall be excluded;
(ix) any non-cash costs or expense incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement shall be excluded;
(x) any nonrecurring gains or losses (less all fees and expenses relating
thereto) shall be excluded; (xi) rent expense shall be excluded; and (xii) the
impact of any deferred proceeds resulting from failed sale accounting shall be
excluded (it being

 

- 11 -

Exhibit E-12



--------------------------------------------------------------------------------

understood, in connection with any EBITDAR calculation made pursuant to this
Guaranty (a) promptly following request therefor, Guarantor shall provide
Landlord with all supporting documentation and backup information with respect
thereto as may be reasonably requested by Landlord, (b) such calculation shall
be as reasonably agreed upon between Landlord and Guarantor, and (c) if Landlord
and Guarantor do not agree within twenty (20) days of either party seeking to
commence discussions, the same may be determined by an Expert in accordance with
and pursuant to the process set forth in Section 34.2 of the Lease),

(iv) “EBITDA” means the same meaning as “EBITDAR” as defined herein but without
giving effect to clause (xi) in the definition thereof (it being understood that
to the extent any Gaming Lease Rent is accounted for as interest expense in
accordance with GAAP, such interest expense will be accounted for as rent and
thus included in clause (xi) of the definition of EBITDAR), and

(v) “Total Net Leverage Ratio” means, with respect to Guarantor and its
Subsidiaries on a consolidated basis, on any date, the ratio of (i) (a) the
aggregate principal amount of (without duplication) all indebtedness consisting
of indebtedness for borrowed money, unreimbursed obligations in respect of drawn
letters of credit (but excluding contingent obligations under outstanding
letters of credit) and other purchase money indebtedness and guarantees of any
of the foregoing obligations, of Guarantor and its Subsidiaries determined on a
consolidated basis on such date in accordance with GAAP (it being understood
that neither the Lease nor the Regional Lease, nor the Joliet Lease nor any
other Gaming Lease shall be treated as indebtedness regardless of how they are
treated under GAAP) less (b) the aggregate amount of all cash or cash
equivalents of Guarantor and its Subsidiaries that would not appear “restricted”
on a consolidated balance sheet of Guarantor and its Subsidiaries to
(ii) EBITDA.

17. Notices. Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service, or by an overnight express service to the following address:

 

To Guarantor:   

c/o Caesars Entertainment, Inc.

100 West Liberty Street, Suite 1150

Reno, Nevada 89501

Attention: General Counsel

Email: equatmann@eldoradoresorts.com

To Landlord:   

CPLV Property Owner LLC

c/o VICI Properties Inc.

535 Madison Avenue, 20th Floor

New York, New York 10022

Attn: General Counsel

Email: corplaw@viciproperties.com

 

- 12 -

Exhibit E-13



--------------------------------------------------------------------------------

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted.

18. Miscellaneous.

(a) No term, condition or provision of this Guaranty may be amended, waived or
modified except by an express written instrument to that effect signed by
Landlord and Guarantor. No waiver of any term, condition or provision of this
Guaranty will be deemed a waiver of any other term, condition or provision,
irrespective of similarity, or constitute a continuing waiver of the same term,
condition or provision, unless otherwise expressly provided.

(b) If any one or more of the terms, conditions or provisions contained in this
Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.

(c) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, EXCEPT THAT THE LAWS OF THE STATE WHERE THE LEASED
PROPERTY IS LOCATED SHALL GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY (I) TO
OBTAIN THE BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH RESPECT TO
ANY OF THE LEASED PROPERTY AND (II) FOR PROCEDURAL REQUIREMENTS WHICH MUST BE
GOVERNED BY THE LAWS OF SUCH STATE. GUARANTOR CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF NEW YORK AND AGREES THAT ALL
DISPUTES CONCERNING THIS GUARANTY SHALL BE HEARD IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK. GUARANTOR FURTHER CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF EACH STATE WITH RESPECT TO
ANY ACTION COMMENCED BY LANDLORD SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF
THE LEASED PROPERTY IN WHICH GUARANTOR IS REQUIRED TO BE NAMED AS A NECESSARY
PARTY. GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER
ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW YORK AND IRREVOCABLY
WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK.

(d) GUARANTOR, BY ITS EXECUTION OF THIS GUARANTY, AND LANDLORD, BY ITS
ACCEPTANCE OF THIS GUARANTY, HEREBY WAIVES TRIAL BY JURY AND THE RIGHT THERETO
IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT OF, BY REASON OF
OR RELATING IN ANY WAY TO THIS GUARANTY OR THE INTERPRETATION, BREACH OR
ENFORCEMENT THEREOF.

 

- 13 -

Exhibit E-14



--------------------------------------------------------------------------------

(e) In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party’s
reasonable costs and expenses incurred in connection therewith, including, but
not limited to, reasonable attorneys’ fees and costs of appeal, post judgment
enforcement proceedings (if any) and bankruptcy proceedings (if any). Any court,
arbitrator or panel of arbitrators shall, in entering any judgment or making any
award in any such suit, action, arbitration or other proceeding, in addition to
any and all other relief awarded to such prevailing party, include in such
judgment or award such party’s reasonable costs and expenses as provided in this
Section 18(e).

(f) Guarantor (i) represents that it has been represented and advised by counsel
in connection with the execution of this Guaranty; (ii) acknowledges receipt of
a copy of the Lease; and (iii) further represents that Guarantor has been
advised by counsel with respect thereto. This Guaranty shall be construed and
interpreted in accordance with the plain meaning of its language, and not for or
against Guarantor or Landlord, and as a whole, giving effect to all of the
terms, conditions and provisions hereof.

(g) Except as provided in any other written agreement now or at any time
hereafter in force between Landlord and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Landlord with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Landlord or
Guarantor unless expressed herein.

(h) All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its respective successors and
assigns and shall inure to the benefit of Landlord and to the benefit of
Landlord’s successors and permitted assigns.

(i) Whenever the singular shall be used hereunder, it shall be deemed to include
the plural (and vice-versa) and reference to one gender shall be construed to
include all other genders, including neuter, whenever the context of this
Guaranty so requires. Section captions or headings used in this Guaranty are for
convenience and reference only, and shall not affect the construction thereof.

(j) This Guaranty may be executed in any number of counterparts, each of which
shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.

(k) For the avoidance of doubt, Guarantor consents to the collateral assignment
of this Guaranty to any Fee Mortgagee and agrees that any Person that is a
permitted successor to. and/or assignee of, Landlord’s interest under the Lease
in accordance with the terms thereof shall constitute a permitted successor
and/or assignee and intended beneficiary hereof (and shall become, be recognized
by Guarantor as, and have all of the rights of, “Landlord” hereunder).

[Signature Page to Follow]

 

- 14 -

Exhibit E-15



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

GUARANTOR: ELDORADO RESORTS, INC., a Nevada corporation
By:                                                                             
                     Name:   Title:   LANDLORD: CPLV PROPERTY OWNER LLC, a
Delaware limited liability company By:                                   
                                                               Name:   Title:  
CLAUDINE PROPCO LLC, a Delaware limited liability company
By:                                                                             
                     Name:   Title:  

[Signature Page to Las Vegas Lease Guaranty]

 

Exhibit E-16



--------------------------------------------------------------------------------

EXHIBIT F-1

NEW TOWER REQUIREMENTS

Tenant shall have the right to construct the New Tower subject to the
satisfaction of the following conditions:

(i) during any period Tenant is constructing the New Tower, no Tenant Event of
Default has occurred and is continuing;

(ii) the New Tower and the construction thereof will comply in all material
respects with all Legal Requirements, including zoning requirements and Gaming
Regulations;

(iii) Landlord shall have received from Tenant, (A) evidence reasonably
satisfactory to Landlord that the New Tower has been legally subdivided from the
remainder of the Leased Property (CPLV) (provided, that the New Tower shall be
treated as a part of the Leased Property (CPLV) for all purposes hereunder), and
(B) endorsements to Landlord’s title insurance policy(ies) for the Leased
Property (CPLV) listed on Exhibit K to this Lease (and any then applicable Fee
Mortgagee’s title insurance policies) with respect to such subdivision and new
tax lot and that any then existing Fee Mortgage shall continue to secure a first
or other priority, as applicable, security interest in the applicable Leased
Property, including the real property upon which the New Tower is being
constructed;

(iv) prior to the construction of the New Tower, Landlord shall have received
from Tenant, copies of all plans and specifications for the New Tower and if
requested, copies of all contracts that have been entered into with contractors
and other suppliers of work or materials for the New Tower, that are then in
existence;

(v) the New Tower shall be constructed in all material respects the same
aesthetic and standard as the other portions of the Leased Property (CPLV), such
that the Leased Property (CPLV) continues to operate as an integrated hotel and
resort facility in substantially the same manner and at the same standard, as
the Leased Property (CPLV) currently functions and operates,

(vi) prior to commencement of the construction work for the New Tower or any
phase thereof, Landlord shall have received from Tenant, (a) a budget for such
phase of construction, (b) the plans and specifications for such phase (if not
delivered under clause (iv) above and any modifications to the plans and
specifications delivered to Landlord pursuant to clause (iv) above), (c) copies
of all contracts executed by Tenant or otherwise in the possession of Tenant,
with a guaranteed maximum price for all hard costs for such phase,
(d) certification from an officer of Tenant that states (x) all materials
installed and work and labor performed from any prior phase of construction of
the New Tower have been paid for in full (other than customary hold-back amounts
in accordance with the terms of the construction contract and certain amounts
that are being contested in good faith by appropriate legal proceeding promptly
initiated and with due diligence and otherwise in accordance with Article XII of
this Lease), (y) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or any other liens or encumbrances on the Leased Property
(CPLV) (other than as and to the extent permitted under this Lease) or any
ordinary course

 

Exhibit F-1-1



--------------------------------------------------------------------------------

customary notice of right or notices of commencement or similar notices (which
do not otherwise create a lien or encumbrance on the Leased Property (CPLV))
which have not either been fully bonded to the reasonable satisfaction of
Landlord and discharged of record or in the alternative fully insured to the
reasonable satisfaction of Landlord by the title company issuing the
above-described title insurance policy(ies), and (z) all work for any prior
phase has been performed in a good and workmanlike manner and in accordance with
all applicable building codes, rules and regulations in all material respects,
(e) an “in balance” certification, in the form attached hereto as Exhibit F-2 or
in such other form and substance reasonably satisfactory to Landlord, that
demonstrates that Tenant has liquidity, in the form of cash, cash equivalents
and/or unfunded loan commitments (including through distributions and
contributions to be made to Tenant in accordance with its organizational
documents from ERI and/or any other Affiliates of Tenant, including any such
Affiliates that may be a borrower or restricted subsidiary under Tenant’s
Initial Financing or other corporate credit facility), in an amount sufficient
to pay for all hard and soft construction costs for such phase of construction
of the New Tower and (f) certification from an officer of Tenant that all
conditions required for Tenant or CEOC to receive the amount required under
Tenant’s Initial Financing or other corporate credit facility to comply with
clause (e) of this clause (vi) have been or shall be satisfied prior to each
such disbursement or advance thereunder;

(vii) upon commencement of any construction work on the New Tower, Tenant will
proceed with construction in a diligent manner to complete all construction
activities as soon as reasonably practicable, in compliance in all material
respects with all Legal Requirements and in a manner which does not adversely
affect the remaining Leased Property, including any operations thereon or any
Subtenants and guests to the Leased Property (other than de minimis effects of
construction, which may include reasonable noise, dust and modified ingress and
egress, so long as Tenant shall minimize all such effects to the extent
practicable and shall reasonably cooperate with Landlord to minimize any adverse
effects on the Leased Property and its Subtenants and guests during the
construction;

(viii) the construction and operation of the New Tower by Tenant shall be in
accordance with this Lease and the terms hereunder, including, Article XIII
hereof;

(ix) Tenant shall deliver to Landlord a reaffirmation from Guarantor with
respect to its guaranty of the obligations of Tenant with respect to the New
Tower, including the lien free completion of the New Tower and the payment of
all costs and expenses in incurred in such construction, as set forth in the
Guaranty;

(x) upon completion of the New Tower, the New Tower will be considered a “Leased
Improvement” for all purposes under this Lease (except that Tenant shall be
entitled to the depreciation of such New Tower for accounting purposes and the
same shall be treated as Tenant’s Property for purposes of the definition of
Fair Market Value) and shall be subject to the lien of the then Fee Mortgage, as
applicable;

(xi) during construction of the New Tower, Landlord will have the right to
engage construction consultants, at the cost and expense of Tenant, to conduct
inspections during the construction of such New Tower, which inspections shall
be conducted during normal business hours upon reasonable prior notice and
subject to the rights of Subtenants under their respective leases and the rights
of any other third-party occupants; and

 

Exhibit F-1-2



--------------------------------------------------------------------------------

(xii) upon final completion of the New Tower, Tenant shall deliver to Landlord
(a) a certificate of occupancy for the New Tower, (b) any other required
certificates and/or licenses required by applicable Legal Requirements,
including any required Gaming Licenses, and (c) a certification from an officer
of Tenant stating that each person that supplied materials or labor in
connection with the New Tower has been paid in full (subject to any right to
contest such amounts in accordance with the terms hereunder) to be accompanied
by lien waivers, invoices or other evidence of payment reasonably satisfactory
to Landlord, in each case, except for amounts contested in good faith in
accordance with terms of this Lease.

 

Exhibit F-1-3



--------------------------------------------------------------------------------

EXHIBIT F-2

NEW TOWER IN BALANCE CERTIFICATION FORM

[ ● ], 20[ ● ]

Reference is made to that certain Las Vegas Lease (formerly referred to as the
Lease (CPLV)) dated as of October 6, 2017 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Lease”), by and among
Desert Palace LLC, a Nevada limited liability company (“Desert Palace Tenant”),
CEOC, LLC, a Delaware limited liability company (for itself and as successor by
merger to Caesars Entertainment Operating Company, Inc.) (“CEOC Tenant”), and
Harrah’s Las Vegas, LLC, a Nevada limited liability company (“HLV Tenant” and
together with Desert Palace Tenant and CEOC Tenant, collectively, “Tenant”),
CPLV Property Owner LLC, a Delaware limited liability company (“CPLV Landlord”),
and Claudine Propco LLC, a Delaware limited liability company (“HLV Landlord”
and together with CPLV Landlord, collectively, “Landlord”). Capitalized terms
used but not otherwise defined herein have the meanings assigned to them in the
Lease. This New Tower In Balance Certification is being executed and delivered
pursuant to Exhibit F-1 of the Lease.

Tenant hereby certifies to Landlord that:

(a) Set forth on Exhibit A attached hereto is a description of the cash, cash
equivalents and/or unfunded loan commitments of Tenant (including through
distributions and contributions to be made to Tenant in accordance with its
organizational documents from ERI and/or any other Affiliates of Tenant,
including any such Affiliates that may be a borrower or restricted subsidiary
under Tenant’s Initial Financing or other corporate credit facility)
(collectively, the “Sources”).

(b) Set forth on Exhibit B attached hereto is the current budget that sets forth
the hard and soft construction costs for the applicable phase of construction of
the New Tower (the “Uses”) and, to Tenant’s knowledge, such budget contains all
material hard and soft costs to be incurred for such construction.

(c) The Sources are greater than or equal to the Uses.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit F-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has caused this certification to be duly executed and
delivered as of the date first written above.

 

[Tenant]

 

By:  

 

Name:   Title:  

 

Exhibit F-2-2



--------------------------------------------------------------------------------

Exhibit A

Sources

 

1.

[Insert description of cash and cash equivalents]

 

2.

[Insert description of proceeds from unfunded loan commitments]

 

Exhibit F-2-3



--------------------------------------------------------------------------------

Exhibit B

Uses

 

Exhibit F-2-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REIT COMPLIANCE CERTIFICATE

REIT COMPLIANCE CERTIFICATE

Date: _______________, 20__

This REIT Compliance Certificate (this “Certificate”) is given by Tenant (as
defined in that certain Lease (CPLV) (the “Lease”) dated as of [__________,
2017], by and among CPLV Property Owner LLC, a Delaware limited liability
company and Claudine Propco LLC, a Delaware limited liability company
(collectively, together with their respective successors and assigns,
“Landlord”), and Desert Palace LLC, a Nevada limited liability company, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, CEOC, LLC, a
Delaware limited liability company (as successor by merger to Caesars
Entertainment Operating Company, Inc.), and Harrah’s Las Vegas, LLC, a Nevada
limited liability company (collectively, and together with their respective
successors and permitted assigns, “Tenant”), pursuant to Article XL of the
Lease. Capitalized terms used herein without definition shall have the meanings
set forth in the Lease.

By executing this Certificate, Tenant hereby certifies to Landlord that Tenant
has reviewed its transactions during the Fiscal Quarter ending [_________] and
for such Fiscal Quarter Tenant is in compliance with the provisions of Article
XL of the Lease. Without limiting the generality of the foregoing, Tenant hereby
certifies that for such Fiscal Quarter, Tenant has not, without Landlord’s
advance written consent:

 

  (i)

sublet, assigned or entered into a management arrangement for the Leased
Property on any basis such that the rental or other amounts to be paid by the
subtenant, assignee or manager thereunder would be based, in whole or in part,
on either (x) the income or profits derived by the business activities of the
subtenant, assignee or manager or (y) any other formula such that any portion of
any amount received by Landlord could reasonably be expected to cause any
portion of the amounts to fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto;

 

  (ii)

furnished or rendered any services to the subtenant, assignee or manager or
managed or operated the Leased Property so subleased, assigned or managed;

 

  (iii)

sublet or assigned to, or entered into a management arrangement for the Leased
Property with any Person (other than a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT) in which Landlord or PropCo owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code, or any similar or successor provision thereto);
or

 

  (iv)

sublet, assigned or entered into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to the Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

Exhibit G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate has been executed by Tenant on _____ day of
_______________, 20__.

 

[______] Name:                                     
                                                      
Title:                                     
                                                        

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT H

PROPERTY-SPECIFIC IP

PROPERTY SPECIFIC IP – CPLV FACILITY

 

Mark

  

Jurisdiction

  

Brand

  

Specific /
Enterprise

  

Property

  

App. No.

  

App. Date

  

Reg. No.

  

Reg. Date

  

Status

Alto    Nevada    Caesars    Specific    CPLV    20170323096-53    7/28/2017   
20170323096-53    7/28/2017    Registered Color—A Salon    Nevada    Caesars   
Specific    CPLV    E0331812009-0    6/11/2009    E0331812009-0    6/11/2009   
Registered Spanish Steps    Nevada    Caesars    Specific    CPLV   
E0147662010-0    3/25/2015    E0147662010-0    3/25/2010    Registered
Apostrophe    United States of America    Caesars    Specific    CPLV   
85/918927    4/30/2013    4557182    6/24/2014    Registered Beijing Noodle
No. 9    United States of America    Caesars    Specific    CPLV    77/269189   
8/31/2007    3738566    1/19/2010    Registered Laurel Collection (Block)   
United States of America    Caesars    Specific    CPLV    85/492653   
12/12/2011    4,231,389    10/23/2012    Registered Stripside Cafe & Bar   
United States of America    Caesars    Specific    CPLV    87/207585   
10/18/2016    5273062    8/22/2017    Registered Tiger Wok & Ramen    United
States of America    Caesars    Specific    CPLV    86/401608    9/22/2014   
4759136    6/23/2015    Registered Vista Cocktail Lounge (Logo)    United States
of America    Caesars    Specific    CPLV    86/562485    3/12/2015    4976084
   6/14/2016    Registered

 

Exhibit H-1



--------------------------------------------------------------------------------

Domain Name

  

Brand

  

Reg. Date

  

Registry Expiry Date

vistaloungelasvegas.com    Caesars—CPLV    2015-03-13    2021-03-13
vistaloungevegas.com    Caesars—CPLV    2015-03-13    2021-03-13
venuspoolclub.com    Caesars—CPLV    2008-04-01    2022-04-01

PROPERTY SPECIFIC IP – HLV FACILITY

None.

 

Exhibit H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PACE REPORT

[SEE ATTACHED]

 

Exhibit I-1



--------------------------------------------------------------------------------

LOGO [g940333g0721053028257.jpg]

 

Exhibit I-2



--------------------------------------------------------------------------------

EXHIBIT J

NEW TOWER LOCATION

[SEE ATTACHED]

 

Exhibit J-1



--------------------------------------------------------------------------------

LOGO [g940333g0721053028834.jpg]

 

Exhibit J-2



--------------------------------------------------------------------------------

EXHIBIT K

DESCRIPTION OF TITLE POLICY

 

Site & State

  

Chicago Title Insurance Company Policy Number

   Policy Amount  

Caesar’s Palace Las Vegas (CPLV), NV

   7230628-1-17-14013143    $ 3,150,000,000  

Octavius Tower, NV

  

NV-FNCP-IMP-7230628-1-18-42041767

   $ 507,500,000  

Harrah’s Las Vegas, NV

  

NV-FNCP-IMP-7230628-1-17-42041057

   $ 1,136,200,000  

 

Exhibit K-1



--------------------------------------------------------------------------------

EXHIBIT L

BRANDS

Caesars Palace

Harrah’s

 

Exhibit L-1



--------------------------------------------------------------------------------

EXHIBIT M

INFORMATION STANDARD

Information that would customarily be included in a confidential offering
circular for commercial mortgage pass-through certificates representing
beneficial interests in a mortgage loan relating to a full-service integrated
luxury hotel and resort located on the “strip” in Las Vegas, Nevada, provided,
that (a) all rents and other revenues from leases and subleases described in
such information shall be consolidated into a single line item, (b) revenues at
food and beverage outlets described in such information shall be consolidated
into a single line item, and (c) such information shall not include any
entertainment contracts with respect to the Lease Property or the list of the
top accounts at the Leased Property.

Information set forth in Sections 23.1(b)(i), (ii) and (iii) hereof.

 

Exhibit M-1



--------------------------------------------------------------------------------

EXHIBIT N

MANAGED FACILITIES IP TRADEMARKS

Any Trademarks included in System-wide IP that are necessary for the operation
or management of the Facilities, including the Trademark listed below:

Caesars Palace Las Vegas

Harrah’s Las Vegas

 

Exhibit N-1



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF FEE MORTGAGEE SNDA (CPLV)

[SEE ATTACHED]

 

Exhibit O-1



--------------------------------------------------------------------------------

        Inst#: 20200331-0000759         Fees: $42.00         03/31/2020 09:52:26
AM         Receipt #: 4033302

APN:

 

162-17-710-002, 162-17-710-004,

      Requestor:  

162-17-710-005, 162-17-810-002,

      FNTG NCS (LAS VEGAS)  

162-17-810-003, 162-17-810-004,

      Recorded By: SCHIABLE Pgs: 15  

162-17-810-009, 162-17-810-010

      DEBBIE CONWAY

 

RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

     

CLARK COUNTY RECORDER

Src: ERECORD

Ofc: ERECORD

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Ari Blaut

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the “Agreement”)
dated as of March 30, 2020 by and among Goldman Sachs Bank USA, as collateral
agent for those certain lenders pursuant to the Credit Agreement (as defined
below), a New York State-chartered bank, having an address at 200 West Street,
New York, New York 10282 (together with its successors and assigns in such
capacity, “Agent’), CPLV Property Owner LLC, a Delaware limited liability
company (together with its successors and assigns, “Landlord’) (solely for
purposes of Sections 4 and 5(b)(y)(B)(ii) hereof) and Desert Palace LLC, a
Nevada limited liability company and CEOC, LLC, a Delaware limited liability
company (for itself, and as successor by merger to Caesars Entertainment
Operating Company, Inc., a Delaware corporation) jointly and severally
(collectively, or if the context clearly requires, individually, and together
with their respective successors and permitted assigns, “Tenant”).

WHEREAS, by a certain Lease dated October 6, 2017, between Landlord and Tenant,
as amended by that certain First Amendment to Lease (CPLV) dated December 26,
2018 (as the same may be amended, modified or supplemented from time to time,
collectively, the “Lease”), Landlord leased to Tenant the Leased Property (as
such term is defined in the Lease), including the Property (as defined below);

WHEREAS, Agent and certain other lenders have made or intend to make a loan (the
“Loan”) to an affiliate of the Landlord pursuant to the terms of that certain
Credit Agreement, dated as of December 22, 2017, by and among VICI Properties 1
LLC, as the borrower (the “Borrower”), the Agent, and the other financial
institutions party thereto from time to time, as amended by that certain
Amendment No. 1 to Credit Agreement, dated September 24, 2018, as amended by
that certain Amendment No. 2 to Credit Agreement, dated May 15, 2019, as amended
by that certain Amendment No. 3 to Credit Agreement, dated May 15, 2019 (as the
same may be amended, modified, restated, severed, consolidated, renewed,
replaced, or supplemented from time to time, the “Credit Agreement”), which Loan
shall be secured by, among other things, that certain Deed of Trust, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated March 30,
2020 recorded in the Recorder’s Office as Instrument Number
20200331-0000101             (as the same may be amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the real property more particularly described on Exhibit
A annexed hereto and made a part hereof (the “Property”);

 

 

LOGO [g940333s282.jpg]

 

Exhibit O-2



--------------------------------------------------------------------------------

WHEREAS, Tenant acknowledges that Agent will rely on this Agreement in making
the Loan to the Borrower;

WHEREAS, Agent and Tenant desire to evidence their understanding with respect to
the Mortgage and the Lease as hereinafter provided; and

WHEREAS, pursuant to Section 31.1 of the Lease, Tenant has agreed to deliver
this Agreement and will subordinate the Lease to the Mortgage and to the lien
thereof and, in consideration of Tenant’s delivery of this Agreement, Agent has
agreed not to disturb Tenant’s possessory rights in the Leased Property under
the Lease on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:

1.    Tenant covenants, stipulates and agrees that the Lease and all of Tenant’s
right, title and interest in and to the Property thereunder (including but not
limited to any option to purchase, right of first refusal to purchase or right
of first offer to purchase the Property or any portion thereof) is hereby, and
shall at all times continue to be, subordinated and made secondary and inferior
in each and every respect to the Mortgage and the lien thereof, to all of the
terms, conditions and provisions thereof and to any and all advances made or to
be made thereunder, so that at all times the Mortgage shall be and remain a lien
on the Property prior to and superior to the Lease for all purposes, subject to
the provisions set forth herein. Subordination is to have the same force and
effect as if the Mortgage and such renewals, modifications, consolidations,
replacements and extensions had been executed, acknowledged, delivered and
recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof.

2.    Agent agrees that if Agent exercises any of its rights under the Mortgage,
including entry or foreclosure of the Mortgage or exercise of a power of sale
under the Mortgage, Agent, or any person who acquires any portion of the
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure, (a) will not terminate or disturb Tenant’s right to use,
occupy and possess the Leased Property, nor any of Tenant’s rights, privileges
and options under the terms of the Lease, so long as there is no continuing
Tenant Event of Default (as defined in the Lease) (or, if there is a continuing
Tenant Event of Default, this clause (a) shall be subject to the rights granted
to a Permitted Leasehold Mortgagee (as defined in the Lease) as expressly set
forth in the Lease) and (b) will be bound by the provisions of Article XVII of
the Lease for the benefit of each Permitted Leasehold Mortgagee. In addition,
Agent or any person prosecuting such rights and remedies agrees that so long as
the Lease has not been terminated on account of a Tenant Event of Default, Agent
or such other person, as the case may be, shall not name or join Tenant as a
defendant in any exercise of Agent’s or such person’s rights and remedies
arising upon a default under the Mortgage unless applicable law requires Tenant
to be made a party thereto as a condition to proceeding against Landlord. In the
latter case, Agent or any person prosecuting such rights and remedies may join
Tenant as a defendant in such action only for such purpose and not to terminate
the Lease or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in such action. Notwithstanding anything to the contrary contained
herein, if a Tenant Event of Default has occurred and is continuing at such time
that a Successor Landlord (defined below) takes fee title to the Property, such
Successor Landlord shall be subject to the terms and provisions in the Lease
concerning the exercise of rights and remedies upon such Tenant Event of Default
including the provisions of Articles XVI, XXIII and XXXVI.

3.    If, at any time Agent (or any person, or such person’s successors or
assigns, who acquires the interest of Landlord under the Lease through
foreclosure of the Mortgage, transfer in lieu of foreclosure or otherwise) shall
succeed to the rights of Landlord under the Lease as a result of a default or
event of default under the Mortgage, Tenant shall attorn to and recognize such
person so succeeding to the rights of Landlord under the Lease (herein sometimes
called “Successor Landlord”) as Tenant’s landlord under the Lease, said
attornment to be effective and self-operative without the execution of any
further instruments.

 

Exhibit O-3



--------------------------------------------------------------------------------

4.    Landlord authorizes and directs Tenant to honor any written demand or
notice from Agent instructing Tenant to pay rent or other sums to Agent rather
than Landlord (a “Payment Demand”), regardless of any other or contrary notice
or instruction which Tenant may receive from Landlord before or after Tenant’s
receipt of such Payment Demand. Tenant may rely upon any notice, instruction,
Payment Demand, certificate, consent or other document from, and signed by,
Agent and shall have no duty to investigate the same or the circumstances under
which the same was given. Any payment made by Tenant to Agent or in response to
a Payment Demand shall be deemed proper payment by Tenant of such sum pursuant
to the Lease.

5.    (a)    If Agent shall become the owner of the Property or the Property
shall be sold by reason of foreclosure or other proceedings brought to enforce
the Mortgage or if the Property shall be transferred by deed in lieu of
foreclosure, Agent or any Successor Landlord shall be deemed to have assumed all
terms and covenants of the Lease to be observed or performed by Landlord from
and after the date on which such Agent or such Successor Landlord (as the case
may be) succeeds to Landlord’s interests under the Lease; provided, however,
such Agent or Successor Landlord (as the case may be) shall not be:

(i)    liable for any act or omission of any prior landlord (including Landlord)
or bound by any obligation to make any payment to Tenant which was required to
be made prior to the time Agent or such Successor Landlord succeeded to any
prior landlord (including Landlord); or

(ii)    obligated to cure any defaults of any prior landlord (including
Landlord) which occurred, or to make any payment to Tenant which was required to
be paid by any prior landlord (including Landlord), prior to the time that Agent
or such Successor Landlord succeeded to the interest of such landlord under the
Lease; or

(iii)    obligated to perform any construction obligations of any prior landlord
(including Landlord) under the Lease or liable for any defects (latent, patent
or otherwise) in the design, workmanship, materials, construction or otherwise
with respect to improvements and buildings constructed on the Property; or

(iv)    subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord); or

(v)    bound by any payment of rent or additional rent by Tenant to any prior
landlord (including Landlord) for more than one (1) month in advance; or

(vi)    bound by any amendment, modification, termination or surrender of the
Lease made without the written consent of Agent (except for any amendment or
modification entered into pursuant to and in accordance with the Credit
Agreement which does not require the consent of Agent, so long as a copy of such
amendment or modification is promptly delivered to Agent).

    (b)    Notwithstanding the foregoing, (x) Tenant reserves any right it may
have to any and all claims or causes of action (i) against Landlord for prior
losses or damages arising prior to, and (ii) against the Successor Landlord for
all losses or damages arising from and after, the date that such Successor
Landlord takes title to the Property, and (y) if at any time Agent (or any
person, or such person’s successors or assigns, who acquires the Property or the
interest of Landlord under the Lease through foreclosure of the Mortgage,
transfer in lieu of foreclosure or otherwise) shall (i) acquire the Property or
(ii) succeed to the rights of Landlord under the Lease as a result of a default
or event of default under the Mortgage, then the Successor Landlord or the
successor party that acquires the Property will be automatically bound by the
Credit Agreement and will execute a joinder thereto in accordance with
Section 31.1 of the Lease.

 

Exhibit O-4



--------------------------------------------------------------------------------

6.    Tenant hereby represents, warrants, covenants and agrees to and with
Agent:

(a)    to use commercially reasonable efforts to deliver to Agent, by certified
mail, return receipt requested, a duplicate of each notice of default delivered
by Tenant to Landlord at the same time as such notice is given to Landlord and
no such notice of default shall be deemed given by Tenant under the Lease unless
and until a copy of such notice shall have been so delivered to Agent. Agent
shall have the right (but shall not be obligated) to cure such default. Tenant
shall accept performance by Agent or its designee of any term, covenant,
condition or agreement to be performed by Landlord under the Lease with the same
force and effect as though performed by Landlord. Tenant further agrees to
afford Agent or the designee a period of thirty (30) days beyond any period
afforded to Landlord or its designee for the curing of such default during which
period Agent or its designee may elect (but shall not be obligated) to seek to
cure such default, or, if such default cannot be cured within that time, then
such additional time as may be necessary to cure such default (including but not
limited to commencement of foreclosure proceedings) but in no event more than
ninety (90) days, during which period Agent or its designee may elect (but shall
not be obligated) to seek to cure such default, prior to taking any action to
terminate the Lease;

(b)    that Tenant is the sole owner of the leasehold estate created by the
Lease; and

(c)    to promptly certify, to Tenant’s knowledge, in writing to Agent, in
connection with any proposed assignment of the Mortgage, whether or not any
default on the part of Landlord then exists under the Lease and to deliver to
Agent any tenant estoppel certificates required under the Lease.

7.    Tenant acknowledges that the interest of Landlord under the Lease is
assigned to Agent solely as security for the obligations of the Borrower
pursuant to the Credit Agreement, and Agent shall have no duty, liability or
obligation under the Lease or any extension or renewal thereof, unless Agent
shall specifically undertake such liability in writing or Agent becomes and then
only with respect to periods in which Agent becomes, the fee owner of the
Property.

8.    This agreement was negotiated in the State of New York, which state the
parties agree has a substantial relationship to the parties and to the
underlying transaction embodied hereby. Accordingly, in all respects this
Agreement (and any agreement formed pursuant to the terms hereof) shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of New York (without regard to principles or conflicts of law) and any
applicable laws of the United States of America, except that the Lease and the
exercise of all remedies thereunder shall continue to be governed by
Section 41.5 of the Lease.

9.    This Agreement and each and every covenant, agreement and other provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns (including, without
limitation, any successor agent pursuant to the terms of the Credit Agreement)
and may be amended, supplemented, waived or modified only by an instrument in
writing executed by the party against which enforcement of the termination,
amendment, supplement, waiver or modification is sought. Each Permitted
Leasehold Mortgagee (for so long as such Permitted Leasehold Mortgagee holds a
Permitted Leasehold Mortgage (as defined in the Lease)) is an intended third
party beneficiary of Section 2(b) entitled to enforce the same as if a party to
this Agreement.

10.    All notices to be given under this Agreement shall be in writing and
shall be deemed served upon receipt by the addressee if served personally or, if
mailed, upon the first to occur of receipt or the refusal of delivery as shown
on a return receipt, after deposit in the United States Postal Service certified

 

Exhibit O-5



--------------------------------------------------------------------------------

mail, postage prepaid, addressed to the address of Landlord, Tenant or Agent
appearing below. Such addresses may be changed by notice given in the same
manner. If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.

 

Agent’s Address:

  

Goldman Sachs Bank USA

200 West Street

New York, New York 10282

Attn: Joshua Desai

 

With a copy to:

  

 

Sullivan & Cromwell LLP

125 Broad Street,

New York, New York 10004

Attn: Ari B. Blaut, Esq.

 

Tenant’s Address:

  

 

CEOC, LLC

One Caesars Palace Drive

Las Vegas, NV 89109

Attention: General Counsel

Facsimile: (702) 407-6420

 

With a copy to:

  

 

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, CA 92130

Attn: James I. Mann, Esq.

 

Landlord’s Address:

  

 

CPLV PROPERTY OWNER LLC

c/o VICI Properties Inc.

535 Madison Ave., 20th Floor

New York, NY 10022

Attn: General Counsel

Email: corplaw@viciproperties.com

 

With a copy to:

  

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attn: Tzvi Rokeach, Esq.

11.    If this Agreement conflicts with the Lease, then this Agreement shall
govern as between the parties and any Successor Landlord, including upon any
attornment pursuant to this Agreement. This Agreement supersedes, and
constitutes full compliance with, any provisions in the Lease that provide for
subordination of the Lease to, or for delivery of nondisturbance agreements by
the holder of, the Mortgage.

12.    In the event Agent shall acquire Landlord’s interest in the Leased
Property, Tenant shall look only to the estate and interest, if any, of Agent in
the Leased Property for the satisfaction of Tenant’s remedies for the collection
of a judgment (or other judicial process) requiring the payment of money in the
event of any default by Agent as a Successor Landlord under the Lease or under
this Agreement, and no other property or assets of Agent shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to the Lease, the relationship of the landlord
and tenant under the Lease or Tenant’s use or occupancy of the Leased Property
or any claim arising under this Agreement.

 

Exhibit O-6



--------------------------------------------------------------------------------

13.    If any provision of this Agreement is held to be invalid or unenforceable
by a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Agent.

14.    This Agreement constitutes the entire agreement between Agent and Tenant
regarding the subordination of the Lease to the Mortgage and the rights and
obligations of Tenant and Agent as to the subject matter of this Agreement.

15.    Except as expressly provided for in this Agreement, Agent shall have no
obligations to Tenant with respect to the Lease.

16.    Tenant represents to Agent that it has full authority to enter into this
Agreement, which has been duly authorized by all necessary actions. Agent
represents to Tenant that it has full authority to enter into this Agreement,
which has been duly authorized by all necessary actions.

17.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit O-7



--------------------------------------------------------------------------------

LANDLORD (solely for purposes of Sections 4 and 5(b)(y)(B)(ii) hereof): CPLV
PROPERTY OWNER LLC, a Delaware limited liability company By: /s/ David
Kieske                                                  Name: David Kieske
Title: Treasurer

ACKNOWLEDGMENT

STATE OF NEW YORK

COUNTY OF NEW YORK

On the 30th day of March in the year 2020, before me, the undersigned,
personally appeared David Kieske, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

/s/ Elena Oterso Keil Notary Public

My Commission Expires:

May 30, 2021

 

Notary Public, State of New York

ELENA OTERO KEIL

NO. 02KE6359428

Qualified in New York County

Commission Expires May 30, 2021

[Signature Page to SNDA (CPLV) – 1L]

 

Exhibit O-8



--------------------------------------------------------------------------------

TENANT: Desert Palace LLC, A Nevada limited liability company By: /s/ Eric
Hession                                                  Name: Eric Hession
Title: CFO

ACKNOWLEDGMENT

State of nevada

County of Clark

On this, the 12th day of March, 2020, before me, a Notary Public for the
aforesaid State and County, the undersigned officer, personally appeared Eric
Hession who acknowledged himself to be the CFO, of Desert Palace LLC, a Nevada
limited liability company, and that he as such officer, being authorized to do
so, executed the foregoing instrument for the purposes therein contained by
signing the name of the limited liability company by himself as such officer.

In Witness Whereof, I hereunto set my hand and official seal.

 

/s/ K. BACKER

Notary Public

My commission expires: March 31, 2020

 

LOGO [g940333dsp00289.jpg]   [Notarial Seal]

[Signature Page to SNDA (CPLV) – 1L]

 

Exhibit O-9



--------------------------------------------------------------------------------

CEOC, LLC, A Delaware limited liability company By: /s/ Eric
Hession                                                  Name: Eric Hession
Title: CFO

ACKNOWLEDGMENT

State of Nevada

County of Clark

On this, the 12th day of March, 2020, before me, a Notary Public for the
aforesaid State and County, the undersigned officer, personally appeared Eric
Hession who acknowledged himself to be the CFO, of CEOC, LLC, a Delaware limited
liability company, and that he as such officer, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
the name of the limited liability company by himself as such officer.

In Witness Whereof, I hereunto set my hand and official seal.

 

/s/ K. Backer

Notary Public

My commission expires: March 31, 2020

 

LOGO [g940333dsp00290.jpg]   [Notarial Seal]

[Signature Page to SNDA (CPLV) – 1L]

 

Exhibit O-10



--------------------------------------------------------------------------------

AGENT: GOLDMAN SACHS BANK USA, a New York State-chartered bank By: /s/ Joshua
Desai                                                 

Name: Joshua Desai

Title: Authorized Signatory

ACKNOWLEDGMENT

STATE OF NEW YORK

COUNTY OF QUEENS

On the 13 day of March in the year 2020, before me, the undersigned, personally
appeared Joshua Desai, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

IN WITNESS WHEREOF, l have hereunto set my hand and official seal.

 

/s/ Aeri Choi Notary Public

My Commission Expires:    12 November 2021    AERI CHOI    Notary Public, State
of New York    No. 01CH6292922    Qualified in Queens County    Commission
Expires November 12, 2021

[Signature Page to SNDA (CPLV) – 1L]

 

Exhibit O-11



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED LAS VEGAS, IN THE COUNTY OF CLARK,
STATE OF NEVADA, AND IS DESCRIBED AS FOLLOWS:

PARCEL A:

PARCEL 1:

All of Lot One (1) of Caesars Palace, a Commercial Subdivision, as shown by map
thereof on file in Book 46 of Plats, Page 22, in the Office of the County
Recorder, Clark County, Nevada.

EXCEPTING THEREFROM that portion as conveyed to Clark County by Deed recorded
December 30, 1988, in Book 881230 as Document No. 00924, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of land as conveyed to the State of
Nevada by that certain Quitclaim Deed recorded September 29, 1994 in Book 940929
as Document No. 00684, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the State
of Nevada by that Deed recorded September 29, 1994, in Book 940929 as Document
No. 00685, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land conveyed to the County of
Clark by that Deed recorded November 4,1997, in Book 971104 as Document No.
00712, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the County
of Clark by Deed recorded June 26, 2003 in Book 20030626 as Document No. 00076,
of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the County
of Clark by Deed recorded November 12, 2003 in Book 20031112 as Document
No. 01302, of Official Records.

Together with that portion of Industrial Road as vacated by that certain Order
of Vacation recorded April 4 1996, in Book 960404 as Document No. 00840, of
Official Records.

Together with that portion of Interstate 15 (1-15) and Flamingo Road as
described in Quitclaim Deed recorded May 20, 2005 in Book 20050520 as Document
No. 02250 and re-recorded May 31, 2005 in Book 20050531 as Document No. 05514 of
Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the Clark
County by Deed recorded February 13, 2009, in Book 20090213 as Document
No. 03437, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed by Deed
recorded May 20, 2011, in Book 20110520 as Document No. 02940, of Official
Records.

TOGETHER WITH that portion as vacated by that certain Order of Vacation,
recorded September 11, 2014 as Document No. 20140911-0001948, of Official
Records.

 

Exhibit O-12



--------------------------------------------------------------------------------

PARCEL 2:

Non exclusive easements and other rights as established and granted by that
certain Second Amended and Restated Parking Agreement and Grant of Reciprocal
Easements and Declaration of Covenants dated as February 7, 2003 by and between
Caesars Palace Realty Corp., a Nevada corporation, Desert Palace, Inc., a Nevada
corporation and Forum Developers Limited Partnership, a Nevada limited
partnership recorded November 18, 2003 as Document No. 1516 in Book 20031118 and
by that Assignment and Assumption of by Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants dated
November 14, 2003, recorded November 18, 2003 as Document No. 1518 in Book
20031118, and amended by that First Amendment to Second Amended and Restated
Parking Agreement and Grant of Reciprocal Easements and Declaration of
Covenants, recorded May 3, 2016, in Book 20160503 as Document No. 0002965, and
amended by that Second Amendment to Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants,
recorded October 9, 2017 as Instrument No. 20171009-0001277, in the Official
Records, Clark County, Nevada.

PARCEL 3:

Non-exclusive easements as set forth and created by that certain Declaration of
Covenants, Restrictions and Easements, recorded May 20, 2011, in Book 20110520
as Document No. 002942, for ingress and egress over, under and across the land
described therein. Subject to the terms, provisions and conditions set forth in
said instrument.

APN: 162-17-710-002, 004, 005. 162-17-810-002, 003, 004, 162-17-810-009

SURVEYORS LEGAL DESCRIPTION:

The following legal description is provided as a convenience and is not intended
to supersede the description set forth above.

A portion of Lot One (1) of Plats, Book 46, Page 22, Clark County Nevada
Official Records, located within the Southwest Quarter (SW 1/4) of Section 16,
the Northwest Quarter (NW 1/4) of Section 21, the Northeast Quarter (NE 1/4) of
Section 20, and the Southeast Quarter (SE 1/4) of Section 17, all lying within
Township 21 South, Range 61 East, M.D.M., Clark County, Nevada described as
follows:

Commencing at the Northeast corner of the Southeast Quarter (SE 1/4) of said
Section 17; thence along the East line of the Southeast Quarter (SE 1/4) of said
Section 17, South 01°13’13” East, 1008.51 feet to a point on the North line of
aforementioned Lot One (1) of Plats, Book 46, Page 22 and the Point of
Beginning; thence departing said South Section line, South 88°42’35” East, along
said North line of Lot One (1), a distance of 138.65 feet to the Westerly
right-of-way of Las Vegas Boulevard South as described in a Deed to Clark County
recorded June 26, 2003 In Book 20030626 as Document No. 00076 of Clark County,
Nevada, Official Records, said point also being the beginning of a non-tangent
curve concave to the Southeast having a radius of 4066.18 feet, a radial line
from said point bears South 77°37’56’’ East; thence along said Westerly
right-of-way, Southwesterly along said curve, through a central angle of 04°51
’04”, an arc length of 344.27 feet to a point of non-tangency to which a radial
line bears North 82°29’00’’ West and being the beginning of a non-tangent curve
concave to the Southeast having a radius of 4068.07 feet, a radial line from
said beginning bears South 82°11’41” East; thence Southwesterly along said curve
and Westerly right-of-way through a central angle of 05°16’14”, an arc length of
374.22 feet to a point of nontangency, to which a radial line bears North
87°27’55” West; thence continuing along said right-of-way, South 67°50’28” West,
32.41 feet; thence South 01°13’04” East, 101.73 feet to a point on the Westerly
right-of-way of Las Vegas Boulevard South as described in a Deed to Clark County
recorded November 12, 2003 in Book 20031112 as Document No. 01302 of Clark
County, Nevada Official Records; thence along said right-of-way the following
Nine (9) courses: (1) South 15°04’25” East, 71.76 feet; (2) South 02°38’23’
West, 36.76 feet; (3) South 00°50’58” West, 65.69 feet; (4) South 05°14’38”
East, 70.81 feet; (5) South 01’32’21” East, 26.27 feet; (6) South 00°38’49”
East, 630.74 feet to the beginning of a non-tangent curve concave to the
Northwest having a radius of 48.78 feet, a radial line from said beginning bears
North 88°33’55” West; (7) Southwesterly along said curve, through a central
angle of 23°39’03”, an arc length of 20.14 feet to a point of non-tangency, a
radial line to said point bears South 64°54’52” East; (8) South 39°37’43” West,
14.77 feet to the beginning of a non-tangent curve concave to the Northwest, a
radial line from said beginning bears North 48°00’38” West; (9) Southwesterly
along said curve through a central

 

Exhibit O-13



--------------------------------------------------------------------------------

angle of 05°25’35”, an arc length of 15.05 feet to a point of non-tangency, a
radial line to said point bears South 42°35’03” East said point also being on
the Northerly right-of-way of Flamingo Road as described in a Deed to the State
of Nevada recorded September 29, 1994 in Book 940929 as Document No. 00685 of
Official Records Clark County, Nevada; thence North 88°28’55” West, along said
right of way, 28.12 feet; thence continuing along said right of way South
01°31’05” West, 15.45 feet to the beginning of a nontangent curve concave to the
Northwest having a radius of 150.00 feet, a radial line from said beginning
bears North 10°56’49’’ West, also being a point on the Northerly right-of-way of
Flamingo Road described in a Deed to Clark County recorded September 29, 1994 as
Document No. 00684 of Official Records, Clark County, Nevada; thence
Southwesterly along said curve, through a central angle of 12°28’45”, an arc
length of 32.67 feet to a point on Northerly right-of-way as shown on
aforementioned Plat, Book 46, Page 22; thence North 88°28’04” West, along said
Northerly right-of-way, 121.05 feet to a point on the Northerly right-of-way of
Flamingo Road as described in Deed to Clark County recorded November 4, 1997 in
Book 971104 as Document No. 00712, Clark County, Nevada Official Records; thence
North 74°20’55” West, along said Northerly right of way, 35.79 feet; thence
continuing along said right of way , North 88°28’04” West, 80.00 feet; thence
South 77°24’24” West, along said right-of-way, 35.77 feet to a point on the
South line of Lot One (1) and the Northerly right-of-way of Flamingo Road as
shown on aforementioned Plat, Book 46, Page 22; thence North 88°28’04” West,
533.37 feet; thence North 01°31’56” East, 48.00 feet; thence North 88°28’04”
West, 146.53 feet to the beginning of a curve concave to the Northeast having a
radius of 1340.00 feet; thence departing said North right of way, Northwesterly
along said curve, through a central angle of 35°52’33”, an arc length of 839.04
feet to a point of compound curvature concave to the Northeast having a radius
of 640.00 feet; thence Northwesterly along said curve, through a central angle
of 14°42’24”, an arc length of 164.28 feet to a point of non-tangency, a radial
line to said point bears South 52°06’53” West; thence North 20°51’25” West,
458.65 feet; thence North 00°10’38” West, 543.57 feet; thence North 06°28’38”
East, 83.23 feet to the North line of the Northwest Quarter (NW %) of the
Southeast Quarter (SE %) of said Section 17; thence along said North line, South
88°48’56” East, 49 88 feet; thence departing said North line, North 06°28’38”
East, 195.00 feet to a point on the South line of a parcel described in a Deed
to Clark County recorded December 30, 1988 in Book 881230 as Document No. 00924
of Official Records Clark County, Nevada; thence South 89°02’21’ East, along
said South line, 19.33 feet to a point on the Easterly right-of-way of
Industrial Road as described in that certain Order of Vacation recorded April 4,
1996 in Book 960404 as Document No. 00840 of Official Records Clark County,
Nevada; thence North 01°11’04’’ East, along said Easterly right-of-way, 47.50
feet to the beginning of a curve concave to the Southeast having a radius of
22.00 feet; thence Northeasterly along said curve and right-of-way, through a
central angle of 89°59’37”, an arc length of 34.56 feet; thence continuing along
said right-of-way South 88°48’56” East, 28.05 feet to a point on the Easterly
right-of-way as described in aforementioned Deed to Clark County, Book 881230 as
Document No. 00924; thence North 01°11’04’ East, along said right-of-way, 33.71
feet to the beginning of a non-tangent curve concave to the Northeast having a
radius of 45.00 feet, a radial line from said point bears North 01°13’09” East;
thence Northwesterly along said curve and right-of-way; through a central angle
of 43°38’59”, an arc length of 34.28 feet to a point of non-tangency, a radial
line to said point bears South 44°52’09” West, said point also being a point on
the North line of Lot One (1) of aforementioned Plat, Book 46, Page 22; thence
along said North line, South 88°48’56” East, 1924.34 feet to the Point of
Beginning.

Together with that portion of Interstate 15 (1-15) and Flamingo Road as
described in Quitclaim Deed recorded May 20, 2005 in Book 20050520 as Document
No. 02250 and re-recorded May 31,2005 in Book 20050531 as Document No. 05514 of
Official Records.

Legal prepared by

Noah Reynolds, PLS No. 13870

Horizon Surveys

9911 Covington Cross Drive, Suite 104

Las Vegas, Nevada 89144

TOGETHER WITH that portion as vacated by that certain Order of Vacation,
recorded September 11, 2014 as Document No. 20140911-0001948, of Official
Records.

PARCEL B: (Octavius Tower)

 

Exhibit O-14



--------------------------------------------------------------------------------

PARCEL 1:

BEING A PORTION OF LOT 1 AS SHOWN ON A MAP RECORDED IN BOOK 46, PAGE 22 OF
PLATS, CLARK COUNTY, NEVADA OFFICIAL RECORDS, LYING WITHIN PORTIONS OF THE
SOUTHEAST QUARTER (SE 1/4) OF SECTION 17 AND NORTHEAST QUARTER (NE 1/4) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M, FURTHER DESCRIBED AS
FOLLOWS:

COMMENCING AT THE SOUTHERN MOST PROPERTY CORNER OF SAID LOT 1, SAID CORNER BEING
A POINT ON THE NORTHERLY RIGHT-OF-WAY OF FLAMINGO ROAD, FROM WHICH POINT THE
SOUTHWEST CORNER OF SOUTHEAST QUARTER (SE 1/4) OF SAID SECTION 17 BEARS NORTH
82º11’42” WEST, 1466.24 FEET; THENCE ALONG THE BOUNDARY OF SAID LOT 1 AND SAID
RIGHT-OF-WAY, NORTH 01º31’56” EAST, 48.00 FEET; THENCE NORTH 88º28’04” WEST,
92.55 FEET; THENCE DEPARTING SAID BOUNDARY AND RIGHT-OF-WAY, NORTH 01º31’56”
EAST, 64.36 FEET TO THE POINT OF BEGINNING;

THENCE NORTH 88º25’15” WEST, 81.28 FEET; THENCE SOUTH 01º34’45” WEST, 9.75 FEET;
THENCE NORTH 88º25’15” WEST, 20.92 FEET; THENCE NORTH 01º34’45” EAST, 9.75 FEET;
THENCE NORTH 88º25’15” WEST, 44.74 FEET; THENCE SOUTH 01º34’45” WEST, 21.67
FEET; THENCE NORTH 88º25’15” WEST, 65.60 FEET; THENCE NORTH 01º34’45” EAST,
21.67 FEET; THENCE NORTH 88º25’15” WEST, 44.73 FEET; THENCE SOUTH 01º34’45”
WEST, 9.75 FEET; THENCE NORTH 88º25’15” WEST, 20.93 FEET; THENCE NORTH 01º34’45”
EAST, 9.75 FEET; THENCE NORTH 88º25’15” WEST, 82.67 FEET; THENCE NORTH 01º34’45”
EAST, 124.63 FEET; THENCE SOUTH 88º25’15” EAST, 55.51 FEET; THENCE SOUTH
01º34’45” WEST, 26.49 FEET; THENCE SOUTH 88º25’15” EAST, 11.92 FEET; THENCE
NORTH 01º34’45” EAST, 10.41 FEET; THENCE SOUTH 88º25’15” EAST, 19.42 FEET;
THENCE SOUTH 01º34’45” WEST, 10.41 FEET; THENCE SOUTH 88º25’15” EAST, 11.92
FEET; THENCE NORTH 01º34’45” EAST, 26.49 FEET; THENCE SOUTH 88º25’15” EAST,
52.75 FEET; THENCE SOUTH 01º34’45” WEST, 28.32 FEET; THENCE SOUTH 88º25’15”
EAST, 12.83 FEET; THENCE NORTH 01º34’45” EAST, 31.99 FEET; THENCE SOUTH
88º25’15” EAST, 53.58 FEET; THENCE SOUTH 01º34’45” WEST, 31.99 FEET; THENCE
SOUTH 88º25’15” EAST, 8.83 FEET; THENCE NORTH 01º34’45” EAST, 25.82 FEET; THENCE
SOUTH 88º25’15” EAST. 37.04 FEET; THENCE SOUTH 01º34’45” WEST, 23.99 FEET;
THENCE SOUTH 88º25’15” EAST, 12.29 FEET; THENCE NORTH 01º34’45” EAST, 2.92 FEET;
THENCE SOUTH 88º25’15” EAST, 3.42 FEET; THENCE SOUTH 01º34’45” WEST, 4.79 FEET;
THENCE SOUTH 88º25’15” EAST, 13.82 FEET; THENCE NORTH 01º34’45” EAST, 4.46 FEET;
THENCE SOUTH 88º25’15” EAST, 30.09 FEET; THENCE NORTH 01º34’45” EAST, 2.32 FEET;

THENCE SOUTH 88º25’15” EAST, 34.71 FEET; THENCE SOUTH 01º34’45” WEST, 94.32
FEET; THENCE SOUTH 88º25’15” EAST, 0.67 FEET; THENCE SOUTH 01º34’45” WEST, 2.26
FEET; THENCE SOUTH 88º25’15” EAST, 2.08 FEET; THENCE SOUTH 01º34’45” WEST, 6.46
FEET TO THE POINT OF BEGINNING.

ALSO KNOWN AS THE PROPERTY DESCRIBED IN THAT CERTAIN RECORD OF SURVEY MAP, AS
SHOWN BY MAP THEREOF ON FILE IN FILE 184 OF SURVEYS, PAGE 17, AS RECORDED IN THE
OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.

APN: 162-17-810-010

PARCEL 2:

NON EXCLUSIVE EASEMENTS AND OTHER RIGHTS AS ESTABLISHED AND GRANTED BY THAT
CERTAIN SECOND AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF RECIPROCAL
EASEMENTS AND DECLARATION OF COVENANTS DATED AS FEBRUARY 7, 2003 BY AND BETWEEN
CAESARS PALACE REALTY CORP., A NEVADA CORPORATION, DESERT PALACE, INC., A NEVADA
CORPORATION AND FORUM DEVELOPERS LIMITED PARTNERSHIP, A NEVADA LIMITED
PARTNERSHIP RECORDED NOVEMBER 18, 2003 AS DOCUMENT NO. 1516 IN BOOK 20031118 AND
BY THAT ASSIGNMENT AND ASSUMPTION OF BY SECOND AMENDED AND RESTATED PARKING
AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND

 

Exhibit O-15



--------------------------------------------------------------------------------

DECLARATION OF COVENANTS DATED NOVEMBER 14, 2003, RECORDED NOVEMBER 18, 2003 AS
DOCUMENT NO. 1518 IN BOOK 20031118, AND AMENDED BY THAT FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS
AND DECLARATION OF COVENANTS, RECORDED MAY 3, 2016, IN BOOK 20160503 AS DOCUMENT
NO. 0002965, AND AMENDED BY THAT SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
PARKING AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF
COVENANTS, RECORDED OCTOBER 9, 2017, AS INSTRUMENT NO. 20171009-0001277, IN THE
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

PARCEL 3:

NON-EXCLUSIVE EASEMENTS AS SET FORTH IN THAT CERTAIN “DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS”, RECORDED MAY 20, 2011, IN BOOK 20110520 AS DOCUMENT
NO. 0002942, OF OFFICIAL RECORDS.

APN: 162-17-710-002, 004, 005, 162-17-810-002, 003, 004, 009, 162-17-810-010

 

Exhibit O-16



--------------------------------------------------------------------------------

APN: 162-17-710-002, 162-17-710-004,

162-17-710-005, 162-17-810-002,

162-17-810-003, 162-17-810-004,

162-17-810-009, 162-17-810-010

RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Sullivan & Cromwell LLP

125 Broad Street

New York. NY 10004

Attention: Ari Blaut

RATIFICATION AND AMENDMENT TO SUBORDINATION, NONDISTURBANCE

AND ATTORNMENT AGREEMENT

THIS RATIFICATION AND AMENDMENT TO SUBORDINATION, NONDISTURBANCE AND ATTORNMENT
AGREEMENT (this “Amendment”), dated as of July 20, 2020, is made by and among
Goldman Sachs Bank USA, as collateral agent for those certain lenders pursuant
to the Credit Agreement (as defined below), a New York State-chartered bank,
having an address at 200 West Street, New York, New York 10282 (together with
its successors and assigns in such capacity, “Agent”), CPLV Property Owner LLC,
a Delaware limited liability company, having an office at c/o VICI Properties
Inc.. 535 Madison Ave., 20th Floor, New York, NY 10022 (together with its
successors and assigns. “Landlord”) (solely for purposes of Sections 4 and
5(b)(y)(B) of the SNDA (as defined below), as amended by this Amendment), and
Desert Palace LLC, a Nevada limited liability company, and CEOC, LLC, a Delaware
limited liability company (for itself, and as successor by merger to Caesars
Entertainment Operating Company, Inc., a Delaware corporation), each having an
address at c/o Caesars Entertainment, Inc., 100 West Liberty Street. Suite 1150,
Reno, Nevada 89501, jointly and severally (collectively, or if the context
clearly requires, individually, and together with their respective successors
and permitted assigns, “Tenant”).

RECITALS

 

  A.

Agent, Landlord and Tenant are parties to that certain Subordmation,
Nondisturbance and Attornment Agreement effective as of March 30, 2020 and
recorded in the Clark County Recorder’s Office as Instrument Number
202003310000759 (the “SNDA”), pursuant to which Tenant agreed, among other
things, to subordinate the Lease (as defined below) to the Mortgage (as defined
therein), and

 

Exhibit O-17



--------------------------------------------------------------------------------

Agent agreed, among other things, not to disturb Tenant’s possessory rights in
the Property (as defined in the SNDA) under the Lease on the terms and
conditions set forth in the SNDA.

 

  B.

In contemplation of the transactions embodied in the Second Amendment (CPLV) (as
defined below), (i) Claudine Propco LLC (together with its successors and
assigns, “HLV Landlord”), an affiliate of Landlord, and Harrah’s Las Vegas, LLC
(together with its successors and assigns, “HLV Tenant”), an affiliate of
Tenant, agreed to terminate that certain Amended and Restated Lease dated as of
December 22, 2017, as amended by that certain First Amendment to Amended and
Restated Lease dated as of December 26, 2018 (collectively, the “HLV Lease”),
whereby HLV Landlord leased certain property as more particularly described in
the HLV Lease (the “HLV Property”) to HLV Tenant, and HLV Tenant leased the HLV
Property from HLV Landlord, in each case upon the terms set forth in the HLV
Lease, and (ii) Landlord, HLV Landlord, Tenant and HLV Tenant agreed to amend
the Lease to, among other things, (a) join HLV Landlord and HLV Tenant as
parties to the Lease and (b) incorporate the HLV Property into the Lease.

 

  C.

In contemplation of the above, the parties hereto desire to ratify and amend the
SNDA upon the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and mutual covenants
and conditions contained herein, the parties hereto hereby agree as follows:

AGREEMENT

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the SNDA.

2. Ratification. The parties each hereby ratify and agree to be bound by the
SNDA as amended by this Amendment.

3. Amendments.

(a) The first WHEREAS clause in the SNDA is hereby deleted in its entirety and
replaced with the following:

“WHEREAS, by a certain Lease (CPLV) dated October 6, 2017, among Landlord,
Claudine Propco LLC (together with its successors and assigns, “HLV Landlord”),
Tenant, Harrah’s Las Vegas, LLC (together with its successors and assigns, “HLV
Tenant”) and, solely for the purposes of the last paragraph of Section 1.1
thereof, Propco TRS LLC, as amended by that certain First Amendment to Lease
(CPLV) dated December 26, 2018, that certain unrecorded Omnibus Amendment to
Leases dated as of June 1, 2020, and that certain Second Amendment to Lease
(CPLV) dated as of July 20, 2020 (the “Second Amendment (CPLV)”) (as the same
may be amended, modified or supplemented from time to time, collectively, the
“Lease”), Landlord and HLV Landlord leased to Tenant and HLV Tenant the Leased
Property (as such term is defined in the Lease), including

- 2 -

 

Exhibit O-18



--------------------------------------------------------------------------------

the Property (as defined below), as evidenced by that certain Memorandum of
Lease dated as of October 6, 2017, and recorded in the Clark County Recorder’s
Office (the “Recorder’s Office”) as Instrument No. 20171009-0001275 on October
9, 2017, as amended by that certain First Amendment to Memorandum of Lease dated
as of July 20, 2020, and recorded in the Recorder’s Office as Instrument No.
                    on                     , 2020;”

(b) Exhibit A to the SNDA is hereby replaced with the exhibit attached hereto as
Exhibit A.

(c) Section 2 of the SNDA is hereby amended by replacing the reference to
“Articles XVI, XXIII and XXXVI” in the last sentence thereof with “Articles XVI,
XVII and XXXVI”.

(d) Section 5(b) of the SNDA is hereby deleted in its entirety and replaced with
the following:

“(b) Notwithstanding the foregoing, (x) Tenant reserves any right it may have to
any and all claims or causes of action (i) against Landlord for prior losses or
damages arising prior to, and (ii) against the Successor Landlord for all losses
or damages arising from and after, the date that such Successor Landlord takes
title to the Property, and (y) if (i) at any time Agent (or any person, or such
person’s successors or assigns, who acquires the Property or the interest of
Landlord under the Lease through foreclosure of the Mortgage, transfer in lieu
of foreclosure or otherwise) shall acquire the Property or succeed to the rights
of Landlord under the Lease as a result of a default or event of default under
the Mortgage and (ii) the Successor Landlord or the successor party that
acquires the Property acquires fewer than all of the other Facilities (as such
term is defined in the Lease) under the Lease, then (A) such party, on the one
hand, and Tenant, on the other hand, will enter into a Severance Lease (as
defined in the Lease) in accordance with Article XVIII of the Lease (a
“Severance Lease”), and references herein to the Lease shall refer to such
Severance Lease from and after the time such Severance Lease is executed, and
(B) such Severance Lease will constitute a Severance Lease for all purposes of
the Lease (including Section 18.2 of the Lease).”

(e) “Tenant’s Address” set forth in Section 10 of the SNDA is hereby deleted in
its entirety and replaced with the following:

 

Tenant’s Address:   

c/o Caesars Entertainment, Inc.

100 West Liberty Street, Suite 1150

Reno, NV 89501

Attention: General Counsel

With a copy to:   

Latham & Watkins

12670 High Bluff Drive

San Diego, CA 92130

Attn: Sony Ben-Moshe

 

- 3 -

Exhibit O-19



--------------------------------------------------------------------------------

4. Effect of Amendment. Except as expressly amended by this Amendment, the SNDA
is in full force and effect and has not been modified or amended. From and after
the date of this Amendment, references to the SNDA shall be deemed to refer to
the SNDA as amended by this Amendment. In the event of a conflict between this
Amendment and the SNDA, this Amendment shall control.

5. Headings. The titles and subtitles used in this Amendment are used for
convenience only and shall not be considered in construing or interpreting this
Amendment.

6. No Third Party Beneficiaries. Except as expressly provided herein, nothing in
this Amendment, express or implied, is intended to confer upon any party other
than the parties hereto, or their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Amendment.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be one and the same instrument.

8. Authority. Tenant represents to Agent that it has full authority to enter
into this Amendment, which has been duly authorized by all necessary actions.
Each of Agent and Landlord represents to Tenant that it has full authority to
enter into this Amendment, which has been duly authorized by all necessary
actions.

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 4 -

Exhibit O-20



--------------------------------------------------------------------------------

AGENT:

 

GOLDMAN SACHS BANK USA, a New York State-chartered bank

By:  

 

  Name:  

 

  Title:  

 

ACKNOWLEDGMENT

STATE OF NEW YORK

COUNTY OF NEW YORK

On the      day of                              in the year 2020. before me. the
undersigned, personally appeared                                         ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

IN WITNESS WHEREOF. I have hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

 

 

 

Exhibit O-21



--------------------------------------------------------------------------------

LANDLORD

 

CPLV Property Owner LLC.

a Delaware limited liability company

By:  

 

  Name: David Kieske   Title: Treasurer

ACKNOWLEDGMENT

STATE OF NEW YORK

COUNTY OF NEW YORK

On the      day of                          in the year 2020. before me. the
undersigned, personally appeared                                     .
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

IN WITNESS WHEREOF. I have hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

 

 

 

Exhibit O-22



--------------------------------------------------------------------------------

TENANT:

 

Desert Palace LLC.

a Nevada limited liability company

By:  

 

Name: Edmund L. Quatmann. Jr. Title: Secretary

ACKNOWLEDGMENT

STATE OF                                                  

COUNTY OF                                                  

This instrument was acknowledged before me on
                                    , 2020, by Edmund L. Quatmann. Jr. as
Secretary of Desert Palace LLC.

 

  

 

(Seal, if any)    (Signature of Notarial Officer)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to Amendment to SNDA (CPLV)]

 

Exhibit O-23



--------------------------------------------------------------------------------

CEOC, LLC.

a Delaware limited liability company

By:  

 

Name: Edmund L. Quatmann. Jr. Title: Secretary

ACKNOWLEDGMENT

STATE OF                                              

COUNTY OF                                              

This instrument was acknowledged before me on                                 .
2020. by Edmund L. Quatmann. Jr. as Secretary of CEOC. LLC.

 

  

 

(Seal, if any)    (Signature of Notarial Officer)

[Signature Page to Amendment to SNDA (CPLV)]

 

Exhibit O-24



--------------------------------------------------------------------------------

EXHIBIT A

Leased Property (CPLV Non-Octavius)

PARCEL 1:

All of Lot One (1) of Caesars Palace, a Commercial Subdivision, as shown by map
thereof on file in Book 46 of Plats, Page 22, in the Office of the County
Recorder, Clark County. Nevada.

EXCEPTING THEREFROM that portion as conveyed to Clark County by Deed recorded
December 30, 1988, in Book 881230 as Document No. 00924, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of land as conveyed to the State of
Nevada by that certain Quitclaim Deed recorded September 29, 1994 in Book 940929
as Document No. 00684, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the State
of Nevada by that Deed recorded September 29, 1994, in Book 940929 as Document
No. 00685, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land conveyed to the County of
Clark by that Deed recorded November 4, 1997, in Book 971104 as Document
No. 00712, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the County
of Clark by Deed recorded June 26, 2003 in Book 20030626 as Document No. 00076,
of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the County
of Clark by Deed recorded November 12, 2003 in Book 20031112 as Document
No. 01302, of Official Records.

Together with that portion of Industrial Road as vacated by that certain Order
of Vacation recorded April 4, 1996, in Book 960404 as Document No. 00840, of
Official Records.

Together with that portion of Interstate 15 (1-15) and Flamingo Road as
described in Quitclaim Deed recorded May 20, 2005 in Book 20050520 as Document
No. 02250 and re-recorded May 3, 2005 in Book 20050531 as Document No. 05514 of
Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the Clark
County by Deed recorded February 13, 2009, in Book 20090213 as Document
No. 03437, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed by Deed
recorded May 20, 2011, in Book 20110520 as Document No. 02940” of Official
Records.

TOGETHER WITH that portion as vacated by that certain Order of Vacation,
recorded September 11, 2014 as Document No. 20140911-0001948, of Official
Records.

 

Exhibit O-25



--------------------------------------------------------------------------------

PARCEL 2:

Non-exclusive easements and other rights as established and granted by that
certain Second Amended and Restated Parking Agreement and Grant of Reciprocal
Easements and Declaration of Covenants dated as February 7, 2003 by and between
Caesars Palace Realty Corp., a Nevada corporation, Desert Palace, Inc., a Nevada
corporation and Forum Developers Limited Partnership, a Nevada limited
partnership recorded November 18, 2003 as Document No. 1516 in Book 20031118 and
by that Assignment and Assumption of by Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants dated
November 14, 2003, recorded November 18, 2003 as Document No. 1518 in Book
20031118, and amended by that First Amendment to Second Amended and Restated
Parking Agreement and Grant of Reciprocal Easements and Declaration of
Covenants, recorded May 3, 2016, in Book 20160503 as Document No. 0002965 in the
Official Records, Clark County, Nevada, and amended by that Second Amendment to
Second Amended and Restated Parking Agreement and Grant of Reciprocal Easements
and Declaration of Covenants, recorded October 9, 2017, as Instrument
No. 20171009-0001277, in the Official Records, Clark County, Nevada.

PARCEL 3:

Non-exclusive easements as set forth and created by that certain Declaration of
Covenants, Restrictions and Easements, recorded May 20, 2011, in Book 20110520
as Document No. 002942, for ingress and egress over, under and across the land
described therein. Subject to the terms, provisions and conditions set forth in
said instrument.

APN: 162-17-710-002, 004.,005, 162-17-810-002, 003, 004, 162-17-810-009

Leased Property (Octavius)

PARCEL 1:

BEING A PORTION OF LOT 1 AS SHOWN ON A MAP RECORDED IN BOOK 46, PAGE 22 OF
PLATS, CLARK COUNTY, NEVADA OFFICIAL RECORDS, LYING WITHIN PORTIONS OF THE
SOUTHEAST QUARTER (SE 1/4) OF SECTION 17 AND NORTHEAST QUARTER (NE 1/4) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M, FURTHER DESCRIBED AS
FOLLOWS:

COMMENCING AT THE SOUTHERN MOST PROPERTY CORNER OF SAID LOT 1, SAID CORNER BEING
A POINT ON THE NORTHERLY RIGHT-OF-WAY OF FLAMINGO ROAD, FROM WHICH POINT THE
SOUTHWEST CORNER OF SOUTHEAST QUARTER (SE 1/4) OF SAID SECTION 17 BEARS NORTH
82°11’42” WEST, 1466.24 FEET; THENCE ALONG THE BOUNDARY OF SAID LOT 1 AND SAID
RIGHT-OF-WAY, NORTH 01°31’56” EAST, 48.00 FEET; THENCE NORTH 88°28’04” WEST.
92.55 FEET; THENCE DEPARTING SAID BOUNDARY AND RIGHT-OF-WAY, NORTH 01°31’56”
EAST, 64.36 FEET TO THE POINT OF BEGINNING;

 

- 10 -

Exhibit O-26



--------------------------------------------------------------------------------

THENCE NORTH 88°25’15” WEST, 81.28 FEET; THENCE SOUTH 01°34’45” WEST, 9.75 FEET;
THENCE NORTH 88°25’15” WEST,20.92 FEET; THENCE NORTH 01°34’45” EAST, 9.75 FEET;
THENCE NORTH 88°25T5” WEST, 44.74 FEET; THENCE SOUTH 01°34’45” WEST, 21.67 FEET;
THENCE NORTH 88°25’15” WEST, 65.60 FEET; THENCE NORTH 01°34’45” EAST, 21.67
FEET; THENCE NORTH 88°25’15” WEST, 44.73 FEET; THENCE SOUTH 01°34’45” WEST, 9.75
FEET; THENCE NORTH 88°25’15” WEST, 20.93 FEET; THENCE NORTH 01°34’45” EAST, 9.75
FEET; THENCE NORTH 88°25’15” WEST, 82.67 FEET; THENCE NORTH 01°34’45” EAST,
124.63 FEET; THENCE SOUTH 88°25’15” EAST, 55.51 FEET; THENCE SOUTH 01°34’45”
WEST, 26.49 FEET; THENCE SOUTH 88O25’15” EAST, 11.92 FEET; THENCE NORTH
01°34’45” EAST, 10.41 FEET; THENCE SOUTH 88°25T5” EAST, 19.42 FEET; THENCE SOUTH
01°34’45” WEST, 10.41 FEET; THENCE SOUTH 88°25’15” EAST, 11.92 FEET; THENCE
NORTH 01°34’45” EAST, 26.49 FEET; THENCE SOUTH 88°25’15” EAST, 52.75 FEET;
THENCE SOUTH 01°34’45” WEST, 28.32 FEET; THENCE SOUTH 88°25’15” EAST, 12.83
FEET; THENCE NORTH 01°34’45” EAST, 31.99 FEET; THENCE SOUTH 88°25’15” EAST,
53.58 FEET; THENCE SOUTH 01°34’45” WEST, 31.99 FEET; THENCE SOUTH 88°25’15”
EAST, 8.83 FEET; THENCE NORTH 01°34’45” EAST, 25.82 FEET; THENCE SOUTH 88°25’15”
EAST, 37.04 FEET; THENCE SOUTH 01°34’45” WEST, 23.99 FEET; THENCE SOUTH 88°25T5”
EAST, 12.29 FEET; THENCE NORTH 01°34’45” EAST, 2.92 FEET; THENCE SOUTH 88O25’15”
EAST, 3.42 FEET; THENCE SOUTH 01°34’45” WEST, 4.79 FEET: THENCE SOUTH 88°25’15”
EAST, 13.82 FEET; THENCE NORTH 01°34’45” EAST, 4.46 FEET; THENCE SOUTH 88°25’15”
EAST, 30.09 FEET; THENCE NORTH 01°34’45” EAST, 2.32 FEET; THENCE SOUTH 88°25T5”
EAST, 34.71 FEET; THENCE SOUTH 01°34’45” WEST, 94.32 FEET; THENCE SOUTH
88°25’15” EAST, 0.67 FEET; THENCE SOUTH 01°34’45” WEST, 2.26 FEET; THENCE SOUTH
88°25’5” EAST, 2.08 FEET; THENCE SOUTH 01°34’45” WEST, 6.46 FEET TO THE POINT OF
BEGINNING.

ALSO KNOWN AS THE PROPERTY DESCRIBED IN THAT CERTAIN RECORD OF SURVEY MAP, AS
SHOWN BY MAP THEREOF ON FILE IN FILE 184 OF SURVEYS, PAGE 17, AS RECORDED IN THE
OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.

PARCEL 2:

NON EXCLUSIVE EASEMENTS AND OTHER RIGHTS AS ESTABLISHED AND GRANTED BY THAT
CERTAIN SECOND AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF RECIPROCAL
EASEMENTS AND DECLARATION OF COVENANTS DATED AS FEBRUARY 7, 2003 BY AND BETWEEN
CAESARS PALACE REALTY CORP. A NEVADA CORPORATION. DESERT PALACE, INC. A NEVADA
CORPORATION AND FORUM DEVELOPERS LIMITED PARTNERSHIP, A NEVADA LIMITED
PARTNERSHIP RECORDED NOVEMBER 18, 2003 AS DOCUMENT NO. 1516 IN BOOK 20031118 AND
BY THAT ASSIGNMENT AND ASSUMPTION OF BY SECOND AMENDED AND RESTATED PARKING
AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF COVENANTS DATED
NOVEMBER 14, 2003. RECORDED NOVEMBER 18, 2003 AS DOCUMENT NO. 1518 IN BOOK
20031118. AND AMENDED BY THAT FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
PARKING AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF
COVENANTS. RECORDED MAY 3, 2016, IN BOOK 20160503 AS DOCUMENT NO. 0002965. AND
AMENDED BY THAT SECOND AMENDMENT TO SECOND AMENDED AND RESTATED PARKING
AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF COVENANTS,
RECORDED OCTOBER 9, 2017, AS INSTRUMENT NO. 20171009-0001277, IN THE OFFICIAL
RECORDS, CLARK COUNTY, NEVADA.

 

- 11 -

Exhibit O-27



--------------------------------------------------------------------------------

PARCEL 3:

NON-EXCLUSIVE EASEMENTS AS SET FORTH IN THAT CERTAIN “DECLARATION OF COVENANTS.
RESTRICTIONS AND EASEMENTS”, RECORDED MAY 20, 2011, IN BOOK 20110520 AS DOCUMENT
NO. 0002942, OF OFFICIAL RECORDS, AS AMENDED BY THAT CERTAIN “FIRST AMENDMENT TO
THE DECLARATION OF COVENANTS, RESTRICTIONS AND EASEMENTS”, RECORDED OCTOBER 11,
2013 AS INSTRUMENT NO. 20131011-0002342 OF OFFICIAL RECORDS AND AMENDED BY THAT
CERTAIN “SECOND AMENDMENT TO THE DECLARATION OF COVENANTS, RESTRICTIONS AND
EASEMENTS”, RECORDED OCTOBER 9, 2017 AS INSTRUMENT NO. 20171009-0001276 OF
OFFICIAL RECORDS.

APN: 162-17-810-010

 

- 12 -

Exhibit O-28



--------------------------------------------------------------------------------

SCHEDULE 1

GAMING LICENSES

 

Unique

ID

  

Legal Entity

Name

  

License

Category

  

Type of License

  

Issuing Agency

  

State

  

Description of

License

01297-02    Desert Palace LLC    Gaming   

Non-restricted Gaming License

 

Manufacturer/Distributor license; Race and Sports book wagering license

   Nevada Gaming Commission    Nevada    Caesars Palace Las Vegas 02689-01   
Harrah’s Las Vegas, LLC    Gaming   

Non-restricted Gaming License

 

Manufacturer/Distributor license; Race and Sports book wagering license

   Nevada Gaming Commission    Nevada    Harrah’s Las Vegas

 

Schedule 1-1



--------------------------------------------------------------------------------

SCHEDULE 2

INTENTIONALLY OMITTED

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

INTENTIONALLY OMITTED

 

Schedule 3-1



--------------------------------------------------------------------------------

SCHEDULE 4

SPECIFIED SUBLEASES

Specified Subleases - Leased Property (CPLV)

 

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8152    Desert Palace LLC    Caesars Palace Las Vegas    Avanti    Gobbio LLC   
LEASE AGREEMENT    4/1/2014    9545 - Caesars Palace - Gobbio LLC - Retail Lease
Agreement - Executed Final.pdf 8704    Desert Palace LLC    Caesars Palace Las
Vegas    Avanti    GOBBIO, LLC    FIRST AMENDMENT TO THE LEASE AGREEMENT   
7/7/2014    Lease Agmt_Caesars Palace and Gobbio_1st Amend_Unexecuted_7.7.14.PDF
14680    Desert Palace LLC    Caesars Palace Las Vegas    Caesars Palace
Octavius Tower    Caesars Octavius, LLC    AMENDED AND RESTATED OPERATING LEASE
BETWEEN CAESARS OCTAVIUS, LLC AND DESERT PALACE, INC.    10/11/2013    10 -
Octavius Operating Lease (Caesars Octavius to Desert Palace).pdf 14932    Desert
Palace LLC    Caesars Palace Las Vegas    Café Americano    BISTRO CENTRAL, LV,
LLC    REVIVAL OF LEASE AGREEMENT    6/24/2014    VV1 CP Revival of Lease.pdf
14933    Desert Palace LLC    Caesars Palace Las Vegas    Café Americano   
Jamil Dib    LIMITED SECURED GUARANTY OF LEASE AGREEMENT    2/6/2015    VV1 CP
Guaranty - Dib.pdf 14931    Desert Palace LLC    Caesars Palace Las Vegas   
Café Americano    Robert Kang    LIMITED SECURED GUARANTY OF LEASE AGREEMENT   
2/6/2015    VV1 CP Guaranty - Kang.pdf 14935    Desert Palace LLC    Caesars
Palace Las Vegas    Café Americano    Robert Kang    PROMISSORY NOTE    2/6/2015
   VV1 CP Promissory Note - Kang.pdf

 

Schedule 4-1



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8417    Caesars Palace Corporation, Desert Palace LLC    Caesars Palace Las
Vegas    Café Americano    Vegas Venture 1, LLC    LEASE AGREEMENT    1/18/2011
   Central 24_7 Lease Agreement_(34186729_1).PDF 14929    Desert Palace LLC   
Caesars Palace Las Vegas    Café Americano    Vegas Venture 1, LLC    LANDLORD
CONSENT TO ASSIGNMENT AND ASSUMPTION    2/6/2015    VV1 CP Consent wo ex.pdf
14934    Desert Palace LLC    Caesars Palace Las Vegas    Café Americano   
Vegas Venture 1, LLC    MEMORANDUM OF AGREEMENT    2/6/2015    VV1 CP MOA.pdf
14930    Desert Palace LLC    Caesars Palace Las Vegas    Café Americano   
Vegas Venture 1, LLC    FIRST AMENDMENT TO LEASE AGREEMENT    10/23/2015   
Vegas Venture - First Amendment Patio Fully Executed.pdf N/A    Desert Palace
LLC    Caesars Palace Las Vegas    Café Americano    Vegas Venture 1, LLC   
SIDE LETTER    2/6/2015    CLV Cafe Americano Side Letter.pdf N/A    Desert
Palace LLC    Caesars Palace Las Vegas    Carina    Marshall Management Co.   
LEASE - MARSHALL ROUSSO    4/1/1999    Carina_Executed Lease.pdf 15227    Desert
Palace LLC    Caesars Palace Las Vegas    Carina    THE MARSHALL RETAIL GROUP,
LLC    FIRST AMENDMENT TO LEASE AGREEMENT    3/1/2007    img-718101457-0001.pdf
8701    Desert Palace LLC    Caesars Palace Las Vegas    Carina    THE MARSHALL
RETAIL GROUP, LLC    SECOND AMENDMENT TO LEASE AGREEMENT    7/1/2012    Lease
Agmt_Caesars Palace and Carina_Unexecuted_July 2012.PDF N/A    Desert Palace LLC
   Caesars Palace Las Vegas    Carina    THE MARSHALL RETAIL GROUP, LLC   
NOTICE OF EXERCISE OF THIRD LEASE TERM    2/3/2016    8 Notice of Exercise of
Third Lease Term (thru 1 31 2022).pdf N/A    Desert Palace LLC    Caesars Palace
Las Vegas    Carnevale Gallery    Tim Carnevale Co., LLC d/b/a Carnevale Gallery
   FIRST AMENDMENT TO REVOCABLE LICENSE AGREEMENT    2/17/2016    CLV Carnevale
1st Am Fully Executed.pdf

 

Schedule 4-2



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

N/A    Desert Palace LLC    Caesars Palace Las Vegas    Carnevale Gallery    Tim
Carnevale Co., LLC d/b/a Carnevale Gallery    REVOCABLE LICENSE AGREEMENT   
12/15/2015    CLV Carnevale Gallery License Agmt Fully Executed.pdf 15252   
Desert Palace LLC    Caesars Palace Las Vegas    Ciao Café Bar    Della Spiga,
LLC    LEASE AGREEMENT    11/1/2004    Della SPiga Executed Lease Agmt
11-1-04.pdf 15253    Desert Palace LLC    Caesars Palace Las Vegas    Ciao Café
Bar    Della Spiga, LLC    EXTENSION LETTER    1/2/2014    Della Spiga Ltr
01-02-2014 re Extension of Lease.pdf N/A    Desert Palace LLC    Caesars Palace
Las Vegas    Colosseum Photography    Cashman Photo Enterprises of Nevada   
FIRST AMENDMENT TO LEASE AND CONCESSION AGREEMENT    3/31/2010    CLV Cashman
1st Am Fully Executed.pdf 8144    Desert Palace LLC    Caesars Palace Las Vegas
   Colosseum Photography    Cashman Photo Enterprises of Nevada    LEASE AND
CONCESSION AGREEMENT    4/1/2005    CLV Cashman Photo Lease Agreement.pdf 8456
   Desert Palace LLC    Caesars Palace Las Vegas    DiFara Pizza    GUSTO
ENTERTAINMENT, LLC    RESTAURANT LICENSE AGREEMENT    12/19/2014    119 TM -
Gusto CP Restaurant License Agreement Fully Executed.pdf 8665    Desert Palace
LLC    Caesars Palace Las Vegas    Earl of Sandwich    Earl of Sandwich (USA),
LLC (“EOS”),    EARL OF SANDWICH RESTAURANT FRANCHISE AGREEMENT    4/9/2014   
EOS Franchise Agreement Caesars Palace Las Vegas _Fully Executed.pdf 8523   
Desert Palace LLC    Caesars Palace Las Vegas    Fizz    Fizz Vegas, LLC   
RETAIL LEASE AGREEMENT    5/16/2013    6969 - Caesars Palace - Fizz Vegas Lease
Final 5.16.13 - Fully Executed.pdf 8737    Desert Palace LLC    Caesars Palace
Las Vegas    Forever Flawless    SBS Retail Inc. d/b/a Oro Gold    LEASE
AGREEMENT    4/1/2010    Oro Gold 03-15-2010 Rev Final.pdf

 

Schedule 4-3



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8566    Desert Palace LLC    Caesars Palace Las Vegas    Forever Flawless    SBS
Retail, Inc. d/b/a Forever Flawless    SECOND AMENDMENT TO LEASE AGREEMENT   
11/4/2013    8792 - Caesars Palace - SBS-Forever Flawless - executed final - 2nd
amendment.pdf 8501    Desert Palace LLC    Caesars Palace Las Vegas    Forever
Flawless    SBS Retail, Inc. d/b/a Forever Flawless (f/k/a SBS Retail, Inc.
d/b/aOro Gold)    FIRST AMENDMENT TO LEASE AGREEMENT    5/8/2012    5647 - SBS
Retail Inc - First Amendment - Executed.pdf N/A    Desert Palace LLC    Caesars
Palace Las Vegas    Forever Flawless    SBS Retail, Inc. d/b/a Forever Flawless
   EMAIL EXTENDING TERM    1/1/2015    CLV SBS Retail Forever Flawless Extension
3-31-2016.pdf N/A    Desert Palace LLC    Caesars Palace Las Vegas    Forever
Flawless    SBS Retail, Inc. d/b/a Forever Flawless    EMAIL EXTENDING TERM   
2/4/2016    CLV SBS Retail Forever Flawless Extension 3-31-2017.pdf 15225   
Desert Palace LLC    Caesars Palace Las Vegas    Goodfellows Shoeshine    SLB,
Inc. d/b/a Goodfellows Shoeshine of Las Vegas    REVOCABLE LICENSE AGREEMENT   
7/5/2011    img-718101549-0001.pdf 8553    Desert Palace LLC    Caesars Palace
Las Vegas    Goodfellows Shoeshine    SLB, Inc. d/b/a Goodfellows Shoeshine of
Las Vegas    FIRST AMENDMENT TO REVOCABLE LICENSE AGREEMENT    7/1/2013   
img-718101602-0001.pdf 8649    Desert Palace LLC    Caesars Palace Las Vegas   
Gordon Ramsay Pub    Gordan Ramsay    DEVELOPMENT, OPERATION AND LICENSE
AGREEMENT    11/1/2011    Development Operation and License Agreement - Desert
Palace Inc - 01792004 Fully Executed.pdf 8427    Desert Palace LLC    Caesars
Palace Las Vegas    Guy Savoy    Irish Royalty Company, icap (Ireland) Limited
   DEVELOPMENT AND OPERATION AGREEMENT    1/21/2005    GUY SAVOY Executed Savoy
Development & Operations Agreements.pdf

 

Schedule 4-4



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

15097    Desert Palace LLC    Caesars Palace Las Vegas    Guy Savoy    Irish
Royalty Company, icap (Ireland) Limited    LICENSE AGREEMENT    9/5/2005   
Executed Savoy License Agreement.pdf 15098    Desert Palace LLC    Caesars
Palace Las Vegas    Guy Savoy    Guy Savoy    FIRST AMENDMENT TO THE LICENSE
AGREEMENT AND DEVELOPMENT AND OPERATIONS AGREEMENT    1/1/2016    CLV Guy Savoy
1st Am License Dev Ops Agmt Fully Executed.pdf 15089    Desert Palace LLC   
Caesars Palace Las Vegas    Hertz    The Hertz Corporation    CONCESSION
AGREEMENT    12/20/2013    Executed Hertz- Caesars Palace Las Vegas Concession
Agmt - Signed.pdf 15226    Desert Palace LLC    Caesars Palace Las Vegas   
Hertz    The Hertz Corporation    FIRST AMENDMENT TO CONCESSION AGREEMENT   
12/20/2013    img-718101512-0001.pdf 8717    Desert Palace LLC    Caesars Palace
Las Vegas    Hospitality Kiosks    Hospitality Kiosks Incorporated    REVOCABLE
LICENSE AGREEMENT    3/1/2010    License AgreementCLV - 3.1.10.pdf 8747   
Desert Palace LLC    Caesars Palace Las Vegas    Hospitality Kiosks   
Hospitality Kiosks Incorporated    FIRST AMENDMENT TO THE REVOCABLE LICENSE
AGREEMENT    5/29/2013    Revocable License Agmt_Caesars Palace and Hospitality
Kiosks Incorporated_1st Amend_5.29.13.PDF 8569    Desert Palace LLC    Caesars
Palace Las Vegas    It’s About Time    Las Vegas Watch Gallery LLC d/b/a Las
Vegas Watch Gallery    LAS VEGAS WATCH GALLERY LLC - LEASE AGREEMENT   
12/13/2013    8942 - Las Vegas Watch Gallery LLC - Lease Agreement - Fully
Executed.pdf

 

Schedule 4-5



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8434    Desert Palace LLC    Caesars Palace Las Vegas    It’s About Time    Las
Vegas Watch Gallery LLC d/b/a Las Vegas Watch Gallery    FIRST AMENDMENT TO THE
LEASE AGREEMENT    6/1/2014    10041 - Las Vegas Watch Gallery LLC - First
Amendment to Lease Agreement - Final.pdf 8628    Desert Palace LLC    Caesars
Palace Las Vegas    King Baby    King Baby Studio, Inc.    LICENSE AGREEMENT   
7/9/2012    2012-07-12 Executed License Agreement Caesars Palace and King Baby
Studio.pdf 15247    Desert Palace LLC    Caesars Palace Las Vegas    Kodak
Roving Photographers    Kodak Solaris EIS Inc.    REVOCABLE LICENSE AGREEMENT   
1/1/2014    Caesars 1.1.2014 - executed.pdf 15248    Desert Palace LLC   
Caesars Palace Las Vegas    Kodak Roving Photographers    Kodak Solaris EIS Inc.
   AMENDMENT #1 TO REVOCABLE LICENSE AGREEMENT    6/24/2014    Caesars Amend #1
- 6.24.2014 - executed.pdf 15249    Desert Palace LLC    Caesars Palace Las
Vegas    Kodak Roving Photographers    Kodak Solaris EIS Inc.    SUBCONTRACTOR
CONSENT LETTER    1/24/2014    Caesars Palace Subcontractor Consent Letter.pdf
8630    Desert Palace LLC    Caesars Palace Las Vegas    Landau    The Hyman
Companies, Inc.    RETAIL LEASE AGREEMENT    9/30/2010    Caesars Hyman Executed
Landau Kiosk Lease Agmt Sept. 30, 2010.pdf 8629    Desert Palace LLC    Caesars
Palace Las Vegas    Landau    The Hyman Companies, Inc.    FIRST AMENDMENT TO
RETAIL LEASE AGREEMENT    10/1/2011    Caesars Hyman EXECUTED First Amendment to
Lease-10-24-11.pdf N/A    Desert Palace LLC    Caesars Palace Las Vegas   
Martin & MacArthur    Martin & MacArthur (Nevada), Inc.    LEASE    8/1/2016   
CLV Martin & MacArthur Lease Fully Executed.pdf

 

Schedule 4-6



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8720    Desert Palace LLC    Caesars Palace Las Vegas    Martin Lawrence   
Martin Lawrence, LLC    LEASE AGREEMENT    7/8/2010    Martin Lawrence Lease
(Fully Executed)_(34186731_1).PDF 8721    Desert Palace LLC    Caesars Palace
Las Vegas    Martin Lawrence    Martin Lawrence, LLC    FIRST AMENDMENT TO LEASE
AGREEMENT    7/5/2011    Martin Lawrence_1st Amendment_07-01-2011_Revised
Clean.doc 14519    Desert Palace LLC    Caesars Palace Las Vegas    Mesa    Mesa
LV, LLC    LICENSE AGREEMENT    4/14/2003    Executed License Agreement with
Extension Letter.pdf 14944    Desert Palace LLC    Caesars Palace Las Vegas   
Mesa    Mesa LV, LLC    FIRST AMENDMENT TO THE LICENSE AGREEMENT    12/22/2015
   CLV Mesa 1st Am fully executed.pdf N/A    Desert Palace LLC    Caesars Palace
Las Vegas    Mesa    Mesa LV, LLC    LETTER TO EXTEND    7/8/2013    CLV Mesa
Letter to Extend 7.8.13 Revised Through 9.23.2019.pdf N/A    Desert Palace LLC
   Caesars Palace Las Vegas    Mesa    Mesa LV, LLC    LETTER TO EXTEND   
6/19/2013    CLV Mesa Letter to Extend dated 6.19.13.pdf 13779    Desert Palace
LLC    Caesars Palace Las Vegas    Michael Boychuck Salon    Michael and Karen
Boychuck Management, Inc    DEVELOPMENT AND OPERATION AGREEMENT    1/15/2007   
Doc283826676.pdf 8438    Desert Palace LLC    Caesars Palace Las Vegas   
Michael Boychuck Salon    Michael and Karen Boychuck Management, Inc.    FIRST
AMENDMENT TO DEVELOPMENT AND OPERATION AGREEMENT    1/15/2014    10181 - Michael
and Karen Boychuck Management, Inc. - First Amendment - Final.pdf N/A    Desert
Palace LLC    Caesars Palace Las Vegas    Montecristo Cigar Bar    Malecon
Tobacco, LLC    FIRST AMENDMENT TO MANAGEMENT AGREEMENT    10/1/2016    CLV
Malecon Cigar 1st Am Fully Executed.pdf

 

Schedule 4-7



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

N/A    Desert Palace LLC    Caesars Palace Las Vegas    Montecristo Cigar Bar   
Malecon Tobacco, LLC    MANAGEMENT AGREEMENT    3/1/2016    CLV Malecon Cigar
Management Agreement 3.1.2016.pdf 8457    Desert Palace LLC    Caesars Palace
Las Vegas    Mr. Chow    Mr. Chow of Las Vegas LLC    RESTAURANT LICENSE
AGREEMENT    4/2/2014    16 - 11.1.30 Mr. Chow - License Agreement - Fully
Executed.PDF 8731    Desert Palace LLC    Caesars Palace Las Vegas    Nobu   
Nobu Hospitality LLC    HOTEL LICENSE AND COOPERATION AGREEMENT    6/24/2011   
NOBU HOTEL LICENSE AND COOPERATION AGREEMENT (executed).pdf 8746    Desert
Palace LLC    Caesars Palace Las Vegas    Nobu    Nobu Hospitality LLC   
RESTAURANT DEVELOPMENT, OPERATION AND LICENSE AGREEMENT    6/24/2011   
Restaurant Development, Operation and License Agmt_Nobu Hospitality and Desert
Palace_6.24.11.PDF 8647    Desert Palace LLC    Caesars Palace Las Vegas   
Noodle No. 9    V Gate Investment, Ltd.    DEVELOPMENT AND OPERATION AGREEMENT
   3/15/2007    Development and Operation Agmt_Desert Palace and V
Gate_3.15.07.PDF 8673    Desert Palace LLC    Caesars Palace Las Vegas    Numb
Cocktail Bar    Tasty Cocktails, LLC d/b/a NUMB    LEASE AGREEMENT    2/2/2010
   Executed Lease.pdf 8687    Desert Palace LLC    Caesars Palace Las Vegas   
Numb Cocktail Bar    TASTY COCKTAILS, LLC d/b/a NUMB    FIRST AMENDMENT TO THE
LEASE AGREEMENT    2/2/2010    First Amendment.pdf 8492    Desert Palace LLC   
Caesars Palace Las Vegas    Old Homestead    The Original Homestead Restaurant,
Inc., d/b/a the “Old Homestead Steakhouse”    DEVELOPMENT, OPERATION AND LICENSE
AGREEMENT    6/21/2011    5301-DNT Acquisition, LLC-Development, Operation, and
License Agmt-Executed.pdf

 

Schedule 4-8



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8490    Desert Palace LLC    Caesars Palace Las Vegas    Olive & Beauty   
Olive & Beauty c/o Dollar Enterprises LLC    LEASE AGREEMENT    5/24/2012   
5187 - Dollar Enterprises, LLC - Lease Agreement - Fully executed.pdf 8567   
Desert Palace LLC    Caesars Palace Las Vegas    Olive & Beauty    Olive &
Beauty c/o Dollar Enterprises LLC    FIRST AMENDMENT TO THE LEASE AGREEMENT   
9/1/2013    img-718101618-0001.pdf 8507    Desert Palace LLC    Caesars Palace
Las Vegas    Optica Eyewear    Luxury Optical Holdings Co.    RETAIL LEASE
AGREEMENT    9/1/2012    5981 - Retail Lease - Optica Caesars Palace -
signed.pdf 8645    Desert Palace LLC    Caesars Palace Las Vegas    Payard   
Payard Management, LLC    DEVELOPMENT AND OPERATION AGREEMENT    6/5/2006   
Development and Operation Agmt_Desert Palace and Payard Management_6.5.06.PDF
14936    Desert Palace LLC    Caesars Palace Las Vegas    Payard    Payard
Management, LLC    FIRST AMENDMENT TO THE DEVELOPMENT AND OPERATION AGREEMENT   
9/30/2010    First Amendment to Development Operation Agreement Payard v1
(2).doc 14872    Desert Palace LLC    Caesars Palace Las Vegas    Payard   
Payard Management, LLC    SECOND AMENDMENT TO THE DEVELOPMENT AND OPERATION
AGREEMENT    8/1/2015    CLV Payard 2nd Am - Fully Executed.pdf 8587    Desert
Palace LLC    Caesars Palace Las Vegas    Phillips Seafood    Phillips
Franchising LLC    LICENSE AGREEMENT    8/14/2014    9409 - Phillips
Franchising, LLC - License Agreement - Fully Executed.pdf 8758    Desert Palace
LLC    Caesars Palace Las Vegas    Pure Nightclub (assuming for Omnia)    Touch,
LLC    AMENDED AND RESTATED LEASE    4/9/2014    Touch LLC Amended and Restated
Lease for Pure Nightclub - Fully _(34097202_1).PDF

 

Schedule 4-9



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

14890    Desert Palace LLC    Caesars Palace Las Vegas    Pure Nightclub
(assuming for Omnia)    Touch, LLC    FIRST AMENDMENT TO AMENDED AND RESTATED
LEASE AGREEMENT FOR PURE NIGHTCLUB    6/13/2014    10171 Touch Pure CP 1st Am -
Fully Executed.pdf 14891    Desert Palace LLC    Caesars Palace Las Vegas   
Pure Nightclub (assuming for Omnia)    Touch, LLC    SECOND AMENDMENT TO AMENDED
AND RESTATED LEASE AGREEMENT    12/5/2014    104 TM - Touch CP 2nd Am - Fully
Executed.pdf 14937    Desert Palace LLC    Caesars Palace Las Vegas    Pure
Nightclub (assuming for Omnia)    Touch, LLC    THIRD AMENDMENT TO AMENDED AND
RESTATED LEASE AGREEMENT    6/30/2015    166-LG - Touch, LLC - Third Amendment -
v4.docx 8646    Desert Palace LLC    Caesars Palace Las Vegas    Rao’s    Rao’s
Restaurant Group, LLC    DEVELOPMENT AND OPERATION AGREEMENT    3/17/2006   
Development and Operation Agmt_Desert Palace and Rao’s Restaurant
Group_3.17.06.PDF 14870    Desert Palace LLC    Caesars Palace Las Vegas   
Rao’s    Rao’s Restaurant Group, LLC    FIRST AMENDMENT TO THE DEVELOPMENT AND
OPERATION AGREEMENT    11/1/2015    CLV Rao’s First Amendment Fully Executed.pdf
N/A    Desert Palace LLC    Caesars Palace Las Vegas    Roberto Coin    Roberto
Coin, Inc.    LICENSE AGREEMENT    10/13/2015    CLV Roberto Coin License Agmt
Fully Executed.pdf 8698    Desert Palace LLC    Caesars Palace Las Vegas   
Searsucker    Las Vegas Eats, LLC    LEASE AGREEMENT    6/13/2014    Las Vegas
Eats LLC Lease for Searsucker - Fully Executed (yet to open)_(34186730_1).PDF

 

Schedule 4-10



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8724    Desert Palace LLC    Caesars Palace Las Vegas    Serendipity    Moti
Partners, LLC    DEVELOPMENT, OPERATION AND LICENSE AGREEMENT    3/9/2015   
Moti_Serendipity License Agmt Fully Executed.pdf 8433    Desert Palace LLC   
Caesars Palace Las Vegas    Smashburger    Smashburger Franchising LLC   
FRANCHISE AGREEMENT    9/9/2014    10014 Smashburger CP Franchise Agreement -
Fully Executed.pdf 8418    Desert Palace LLC    Caesars Palace Las Vegas    The
Forum Shops    The Forum Developers Limited Partnership    SECOND AMENDED AND
RESTATED GROUND LEASE AGREEMENT    2/7/2003    16 - Second Amended & Restated
Ground Lease (Complete) (32936613)_(34170367_1).PDF 8420    Desert Palace LLC   
Caesars Palace Las Vegas    The Forum Shops    The Forum Developers Limited
Partnership    SECOND AMENDED AND RESTATED PARKING AGREEMENT    2/7/2003    16 -
Second Amended & Restated Parking Agreement (32936615)_(34170365_1).PDF N/A   
Desert Palace LLC    Caesars Palace Las Vegas    The Forum Shops    Forum Shops,
LLC    FIRST AMENDMENT TO SECOND AMENDED AND RESTATED PARKING AGREEMENT   
4/29/2016    1st Am to 2nd A&R Parking Agreement (Record. pdf N/A    Desert
Palace LLC    Caesars Palace Las Vegas    The Forum Shops    Forum Shops, LLC   
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED GROUND LEASE    9/18/2015    CLV
Simon 1st Am to 2nd A&R Ground Lease.pdf N/A    Desert Palace LLC    Caesars
Palace Las Vegas    The Forum Shops    Forum Shops, LLC    SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED GROUND LEASE    4/14/2016    CLV Forum 2nd Am to 2nd
A&R Ground Lease Fully Executed.pdf

 

Schedule 4-11



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8709    Desert Palace LLC    Caesars Palace Las Vegas    The UPS Store    C’s
Air, LLC d/b/a The UPS Store    FIRST AMENDMENT TO LEASE AGREEMENT    12/1/2012
   Lease Agmt_Caesars Palace and UPS Store_1st Amend_12.1.12.PDF 15222    Desert
Palace LLC    Caesars Palace Las Vegas    The UPS Store    C’s Air, LLC d/b/a
The UPS Store    SECOND AMENDMENT TO LEASE AGREEMENT    10/1/2014   
img-718101740-0001.pdf 8502    Desert Palace LLC    Caesars Palace Las Vegas   
The UPS Store    C’s Air, LLC d/b/a The UPS Store    C’S AIR, LLC D/B/A THE UPS
STORE LEASE AGREEMENT    6/28/2012    5694 - C’sAir LLC dba The UPS Store -
Lease Agmt - EXECUTED.pdf 15251    Desert Palace LLC    Caesars Palace Las Vegas
   Tickets and Tours    Entertainment Benefits Group, LLC    TICKET SERVICES
AGREEMENT    11/1/2013    Entertainment Benefits Group - Caesars Palace.pdf 8708
   Desert Palace LLC    Caesars Palace Las Vegas    Travel Plus    Cole Retail,
Inc.    FIRST AMENDMENT TO THE LEASE AGREEMENT    4/2/2013    Lease Agmt_Caesars
Palace and Travel +_1st Amend_4.2.13.PDF 8514    Desert Palace LLC    Caesars
Palace Las Vegas    Travel Plus    Cole Retail, Inc. d/b/a Travel +    COLE
RETAIL, INC. D/B/A TRAVEL + LEASE AGREEMENT    10/1/2012    6356 - Cole Retail
Travel + CLV Lease - signed.pdf 8572    Desert Palace LLC    Caesars Palace Las
Vegas    Travel Plus    Viaggi Inc.    LEASE AGREEMENT    12/9/2013    9014 -
Viaggi Inc. - Lease Agreement - Final.docx N/A    Desert Palace LLC    Caesars
Palace Las Vegas    Under Armour Store    Required Team Gear, LLC   
CONSTRUCTION AND PURCHASE AGREEMENT    4/11/2016    CLV Under Armour Fully
Executed.pdf N/A    Desert Palace LLC    Caesars Palace Las Vegas    Vista
Lounge    Gladiator Bar, LLC    BAR MANAGEMENT AGREEMENT    5/14/2015    CLV
Vista Bar Mgmt Agmt Fully Executed.pdf 8517    Desert Palace LLC    Caesars
Palace Las Vegas    Vittorio    Vittorio LLC    LEASE AGREEMENT    10/1/2012   
6412 - Vittorio - Retail Lease - Executed Final.pdf

 

Schedule 4-12



--------------------------------------------------------------------------------

Contract

ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8677    Desert Palace LLC    Caesars Palace Las Vegas    Vittorio    Vittorio,
LLC d/b/a Vittorio    LEASE AGREEMENT    11/15/2010    Executed Vittorio Lease
Agmt 11-15-10.pdf N/A    Desert Palace LLC    Caesars Palace Las Vegas   
Vittorio    Vittorio, LLC    FIRST AMENDMENT TO LEASE    7/1/2015    194-RE-CLV
Vittorio 1st Am - Fully Executed.pdf N/A    Desert Palace LLC    Caesars Palace
Las Vegas    Vittorio    Vittorio, LLC    SECOND AMENDMENT TO LEASE    7/1/2015
   CLV Vittorio 2nd Am Fully Executed.pdf N/A    Desert Palace LLC    Caesars
Palace Las Vegas    Vittorio    Vittorio, LLC    THIRD AMENDMENT TO LEASE   
7/1/2016    CLV Vittorio 3d Am Fully Executed.pdf 15250    Desert Palace LLC   
Caesars Palace Las Vegas    Wyndham Kiosks    Wyndham Vacation Resorts, Inc.   
LICENSE AGREEMENT    11/1/2006    Wyndham Executed Agreement.pdf 8771    Desert
Palace LLC    Caesars Palace Las Vegas    Wyndham Kiosks    Wyndham Vacation
Resorts, Inc.    FIRST AMENDMENT TO LICENSE AGREEMENT    11/1/2009    Wyndham
Vacation Resorts Executed First Amendment.pdf 8554    Desert Palace LLC   
Caesars Palace Las Vegas    Wyndham Kiosks    Wyndham Vacation Resorts, Inc.   
SECOND AMENDMENT TO LICENSE AGREEMENT    10/1/2013    8365 - Wyndham (Caesars
Palace) - Second Amendment - Final.pdf

Specified Subleases - Leased Property (HLV)

 

1.

Site Lease Agreement, dated May 7, 1999, between Tenant and New Cingular
Wireless PCS, LLC (as successor to AT&T Wireless Services of Nevada Inc.), as
amended by that certain First Amendment to the Site Lease Agreement, dated
May 19, 2000, that certain Second Amendment to the Option and Site Lease
Agreement, dated November 15, 2000, that certain Third Amendment to Site Lease
Agreement, dated July 17, 2003, that certain Fourth Amendment to Site Lease
Agreement, dated September 27, 2005, that certain Fifth Amendment to Site Lease
Agreement, dated November 3, 2010, that certain Sixth Amendment to Site Lease
Agreement, dated May 25, 2011, and that certain Seventh Amendment to Site Lease
Agreement, dated March 28, 2016.

 

Schedule 4-13



--------------------------------------------------------------------------------

2.

Multi-Carrier In-Building Neutral Host Lease Agreement, dated December 27, 2005,
between Tenant and ATC Indoor DAS, LLC (successor to SpectraSite Communications,
Inc.), as amended by that certain First Amendment to Multi-Carrier In-Building
Neutral Host Lease Agreement ATC Site Number 338858, dated August 12, 2009
(acknowledged by Harrah’s Operating Company, Inc. (“HOC”)), and that certain
Second Amendment to Multi-Carrier In-Building Neutral Host Lease Agreement ATC
Site Numbers 338858 and 319204, dated October 1, 2013, together with that
certain Guaranty, dated as of December 27, 2005, made by Caesars Entertainment
Resort Properties, LLC (as assignee of HOC) in favor of said tenant with respect
to a termination fee.

 

3.

Lease, dated August 1, 2016, between Tenant and Frozen Dessert IV, LLC, as
amended by that certain First Amendment to Lease, dated January 3, 2017,
together with that certain Guaranty of Lease, dated July 1, 2016, made by Frozen
Desserts, LLC.

 

4.

Lease, dated August 1, 2016, between Tenant and Breeze Daiquiri Bar, LLC, as
amended by that certain First Amendment to Lease, dated February 6, 2017,
together with that certain Guaranty of Lease, dated July __, 2016, made by Zohar
Ben-Rey and Doron Mashal.

 

5.

Lease, dated September 1, 2017, between Tenant and FedEx Office and Print
Services, Inc.

 

6.

Retail Lease, dated May 1, 2009, between Tenant and Higuchi Developer Inc.

 

7.

Lease, dated June 15, 2011, between Tenant and Icon Tech & Enterprises d/b/a
Jouvence Eternelle, as amended by that certain First Amendment to the Icon
Tech & Enterprises, d/b/a Hormeta Lease, dated June 15, 2011, that certain
Second Amendment to Lease, dated June 1, 2012, and that certain Third Amendment
to Lease, dated June 1, 2014.

 

8.

Lease, dated May __, 2016, and fully executed as of July 11, 2016, between NOA,
Inc. d/b/a Karma and Luck, together with that certain Guaranty of Lease, dated
May __, 2016, made by Guy Tumarkin.

 

9.

Lease, dated December 1, 2016, between Tenant and The Marshall Retail Group,
LLC, as amended by that certain First Amendment to Lease, dated January 27,
2017.

 

10.

Lease, dated May 22, 2001, between Tenant and McDonald’s Corporation, as
extended by that certain Extension Letter, dated June 12, 2017.

 

11.

Lease Agreement, dated March 1, 2010, between Tenant and Tasty Cocktails II, LLC
d/b/a Numb, as amended by that certain First Amendment to Lease, dated June 20,
2017.

 

12.

Lease, dated May __, 2016, and fully executed as of July 11, 2016, between
Tenant and NOA, Inc. d/b/a Nectar, as amended by that certain First Amendment to
Lease, dated February 10, 2017, together with that certain Guaranty of Lease,
dated May __, 2016, made by Guy Tumarkin.

 

13.

Agreement of Lease, dated January 24, 2005, between Tenant and Venetian Casino
Resort, LLC (as successor to Lido Casino Resort, LLC), as amended by that
certain First Amendment to Lease, dated June __, 2008, and fully executed as of
June 27, 2008, together with that certain Guaranty of Lease, dated January 24,
2005, made by Las Vegas Sands, Inc.

 

Schedule 4-14



--------------------------------------------------------------------------------

14.

Lease Agreement, dated August 2, 2000, between Tenant and Wyndham Vacation
Resorts Inc. f/k/a Fairfield Resorts, Inc. (as successor to Fairfield
Communities Inc.), as amended by that certain First Amendment to Lease Agreement
dated November 7, 2005, that certain Second Amendment to Lease Agreement, dated
September 11, 2007, and that certain Third Amendment to the Lease Agreement,
dated October 1, 2013.

 

Schedule 4-15



--------------------------------------------------------------------------------

SCHEDULE 5

RENT ALLOCATION

INTENTIONALLY OMITTED

 

Schedule 5-1



--------------------------------------------------------------------------------

AGENT: GOLDMAN SACHS BANK USA, a New York State-chartered bank By:  
                                                                             
      Name:                                                                     
  Title:                                                                       

ACKNOWLEDGMENT

STATE OF NEW YORK

COUNTY OF NEW YORK

On the        day of                  in the year 2020, before me, the
undersigned, personally appeared                 , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

                                                                         Notary
Public    My Commission Expires:                                                
     

 

 

Exhibit O-21



--------------------------------------------------------------------------------

LANDLORD CPLV Property Owner LLC, a Delaware limited liability company By:  

 

  Name: David Kieske   Title: Treasurer

ACKNOWLEDGMENT

STATE OF NEW YORK

COUNTY OF NEW YORK

On the        day of                  in the year 2020, before me, the
undersigned, personally appeared                 , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

                                                            Notary Public My
Commission Expires:                                                

 

Exhibit O-22



--------------------------------------------------------------------------------

TENANT: Desert Palace LLC, a Nevada limited liability company

By:  

 

Name:   Edmund L. Quatmann, Jr. Title:   Secretary

 

ACKNOWLEDGMENT

STATE OF                                     

  

COUNTY OF                                 

  

This instrument was acknowledged before me on
                                     , 2020, by Edmund L. Quatmann, Jr. as
Secretary of Desert Palace LLC.

 

     

 

(Seal, if any)       (Signature of Notarial Officer)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to Amendment to SNDA (CPLV)]

Exhibit O-23



--------------------------------------------------------------------------------

CEOC, LLC,

a Delaware limited liability company

By:  

 

Name:     Edmund L. Quatmann, Jr. Title:     Secretary

ACKNOWLEDGMENT

STATE OF                     

COUNTY OF                    

This instrument was acknowledged before me on                     , 2020, by
Edmund L. Quatmann, Jr. as Secretary of CEOC, LLC.

           

 

(Seal, if any)       (Signature of Notarial Officer)

[Signature Page to Amendment to SNDA (CPLV)]

 

 

Exhibit O-24